                                                                                                       1



     1

     2                       IN THE UNITED STATES DISTRICT COURT

     3                      FOR THE WESTERN DISTRICT OF VIRGINIA

     4                                      ABINGDON DIVISION

     5    UNITED STATES OF AMERICA,     )
                                        )
     6                  Plaintiff,      ) Criminal Case No.
                                        ) 1:17-cr-00027-JPJ-PMS-1
     7    vs.                           )
                                        )
     8    JOEL A. SMITHERS,             )
                                        )
     9                  Defendant.      )
          ____________________________________________________________
    10

    11                     TRANSCRIPT OF JURY TRIAL - DAY 4
                       HONORABLE JUDGE JAMES P. JONES PRESIDING
    12                           THURSDAY, MAY 2, 2019

    13    ____________________________________________________________

    14

    15

    16

    17                                   A P P E A R A N C E S

    18    On behalf of United States:
                    Steven Randall Ramseyer
    19              Zachary T. Lee
                    Samuel Cagle Juhan
    20              United States Attorneys Office
                    180 West Main Street, Suite B19
    21              Abingdon, VA 24210

    22    On behalf of Defendant:
                    Donald M. Williams, Jr.
    23              Williams Law Office, PLC
                    P.O. Box 601
    24              Pennington Gap, VA 24277

    25    Proceedings taken by Certified Court Reporter and transcribed
          using Computer-Aided Transcription


                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 1 of 192 Pageid#: 9935
                                                                                                                   2



     1                                                   INDEX

     2    GOVERNMENT'S WITNESSES:                                                                        PAGE

     3    STEVEN WAYNE FREY, JUNIOR
                   DIRECT EXAMINATION BY MR. JUHAN                                                           9
     4             CROSS-EXAMINATION BY MR. WILLIAMS                                                        17
          JUAN ANGEL
     5             DIRECT EXAMINATION BY MR. JUHAN                                                          20
                   CROSS-EXAMINATION BY MR. WILLIAMS                                                        32
     6             REDIRECT EXAMINATION BY MR. JUHAN                                                        39
                   RECROSS-EXAMINATION BY MR. WILLIAMS                                                      41
     7    PATRICK LONG
                   DIRECT EXAMINATION BY MR. LEE                                                            42
     8             CROSS-EXAMINATION BY MR. WILLIAMS                                                       149
                   REDIRECT EXAMINATION BY MR. LEE                                                         164
     9

    10    EXHIBITS                                                                     MARKED           RECEIVED

    11    ON BEHALF OF THE PLAINTIFF:
          106 -    Photos of Heather Hartshorn and                                                        15
    12             pill bottles
          99 -     Photo of cash in yellow bag                                                            47
    13    100 -    Photo of cash from Camry glove box                                                     47
          101 -    Photo of cash from office                                                              47
    14    102 -    Photo of cash in safe at residence                                                     48
          56 -     Photo of various containers from                                                       49
    15             backpack in Camry
          58 -     Photo of contents of Mega-DHA                                                          50
    16             container
          59 -     Photo of pills from Mega-DHA                                                           51
    17             container sorted
          76 -     DEA lab report 2017-SFL3-00814                                                         54
    18    77 -     DEA lab report 2017-SFL3-00830                                                         55
          78 -     DEA lab report 2017-SFL3-00831                                                         55
    19    79 -     DEA lab report 2017-SFL3-00835                                                         56
          80 -     DEA lab report 2017-SFL3-00838                                                         56
    20    62 -     Photo of pills                                                                         57
          9 -      Bank of America records                                                                58
    21    10 -     Bank of America records                                                                58
          51 -     Chart showing Bank of America                                                          60
    22             deposits
          105 -    Pharmacy chart                                                                         63
    23    104 -    Text messages regarding Richard                                                        72
                   Bowen
    24    CC-      Text messages between Smithers and                                                     85
          1000 -   Clayton Colegrove
    25    RiJ-     Text messages between Smithers and                                                     87
          10000    Ricky Jessie


                                         Donna Prather, CCR, RPR, CCP, CCB
                     Official Court Reporter for the U.S. District Court Western District of Virginia
                                                   (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 2 of 192 Pageid#: 9936
                                                                                                             3



     1    DWi-      Text messages between Smithers and                                                 102
          1000 -    Darry Williams
     2    DR-       Text messages between Smithers and                                                 146
          1000 -    Deborah Reynolds
     3

     4

     5

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15                                                  -oOo-

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 3 of 192 Pageid#: 9937
                                                                                                            4



     1         (Proceedings commenced at 9:02 a.m.)

     2                THE COURT:            Good morning, counsel.                     Is there

     3    anything that we need to take up before we have the jury?

     4                MR. WILLIAMS:              Your Honor, may I approach?

     5                THE COURT:            Yes, sir.

     6                MR. WILLIAMS:              Your Honor, I have another paper that

     7    my client would like me to hand you.

     8                THE COURT:            All right.            Mr. Smithers, you don't need

     9    to continue to file papers complaining that I have not removed

    10    your lawyer.       Okay?

    11                You don't need to do that.                         I understand your

    12    position.     And if this is just another statement why you don't

    13    want Mr. Williams to represent you, I understand that, and

    14    I've ruled on that.

    15                THE DEFENDANT:               Yes, Your Honor.

    16                THE COURT:            And it's not necessary for you to

    17    continue to file such papers.

    18                THE DEFENDANT:               Yes, Your Honor.                 These are new

    19    material facts I believe that support that claim.

    20                THE COURT:            Well, we're not going to change

    21    Mr. Williams.        Mr. Williams is doing a good job for you.                               He

    22    has, in my opinion, has effectively cross-examined your

    23    witnesses -- or the Government's witnesses.                                And I don't know

    24    of anything that he hasn't done for you that is proper.

    25                THE DEFENDANT:               If it please the Court, Your Honor,



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 4 of 192 Pageid#: 9938
                                                                                                              5



     1    I would just like this to be admitted in the record.

     2                THE COURT:            Well, let me see it, first.

     3                MR. RAMSEYER:              Your Honor, the Government hasn't

     4    seen it at this point.

     5                MR. WILLIAMS:              I'm sorry.

     6                THE DEFENDANT:               I have a copy if the Government

     7    would like to look at it.

     8                THE COURT:            All right.            Mr. Williams, Mr. Smithers

     9    says you assaulted him.                Did you assault him?

    10                MR. WILLIAMS:              Sir, the only thing that I did was he

    11    was sitting there and he made a comment while -- he was trying

    12    to give me, he made a vulgar statement toward me and

    13    everything.      When he finished, I told him, I said, if you

    14    don't quit doing this, I'm going to knock you out.                                      And I did

    15    say that.     I apologized to him, told him I didn't mean to do

    16    that, but it was kind of the heat of the moment.

    17                THE COURT:            Well, Mr. Williams, I don't understand

    18    why you would say that.

    19                MR. WILLIAMS:              I apologize.

    20                THE COURT:            I know Mr. Smithers has been a very

    21    difficult client for you.

    22                MR. WILLIAMS:              I understand.

    23                THE COURT:            He has made demands on you that, in my

    24    opinion, have been unnecessary.                       I don't blame Mr. Smithers.

    25    Mr. Smithers is, from all I can gather in this case, very



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 5 of 192 Pageid#: 9939
                                                                                                             6



     1    naive about legal proceedings.                      He has unrealistic

     2    expectations about the situation.                        And I'm sure he can test

     3    you, but you need to cool it with him.                            And as far as I can

     4    tell, you-all have been getting along.                            And you have consulted

     5    with him, I think about every witness, and he has given you

     6    notes and requested things, I'm sure.

     7                MR. WILLIAMS:              And, Your Honor, I do apologize.                       I

     8    shouldn't have said it.                I was upset at the time.                       He had made

     9    some statements to me.               But with respect to that, I was not

    10    appropriate, and I did apologize to him.                              We actually did go

    11    out and eat dinner together yesterday afterwards when it

    12    finished.     And I don't think -- it was a heat of the moment

    13    thing, and I do apologize, and I apologized to him.

    14                THE COURT:            All right.            I'll file that.               I'll allow

    15    it to be filed.

    16                Now let me direct this to Mr. Smithers.

    17    Mr. Smithers, you're in this boat here, okay.                                  Mr. Williams is

    18    your lawyer.       Under the law, Mr. Williams, as counsel, has to

    19    make decisions concerning the proper questions to be asked,

    20    the proper strategy to be used in cross-examining witnesses,

    21    and that's his job.             And under our system, you can't direct

    22    him to ask certain questions.                     That's not the way it works.

    23    There are some certain things that are entirely up to you.

    24    And one of those coming up is whether you're going to testify

    25    or not.   That's entirely up to you.                         You ought to listen to



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 6 of 192 Pageid#: 9940
                                                                                                         7



     1    his advice, but his advice is advice only.                                Your -- you have

     2    to make that decision.               And when the time comes, I'm going to

     3    go over that again with you to make sure that you understand

     4    whether or not you desire to testify and the ramifications of

     5    that.   We're not at that point yet because the Government

     6    hasn't finished its case.

     7                But, otherwise, Mr. Williams, he's the captain of

     8    the ship here.         And you need to understand that.                              I mean,

     9    that's the situation you're in.                       Okay?

    10                And you ought to, for your own good, cooperate with

    11    him, assist him.          It's perfectly correct that you ask him --

    12    that you give him information, that you suggest things to him.

    13    That's completely fine.                Because you obviously -- you know,

    14    you're the defendant, you're the one that's on trial here.

    15    And any -- you ought to give him as much information to help

    16    yourself as you can.              But, again, he has to make the decision.

    17    And you need to cooperate in a professional manner with him.

    18                And I'm sorry that he lost his temper with you.

    19    But, you know, quite frankly, you're an unusual defendant.

    20    Most defendants, you know, embrace their lawyer, want to help

    21    their lawyer.        You have had a somewhat antagonistic view of

    22    him from the beginning, belittling him, belittling his office,

    23    and, you know, how he's just a country lawyer and not good

    24    enough for you and so on.                  And that didn't help you at all.

    25                You need to, for your own good, and I implore you to



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 7 of 192 Pageid#: 9941
                                                                                                                8



     1    cooperate with him, to be open with him, to give him, you

     2    know, advice.        That's perfectly fine.                      I want you-all to have

     3    communication.         But you need to get along.

     4                Now, he's apologized to you.                          We're gonna put that

     5    aside.   I told him that it was improper for him to do that.

     6    He understands that.              But I think, under the circumstances, it

     7    was just one of those spur of the moments.

     8                Trials are, for everybody, including experienced

     9    lawyers, are filled with tension.                        Because Mr. Williams wants

    10    to do the best for you that he can.                          That's his job.                 And he's

    11    been doing that for many years for people in your position.

    12    And there's no reason why he wouldn't want to do the best he

    13    can for you.       And as far as I can tell, he has.                               I mean, I

    14    think he's been effective in his cross-examination.                                          But he

    15    needs to continue to do that.                     You need to help him.                      But he

    16    is the captain of the ship in regard to questions that are

    17    going to be asked.

    18                All right.            You may be seated.

    19                And is there anything further that we need to take

    20    up?

    21                If not, we'll have the jury in.

    22          (Proceedings held in the presence of the jury.)

    23                THE COURT:            Good morning, ladies and gentlemen.

    24    Good to see you again this morning.                          We're ready to go.

    25                The Government may call its next witness.



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 8 of 192 Pageid#: 9942
                                                                                                       9



     1                MR. JUHAN:            The United States calls Steven Frey.

     2                THE CLERK:            Please raise your right hand.

     3                Do you solemnly swear that the testimony you're

     4    about to give in this case shall be the truth, the whole

     5    truth, and nothing but the truth, so help you God?

     6                THE WITNESS:             I do.

     7                THE CLERK:            You may be seated.

     8                               STEVEN WAYNE FREY, JUNIOR,

     9    Called as a witness herein by the Government, having been

    10    first duly sworn, was examined and testified as follows:

    11                                     DIRECT EXAMINATION

    12    BY MR. JUHAN:

    13    Q.   Good morning, sir.

    14    A.   Good morning.

    15    Q.   Would you please introduce yourself to the jury.

    16    A.   My name is Deputy Frey.                    I work for the Raleigh County

    17    Sheriff's Office in West Virginia.

    18    Q.   What's your name, sir?

    19    A.   Steven Wayne Frey, Junior.

    20    Q.   Would you spell Steven and Frey for the court reporter.

    21    A.   S-t-e-v-e-n.           And Frey is F-r-e-y.

    22    Q.   Where did you say you were employed?

    23    A.   Raleigh County Sheriff's Office.

    24    Q.   What state is Raleigh in?

    25    A.   West Virginia.



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 9 of 192 Pageid#: 9943
                                                                                                      10



   1    Q.      Is there a city Raleigh County is in?

   2    A.      Beckley.

   3    Q.      And how did you get here today?

   4    A.      I drove.

   5    Q.      How long did it take you -- did you come from Beckley?

   6    A.      I did.

   7    Q.      How long did it take you to get here?

   8    A.      Just over two hours.

   9    Q.      And how long have you been with the sheriff's office

  10    there in Raleigh County?

  11    A.      Just over four years.

  12    Q.      What were you doing before that?

  13    A.      College.

  14    Q.      And do you have any other jobs or occupations that you

  15    do?

  16    A.      Yes.   I'm in the West Virginia Army National Guard, full

  17    time.

  18    Q.      I want to focus on your duties as a sheriff's deputy.

  19    What are some of your duties in Raleigh County?

  20    A.      Road patrol is mostly what we do.                          We answer 911 calls,

  21    serve civil papers, DBDs, stuff like that.

  22    Q.      What's the range of call you might respond to on any

  23    given day?

  24    A.      Anywhere from burglaries to overdoses to homicides.

  25    Q.      Are you familiar in your job with the term "DOA"?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 10 of 192 Pageid#:
                                    9944
                                                                                                     11



   1    A.   Yes.

   2    Q.   What's that mean?

   3    A.   Dead on arrival.

   4    Q.   I'd like to talk to you about an individual named Heather

   5    Hartshorn.     Are you familiar with that name?

   6    A.   Yes.

   7    Q.   And were you on duty with the Raleigh County Sheriff's

   8    Office on the morning of February 2nd -- February 22nd, 2017?

   9    A.   I was, sir.

  10    Q.   And what were you doing that day?

  11    A.   Just road patrol.

  12    Q.   Did -- at some point in time in the morning did you

  13    respond to a call?

  14    A.   I did.

  15    Q.   What was that call about?

  16    A.   It was an unattended DOA.

  17    Q.   Dead on arrival?

  18    A.   Yeah.

  19    Q.   About what time did you receive that call?

  20    A.   It was right around 6:00.

  21    Q.   And what did you do once you got that call?

  22    A.   That's when I immediately headed that direction to the

  23    scene.

  24    Q.   What was the area that you were asked to go to about this

  25    dead on arrival?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 11 of 192 Pageid#:
                                    9945
                                                                                                               12



   1    A.   It was rural, rural area.

   2    Q.   Do you remember the town?

   3    A.   I know it's Bolt.               That's what I remember.

   4    Q.   So is Bolt in Raleigh County?

   5    A.   It is.

   6    Q.   So just tell the jury about what happened when you first

   7    arrived at this home in Bolt?

   8    A.   So when I first arrived, EMS was already at the scene, so

   9    I knew that's the location I was supposed to be at.                                          As soon

  10    as I walked in the door, I was met with Heather Hartshorn's

  11    mother.   She informed me that she tried to --

  12    Q.   Sir, let me stop you.                   I don't want to get into what

  13    other people told you.

  14    A.   Okay.      Got you.

  15    Q.   So you arrived.

  16    A.   Right.

  17    Q.   Was there a victim at the scene?

  18    A.   There was.

  19    Q.   Who was that?

  20    A.   It was Heather Hartshorn.

  21    Q.   How did you know it was Heather Hartshorn?

  22    A.   Because I found her I.D. on scene.

  23    Q.   Can you describe the scene when you arrived.

  24    A.   Yes.     She was laying on her back.                         There was a mattress

  25    that was in her bedroom and it was just laying on the floor.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 12 of 192 Pageid#:
                                    9946
                                                                                                           13



   1    She was laying on her back beside that mattress.

   2    Q.   Was she dead or alive?

   3    A.   She was dead.

   4    Q.   How did you know?

   5    A.   Because EMS had already tried to resuscitate her when

   6    they got on scene because that's part of their SOPs, or their

   7    procedures, and they told me that they didn't -- she was

   8    non-responsive.           And she was non-responsive when I walked in

   9    as well.

  10    Q.   When you said she was non-responsive, what's that mean?

  11    A.   That means she was not moving, not breathing.                                       She was

  12    cold to the touch.

  13    Q.   So you touched her?

  14    A.   Yes.

  15    Q.   What state was her mother in?

  16    A.   She was upset.              Very upset.

  17                 MR. JUHAN:            Ms. Vogt, may we pull up what's already

  18    been admitted as Exhibit HH-298 for the witness and the jury.

  19    BY MR. JUHAN:

  20    Q.   Sir, what is the name on this document?

  21    A.   Heather Hartshorn.

  22    Q.   And what is the drug listed on this document?

  23    A.   Oxycodone, 30 milligrams.

  24    Q.   And what is the date on this document?

  25    A.   2-20-17.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 13 of 192 Pageid#:
                                    9947
                                                                                                      14



   1    Q.      And then on the upper right-hand corner, what is that

   2    date?

   3    A.      2-21-17.

   4    Q.      And the day you were at Heather Hartshorn's home was

   5    2-22-17?

   6    A.      Correct.

   7                 MR. JUHAN:            We can take that down.

   8    BY MR. JUHAN:

   9    Q.      Did you find any oxycodone at the home that Heather

  10    Hartshorn was at when she was dead?

  11    A.      I did not.

  12    Q.      Did you find other medication?

  13    A.      I did.

  14    Q.      Where was it?

  15    A.      It was on the kitchen table, all together.

  16    Q.      Sir, as part of your duties when you arrived on the

  17    scene, did you take any photographs?

  18    A.      I did.

  19                 MR. JUHAN:            Your Honor, I'm going to put what's been

  20    marked and shown to counsel as Government's Exhibit 106.

  21                 THE COURT:            All right.

  22    BY MR. JUHAN:

  23    Q.      Would you please take a moment and flip through that

  24    exhibit.

  25                 Sir, do you recognize what that exhibit is?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 14 of 192 Pageid#:
                                    9948
                                                                                                     15



   1    A.   Yes.

   2    Q.   What is it?

   3    A.   Those are pictures I took at the scene.

   4    Q.   And is it a fair and accurate depiction of what was there

   5    at the scene?

   6    A.   Yes, sir.

   7                MR. JUHAN:            Your Honor, at this point the Government

   8    would move for admission of 106.

   9                THE COURT:            It will be admitted.

  10         (Government's Exhibit 106 received.)

  11                MR. WILLIAMS:              No objection.

  12                MR. JUHAN:            Madam Clerk, may I use the ELMO?

  13                Permission to publish, Your Honor.

  14                THE COURT:            Yes.

  15    BY MR. JUHAN:

  16    Q.   I'd like to go through each of these pictures with you,

  17    sir, just briefly.

  18                What's this a picture of, the first page?

  19    A.   Three medications that were on the table that I took.

  20    Q.   And what's the name on those medications?

  21    A.   I can't really make them out.

  22    Q.   Sorry.

  23    A.   Oh, Heather Hartshorn.

  24    Q.   And what does it say at the top of these -- that

  25    prescription on the left-hand side?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 15 of 192 Pageid#:
                                    9949
                                                                                                      16



   1    A.   Hayes Drug.

   2    Q.   The second page, is that more --

   3    A.   That's more, different.

   4    Q.   On the left-hand side, what does that say?

   5    A.   Hayes Drug.

   6    Q.   The third picture, what is that?

   7    A.   Hayes Drug, with Heather Hartshorn's name on it.

   8    Q.   Is it a bottle?

   9    A.   It is.

  10    Q.   What is this fourth page a picture of?

  11    A.   So that's a picture of the mattress that's on the floor

  12    that she was sleeping on.

  13    Q.   What is this fifth picture a picture of?

  14    A.   That is the victim laying beside that mattress in her

  15    bedroom.

  16    Q.   When you say victim, you mean Heather Hartshorn; right?

  17    A.   Yes.

  18    Q.   What's this sixth picture here?

  19    A.   That's the mattress as well.

  20    Q.   What it is the seventh picture?

  21    A.   Heather Hartshorn laying on the floor of her bedroom.

  22    Q.   What's this eighth picture?

  23    A.   That's Heather.

  24    Q.   What's this ninth picture?

  25    A.   A close-up of Heather.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 16 of 192 Pageid#:
                                    9950
                                                                                                     17



   1    Q.   What's this tenth picture?

   2    A.   That's from a different angle of Heather.

   3    Q.   What's this 11th picture?

   4    A.   Different angle of Heather.

   5    Q.   What's this 12th and last picture?

   6    A.   That's Heather on the floor.

   7                 MR. JUHAN:           Sir, if you would please answer any

   8    questions that Mr. Williams has for you.

   9                                      CROSS-EXAMINATION

  10    BY MR. WILLIAMS:

  11    Q.   Good morning, Officer Frey.                        How are you?

  12    A.   Good.      How are you?

  13    Q.   Thank you, good.               Fine.

  14                 Now, when you arrived there on February 22nd, 2017,

  15    you said that Heather's mother was there; correct?

  16    A.   Correct.

  17    Q.   Okay.      Was there anyone else that was present?

  18    A.   I believe there was a male figure there.                                  I can't

  19    remember if it was her father or stepfather.                                 He was older.

  20    Q.   Okay.

  21    A.   But I can't remember his name.

  22    Q.   Okay.      Did you receive -- did you do any investigation on

  23    this matter?

  24    A.   Yes.

  25    Q.   Did you?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 17 of 192 Pageid#:
                                    9951
                                                                                                       18



   1    A.    I did.

   2    Q.    Was there reports of a boyfriend that she had been with

   3    the night before?

   4                  MR. JUHAN:            Objection.            Hearsay.

   5                  THE COURT:            I'll overrule the objection.

   6                  THE WITNESS:             Not that I recall.

   7    BY MR. WILLIAMS:

   8    Q.    Nothing that you recall about a boyfriend or anything?

   9    A.    Nothing that I recall, no.

  10    Q.    Okay.       Did you recall anything about -- was there

  11    anything about Xanax bottles --

  12    A.    Yes.

  13    Q.    -- or prescribed Xanax?

  14    A.    Yes, her mother stated that--

  15                  MR. JUHAN:            Objection.            Hearsay.

  16                  THE COURT:            I'll overrule the objection.

  17                  THE WITNESS:             Her mother stated she was prescribed

  18    Xanax, but I didn't find any at the scene.

  19    BY MR. WILLIAMS:

  20    Q.    Okay.       You did not find the bottle there at all?

  21    A.    No, sir.

  22    Q.    Did you pursue that in any part of the investigation?

  23    A.    No.     Not any further than that, no.

  24                  MR. WILLIAMS:              Okay.        May I have a moment?

  25    ///



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 18 of 192 Pageid#:
                                    9952
                                                                                                      19



   1    BY MR. WILLIAMS:

   2    Q.   Were there two bottles of -- you said oxycodone and

   3    oxymorphone, were the bottles there?

   4    A.   No.

   5    Q.   They were not?

   6    A.   No.     I didn't see no Xanax or oxycodone bottles there.

   7    Q.   Okay.       All right.           So was there an oxymorphone bottle

   8    there?

   9    A.   No, not that I recall.

  10    Q.   Not that you recall.

  11                 MR. WILLIAMS:              Thank you.            No further questions.

  12                 THE COURT:            Anything further?

  13                 MR. JUHAN:            Nothing further, Your Honor.

  14                 THE COURT:            May this witness be excused?

  15                 MR. JUHAN:            Yes.

  16                 THE COURT:            Thank you, sir.                You may be excused.

  17                 You may call your next witness.

  18                 MR. JUHAN:            Your Honor, the United States calls Juan

  19    Angel.

  20                 THE CLERK:            Please raise your right hand.

  21                 Do you solemnly swear that the testimony you're

  22    about to give in this case shall be the truth, the whole

  23    truth, and nothing but the truth, so help you God?

  24                 THE WITNESS:             Yes, ma'am.

  25                 THE CLERK:            You may be seated.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 19 of 192 Pageid#:
                                    9953
                                                                                                         20



   1                                                JUAN ANGEL,

   2    Called as a witness herein by the Government, having been

   3    first duly sworn, was examined and testified as follows:

   4                                         DIRECT EXAMINATION

   5    BY MR. JUHAN:

   6    Q.      Hi, sir.         Would you please introduce yourself to the

   7    jury.

   8    A.      Juan Angel.

   9    Q.      And if you could just try and speak into the microphone.

  10    A.      Okay.       Yes, sir.

  11    Q.      Sir, where do you live?

  12    A.      Me?     I live --

  13    Q.      Not your address, your city.

  14    A.      Anderson.

  15    Q.      Anderson.          What state?

  16    A.      South Carolina.

  17    Q.      Okay.       Did there come a time when you were living in

  18    Martinsville, Virginia?

  19    A.      Yes, sir.          Correct.

  20    Q.      When would that have been?

  21    A.      Last year.           Let's say I moved last summer, I believe.

  22    Q.      But you were living in Martinsville before then, or

  23    around that area?

  24    A.      Yes, sir.          Oh, yeah.           I went to school there and

  25    everything, yes, sir.



                                          Donna Prather, CCR, RPR, CCP, CCB
                      Official Court Reporter for the U.S. District Court Western District of Virginia
                                                    (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 20 of 192 Pageid#:
                                    9954
                                                                                                      21



   1    Q.   Okay.       So 2015 through what, 2017, were you --

   2    A.   Yes, sir.

   3    Q.   Did you have family in the Martinsville area?

   4    A.   Yes, sir.          Correct.

   5    Q.   What was your family in Martinsville?

   6    A.   I'm sorry?

   7    Q.   What family did you have in Martinsville?

   8    A.   I have my parents, my sister, and my -- and an uncle, my

   9    cousins.

  10    Q.   Okay.       When you were living in Martinsville, did one of

  11    your family members own a restaurant?

  12    A.   Yes, sir.          Correct.          Yeah.

  13    Q.   Which one was that?

  14    A.   Jose, my Uncle Jose.

  15    Q.   Did you ever work there?

  16    A.   Yes, sir.

  17    Q.   What kind of work did you do for your uncle?

  18    A.   I was a waiter.               Every now and then, I worked -- whatever

  19    he needed me to also, bus tables, whatever, yeah.

  20    Q.   At the time -- I think you mentioned -- did you mention

  21    college a moment ago?

  22    A.   College?

  23    Q.   I'm sorry.

  24    A.   No, sir.

  25    Q.   At the time you were working for your uncle, what was



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 21 of 192 Pageid#:
                                    9955
                                                                                                       22



   1    your level of education?

   2    A.   High school diploma.

   3    Q.   Okay.      And then after you worked for your uncle -- what

   4    was the name of the restaurant where you worked?

   5    A.   El Parral.

   6    Q.   After you worked at El Parral, what did you do for a job

   7    after that?

   8    A.   After?      Well, Wendell offered me a job with Dr. Smithers.

   9    Q.   Okay.      So you went to work for Dr. Smithers?

  10    A.   Yes, sir.         Correct.

  11    Q.   Does -- what -- about what time of the year did you go

  12    work for Dr. Smithers?

  13    A.   That's hard to remember.

  14    Q.   Would early 2017 sound about right?

  15    A.   Yeah, around so's.                I'm trying to think, around the

  16    beginning of that area.

  17    Q.   Okay.      And how long did you work for Dr. Smithers?

  18    A.   Months.       I can't remember how many exactly.                                Between

  19    five, six months maybe.                Four to six months maybe.

  20    Q.   Okay.      So when you were working for Dr. Smithers, who

  21    else was employed in the office there besides you and him?

  22    A.   At the moment, it was just me, Wendell, and Peter.

  23    Q.   And what's Peter, do you know his last name?

  24    A.   No, sir.

  25    Q.   Do you know Wendell's last name?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 22 of 192 Pageid#:
                                    9956
                                                                                                      23



   1    A.   Wilson.        Correct?          Yeah.

   2    Q.   And was Peter working there the whole time you were there

   3    with Dr. Smithers?

   4    A.   No, sir.         In the beginning he was, and he ended up

   5    leaving.

   6    Q.   Were there any -- so all those people you mentioned,

   7    they're all male; correct?

   8    A.   Correct.

   9    Q.   So I think you started to get into this a moment ago, but

  10    tell the jury how it is you came to work for Dr. Smithers.

  11    A.   I was working at the restaurant, at my uncle's

  12    restaurant.       And I was at the bar that day.                            We were just

  13    talking.     He was, like, just trying to help me out --

  14    Q.   Please stop, sir.

  15    A.   Yeah.

  16    Q.   Who were you interacting with?

  17    A.   Wendell.         Yeah, Wendell had offered me a job, a better

  18    career than being a waiter.                    Of course, that caught my

  19    attention.      I didn't want to be a waiter the rest of my life.

  20    Q.   Understandable.

  21                 Did you -- had you -- when was the first time you

  22    met Wendell?

  23    A.   It was months prior to that.                         Maybe two, three months.

  24    He came in -- he's come into the restaurant, order food, eat,

  25    and go on his way.             A few times he offered -- well, not



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 23 of 192 Pageid#:
                                    9957
                                                                                                      24



   1    offered, but told me about the job.

   2    Q.      So you just knew him as a patron at the restaurant?

   3    A.      Yeah, correct.           As a customer, yes, sir.

   4    Q.      So after Wendell talks to you about this opportunity,

   5    what happens then?             How does that develop?

   6    A.      It just -- I let my uncle know.                         Got -- you know, let him

   7    know, maybe give him a week or so.                          Then I went to the office.

   8    And then, pretty much at first Wendell showed me around and

   9    then Peter was trying to teach me the rest of the stuff.

  10    Q.      What kind of paperwork did you have to fill out before

  11    you started working at Dr. Smithers's office?

  12    A.      I can't remember.

  13    Q.      Do you remember testifying in the grand jury in this

  14    case?

  15    A.      I'm sorry?

  16    Q.      Do you remember testifying under oath previously in this

  17    case?

  18    A.      Yes, sir.       Correct.

  19    Q.      Do you think if I showed you some of your testimony it

  20    might jog your memory about what kind of paperwork you had to

  21    fill out?

  22    A.      Maybe.    Yes, sir.

  23    Q.      Sir, I'm going to approach you with page 6, lines four

  24    and five of your grand jury testimony.                             If you could just read

  25    those to yourself, not aloud, please.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 24 of 192 Pageid#:
                                    9958
                                                                                                      25



   1                    Does that refresh your recollection about what kind

   2    of paperwork you had to do for Dr. Smithers?

   3    A.      Yes, in a way.

   4    Q.      So what kind of paperwork did you have to fill out?

   5    A.      For being an employee paperwork?

   6    Q.      Yeah.

   7    A.      Not that I remember, not anything.

   8    Q.      Okay.    Did you interview with Dr. Smithers before you

   9    started there?

  10    A.      Yes, I did.

  11    Q.      Before you started with Dr. Smithers, had you ever worked

  12    in the medical profession before?

  13    A.      No, sir.

  14    Q.      Did you have any, like, classes or certifications

  15    regarding the medical profession?

  16    A.      No, sir.

  17    Q.      Okay.    So without prior medical experience and with no

  18    paperwork, what job did Dr. Smithers hire you to do?

  19    A.      At first it was drug screening.

  20    Q.      Okay.

  21    A.      He told me that I had to learn a few procedures and all

  22    this stuff.       That it was mandatory to be in the bathroom with

  23    them.

  24    Q.      What about -- you said at first you did drug screening,

  25    what about later?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 25 of 192 Pageid#:
                                    9959
                                                                                                              26



   1    A.   Well, once Peter left, I did the receptionist.                                           So I gave

   2    them their dates and receipts and stuff, yeah.

   3    Q.   Once Peter left and you began to be a receptionist, did

   4    you continue on with your drug screening duties or did

   5    those --

   6    A.   Yeah, I did.

   7    Q.   How much did you get paid by Dr. Smithers?

   8    A.   So, if I remember correctly, around the beginning when

   9    Peter was there, it was probably around 400.                                  Around there.

  10    And then after Peter left, around 600, 500 to 600.

  11    Q.   Was that a month?                A week?          Or --

  12    A.   Weekly.

  13    Q.   And what was the method of payment that you would receive

  14    from Dr. Smithers?

  15    A.   Cash.

  16    Q.   Okay.       Bills?

  17    A.   Yes, sir.          Correct.

  18    Q.   And so how would -- how would you get the cash?

  19    A.   At the end of the night he'll -- after we close out and

  20    do everything, he would just pay me.

  21    Q.   He would pay you?

  22    A.   Correct.         At the end of the week, of course.                               Yeah.

  23    Q.   I'd like to talk to you a little bit -- let me stop

  24    there.

  25                 Did Dr. Smithers ever pay you any other way besides



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 26 of 192 Pageid#:
                                    9960
                                                                                                      27



   1    handing you cash?

   2    A.   No.     Just cash and that was it.

   3    Q.   Okay.       I'd like to talk a little bit about patient

   4    payment.

   5    A.   Mm-hmm.

   6    Q.   We talked about your payment.

   7                 How much did Dr. Smithers charge for a patient

   8    visit?

   9    A.   That's a hard one to remember.                           300.       I can't remember.

  10    Q.   Okay.

  11    A.   It was around there, yeah.

  12    Q.   Around 300?

  13    A.   Yes, sir.

  14    Q.   How much of that would insurance pay for?

  15    A.   I'm sorry?

  16    Q.   Would insurance pay for any of that?

  17    A.   Well, we would do copies of the insurance cards and send

  18    them off.      I don't know if they ever -- I don't know how that

  19    works or anything.             I just receive the payments and receipts,

  20    and bam.

  21    Q.   Okay.       Do you remember testifying in the grand jury that

  22    Dr. Smithers's office didn't take insurance?

  23    A.   They didn't take insurance?                         Well, we used to, like, take

  24    their insurance cards and fax them to the insurance companies,

  25    I guess.     I don't know.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 27 of 192 Pageid#:
                                    9961
                                                                                                      28



   1    Q.   Not really sure now?

   2    A.   Not really sure anymore, yeah.

   3    Q.   Okay.

   4    A.   It's been a while, yeah.

   5    Q.   How would these patients pay for the $300 visit?

   6    A.   What do you mean how would they pay?                                Like, cash?

   7    Q.   Cash?

   8    A.   Cash.       Correct.          Some would use also debit cards, I

   9    believe.     Yeah.

  10    Q.   Who would collect the cash from the patients?

  11    A.   In the front, I would collect them and put them in the

  12    drawer.

  13    Q.   And what would you do with it once you collected it?

  14    A.   Just leave them in the drawer and put it in the back

  15    office.

  16    Q.   Okay.       So where is this drawer that you're talking about?

  17    A.   If I remember, it was in the back room -- or one of the

  18    back rooms, yeah.

  19    Q.   Was there any way to document this influx and flow of

  20    money coming through you?                   What was done, if anything?

  21    A.   I'm sorry?

  22    Q.   How was the money documented?

  23    A.   Oh, receipts.             And the -- receipt books.                        That's where we

  24    keep it at, yeah.

  25    Q.   Did all of that money go to Dr. Smithers?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 28 of 192 Pageid#:
                                    9962
                                                                                                          29



   1    A.   Yeah.

   2    Q.   What about Wendell?

   3    A.   I don't know about Wendell, no.                           I just -- yeah, I don't

   4    know about that.

   5    Q.   How would you package, or bundle, or contain the money?

   6    A.   Well, it was -- it was a silver container.                                    I would just

   7    have a key for it, open it, and just throw the money in there.

   8    Q.   Do you remember ever going and depositing any of the

   9    money into Dr. Smithers's account?

  10    A.   Yeah.      Every now and then I would.                         Probably a couple

  11    times I did.

  12    Q.   How would that work?

  13    A.   Just go to the -- wherever bank it was -- or credit union

  14    or whatever, and write his information down and put it in an

  15    envelope and just deposit it.

  16    Q.   So how -- would he pay you to do this?                                 Were you doing

  17    this on your own?

  18    A.   I'm sorry?

  19    Q.   How did that come about?                     Did you just do this on your

  20    own or --

  21    A.   No, he would tell me to do it for him.

  22    Q.   What were your hours?

  23    A.   I'm sorry?

  24    Q.   What were your hours when you worked?

  25    A.   I would come in at 7:00 in the morning.                                 And in the



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 29 of 192 Pageid#:
                                    9963
                                                                                                      30



   1    afternoon it would vary.                  Sometimes 5:00, sometimes 6:00,

   2    7:00.

   3    Q.      So, at least a 40-hour workweek then; right?

   4    A.      Definitely, yeah.             Yes, sir.

   5    Q.      You're a hard worker, aren't you?

   6    A.      I'm sorry?

   7    Q.      You're a hard worker; right?

   8    A.      Yes, sir.       Have to.

   9    Q.      You mentioned your job as a drug tester, I want to focus

  10    on that a little bit more.

  11    A.      Okay.

  12    Q.      About how many drug tests would you administer every day?

  13    A.      Every day?        Every single patient we got that day, so from

  14    10 to 15.

  15    Q.      What about blood samples?

  16    A.      I never worked with that -- I never touched any patient

  17    to draw blood or anything since I didn't have no -- I didn't

  18    have no way to do it.               So, no, I didn't want to touch them,

  19    yeah.

  20    Q.      Now we talked earlier about who worked at the clinic.

  21    A.      Hmm-mmm.

  22    Q.      There were some females that would come in as patients;

  23    correct?

  24    A.      Correct.      Yes, sir.

  25    Q.      But only the males -- only males worked there?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 30 of 192 Pageid#:
                                    9964
                                                                                                         31



   1    A.      Correct.         Yes, sir.

   2    Q.      And so when a female had to get drug tested, would you

   3    watch the female urinate?

   4    A.      No.

   5    Q.      That's kind of important though; right?

   6    A.      Yes, sir, it is.                I think we were supposed to have a lady

   7    come in and supervise them.

   8    Q.      But that didn't happen, did it?

   9    A.      No, sir.

  10    Q.      So there's not really any way to know if it was -- people

  11    were cheating on their screens or not?

  12    A.      Females, it was harder, yeah.                          I would just be beside the

  13    door and try to and listen out for any possibility that would

  14    lead to -- for them to, you know, try and pass their drug

  15    screens.

  16                    All the males, I would be in the bathroom with them,

  17    yeah.

  18                    MR. JUHAN:            Your Honor, may I have one moment,

  19    please?

  20                    THE COURT:            Yes, sir.

  21    BY MR. JUHAN:

  22    Q.      Sir, you testified earlier that you started working for

  23    Dr. Smithers in early 2017; correct?

  24    A.      Mm-hmm.

  25    Q.      I need you to answer verbally.



                                          Donna Prather, CCR, RPR, CCP, CCB
                      Official Court Reporter for the U.S. District Court Western District of Virginia
                                                    (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 31 of 192 Pageid#:
                                    9965
                                                                                                     32



   1    A.   Yes, sir.         Correct.          Sorry.

   2    Q.   Did there come a time when you were working there there

   3    was a search warrant executed on Dr. Smithers's office?

   4    A.   Not that I remember.

   5    Q.   You don't remember --

   6    A.   Like, before they came in?                       Like, if there was a search

   7    warrant or anything?

   8    Q.   I'm just asking, during the time you were employed by

   9    Dr. Smithers, do you remember that there was a search warrant

  10    that happened at the office?

  11    A.   I remember coming -- yeah, they coming in and searching

  12    for him, yes, sir.

  13    Q.   And then shortly after that time is when Mr. Peter --

  14    Peter, as you know him?

  15    A.   Yes, sir.

  16    Q.   That's when he left?

  17    A.   Yes, sir.         He didn't come back.                    Yeah.

  18                MR. JUHAN:            Please answer any questions that the

  19    defense attorney has, okay?

  20                THE WITNESS:             Yes, sir.

  21                MR. JUHAN:            Thank you.

  22                                      CROSS-EXAMINATION

  23    BY MR. WILLIAMS:

  24    Q.   Morning, Mr. Angel, how are you?

  25    A.   Hello.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 32 of 192 Pageid#:
                                    9966
                                                                                                              33



   1    Q.     You stated you worked for Dr. Smithers for what, four or

   2    five months?       Was that what you said?

   3    A.     Around so, I'm trying to remember, yeah.

   4    Q.     Okay.    And you liked working with Dr. Smithers, didn't

   5    you?

   6    A.     Yeah, it wasn't bad.                Yes, sir, it was good, yeah.

   7    Q.     He was good to you, wasn't he?

   8    A.     Very good, yes, sir.

   9    Q.     Okay.    There was even times he advanced you some money?

  10    A.     Yeah.    When I needed to, yeah.                      When I had to pay some

  11    bills or I wasn't -- yeah, I had to get -- because I was used

  12    to a waiter, having tips, having cash on me.                                 Yeah.           So the

  13    weekly payment, yeah, he would help me out sometimes.

  14    Q.     Now, you stated you were in charge of -- they kind of had

  15    you helping with drug screens; is that right?

  16    A.     Yes, sir.       Correct.

  17    Q.     Okay.    What was your role exactly in the drug screens?

  18    Were you doing the actual testing, or were you doing just

  19    helping supervise while they got the samples or what?

  20    A.     Not actually testing them.                     Well, we collected samples,

  21    we were supposed to send them off.                         And we did send them off.

  22    But, yeah, some companies are funny about the --

  23    Q.     Got you.

  24                   Now with respect to a test, how would the test go?

  25    Describe how you would do the test to the jury.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 33 of 192 Pageid#:
                                    9967
                                                                                                      34



   1    A.      If I remember, I used to take them to the back, empty all

   2    their pockets.          Empty every single thing out.                           Check their

   3    hats.    Check their collars, everything.                            After that, if they

   4    were male, go in the bathroom with them, actually see them use

   5    the bathroom.         And have them urinate in the container.

   6    Q.      Okay.

   7    A.      We sealed it up and bagged it up and sent it off to the

   8    companies.

   9    Q.      Okay.    Now with respect to a female, how would that

  10    differ?

  11    A.      Same process everything, besides me not stepping in the

  12    bathroom.

  13    Q.      Okay.

  14    A.      I would just be outside the door and listening for

  15    anything, like, bag noises, anything that could cause to them

  16    trying to pass their test.

  17    Q.      Anything in your suspicion might be adulterating the

  18    screen; correct?

  19    A.      Yes, sir.

  20    Q.      So once you would -- once they come out and hand you the

  21    sample, what would happen at that point?

  22    A.      At that point I would seal it, put their name, birth of

  23    date, all their information, bag it up, seal it, and send it

  24    off to the drug screening companies.

  25    Q.      Now, did y'all do on-site testing?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 34 of 192 Pageid#:
                                    9968
                                                                                                             35



   1    A.   I'm sorry?

   2    Q.   Did y'all do on-site test?

   3    A.   For the ones that looked suspicious.                                We caught a few.

   4    Strips or -- I can't remember exactly what it was.                                       There was

   5    one or two looked really iffy, so we would test them out to

   6    see if something will come up.                       And sure enough, we caught a

   7    couple people trying to pass their drug test, a few, yeah.

   8    Q.   Was there another way besides just doing the little test

   9    strip or something, that you would check for it?

  10    A.   No.     Just a temperature, too.

  11    Q.   Okay.       So you checked the temperature?

  12    A.   Yes, sir.          Yes, sir.           I had a temperature --

  13    Q.   Explain to the jury why temperature would be important.

  14    A.   Temperature is important because if you urinate, of

  15    course, it's warm.             So it would have to be in between a

  16    certain degree.           If it was too low, it was cold, they probably

  17    had fake urine or mixed it.                    And then if it was too hot, they

  18    probably had a fake urine, trying to keep it hotter than

  19    usual.

  20    Q.   Okay.

  21    A.   So, yeah.

  22    Q.   Now, were there times you might look at a sample, you

  23    might set it there for a few minutes to check it?

  24    A.   Yeah, we did.

  25    Q.   Why would you do that?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 35 of 192 Pageid#:
                                    9969
                                                                                                            36



   1    A.      To make sure they wouldn't pass -- to make sure they

   2    wouldn't -- I don't know how to explain it.                                 So they wouldn't

   3    pass the drug screen if they're --

   4    Q.      Try and crush a pill and put something in --

   5    A.      -- to try to pass their drug screen, yeah.                                  Like I said,

   6    there was a few that we caught that looked really iffy, so,

   7    yeah.

   8    Q.      So you had several ways that you tried to legitimately

   9    catch people, didn't you?

  10    A.      Yes, sir.       Correct.          And we caught a few, yeah.

  11    Q.      Okay.    And were there a couple of females that you caught

  12    that were actually arrested?

  13    A.      Yeah.

  14    Q.      Do you recall those names by any chance?

  15    A.      I can't remember.

  16    Q.      Okay.

  17    A.      Not good with names.

  18    Q.      All right.        But you actually had called the Sheriff's

  19    Department and had them come out?

  20    A.      Yes, sir.

  21    Q.      And a couple times -- do you recall what they were doing?

  22    A.      I think she tried to crush something in her urine.                                    Her

  23    urine didn't look right, so, yeah.

  24    Q.      Okay.

  25    A.      Then we went from there.                   I had -- when that happened, I



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 36 of 192 Pageid#:
                                    9970
                                                                                                      37



   1    got Wendell, then Wendell helped me with the rest, like the

   2    procedure of that.

   3    Q.   Okay.      Now, at the time you were working there, did you

   4    have a lot of female patients or was it primarily male

   5    patients?

   6    A.   Mainly male.           A few women, yeah.                   There was a good bit of

   7    women, yeah.

   8    Q.   Okay.      Did the -- when you would work, where would you

   9    stay in the office?             Where would your office be in relation

  10    to, say, where the exam rooms would be?

  11    A.   Well, I really didn't have an office.                                I was just -- the

  12    drug screen was in this hallway beside the bathroom, where we

  13    had all the equipment, all the drawers with all the equipment

  14    and stuff like that.              I really didn't have an office-office.

  15    Q.   Now, did you also worked -- you said you worked reception

  16    after Peter left; is that correct?

  17    A.   Correct.        Yes, sir.

  18    Q.   Where was that in relation to the exam room?

  19    A.   Probably 20, 30 steps or so, probably.

  20    Q.   Okay.

  21    A.   Yeah.

  22    Q.   Now, were there any first-time patients that came in

  23    while you were there, while you worked there?

  24    A.   I think so.          I believe there were a few, or a couple

  25    maybe.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 37 of 192 Pageid#:
                                    9971
                                                                                                            38



   1    Q.     Okay.    How long would Dr. Smithers take with those

   2    patients?

   3    A.     With the new patients, he would take a while, yeah.

   4    Q.     Okay.    When you say a while --

   5    A.     Hours.

   6    Q.     -- approximately -- hours?

   7    A.     About an hour, two, maybe.

   8    Q.     So he would be back there with them.

   9    A.     Consulting.

  10    Q.     And you wouldn't be back there at the time.

  11    A.     No, sir.      They would close the door and they would talk

  12    and consult their --

  13    Q.     Now, I think you said and testified just a minute ago

  14    that you drug tested every person; is that right?

  15    A.     I should have, yeah.                Or the ones that were supposed to.

  16    Some, you know, had their risk levels or risk levels, some are

  17    higher than others.             Some we would do every week, some we

  18    would do every two weeks.                  Yeah, so it was like that.

  19    Q.     And what would cause a risk level to go up?

  20    A.     Anything that could alternate, like, their urine or

  21    maybe -- anything suspicious, like, towards --

  22    Q.     Pill counts being off?

  23    A.     Yep, that too.           Very -- that's the main one, yeah.                           Yes,

  24    sir.

  25    Q.     And so you-all did pill counts with patients that come



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 38 of 192 Pageid#:
                                    9972
                                                                                                     39



   1    in?

   2    A.    I didn't.        Joel Smithers and Wendell, I believe.

   3    Q.    Okay.

   4    A.    Or one of them two, yes, sir.

   5    Q.    Okay.

   6                  MR. WILLIAMS:            May I have just a moment, Your Honor?

   7    BY MR. WILLIAMS:

   8    Q.    Did -- how long were you there when Peter was there?

   9    A.    I think it was recent.                  Just two, three months --

  10    Q.    Okay.

  11    A.    -- that I was there before Peter left.

  12    Q.    Okay.     Did Peter mention anything to you about a

  13    relationship with Shannon Kovaleski?

  14    A.    No, not that I -- no, sir.

  15                  MR. WILLIAMS:            Okay.        All right.            No further

  16    questions, Your Honor.

  17                  THE COURT:          Anything further?

  18                  MR. JUHAN:          Just briefly, Your Honor.

  19                                   REDIRECT EXAMINATION

  20    BY MR. JUHAN:

  21    Q.    You'd only worked with Dr. Smithers for a few weeks

  22    before the search warrant happened; right?

  23    A.    I'm sorry?

  24    Q.    You had worked for Dr. Smithers for only a few weeks

  25    before there was a search warrant?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 39 of 192 Pageid#:
                                    9973
                                                                                                      40



   1    A.      Correct.      Yeah.

   2    Q.      And Mr. Williams was talking to you a little bit about

   3    some of the patients.               Where were some of these patients from?

   4    A.      Different places.             West Virginia, Kentucky, and some

   5    Virginia, too, I believe.

   6    Q.      What about Ohio?

   7    A.      Yeah, a couple.

   8    Q.      Kind of weird, isn't it?

   9    A.      Yeah, very.        Long ways away, yeah.

  10    Q.      When would Dr. Smithers come into the office?

  11    A.      Sometimes in the morning.                    Sometimes --

  12    Q.      Sometimes?

  13    A.      Well, whenever he came in the mornings and then usually

  14    he'll come later in the afternoons, if he had -- like, was

  15    doing other errands and stuff.

  16    Q.      So usually would not be there some mornings?

  17    A.      Yeah.    That's why some patients would wait a few -- a

  18    couple hours before, or an hour before he would be there,

  19    yeah.

  20    Q.      But you were there all day.

  21    A.      Yes, sir.       Correct.

  22                    MR. JUHAN:         No further questions, Your Honor.

  23                    THE COURT:         Anything further, Mr. Williams?

  24                    MR. WILLIAMS:           Just maybe a question or two.

  25    ///



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 40 of 192 Pageid#:
                                    9974
                                                                                                      41



   1                                     RECROSS-EXAMINATION

   2    BY MR. WILLIAMS:

   3    Q.      Mr. Angel, were there situations where patients would

   4    just choose to show up early?

   5    A.      Well, I would have a few that would show up early, yeah.

   6    Q.      You would arrive what time normally?

   7    A.      Try to be there at 7:00 every morning.

   8    Q.      Were there times when there were patients there waiting

   9    for you?

  10    A.      Yes, sir.       Correct.

  11                 MR. WILLIAMS:              No further questions.

  12                 MR. JUHAN:            We'd just ask him to be subject to

  13    recall, Your Honor.

  14                 THE COURT:            All right.            Mr. Angel, you can leave

  15    now.    It may be necessary for you to return.                                If you are asked

  16    to return, you must.

  17                 THE WITNESS:             I'd be more than happy to.

  18                 THE COURT:            Thank you, sir.                You may step down.

  19                 All right.            Mr. Juhan, we need Exhibit 106, the

  20    photographs.        The clerk needs to keep those.

  21                 All right.            The Government may call its next

  22    witness.

  23                 MR. LEE:          Your Honor, the Government calls Patrick

  24    Long.

  25                 THE CLERK:            Please raise your right hand.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 41 of 192 Pageid#:
                                    9975
                                                                                                        42



   1                Do you solemnly swear that the testimony you're

   2    about to give in this case shall be the truth, the whole

   3    truth, and nothing but the truth, so help you God?

   4                THE WITNESS:             Yes, ma'am.

   5                THE CLERK:            You may be seated.

   6                                           PATRICK LONG,

   7    Called as a witness herein by the Government, having been

   8    first duly sworn, was examined and testified as follows:

   9                                     DIRECT EXAMINATION

  10    BY MR. LEE:

  11    Q.   Good morning, sir.

  12    A.   Good morning, sir.

  13    Q.   Please introduce yourself to the members of the jury.

  14    A.   My name is Patrick Long.                     I'm a special agent with the

  15    Drug Enforcement Administration.

  16    Q.   Agent Long, have you been involved in the investigation

  17    of Dr. Smithers for the course of the investigation?

  18    A.   Not from the very beginning, but shortly after it began,

  19    yes, sir.

  20    Q.   All right.          And how did you become involved?

  21    A.   My boss, who is in Roanoke, asked me to assist with the

  22    investigation very shortly after it had started.                                     The original

  23    complaint had started out of our Roanoke office.                                     I'm actually

  24    housed in Bristol.            Once that investigation began, my boss

  25    asked me if I would assist on that.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 42 of 192 Pageid#:
                                    9976
                                                                                                          43



   1    Q.     Okay.    And if you would, give the members of the jury a

   2    little bit of your history as a law enforcement officer, both

   3    in local law enforcement and as a DEA agent.

   4    A.     I started in 1994 in South Carolina as a police officer.

   5    And between 1994 and 2005, I worked in various levels as a

   6    municipal police officer, a deputy sheriff, as well as an

   7    instructor at the police academy in South Carolina.                                          In

   8    January of 2005, I was hired by DEA as a diversion

   9    investigator.        In 2008, I transitioned core series from

  10    diversion investigator to a special agent.

  11    Q.     And what are your responsibilities as a special agent?

  12    A.     Basically investigate and enforce the Controlled

  13    Substances Act.          Drug Enforcement Administration is one of the

  14    only single, I guess -- I can't think of the word I'm looking

  15    for.   It has one mission, essentially, and that is the

  16    Controlled Substances Act.

  17    Q.     And do you specifically focus on what's termed "drug

  18    diversion"?

  19    A.     That's correct, sir.

  20    Q.     Would you please provide the jury with a laymen's summary

  21    of what that term means.

  22    A.     Through the Controlled Substances Act, through the code

  23    there is established -- with the code and the regulations that

  24    are founded on the code, there is a cycle of distribution

  25    where essentially DEA can follow the importation of raw



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 43 of 192 Pageid#:
                                    9977
                                                                                                     44



   1    material through the manufacturing and distribution process,

   2    all the way through to the end user.                           So we call that aside

   3    from distribution, anything that comes out of that legitimate

   4    or legal cycle of distribution is what we term as diversion.

   5    As diversion investigators or even special agents that are

   6    assigned to diversion groups, which I am, our focus is to

   7    identify those times when the controlled substances are

   8    diverted outside of that cycle of distribution and investigate

   9    those instances.

  10    Q.   And is it fair to say that the majority of your focus is

  11    on healthcare providers, physicians, pharmacists, drug

  12    manufacturing companies?

  13    A.   It happens to be our -- our official focus is on people

  14    who hold DEA registration, which happens to be those that are

  15    in the pharmaceutical and healthcare group.                                And that

  16    includes, again, those importers of raw material, the

  17    manufacturers, the distributors, pharmacies, and

  18    practitioners, as well as hospitals and clinics and

  19    researchers.

  20    Q.   And you said that you're stationed in the Bristol office;

  21    is that correct?

  22    A.   I am stationed in the Bristol office, yes, sir.

  23    Q.   And your, I guess, area that you cover, geographic area,

  24    is what's considered the Western District of Virginia?

  25    A.   That's correct, sir.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 44 of 192 Pageid#:
                                    9978
                                                                                                        45



   1    Q.   And is Martinsville, Virginia, in the Western District of

   2    Virginia?

   3    A.   Yes, sir, it is.

   4    Q.   Is that pretty much the entire western half of the state

   5    of Virginia?

   6    A.   Pretty much, yes, sir.

   7    Q.   And finally, just as background in case this term is

   8    thrown around, or may have been thrown around earlier when we

   9    introduced you, are you one of a couple different case agents

  10    on the Dr. Smithers investigation?

  11    A.   That's correct, sir.

  12    Q.   And what does that mean?

  13    A.   Through our reporting -- our reporting system establishes

  14    sort of a primary case agent and a co-case agent.                                     And then we

  15    also can have attached to an investigation other persons

  16    called case agents who sort of dedicate a lot of time to an

  17    investigation, as well as an intel analyst.

  18    Q.   Okay.      Is it fair to say that through your position as

  19    one of a few case agents on this investigation, you supervised

  20    the majority of the investigation and are aware of the

  21    majority of the things that occurred during the investigation?

  22    A.   I'm aware of the majority of things, yes, sir.

  23    Q.   Okay.      And that being said, were you familiar with the

  24    search warrant that was executed at Dr. Smithers's clinic in

  25    Martinsville, Virginia?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 45 of 192 Pageid#:
                                    9979
                                                                                                     46



   1    A.   Yes, sir.

   2    Q.   Okay.      And based upon that information, were you familiar

   3    with some United States currency that was seized during that

   4    search warrant?

   5    A.   Yes, sir, I am.

   6                 MR. LEE:         If I could not show pictures to the jury.

   7                 THE CLERK:           Is it going to be on the computer?

   8                 MR. LEE:         Yes.

   9                 I'm going to ask Ms. Vogt to pull up Government's

  10    Exhibit 99.

  11                 Your Honor, my understanding is Mr. Williams isn't

  12    going to object to the admission of these pictures, so I'll

  13    introduce them to the agent and have them shown to the jury as

  14    I do that.

  15                 THE COURT:           Very well.

  16                 MR. LEE:         Government's Exhibit 99, please.

  17    BY MR. LEE:

  18    Q.   Are you familiar with what that picture is of?

  19    A.   I'm waiting for it to come up.

  20                 Yes, sir.

  21    Q.   Okay.      What is that?

  22    A.   That is U.S. currency that was found in a -- like a

  23    banker's style bag which was housed in a book bag in a room

  24    that was identified to us as Dr. Smithers's office.

  25                 MR. LEE:         Your Honor, I move for the admission of



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 46 of 192 Pageid#:
                                    9980
                                                                                                     47



   1    Government's Exhibit 99.

   2                THE COURT:            It will be admitted.

   3         (Government's Exhibit 99 received.)

   4                MR. LEE:          Government's Exhibit 100.

   5    BY MR. LEE:

   6    Q.   Are you familiar with what that picture depicts?

   7    A.   Yes, I am.

   8    Q.   What is it?

   9    A.   That is an image of U.S. currency that was located in the

  10    glove box of Dr. Smithers's vehicle.

  11                MR. LEE:          Move for the admission of Government's

  12    Exhibit 100.

  13                THE COURT:            It will be admitted.

  14         (Government's Exhibit 100 received.)

  15                MR. LEE:          If you could pull up Government's

  16    Exhibit 101, please.

  17    BY MR. LEE:

  18    Q.   Are you familiar with what that picture shows?

  19    A.   I believe that was U.S. currency that was found on the

  20    counter, front counter in the reception office of

  21    Dr. Smithers's office.

  22                MR. LEE:          Government's Exhibit -- Your Honor, I move

  23    for the admission of Government's Exhibit 101.

  24                THE COURT:            It will be admitted.

  25         (Government's Exhibit 101 received.)



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 47 of 192 Pageid#:
                                    9981
                                                                                                         48



   1                MR. LEE:          Can you please bring up Government's

   2    Exhibit 102, please.

   3    BY MR. LEE:

   4    Q.   Are you familiar with what that depicts?

   5    A.   Yes, sir.

   6    Q.   What is that?

   7    A.   That is a photo that was taken during the search of

   8    Dr. Smithers's residence.                  It is the interior of a safe.                     I

   9    believe it was in one of the closets in the residence.

  10                MR. LEE:          Your Honor, I'd move for the admission of

  11    Government's Exhibit 102.

  12                THE COURT:            It will be admitted.

  13         (Government's Exhibit 102 received.)

  14                MR. LEE:          Ms. Vogt, if you could pull up

  15    Government's Exhibit 22, please.

  16                I'm sorry, that's my mistake.

  17    BY MR. LEE:

  18    Q.   Agent Long, how much United States currency was seized

  19    from both Dr. Smithers's clinic and his residence on the date

  20    of the search warrant?

  21    A.   I believe it was approximately $57,168.

  22    Q.   Do you remember what the date of the search warrant was?

  23    A.   March 7, 2017.

  24    Q.   Were joint search warrants executed at both

  25    Dr. Smithers's clinic and his residence in the Greensboro,



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 48 of 192 Pageid#:
                                    9982
                                                                                                          49



   1    North Carolina, area?

   2    A.   That's correct.

   3                 MR. LEE:         Ms. Vogt, if you could pull up

   4    Government's Exhibit 56, please.

   5    BY MR. LEE:

   6    Q.   Agent Long, are you familiar with what Government's

   7    Exhibit 56 depicts?

   8    A.   Yes, sir.

   9    Q.   What is it?

  10    A.   Those are various containers that were found in a book

  11    bag in Dr. Smithers's vehicle.                      And inside these various

  12    containers were a mixture of different tablets, pills, and

  13    capsules.

  14    Q.   Okay.

  15                 MR. LEE:         Your Honor, I move for the admission of

  16    Government's Exhibit 56.

  17                 THE COURT:           It will be admitted.

  18         (Government's Exhibit 56 received.)

  19                 MR. LEE:         Now Government's Exhibit 58, please.

  20    BY MR. LEE:

  21    Q.   Are you familiar with what that picture demonstrates?

  22    A.   Yes, sir.

  23    Q.   What is it?

  24    A.   On the previous exhibit there was a tall, I think it's

  25    a -- maybe a fish oil capsule, the larger bottle.                                     That is a



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 49 of 192 Pageid#:
                                    9983
                                                                                                            50



   1    depiction as we poured out all of the pills from that bottle

   2    in order to process them and submit them to the lab.

   3    Q.   Okay.       And the other bottles that were depicted in

   4    Government's Exhibit 56, were they similarly filled with

   5    multiple pills like this one was?

   6    A.   Similar, yes.

   7    Q.   Okay.

   8                 MR. LEE:          Move for the admission of Government's

   9    Exhibit 58.

  10                 THE COURT:            It will be admitted.

  11         (Government's Exhibit 58 received.)

  12                 MR. LEE:          Defense Exhibit 59, please.

  13    BY MR. LEE:

  14    Q.   Agent Long, if you would please explain what this picture

  15    depicts.

  16    A.   In the -- in preparing drug exhibits to go to the lab, we

  17    have to separate them by similar characteristics, by shape,

  18    color, size, markings, inscriptions, scores.                                  So this is sort

  19    of a final image of that separation from the individual

  20    containers that were found in Dr. Smithers's vehicle.                                         And

  21    they were ultimately packaged in these groupings to send to

  22    our laboratory.

  23    Q.   So, for example, all of the pills -- and you can draw on

  24    your screen -- that were found in the Mega DHA bottle that I

  25    circled, where are those located?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 50 of 192 Pageid#:
                                    9984
                                                                                                      51



   1    A.   If I remember correctly, those are going to be, like,

   2    these, and including some of those.                          (Indicating.)

   3    Q.   Okay.      And --

   4    A.   And that top ridge there -- no, I believe that's correct.

   5    I think the top paper is the smaller bottle.

   6    Q.   Okay.      So then the others, bottles depicted and the

   7    papers that they're on, they have the pills that were located

   8    in those other bottles?

   9    A.   That's correct.              Would you like me to draw those?

  10    Q.   Yes, please.

  11    A.   So the Altoids container would be that.                                 There were two

  12    nerve tonic bottles there.                   And then there was a Tylenol

  13    bottle that had that (indicating).

  14                 MR. LEE:         Your Honor, I can't remember if I

  15    introduced Government's Exhibit 59 or not, but I do move to

  16    introduce it at this time.

  17                 THE COURT:           I'm sorry, I didn't hear you.

  18                 MR. LEE:         I'm sorry, Judge.                  I'm not sure if I

  19    already introduced or moved to introduce Government's

  20    Exhibit 59.      I would do so at this time.

  21                 THE COURT:           It will be admitted.

  22         (Government's Exhibit 59 received.)

  23    BY MR. LEE:

  24    Q.   And, Agent Long, after you separated out these pills into

  25    their different unique categories, there are a number of



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 51 of 192 Pageid#:
                                    9985
                                                                                                     52



   1    labels for each grouping of pills.                         If you could explain to

   2    the jury what those are.

   3    A.   So after we separated them out, my colleague and I would

   4    do a search on the internet for the size, color, shape,

   5    markings that were found on it.                       And we marked each pile with

   6    what we presumed that drug was based on that search, and also

   7    based on our experience and training.                            And we would write on

   8    that sticker what we presumed the drug was so that when we

   9    began packaging them and doing our paperwork, we could notate

  10    that properly.

  11    Q.   Okay.      As far as the drugs that you determined were

  12    located in all these different bottles that you now separated

  13    out into the individual units, did you find a number of

  14    unscheduled, non-controlled substances?

  15    A.   We did.       We -- there were a few that we couldn't -- they

  16    had no markings on them.                 One I specifically remember was,

  17    like, a clear gelatin capsule that had, like, a green powdery

  18    substance in it.          We presume that was some sort of supplement.

  19    But there were a number of non-controlled substances there.

  20    There were over-the-counter substances included, as well as

  21    the controlled substances that we found.

  22    Q.   Okay.      And based upon the examination that you did, were

  23    you able to determine that there were two hydrocodone pills

  24    within the vast number of pills that were --

  25    A.   Within the mix, yes, sir.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 52 of 192 Pageid#:
                                    9986
                                                                                                     53



   1    Q.   Okay.      92 hydromorphone pills?

   2    A.   Yes, sir.

   3    Q.   19 oxycodone pills?

   4    A.   Yes, sir.

   5    Q.   353 oxymorphone pills?

   6    A.   Yes, sir.

   7    Q.   One methadone pill?

   8    A.   Yes, sir.

   9    Q.   And 102 morphine pills?

  10    A.   Yes, sir.

  11    Q.   Okay.      And those were all controlled substances; correct?

  12    A.   That is correct, sir.

  13    Q.   And all but the hydrocodone are Schedule II controlled

  14    substances?

  15    A.   They're actually all Schedule II controlled substances.

  16    Q.   All right.          Thank you.

  17                 And just to ensure that you-all's determination was

  18    correct, did you also send off some of the samples for further

  19    confirmation testing at the DEA lab?

  20    A.   We did request a sample of the exhibits to be analyzed.

  21    Q.   Okay.      And did you receive certificates of analysis

  22    indicating that those had been analyzed?

  23    A.   Yes, sir, we did.

  24                 MR. LEE:         Ms. Vogt, if you could pull up

  25    Government's Exhibit 76.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 53 of 192 Pageid#:
                                    9987
                                                                                                      54



   1    BY MR. LEE:

   2    Q.   And if you could explain what's on the screen there.

   3    A.   This is a typical lab report that is generated from our

   4    lab -- our lab, DEA's lab.                    The chemist will complete this

   5    report, have it approved by supervision and then submit it

   6    back to the field for our records.

   7                 MR. LEE Okay.              If you could just blow up that

   8    portion right there, Ms. Vogt.

   9                 Your Honor, I move for the admission of Government's

  10    Exhibit 76.

  11                 THE COURT:            It will be admitted.

  12         (Government's Exhibit 76 received.)

  13    BY MR. LEE:

  14    Q.   Agent Long, this certificate of analysis demonstrates

  15    that the substance that was tested was oxymorphone; is that

  16    correct?

  17    A.   Yes, sir, that's correct.

  18                 MR. LEE:          If you could pull up Government's

  19    Exhibit 77, please.

  20    BY MR. LEE:

  21    Q.   Showing you Government's Exhibit 77, is that a similar

  22    certificate of analysis for another set of pills that you had

  23    analyzed to confirm on the testing?

  24    A.   Yes, sir, it is.

  25                 MR. LEE:          Move for admission of Government's



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 54 of 192 Pageid#:
                                    9988
                                                                                                     55



   1    Exhibit 77.

   2                THE COURT:            Mr. Williams, as I understand, there's

   3    no objection to the introduction of these lab reports.

   4                MR. WILLIAMS:              That's correct, Your Honor.

   5                THE COURT:            All right.            It will be admitted.

   6         (Government's Exhibit 77 received.)

   7    BY MR. LEE:

   8    Q.   And this exhibit demonstrates that the tablets tested

   9    contained oxymorphone?

  10    A.   That's correct, sir.

  11                MR. LEE:          Pull up 78, please.

  12    BY MR. LEE:

  13    Q.   Showing you Government's Exhibit 78, is that another

  14    certificate of analysis of additional pills that was sent to

  15    confirm the controlled substances contained?

  16    A.   That's correct, sir.

  17                MR. LEE:          Your Honor, I move for the admission of

  18    Government's Exhibit 78.

  19                THE COURT:            It will be admitted.

  20         (Government's Exhibit 78 received.)

  21    BY MR. LEE:

  22    Q.   Does that certificate demonstrate that the tablets

  23    contained oxymorphone?

  24    A.   That's correct, sir.

  25                MR. LEE:          Government's Exhibit 79.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 55 of 192 Pageid#:
                                    9989
                                                                                                     56



   1    BY MR. LEE:

   2    Q.   Government's Exhibit 79, is that another exhibit --

   3    excuse me, certificate of analysis of some of the tablets that

   4    were sent for confirmation testing?

   5    A.   Yes, sir, it is.

   6                MR. LEE:          Your Honor, I move for the admission of

   7    Government's Exhibit 79.

   8                THE COURT:            It will be admitted.

   9         (Government's Exhibit 79 received.)

  10    BY MR. LEE:

  11    Q.   Does this demonstrate the presence of morphine in some of

  12    the tablets --

  13    A.   Yes, sir, it does.

  14    Q.   -- that were tested?

  15                MR. LEE:          Government's Exhibit 80, please.

  16    BY MR. LEE:

  17    Q.   Finally, Government's Exhibit 80, is that another

  18    certificate of analysis for confirmation testing of some of

  19    the tablets that were sent off?

  20    A.   Yes, sir, it is.

  21                MR. LEE:          Your Honor, I'd move for the admission of

  22    Government's Exhibit 80.

  23                THE COURT:            80 and 79 will also be admitted.

  24                MR. LEE:          Okay.        Thank you, Judge.

  25         (Government's Exhibit 80 received.)



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 56 of 192 Pageid#:
                                    9990
                                                                                                     57



   1    BY MR. LEE:

   2    Q.   And does this indicate the presence of hydromorphone --

   3    A.   That's correct.

   4    Q.   -- in the tablets that were tested?

   5    A.   Yes, sir.

   6    Q.   Specifically, as to some of the pills that were found --

   7                 MR. LEE:         Ms. Vogt, if you could pull up

   8    Government's Exhibit 62 please.

   9    BY MR. LEE:

  10    Q.   -- is this one of the smaller -- or a close-up picture of

  11    some of the pills that were set out after being separated into

  12    like types?

  13    A.   Yes, sir.

  14                 MR. LEE:         Your Honor, I move for the admission of

  15    Government's Exhibit 62.

  16                 THE COURT:           It will be admitted.

  17         (Government's Exhibit 62 received.)

  18    BY MR. LEE:

  19    Q.   Now, these tablets here (indicating) are oxymorphone; is

  20    that correct?

  21    A.   Yes, sir.

  22    Q.   Okay.      Now, specifically, what is different about the

  23    pills that I've circled there in the lower right-hand corner,

  24    the orange-red tablets, from the other pills that you found in

  25    those bottles?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 57 of 192 Pageid#:
                                    9991
                                                                                                     58



   1    A.   I found them to be unique in that they were separated

   2    into, I believe they were 10-count groupings and housed in

   3    these small plastic cellophane bags, baggies.

   4    Q.   And based upon your training and experience as a DEA

   5    agent, what is that indicative of?

   6    A.   It's generally indicative of distribution amounts.

   7    Q.   Packaged in such that it can be distributed to people in

   8    smaller quantity?

   9    A.   Yes, sir.         Easily trafficked or easily distributed.

  10    Q.   Okay.

  11                 MR. LEE:         Thank you, Ms. Vogt.

  12    BY MR. LEE:

  13    Q.   Agent Long, through your investigation, did you also

  14    obtain bank records of Dr. Smithers and his businesses from

  15    Bank of America?

  16    A.   I did, yes, sir.

  17                 MR. LEE:         Those have been, I think, provided to the

  18    Court already in electronic format.                          Your Honor, I'd move for

  19    the introduction of Government's Exhibit 9, which is those

  20    bank records?

  21                 THE COURT:           It will be admitted.

  22         (Government's Exhibit 9 received.)

  23                 MR. LEE:         And Government's Exhibit 10.

  24                 THE COURT:           It will be admitted.

  25         (Government's Exhibit 10 received.)



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 58 of 192 Pageid#:
                                    9992
                                                                                                      59



   1    BY MR. LEE:

   2    Q.   Did you do an analysis of those bank records, Agent Long,

   3    in order to provide a summary of the deposits into

   4    Dr. Smithers's bank accounts between August of 2015 and June

   5    of 2017?     And I may be off on the dates.

   6    A.   I know that we --

   7    Q.   March of 2017, excuse me.

   8    A.   March of 2017.              I know we did a breakdown of those

   9    deposits between those months.                       And I believe it was the

  10    operating months of Smithers Community Healthcare Clinic

  11    between August of '15 through March of '17.

  12    Q.   And did you prepare a summary chart of those deposits?

  13    A.   I did, yes, sir.

  14                 MR. LEE:          And, Ms. Clark, I don't want to show it to

  15    the jury until I've had a chance to show it to the witness and

  16    defense counsel.

  17                 If you could pull up Government's Exhibit 51,

  18    Ms. Vogt.

  19                 Your Honor, my understanding is that Mr. Williams

  20    doesn't have any objection to the introduction of Government's

  21    Exhibit 51, which would be the summary chart of those

  22    deposits.

  23                 THE COURT:            Very well.

  24                 MR. LEE:          And I'd move for its admission.

  25                 THE COURT:            It will be admitted.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 59 of 192 Pageid#:
                                    9993
                                                                                                     60



   1           (Government's Exhibit 51 received.)

   2                MR. LEE:          I'm going to put this on the easel here.

   3    BY MR. LEE:

   4    Q.     Agent Long, if you would just explain to the jury what

   5    that chart represents, please.

   6    A.     So from the records that we received from the bank, I did

   7    a --

   8                MR. LEE:          Your Honor, I think some of the jurors on

   9    this end may not be able to see.                       Do you mind if I move the

  10    exhibit into the well of the courtroom?

  11                THE COURT:            Yes, sir, that will be fine.

  12                THE WITNESS:             -- from the bank statements we

  13    received from Bank of America.

  14                THE COURT:            Mr. Lee, did you not have something to

  15    show on the monitor about this?

  16                MR. LEE:          It's not loading, for whatever reason,

  17    Judge.   I'm not sure why.

  18                THE COURT:            All right.

  19                MR. LEE:          We'll rectify that after this.

  20                MR. WILLIAMS:              Your Honor, may I step over so I can

  21    see what he's pointing to?

  22                THE COURT:            Yes, sir, you may.

  23                And the defendant may also.

  24                MR. WILLIAMS:              Thank you, Your Honor.

  25                MR. LEE:          If Agent Long could come down to point out



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 60 of 192 Pageid#:
                                    9994
                                                                                                      61



   1    on the exhibit, if that's acceptable.

   2                 THE COURT:            All right.            Agent Long, you need to

   3    speak up when you're down there so the court reporter can hear

   4    you.

   5                 THE WITNESS:             Yes, sir.           So from the bank statements

   6    that we received from Bank of America, took the information

   7    that was shown on the statements for these individual months,

   8    from August 2015 through March 2017.                            The statements itself

   9    showed the total deposits made into that account.                                      And,

  10    essentially, just put that information from those bank

  11    statements into chart form.                    And that's what's represented

  12    here.

  13    BY MR. LEE:

  14    Q.      So each month is a monthly total of deposits into Joel

  15    Smithers's DBA Priority Urgent Care account; correct?

  16    A.      That's correct.            And this is representative of Bank of

  17    America account number ending in 4440.

  18    Q.      So for the month of August 2015 there was only $9,527?

  19    A.      That's correct, sir.

  20    Q.      And is it correct that was a month that the clinic in

  21    Martinsville had just opened up, toward the end of the month?

  22    A.      If I remember correctly, the clinic in Martinsville

  23    opened up about March 26, 2015.

  24    Q.      Then the very next month, deposits jumped from $9,527 to

  25    $43,524.89?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 61 of 192 Pageid#:
                                    9995
                                                                                                      62



   1    A.   Yes, sir.

   2    Q.   And then, obviously, throughout the next number of months

   3    those deposits are shown.                   And the highest amount deposited in

   4    one month was January of 2017; is that correct?

   5    A.   Yes, sir.

   6    Q.   How much was deposited on that month?

   7    A.   $71,392.84.

   8    Q.   Now March of 2017, you previously testified, was when the

   9    search warrant was executed.                     What were the deposits in that

  10    month?

  11    A.   In March of 2017, the statements showed total deposits of

  12    $18,075.

  13    Q.   All right.           Thank you, Agent Long.

  14                 Agent Long, do you remember the total amount of the

  15    deposits from all of those months that were indicated?

  16    A.   I don't remember the exact amount.                              I believe it was

  17    around $680,000, give or take.

  18    Q.   Okay.       Agent Long, have you also prepared a summary chart

  19    that indicates the patients' prescriptions that are charged in

  20    the indictment, along with the pharmacies in which the

  21    prescriptions issued to those patients were filled?

  22    A.   Yes, sir.

  23    Q.   Is that -- I believe that's Government's Exhibit 105.

  24                 MR. LEE:          Take it down for the jury.

  25                 THE CLERK:            It's blacked out until you tell me it's



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 62 of 192 Pageid#:
                                    9996
                                                                                                      63



   1    admitted.

   2                    MR. LEE:       It was on the screen.

   3                    THE CLERK:         The gallery.

   4                    MR. LEE:       All right.            105, please.

   5    BY MR. LEE:

   6    Q.      Is this the first page of the document?

   7    A.      That appears to be correct, sir.

   8    Q.      Okay.    And this summarizes all of the prescriptions and

   9    distributions that are alleged in the indictment by patient,

  10    the date, the drug prescribed, the pharmacy, et cetera?

  11    A.      Yes, sir.

  12                    MR. LEE:       Your Honor, I move for the admission of

  13    Government's Exhibit 105.

  14                    THE COURT:         It will be admitted.

  15            (Government's Exhibit 105 received.)

  16    BY MR. LEE:

  17    Q.      And I won't go through every page, it's a 40-page

  18    document.       But if you could just explain to the jury what each

  19    column represents, please.

  20    A.      So the first column at the far left, it's entitled

  21    "Count," that is consistent with the count on the indictment.

  22    So Count 3 of the indictment would be the first line on that

  23    page.    The second column is the initials of the patient, which

  24    are represented on the indictment.                          The third column is the

  25    name that corresponds with those initials which are on the



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 63 of 192 Pageid#:
                                    9997
                                                                                                      64



   1    indictment.       The approximate date column is the approximate

   2    date the prescription was written.                          The drug prescribed is the

   3    drug on the prescription.                   Quantity is the quantity of tablets

   4    prescribed.       The pharmacy name is the pharmacy where the

   5    prescription was filled.                  And the city and state of the

   6    pharmacy are the last two columns.

   7    Q.   Okay.       So just running through the first count that's

   8    listed, Count 3.

   9    A.   Yes, sir.

  10    Q.   In the indictment the person who received that

  11    prescription is referenced only by the initial RB; is that

  12    correct?

  13    A.   Yes, sir, that's correct on the indictment.

  14    Q.   That patient's full name is Robert Battaglia.

  15    A.   Yes, sir.

  16    Q.   And the approximate date would be September 3rd, 2015.

  17    A.   That's correct.

  18    Q.   Now, is that the date the prescription was issued or the

  19    date the prescription was filled?

  20    A.   Yes, sir.          It's the date the prescription was issued, the

  21    date it was written.

  22    Q.   Okay.       And the drug prescribed to Robert Battaglia on

  23    that date that's alleged in Count 3 is MS Contin,

  24    15 milligrams?

  25    A.   That's correct.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 64 of 192 Pageid#:
                                    9998
                                                                                                     65



   1    Q.    And the quantity references the number of pills that were

   2    prescribed, which would be 60.

   3    A.    Yes, sir.

   4                MR. LEE:          Ms. Vogt, I didn't ask you to blow that

   5    up.   Would you mind blowing that up for us?

   6                Thank you.            I apologize.

   7                MS. VOGT:           What exhibit is that, I'm sorry?

   8                MR. LEE:          105.

   9    BY MR. LEE:

  10    Q.    So just to run through it again in case someone had

  11    trouble -- difficulty reading it.                        Count 3, RB is the initials

  12    in the indictment.            Robert Battaglia is the patient.

  13    September 3rd, 2015, is the date the prescription was written.

  14    This prescription in Count 3 was for MS Contin for a quantity

  15    of 60 pills.       And the prescription was filled at the Olde

  16    Virginia Pharmacy in Tazewell, Virginia; is that correct?

  17    A.    Yes, sir.

  18                MR. LEE:          All right.            Thank you, Ms. Vogt.

  19    BY MR. LEE:

  20    Q.    One thing, Agent Long, as the jury is potentially going

  21    through the evidence, and they may have already seen, there

  22    are certain prescriptions that are -- that have been -- when

  23    entered into evidence they have either "void" or "copy" or

  24    "copied" in the background of the prescription.                                    Can you

  25    explain what that means?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 65 of 192 Pageid#:
                                    9999
                                                                                                     66



   1    A.   Prescriptions are generally written on -- its protected

   2    paper.    It's secure paper.                 So there is a, sort of a watermark

   3    background on those -- on that paper that when it gets copied,

   4    potentially when it gets scanned, the watermark words will

   5    show up, and it will show up as "void," or it may show up as

   6    "copy," depending on the manufacturer of the paper, the

   7    quality of the scanning equipment, or quality of the copying

   8    equipment.

   9    Q.   Okay.      As an example --

  10                 MR. LEE:         Ms. Vogt, if you could pull up LK-469,

  11    please.

  12                 THE CLERK:           It's been previously admitted?

  13                 MR. LEE:         Yes.       469.

  14    BY MR. LEE:

  15    Q.   Showing on the screen, this is a prescription for Lora

  16    Kicklighter; is that correct?

  17    A.   Yes, sir.

  18    Q.   Okay.      And it's -- in the background you can see pretty

  19    evidently there's a lot of "void"s, is that what you're

  20    talking about?

  21    A.   Yes, sir, that's what I'm indicating.                                And the reason

  22    that is done is to attempt to prevent someone from copying

  23    prescriptions to present to further divert controlled

  24    substances.

  25    Q.   So that was done in preparation of the exhibits and



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 66 of 192 Pageid#:
                                   10000
                                                                                                     67



   1    seizing the documents for this investigation?

   2    A.    In processing those, yes, it would be copied or scanned,

   3    and those watermarks do appear on some.

   4    Q.    Okay.

   5                  MR. LEE:        Ms. Vogt, if you could pull up

   6    Government's Exhibit -- I believe its 51, the map.

   7                  50.

   8    BY MR. LEE:

   9    Q.    Agent Long, have you prepared a summary, have you been

  10    involved or are you familiar with the preparation of a summary

  11    map that's labelled Government's Exhibit 50?

  12    A.    I was involved in and aware of it, yes.

  13    Q.    Okay.     What does the map note?

  14    A.    This map depicts certain locations that were involved in

  15    this investigation, to include the location of Dr. Smithers's

  16    practice, a sampling of the pharmacies that were used where

  17    Dr. Smithers's prescriptions were filled, as well as notations

  18    where patients indicated on Dr. Smithers's paperwork of their

  19    residential addresses.

  20                  MR. LEE:        Your Honor, I don't believe this has been

  21    introduced before.            Government's Exhibit 50.                       I'd move for its

  22    introduction.

  23                  THE COURT:          It will be admitted.

  24                  THE CLERK:          It has been.

  25    ///



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 67 of 192 Pageid#:
                                   10001
                                                                                                     68



   1    BY MR. LEE:

   2    Q.   So just to point out some of the things in the map, is it

   3    fair to say that the blue pins are the cities listed by

   4    patients that are charged in the indictment as their

   5    residential cities?

   6    A.   That's my understanding.

   7    Q.   And the yellow pins are their actual address where they

   8    were living; is that correct?

   9    A.   That would be correct.

  10    Q.   And then the red pins are locations of pharmacies, some

  11    of the pharmacies that were used by the patients?

  12    A.   That's correct.              There's also a red pin, as well as a

  13    little house shape for Dr. Smithers's clinic.

  14    Q.   Okay.      And Dr. Smithers's clinic is located where I've

  15    circled down in Martinsville; is that correct?

  16    A.   Yes, sir.

  17    Q.   And then, for example, the Kentuckiana Pharmacy which is

  18    on the Kentucky-Indiana border is marked all the way on the

  19    far left-hand side of the screen.

  20    A.   Yes, sir.

  21    Q.   And then you can see, there are a number of clusters of

  22    patients located both in West Virginia and Kentucky that I

  23    circled; is that correct?

  24    A.   That's correct.

  25    Q.   The Mount Sterling collection of patients, was that



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 68 of 192 Pageid#:
                                   10002
                                                                                                           69



   1    affiliated with a crew that's been discussed during this

   2    trial?

   3    A.   Yes, sir, it is.

   4    Q.   Which crew was that?

   5    A.   Ricky and Rebecca Jessie.

   6    Q.   And then this little gathering of patients here on the

   7    Kentucky/West Virginia border, was that -- looks like

   8    Williamson, Belfry, Aflex, Canada, Williamson, was that

   9    affiliated with another crew?

  10    A.   It was.

  11    Q.   Which crew was that?

  12    A.   Darryl Williams.

  13    Q.   And then all the way up here in New Albany, Ohio, is that

  14    Shannon Kovaleski's address?

  15    A.   That's correct, sir.

  16    Q.   There's a patient listed here in the Marion area.                                       Are

  17    you familiar with who that was?

  18    A.   I believe that was Robert Battaglia.

  19    Q.   All right.          Are you familiar with Robert Battaglia?

  20    A.   Yes, sir.

  21    Q.   And how are you familiar with him?

  22    A.   Mr. Battaglia was initially signed up with our office as

  23    a confidential source, and we have met with him on a few

  24    occasions.

  25    Q.   Okay.      And did he provide information to the Drug



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 69 of 192 Pageid#:
                                   10003
                                                                                                     70



   1    Enforcement Administration about Dr. Smithers?

   2    A.   Yes, sir, he did.

   3    Q.   And was that in approximately May of 2016?

   4    A.   Yes, sir.

   5    Q.   Did he actually obtain prescriptions by mail from

   6    Dr. Smithers during that timeframe?

   7    A.   They were shipped, whether it's postal or FedEx.

   8    Q.   I apologize.           Shipped by some --

   9    A.   Courier service --

  10    Q.   Courier service, delivery service.

  11    A.   Yes, sir.

  12    Q.   Was that at the direction of DEA?

  13    A.   It was in cooperation with the DEA, yes, sir.

  14    Q.   Do you remember when he received those prescriptions?

  15    A.   I believe it was on the -- on or about May 18th of 2016.

  16    Q.   And were those filled by Robert Battaglia at the

  17    direction of DEA?

  18    A.   They were.          However, we had accompanied Mr. Battaglia to

  19    the pharmacy to have them filled.

  20    Q.   Do you remember what date that occurred on?

  21    A.   It was either the same date, the 18th, or maybe a day or

  22    two later.     I don't remember the exact day.                             But it was within

  23    a couple days of May -- of May 18.

  24    Q.   Okay.      And are you familiar with an individual named

  25    Robert Bowen?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 70 of 192 Pageid#:
                                   10004
                                                                                                     71



   1    A.   No, sir.

   2    Q.   Excuse me, Richard Bowen?

   3    A.   I don't know Richard Bowen.                        I'm familiar with the name.

   4    Q.   Are you familiar with he was a patient of Dr. Smithers?

   5    A.   Yes, sir.

   6    Q.   Was he also an associate of Mr. Battaglia?

   7    A.   It seemed to be that way, yes, sir.

   8    Q.   Were you able to obtain, through the course of the search

   9    warrants that were executed, and I believe the downloads of

  10    the phones that were conducted of Dr. Smithers's phone, text

  11    messages between Richard Bowen and Dr. Smithers?

  12    A.   Yes, sir, I am familiar with it.

  13    Q.   And have those been downloaded and provided through the

  14    discovery process?

  15    A.   Yes, sir.

  16                MR. LEE:          Your Honor, at this time I'd move for the

  17    introduction of Government's Exhibit 104, which is excerpts of

  18    the text messages between Mr. Bowen and Dr. Smithers.

  19                THE COURT:            All right.            Before we get into that, I

  20    take it you have more questions.                       Let's take a mid-morning

  21    recess at this time.

  22                MR. LEE:          Yes, Judge.

  23                THE COURT:            Ladies and gentlemen, we're going to

  24    take a recess at this time.                   If you'll follow the bailiff out.

  25                THE WITNESS:             Your Honor, may I move this easel out



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 71 of 192 Pageid#:
                                   10005
                                                                                                      72



   1    of the way?

   2                 THE COURT:            Yes, please.

   3            (Proceedings held in the absence of the jury.)

   4                 THE COURT:            All right.            If there's nothing further,

   5    we'll take a recess at this time.

   6            (Proceedings suspended at 10:32 a.m. and resumed at 11:13

   7    p.m.)

   8                 THE COURT:            Are we ready to proceed?

   9                 MR. LEE:          Yes, Judge.

  10                 Just one housekeeping matter.                           I don't know if that

  11    last exhibit was actually moved or not.                              Government's

  12    Exhibit 104.

  13                 THE COURT:            It will be admitted.

  14            (Government's Exhibit 104 received.)

  15                 THE COURT:            I'll tell the jury that when they come

  16    in also.

  17                 All right.            We'll have the jury in.

  18            (Proceedings held in the presence of the jury.)

  19                 THE COURT:            Ladies and gentlemen, we're ready to go

  20    again.    And I will admit exhibit -- Government's Exhibit 104.

  21                 MR. LEE:          Thank you, Judge.

  22    BY MR. LEE:

  23    Q.      Agent Long, just to go back a little bit before the

  24    break.    We were talking about a patient of Dr. Smithers named

  25    Robert Battaglia; is that correct?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 72 of 192 Pageid#:
                                   10006
                                                                                                     73



   1    A.     Yes, sir.

   2    Q.     And we had just started discussing how on May the 18th of

   3    2016 he had cooperated with the DEA by -- or around that date,

   4    had been cooperating with the DEA to receive prescriptions via

   5    FedEx, UPS, or mail, some delivery service, from Dr. Smithers

   6    without actually going to a visit; is that correct?

   7    A.     Yes, sir, that's correct.

   8    Q.     Can you tell the members of the jury why he was

   9    cooperating, if you know?

  10    A.     If memory recalls, Mr. Battaglia had been arrested by

  11    city police, I believe it was subsequent to having received a

  12    package through UPS, or at least had been questioned about a

  13    package containing controlled substances he received through

  14    UPS.

  15    Q.     So he had some sort of legal trouble or had been

  16    questioned by the authorities about something related to

  17    controlled substances.

  18    A.     That's what I recall, yes, sir.

  19    Q.     And was the DEA involved in those underlying matters?

  20    A.     No, sir.

  21    Q.     Okay.    So, fair to say, the only person who would know

  22    about any connection to the DEA would be him or somebody he

  23    told; is that correct?

  24    A.     That's correct.

  25                   The -- when the incidents happened at the UPS, our



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 73 of 192 Pageid#:
                                   10007
                                                                                                           74



   1    group has a task force officer from the Bristol Police

   2    Department on our task force who was notified of this.                                        But as

   3    far as it being a DEA activity, those activities were not DEA

   4    sponsored or run at that time.

   5    Q.   Okay.       All right.           So just to make it clear, DEA knew

   6    about his issue with the package?

   7    A.   Yes.

   8    Q.   But was not involved in the arrest, if it happened, or

   9    any questioning, or the bringing of charges?

  10    A.   That's correct.               It was only after that that

  11    Mr. Battaglia was signed up as a confidential source, after

  12    that incident, to my recollection.                          And then the DEA -- he

  13    cooperated then with DEA in obtaining these prescriptions and

  14    then the ultimate filling of those prescriptions.

  15    Q.   Okay.       And I guess maybe to put it in a different way,

  16    his cooperation with the DEA was not a matter of public record

  17    or known to the general public.

  18    A.   No.

  19    Q.   Okay.       All right.           So we had been talking about

  20    Mr. Battaglia, and I think you also mentioned that there was

  21    another patient named Richard Bowen who was from the same

  22    general area that Mr. Battaglia lived in.

  23    A.   That's correct, yes, sir.

  24    Q.   And you believe there was some association between the

  25    two as far as acquaintanceship or they knew each other?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 74 of 192 Pageid#:
                                   10008
                                                                                                      75



   1    A.   Unknown at the time, but now known, yes.

   2    Q.   Okay.       And we had just moved to introduce -- or we had

   3    talked about how on the 18th of May, Mr. Battaglia had

   4    received mail -- some sort of delivered prescriptions from

   5    Dr. Smithers; is that correct?

   6    A.   On or about that day, yes, sir.

   7    Q.   And then on or about that day or the next day, within a

   8    couple days of that, May the 18th, Mr. Battaglia and yourself,

   9    and agent -- or Detective Simpson went and filled those

  10    prescriptions.

  11    A.   That is correct.

  12    Q.   Okay.       Directing your attention to Government's

  13    Exhibit 104 --

  14                 MR. LEE:          Ms. Vogt, if you could pull that up.

  15                 THE CLERK:            104?

  16                 MR. LEE:          104, correct.              And this can be shown to

  17    the jury.

  18                 THE CLERK:            Okay.       You should see it.

  19                 MR. LEE:          Okay.        If you could blow up the lower

  20    half, please.

  21    BY MR. LEE:

  22    Q.   And, Agent Long, just so the jury's aware of how these

  23    particular text messages are set up, the first column, that's

  24    just a number noting the number of message that it is; is that

  25    correct?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 75 of 192 Pageid#:
                                   10009
                                                                                                      76



   1    A.   My understanding, yes, sir.

   2    Q.   Okay.       The next column notates what type of a text

   3    message it might be; is that correct?

   4    A.   That's correct.

   5    Q.   This third column indicates whether the message is

   6    outgoing from Dr. Smithers's phone to somebody else, or

   7    incoming, being sent from someone else to Dr. Smithers; is

   8    that correct?

   9    A.   That is correct.

  10    Q.   The next two columns are blank.                            The sixth column notates

  11    the time that the message was sent or received; is that

  12    correct?

  13    A.   Yes, sir, that's what it indicates.

  14    Q.   Okay.       And then the next column indicates either -- who

  15    the text message is from and who it is to; is that correct?

  16    A.   Yes, sir.

  17    Q.   And in this text message showing it references, "From:

  18    SCH cell," are you familiar with what that notation is?

  19    A.   Yes, sir.          It was our understanding that "SCH cell" is a

  20    phone that Dr. Smithers had.

  21    Q.   Okay.       And then Richard Bowen is the other party?

  22    A.   That is correct.

  23    Q.   And then the final column, if it has anything in it,

  24    that's the content of the message; is that correct?

  25    A.   That's my understanding, yes, sir.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 76 of 192 Pageid#:
                                   10010
                                                                                                             77



   1    Q.   So these messages that we're going to be looking at

   2    initially, it appears they were all sent on May the 20th of

   3    2016; is that correct?

   4    A.   That's what it indicates, yes.

   5    Q.   Within two days of -- or around the same time frame that

   6    Mr. Battaglia is cooperating with you to receive

   7    prescriptions.

   8    A.   Yes, sir.

   9    Q.   And the first, just to go through the messages.                                         And I

  10    will read the ones from Mr. Bowen, if you'd read the ones from

  11    Dr. Smithers.        The first two messages are from Dr. Smithers;

  12    is that correct?

  13    A.   That's what it indicates, yes, sir.

  14    Q.   And what do they say?

  15    A.   "When is a good time to call you?"

  16                "This is Dr. Smithers."

  17    Q.   Richard Bowen send, "I can't talk at the moment.                                        I'll

  18    call you in two hours."

  19    A.   "K."

  20                MR. LEE:          The next page.

  21    BY MR. LEE:

  22    Q.   Then what is the next message that Dr. Smithers sends?

  23    A.   He sends, "Can you give me any idea of what this is

  24    concerning?"

  25    Q.   And Richard Bowen responds "DEA."



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 77 of 192 Pageid#:
                                   10011
                                                                                                     78



   1    A.     "K."

   2    Q.     And then Dr. Smithers responds?

   3    A.     He says "K."

   4                  "Call when you can."

   5    Q.     Then Dr. Smithers sends another message, what does he

   6    say?

   7    A.     "It's been over two hours, sir... Can you please either

   8    give me more context via a text message or call me, please.

   9    Thank you."

  10    Q.     Then the next message from Richard Bowen is, "The person

  11    who is with me is your problem.                       I can't talk in front of him

  12    an you want -- "and you won't believe who it is but trust me

  13    I'm looking out for you an your family."                              Is that correct?

  14    A.     That's the way it reads, yes, sir.

  15    Q.     Then Mr. Bowen continues on to say, "You candy tell a

  16    soul about what I'm going to tell you."

  17                  Then he says, "can't", presumably correcting the

  18    message typo.

  19                  What does Dr. Smithers tell you?

  20    A.     He says, "Interesting."

  21                  "I don't tell anyone about informants and never

  22    will."

  23    Q.     Mr. Bowen responds with, "You owe me lol."

  24                  What does Dr. Smithers respond with?

  25    A.     "That is yet to be determined.                        When is the last time we



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 78 of 192 Pageid#:
                                   10012
                                                                                                          79



   1    saw you at the office?"

   2    Q.     Then Dr. Smithers sends two more messages.                                  What do they

   3    say?

   4    A.     He sends, "I lost you."

   5                   Then second message, "I'll have the kids home in 10.

   6    Please call me back, sir."

   7    Q.     Okay.

   8                   MR. LEE:       If you could go to the next page, which I

   9    believe is page 5 of the Government's Exhibit 104.

  10                   I'm sorry, Ms. Vogt, can you go back to page 3 of

  11    the exhibit.

  12                   Okay.     Could you go to the next page.

  13                   Not that section, please, the next one.                                Next two

  14    sections, please.

  15                   Thank you.

  16    BY MR. LEE:

  17    Q.     What is the message from Dr. Smithers?

  18    A.     It says, "You da boss."

  19                   And follows up with, "Thx for looking out for us...

  20    It hasn't been made known yet but we also have a little one on

  21    the way, so I really appreciate any information to help us

  22    stay on the straight and narrow.                       Thank you, sir."

  23    Q.     Then Richard Bowen says, "Look I like y'all an i cant

  24    stand a dam snitch it cost me three years of my life an i was

  25    just trying to help someone."



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 79 of 192 Pageid#:
                                   10013
                                                                                                     80



   1                "I want let him bring you down."

   2                Then further says, "I would send him a letter an

   3    tell him the clinic called you an told you make sure he signs

   4    for the letter if I was you.                    I wouldn't even talk to him

   5    again."   Is that correct?

   6    A.   That's the way it reads, yes, sir.

   7                MR. LEE:          Ms. Vogt, if you could bring up what has

   8    already been admitted in Government's Exhibit RB-2, page 32 of

   9    that exhibit.

  10    BY MR. LEE:

  11    Q.   Showing you the patient file of Robert Battaglia, page 32

  12    of that file.        Is this a letter that appears to be sent from

  13    Dr. Smithers?

  14    A.   Yes, sir, it does.

  15    Q.   Who is it addressed to?

  16    A.   Mr. Robert Battaglia.

  17    Q.   And, in summary, is that letter discharging or dismissing

  18    Mr. Battaglia from the practice?

  19    A.   The essence of this letter is that he will no longer be

  20    seen as a patient.

  21    Q.   What is the date of that letter?

  22    A.   June 1st, 2016.

  23    Q.   So approximately 11 days after Mr. Bowen and

  24    Dr. Smithers's conversation.

  25    A.   That's correct.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 80 of 192 Pageid#:
                                   10014
                                                                                                      81



   1                 MR. LEE:          All right.            Thank you.

   2    BY MR. LEE:

   3    Q.   Couple other somewhat housekeeping matters I wanted to

   4    address before I forget.

   5                 What is your -- just so the jury is not confused if

   6    they're looking at documents in the case.                                What is your full

   7    legal name?

   8    A.   Michael Patrick Long.

   9    Q.   So do you sign it Michael Patrick Long?

  10    A.   Not always.           It will be Michael P. or M. Patrick Long.

  11    Q.   Okay.       All right.           And one other question I had about the

  12    chart, a couple questions.                    The chart that you produced ends

  13    in March of 2017; is that correct?

  14    A.   Yes, sir, that's correct.

  15    Q.   And the search warrant was on March the 7th of 2017.

  16    A.   Yes, sir, that's correct.

  17    Q.   Okay.       And the practice continued to stay open after

  18    that; is that right?

  19    A.   It did, yes.

  20    Q.   But you chose just to look at deposits up until the date

  21    of the search warrant.

  22    A.   Those were the records that we had at the time, I

  23    believe.

  24    Q.   Okay.

  25                 MR. LEE:          All right.            If I could have the ELMO on,



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 81 of 192 Pageid#:
                                   10015
                                                                                                          82



   1    ma'am.

   2    BY MR. LEE:

   3    Q.   I'm going to show you what has been marked and has

   4    already been admitted as Government's Exhibit 49.                                     This is

   5    a -- do you remember what this is?

   6    A.   This was a handwritten note that was found during the

   7    search warrant of Mr. -- excuse me, Dr. Smithers's clinic.

   8    Q.   All right.          And this was found -- there are actually two

   9    searches that occurred at Dr. Smithers's practice, one via the

  10    search warrant in March of 2017.                       When was there a second

  11    search done?

  12    A.   There was a second search warrant executed the early part

  13    of November of 2017.

  14    Q.   Okay.      Why was another search warrant executed in

  15    November?

  16    A.   The landlord represents for the landlord of the practice,

  17    of the building, had indicated -- had contacted first

  18    Martinsville Police Department who referred them to our office

  19    in Roanoke and expressed to our agents there that the rent had

  20    not been paid for a couple months.                         And, as a result, they

  21    were terminating the lease.                   And in doing so, they had gone to

  22    the clinic and found some various papers, documents, reports

  23    that appeared to be health related.                          And they contacted our

  24    office to let us know that that information was there.                                       We

  25    secured a second search warrant to retrieve those documents



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 82 of 192 Pageid#:
                                   10016
                                                                                                       83



   1    the landlord had collected.

   2    Q.   Okay.      So this first note, Government's Exhibit 49, it

   3    says, "For suspected wires."                    Then in quotes, "'without

   4    verification of your issues, cannot help you.'"                                    That was

   5    seized on the March 7, search warrant; correct?

   6    A.   Yes, it was, sir.

   7    Q.   If you could, briefly explain, in your line of work as a

   8    DEA agent, what's it mean, a wire?

   9    A.   A wire is --

  10                 MR. WILLIAMS:             Your Honor, if I could, I would

  11    object at this point in time, certainly as to his

  12    qualifications to be able to tell that.

  13                 MR. LEE:         Your Honor, I think the basis of his own

  14    personal experience, the use of the term "wire," I think he

  15    can explain what that is.

  16                 THE COURT:           Yes, sir.           I believe that it's been

  17    sufficiently shown that the witness has a sufficient

  18    experience in law enforcement to define that term.                                      I'll

  19    overrule the objection.

  20    BY MR. LEE:

  21    Q.   What does the term "wire" as it would be used in this

  22    sort of context mean to you?

  23    A.   When we conduct undercover operations, either using an

  24    undercover agent, law enforcement agent, or a confidential

  25    source, or a cooperating individual, there are times when we



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 83 of 192 Pageid#:
                                   10017
                                                                                                                84



   1    may want to record interactions that that undercover person

   2    has.   And we do that through various covert means, or covert

   3    devices, and they're commonly referred to as wires.                                           I think

   4    that's maybe sort of a throw back to when things were actually

   5    wired.   They had wires to microphones to recording devices and

   6    that's just a generic term for a covert recording device.

   7    Q.     Now showing you Government's Exhibit 87, which has

   8    already been introduced, this is another note; is that

   9    correct?

  10    A.     Yes, sir.

  11    Q.     Okay.     Do you know when this note was seized?

  12    A.     This was part of the documents that our agents had

  13    retrieved in the November -- excuse me, the November search

  14    warrant.

  15    Q.     What does this note say?

  16    A.     "Is Darryl Williams wearing a wire?"

  17    Q.     Now showing you Government's Exhibit 88, when was this

  18    note seized?

  19    A.     This was another note that was seized during the

  20    November 2017 search warrant.

  21    Q.     Okay.     And it mentions "DEA."

  22    A.     Yes, sir.

  23    Q.     And has what appear to be some numbers and letters; is

  24    that correct?

  25    A.     It does, yes, sir.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 84 of 192 Pageid#:
                                   10018
                                                                                                     85



   1    Q.    Okay.     Do any of those numbers and letters mean anything

   2    to you?

   3    A.    By looking at the note and the description of a late

   4    model Ford, it sort of infers a partial tag number, license

   5    plate numbers.         And the questioning is -- the way I interpret

   6    this note, is this potentially DEA vehicles, drug diverters,

   7    or sponsors?

   8    Q.    All right.         At this time I want to go through some

   9    additional text messages with you.                         These would be text

  10    messages downloaded from Dr. Smithers's phone involving a

  11    Clayton Colegrove.            Do you know who Clayton Colegrove was?

  12    A.    Yes, sir.

  13    Q.    And who is he?

  14    A.    He was a patient of Dr. Smithers.

  15                  MR. LEE:        Your Honor, at this time I'd move for the

  16    introduction of Government's Exhibit CC-1000.

  17                  THE COURT:          It will be admitted.

  18          (Government's Exhibit CC-1000 received.)

  19                  MR. LEE:        Ms. Vogt, if you could pull up

  20    Government's -- or page 1 of that document, please.

  21                  And, Ms. Vogt, if you would pull up just that

  22    portion, please (indicating).

  23                  Actually, could you go -- I'm sorry, go down to

  24    there.    Yeah, that's fine.                 Thank you.

  25    ///



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 85 of 192 Pageid#:
                                   10019
                                                                                                      86



   1    BY MR. LEE:

   2    Q.   So these are messages between, it appears, Clayton

   3    Colegrove and SCH cell; is that correct?

   4    A.   That's what it appears, yes, sir.

   5    Q.   In these downloads of text messages, is it common that

   6    the succession of dates are reversed?                            Normally it would go

   7    earliest date in time going down, but sometimes it goes, in

   8    essence, up the page?

   9    A.   That's correct.              There's multiple sections of the reports

  10    when these phones are downloaded.                        And, for whatever reason,

  11    and I don't know all the reasons behind the way they do these

  12    or how the data from the phone gets displayed in the report,

  13    but for whatever reason some of the sections of this report

  14    are listed in reverse chronological order, while other

  15    sections are in chronological order.

  16    Q.   Okay.      I guess we'll just start here.                            The first message

  17    there is from the SCH cell; is that correct?

  18    A.   Yes, sir.

  19    Q.   Okay.      And if you would read the SCH cell side, and I'll

  20    read the Clayton Colegrove side.

  21    A.   Yes, sir.

  22    Q.   How does the conversation start?

  23    A.   "What is your mailing address, sir?"

  24    Q.   Mr. Colegrove responds with his address.                                  And then in

  25    "dingess wv" and states "thats where I live with my uncle.                                   My



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 86 of 192 Pageid#:
                                   10020
                                                                                                      87



   1    mailing address is" -- then provides the box number in

   2    "dingess wv."         And then says, "But send it to box 2410."

   3    A.   Dr. Smithers replies, "Will do."

   4                 "Thank you.             Sorry for bothering you."

   5    Q.   Then it appears those messages were sent on August

   6    the 6th of 2016; is that correct?

   7    A.   Yes, sir.

   8    Q.   And the message at the top there is August the 9th of --

   9    A.   Yes, sir.

  10    Q.   And Mr. Colegrove sends a message to Dr. Smithers

  11    stating, "Good morning doc.                    this is clayton colegrove is

  12    there a tracking # that i need?"                        Correct?

  13    A.   That's correct.

  14                 MR. LEE:          Ms. Vogt, I'm going to ask you to now pull

  15    up -- well, first, Government's Exhibit RiJ-1000.

  16    BY MR. LEE:

  17    Q.   Are those text messages between Ricky Jessie and

  18    Dr. Smithers downloaded from Mr. Smithers's phone?

  19    A.   That's correct.

  20                 MR. LEE:          Your Honor, I move for the introduction of

  21    Government's Exhibit RiJ-1000.

  22                 THE COURT:            It will be admitted.

  23         (Government's Exhibit RiJ-10000 received.)

  24                 MR. LEE:          Ms. Vogt, if you could direct us to

  25    page 12.     And we're going to go through that whole page there.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 87 of 192 Pageid#:
                                   10021
                                                                                                     88



   1    So if you want to blow up the top, that would be great.

   2    BY MR. LEE:

   3    Q.    Now the format of this part of the download is a little

   4    bit different; is that correct? from                           what we've been looking

   5    at?

   6    A.    Yes, it is.

   7    Q.    Okay.     And in this format, it starts off with the date

   8    and time the message was sent; is that correct?

   9    A.    That is correct.

  10    Q.    Then there's a phone number from where the message was

  11    sent from.

  12    A.    Yes.

  13    Q.    And then a notation as to the name of the person that was

  14    sent to; is that correct?

  15    A.    That's correct.

  16    Q.    Just so the jury is aware, the names, those are populated

  17    from the contacts within the phone itself?

  18    A.    That is my understanding, yes.

  19    Q.    Okay.     So on August the 23rd, 2015, Rick and -- a phone

  20    number that comes back to Rick and Becky Jessie sends a

  21    message that says, "Hey doc we didn't know if you were going

  22    to no open tomorrow if you are we have to leave around 2:"

  23                  "If you don't care just let me know thanks."

  24                  Then does Dr. Smithers reply to that message?

  25    A.    He does respond, "Won't be open tomorrow."



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 88 of 192 Pageid#:
                                   10022
                                                                                                     89



   1                "Sorry couldn't answer, crying baby."

   2    Q.   Then the from Rick and Becky Jessie says, "What about

   3    Tuesday?"

   4                "Reason why I'm asking it about a 16 hour there and

   5    back 8 hours up and 8 hours back we will have to get a hotel."

   6    A.   That's correct.

   7    Q.   What does Dr. Smithers respond with?

   8    A.   He replies, "Working on it."

   9                Then, "I'll let you know."

  10    Q.   Then Rick and Becky Jessie state, "Thanks we was going to

  11    come up early am get hotel room make it easier."

  12                Then, "Hey call me when you get time need to ask you

  13    something."

  14                Then Rick and Becky Jessie continue to text and

  15    state, "I was going to call you but I hate to bother you so

  16    much wanted to see if Billie j Lindsay for Thursday earlier

  17    the better sorry for bothering you so much if you don't care

  18    could you let me know if that's ok."

  19                What does Dr. Smithers say?

  20    A.   Replies, "Let me check the schedule before i give you a

  21    time."

  22                MR. LEE:          Just go to the next page.

  23    BY MR. LEE:

  24    Q.   Dr. Smithers.

  25                Now this message is on the next day, August the



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 89 of 192 Pageid#:
                                   10023
                                                                                                     90



   1    24th; is that correct?

   2    A.   Appears that way.

   3    Q.   What does Dr. Smithers say?

   4    A.   "I'll text you later this evening."

   5    Q.   The Jessie phone responds with, "Ok thanks."

   6    A.   Dr. Smithers says, "Thank you!!"

   7    Q.   Then the Jessie phone responds with, on the next day,

   8    August the 25th, "James m long jr This is the guy that needs

   9    to come Thursday with Billie Jean.                         Could you let me know you

  10    got this text."

  11    A.   Dr. Smithers says, "Got it."

  12    Q.   And then what does Dr. Smithers state?

  13    A.   "Billy is at 10AM and James will be at 1045 AM."

  14                 Next message on Thursday, then follows up -- well,

  15    this is a couple days later, according to the date stamp.

  16    "What's up?"

  17    Q.   The Jessie phone responds with, "Call me if you can."

  18    A.   Dr. Smithers, "At boy's football game."

  19                 "I just listened to the voice mail.                               Text me his

  20    name and number."

  21    Q.   Then?

  22    A.   Do you want me to continue?

  23    Q.   Please.

  24    A.   Dr. Smithers says, "We can see him on Monday no problem."

  25    Q.   Then the Jessie phone responds with, "Call me after the



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 90 of 192 Pageid#:
                                   10024
                                                                                                     91



   1    game let me know who wins I got a guy for Monday one new guy

   2    and one return see how many opening you have for Monday."

   3    A.   Dr. Smithers, "We can see 'em both."

   4    Q.   And the Jessies' phone responds with, "Ok might have one

   5    or two more."

   6                MR. LEE:          The next page, please.

   7    BY MR. LEE:

   8    Q.   Jessie phone sends on August the 29th of 2015, "Hey doc

   9    Amanda miles will be later in the week so Debra brown will be

  10    Monday at 3:00 if that's ok."

  11    A.   Dr. Smithers, "Sounds good to me."

  12                Following up, "Is Ms. Brown a new patient?"

  13    Q.   The Jessie phone responds, "No, she's a return and Janet

  14    grey craft is Monday."

  15    A.   Dr. Smithers, "K".

  16    Q.   Jessie phone, "She's a return patient too."

  17    A.   Dr. Smithers, "She's at 1430."

  18    Q.   Is that military time notation?

  19    A.   My understanding, yes.

  20    Q.   Jessie phone responds with, "Yes."

  21                Then the next day, August the 30th, "Hey doc need

  22    Sharon Mullins Tuesday she's a return patient."

  23                Then, "Hey doc I got two for Tuesday 1 is Sharon

  24    Mullins and 2 is David woods                    just need appt times."

  25    A.   Dr. Smithers, "Sharon is at noon and David is at 1pm."



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 91 of 192 Pageid#:
                                   10025
                                                                                                      92



   1                 Dr. Smithers, "Are they both new?"

   2    Q.      Jessie responses with, "Ok both are returns."

   3                 MR. LEE:          To the next page, Ms. Vogt, at the bottom.

   4    BY MR. LEE:

   5    Q.      Jessie phone sends, "Here are the names Amanda miles and

   6    aundra white -- oh, "Here are the names Amanda miles and

   7    aundra white and might have a third person for tuesday?"

   8    A.      Dr. Smithers, "R y'all bringin a third person?"

   9                 "Are these all new?"

  10    Q.      And these text messages are on September 5th and 7th; is

  11    that correct?

  12    A.      That's correct.

  13                 Follows up with, "A. Miles at 1500 and A. White at

  14    1530."

  15    Q.      The Mr. Jessie -- or the Jessie phone responds with,

  16    "They are returns and no on the third person."

  17    A.      Dr. Smithers, "K."

  18    Q.      Then the Jessie phone, "Hey doc I got two for Thursday

  19    want to know if I can get them in as early as possible thank

  20    you."

  21    A.      Dr. Smithers, "K."

  22                 MR. LEE:          Going to the next page at the bottom half

  23    starting right there, please (indicating).

  24    BY MR. LEE:

  25    Q.      This is September the 8th.                     The Jessie phone, "Hey can we



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 92 of 192 Pageid#:
                                   10026
                                                                                                     93



   1    move Amanda miles and aundra white to tomorrow the earlier the

   2    better we was on the way down and rick got sick on me just

   3    want to see if it ok to put them tomorrow and rick and dean

   4    Legget Thursday early sorry for the unconvinced you."

   5    A.   Dr. Smithers, "No worries!                       So sorry to hear Rick got

   6    sick."

   7    Q.   Then the Jessie phone, "Hey doc sorry to bother you but

   8    what time is rick and dean leggets appt on Thursday?"

   9    A.   "Are they new?"

  10                "2 & 2:30pm."

  11    Q.   Then, "Hey doc it's rick and dean Legget you have

  12    anything earlier?"

  13    A.   Dr. Smithers, "Are they new?"

  14                MR. LEE:          I think the bottom, just to finish up that

  15    string, please.

  16    BY MR. LEE:

  17    Q.   And the response is?

  18    A.   Dr. Smithers continued, "No, nothing earlier on Thursday,

  19    sorry."

  20                MR. LEE:          Can we go to page 18.

  21                And then just that portion right there, please.

  22    (Indicating).

  23    BY MR. LEE:

  24    Q.   I'm going to start, message from the Jessie phone on

  25    September the 11th of 2015.                   "Hey call me asap I've got to



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 93 of 192 Pageid#:
                                   10027
                                                                                                           94



   1    tell you something if you don't care."

   2    A.   Dr. Smithers, "With a pt. what's up?"

   3    Q.   The Jessie phone responds with, "Got pulled over last

   4    night."

   5                 MR. LEE:          If you could go to page 20, please.

   6                 And we'll start at the top of the page and do most

   7    of the page.

   8    BY MR. LEE:

   9    Q.   The Jessie phone on September the 19th.                                  "For the first

  10    of the week."

  11    A.   Dr. Smithers, "0930 on Monday."

  12    Q.   The Jessie phone responds with, "I'll try and get that

  13    filled."

  14    A.   Dr. Smithers, "Then booked solid til 1330 on Wednesday."

  15                 Following up with, "K."

  16    Q.   Jessie phone responds with, "Ok I will see what I can do

  17    for Monday and Wednesday and Becky and Deanna on Thursday."

  18    A.   Dr. Smithers, "Mrs. Becky and Deanna are 1030 and 1100 on

  19    Thursday 9/24."

  20    Q.   Jessie phone responds with, "Good."

  21    A.   Dr. Smithers, "I have two before them that morning."

  22    Q.   Jessie phone responds with, "Will try fill Monday and

  23    Wednesday for you."

  24    A.   Dr. Smithers, "After them there is no one else booked for

  25    Thursday and only one patient booked for Friday.                                      I'm seeing



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 94 of 192 Pageid#:
                                   10028
                                                                                                            95



   1    patients on Friday this week because we will be out of town on

   2    Tuesday for Angel's sister's wedding."

   3    Q.   The Jessie phone responds with, "Ok we will do what we

   4    can to cover those spots."

   5    A.   Dr. Smithers, "Outstanding."

   6                Dr. Smithers, "Got my guy Wendell Wilson starting

   7    Tuesday on auditing, drug tests and admin stuff."

   8    Q.   Jessie phone responds with, "Good deal."

   9    A.   Dr. Smithers, "Will be getting more efficient and

  10    effective."

  11                MR. LEE:          Page 21, please.                 The next page.                And it's

  12    just going to be very small portion there.                                The top of my

  13    yellow (indicating).

  14    BY MR. LEE:

  15    Q.   Starting there with Rick and Jessie phone.                                    Rick and

  16    Becky Jessie phone.             "Hey doc I might have one for Wednesday

  17    she will be a new patient if that's okay."

  18                "She's a good one."

  19    A.   Dr. Smithers replies, "Excellent."

  20                And then, "Give me a name and I'll give you a time."

  21    Q.   And the Jessie phone responds with, "her name is Angela

  22    while I York, can she be on Wednesday early?"

  23                "Hey doc did you give me a time for Angela York for

  24    Wednesday if we can get an early appt that would be great I

  25    couldn't remember if you did I'm sorry to bother you on



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 95 of 192 Pageid#:
                                   10029
                                                                                                      96



   1    Sunday."

   2    A.   Dr. Smithers, "No worries, sir."

   3                 "Are you bringing her or is she alone."

   4    Q.   "We will be bringing her are we talking about Angela York

   5    for Wednesday I forgot what time she's a new patient."

   6                 MR. LEE:          Page 50, please.

   7    BY MR. LEE:

   8    Q.   Now, Agent Long, sometimes are the messages in the

   9    download truncated and jumbled a little bit?

  10    A.   They are.

  11    Q.   If you look at what's on the screen from these messages

  12    sent from the Ricky -- Rick and Becky Jessie phone, is that

  13    what it appears happens?

  14    A.   It does.         It would be a separate section of the report

  15    than what we were just reading from.

  16    Q.   Okay.       Does it appear that you would start here, read

  17    down to there, then come up to there, and then up to there?

  18    A.   I see what you're asking.                       Yes, it does.

  19    Q.   Okay.       So the message from the Jessie phone is, "Hey I

  20    need to ask you something deanna's son has to have surgery and

  21    she can't make it down is there anyway you could send her

  22    prescription to her at her address she goes for her blood work

  23    and mri next week and as soon as she gets it she will send it

  24    to you please the reason its taking so long is that they are

  25    packed and she gets 60 -- 50 oxyco -- 60, 15 oxycodones and 60



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 96 of 192 Pageid#:
                                   10030
                                                                                                             97



   1    30 morphine.        And her address is" -- I'm not going to say what

   2    the address is -- "in Mount Sterling, Kentucky, and you can

   3    send it by regular mail."                   Is that the message?

   4    A.      That's what it reads, yes.

   5    Q.      That message was sent November the 30th; is that correct?

   6    A.      Yes, sir, 2015.

   7                 MR. LEE:          Go to page 52, please.

   8                 If you would start at this bottom section, Ms. Vogt.

   9    BY MR. LEE:

  10    Q.      The first -- again, they're somewhat truncated.                                       It looks

  11    like this message, and then this message, this message, and

  12    then that message.

  13    A.      That's correct.

  14    Q.      So basically working from the bottom up; is that correct?

  15    A.      Yes, sir, as the time stamps show, yes.

  16    Q.      And the first message is from the Dr. Smithers -- from

  17    the Jessie phone which says, "Hey doc where are you we been

  18    here at the office waiting on you just checking to see if you

  19    are ok."

  20    A.      Dr. Smithers replies, "We are closed today for Veterans

  21    Day."

  22                 And then, "I'm very sorry.                         I thought y'all were

  23    coming on Thursday."

  24                 Followed up with, "Frankly, I'm having difficulty

  25    keeping up with everything.                    Not just y'all but all the



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 97 of 192 Pageid#:
                                   10031
                                                                                                                 98



   1    business stuff and issues with other pt's, as well.                                           From now

   2    on, please text Angel (she actually had this idea a few days

   3    ago and I should have told you then so this situation could

   4    have been avoided).              Her number is" -- and then provides a

   5    telephone number.

   6                 MR. LEE:          If you could close that out.

   7    BY MR. LEE:

   8    Q.      Angel, do you know who Angel is?

   9    A.      My understanding is Angel Smithers is Dr. Smithers's

  10    wife.

  11    Q.      And, to your knowledge, does she have any sort of medical

  12    training?      Medical background?                   Anything like that?

  13    A.      I believe she has some nursing training, but I don't know

  14    to what level.

  15                 MR. LEE:          Ms. Vogt, if you could then go to the next

  16    section, please.

  17    BY MR. LEE:

  18    Q.      And, again, these appear to go from the bottom up; is

  19    that correct?

  20    A.      Yes, sir, that's correct.

  21    Q.      And the first message is from the Jessie phone, which

  22    lists an address in Mount Sterling, Kentucky.                                   And then the --

  23    it reads, "Are they going to be over nighted do we can make

  24    sure we are here."

  25    A.      The reply from Dr. Smithers, "They will be priority mail



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 98 of 192 Pageid#:
                                   10032
                                                                                                     99



   1    most likely.       I will text you the tracking number."

   2                MR. LEE:          Okay.        And then that next section, please.

   3    BY MR. LEE:

   4    Q.     Again, reading from the bottom up.                           From the Jessie

   5    phone, "Is there anyway you could overnight them rick will be

   6    out this weekend if you could we'd appreciate it so much."

   7    A.     Reply is, "Planning on it, yes."

   8                Then, "I'll text tracking info as soon as I have

   9    it."

  10    Q.     Then the Jessie phone, "Ok thanks."

  11                MR. LEE:          Now to page 68, please.

  12    BY MR. LEE:

  13    Q.     This is a message from the Jessie phone to Dr. Smithers;

  14    is that correct?

  15    A.     That's what it appears, yes.

  16    Q.     Would you mind reading that for the jury.

  17    A.     "Hey doc it's Becky Jessie and Rick, we are sorry we

  18    haven't got our money yet, they say we will receive it around

  19    the 17th thru the 20th, we hope we will send the 420 plus 600

  20    more, we will send you Rick's blood work when we get it.

  21    Rick's head don't look good.                    It has three holes opened up,

  22    bad news is that's the way it started that made the big hole,

  23    good news is the skin and flesh is good and probably going to

  24    have another surgery, we will know something towards the end

  25    of the month, they don't want Rick out much with his head



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 99 of 192 Pageid#:
                                   10033
                                                                                                     100



    1   opened, we still haven't got a car yet, we can't wait to get

    2   that money so we can pay you and the housing authority, if you

    3   don't care, and we really hate to ask if you could send our

    4   scripts this will be the last time, next month hopefully we

    5   can get down there, if you would we would really appreciate

    6   it, we thought it would already be here, we are sorry, we

    7   didn't mean for it to take this long the housing authority put

    8   us in a house down from Deanna for now, the VA and housing

    9   authority are helping us again, we are sorry, if you don't

  10    care to send them one more time, we appreciate it and

  11    everything you have done to help us thanks doc."

  12    Q.    What's the date on that message?

  13    A.    March 4th, 2016.

  14                MR. LEE:          Okay.        If we could go to page 85, please.

  15                And we'll start in that top section, please.

  16    BY MR. LEE:

  17    Q.    First of all, what are the dates on these text messages?

  18    A.    Both are dated April 22nd, 2016.

  19    Q.    And does it appear that if you read the message it

  20    logically looks like you start in the bottom box and then read

  21    the top one?

  22    A.    It does seem to continue to the top box.

  23    Q.    The Jessie phone says, "Hey doc I'm sorry to bother you

  24    but Rick wanted me to text you and let you know we are going

  25    to try and get down there next week                          are there any way you



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 100 of 192 Pageid#:
                                    10034
                                                                                                      101



    1   could send Rick scripts he's out he was in the hospital

    2   thanks."

    3                   And then if you look at the time stamps, does it

    4   appear that the messages then in this next section go from the

    5   top down?

    6   A.      They do appear to be chronological, yes.

    7   Q.      Okay.    And these are all dated on April the 22nd also;

    8   correct?

    9   A.      Yes, they are.

  10    Q.      And if you want to read from Dr. Smithers's phone.

  11    A.      Okay.    Dr. Smithers, "Oh, hey I need Rick's date of

  12    birth."

  13    Q.      Then from the Jessie phone they give the date of birth,

  14    which I'm not going to read out loud.

  15    A.      Dr. Smithers, "Thx."

  16    Q.      And the Jessie phone says, "He wanted to know if you

  17    could FedEx overnight."

  18    A.      Dr. Smithers, "I can."

  19                    Following up with, "For $70.50.                          We can just add it

  20    to the bill though."

  21    Q.      The Jessie phone says, "He said he would bring it when we

  22    come Thursday."

  23                    MR. LEE:       That's okay, Ms. Vogt, you don't need

  24    to...

  25                    Finally -- I believe that's all the messages I have



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 101 of 192 Pageid#:
                                    10035
                                                                                                      102



    1   in that bunch.

    2                  Judge, we have another large set of messages to go

    3   through.     I don't know if the Court wants to take its break.

    4                  THE COURT:          Let's go a little longer today, if you

    5   can.

    6                  MR. LEE:        Okay.        The next group of messages are

    7   involving downloads from Dr. Smithers's phone involving Darryl

    8   Williams, and they are DWi-1000.                        I'd move for the admission

    9   of those messages.

  10                   THE COURT:          It will be admitted.

  11                   MR. LEE:        Thank you.

  12           (Government's Exhibit DWi-1000 received.)

  13                   MR. LEE:        Ms. Vogt, if you could pull up page 13,

  14    please.

  15                   And we're going to go from here all the way to there

  16    (indicating).

  17    BY MR. LEE:

  18    Q.     So these are set up and -- whoever is sending the message

  19    is noted right above the message; is that correct?

  20    A.     That's correct.

  21    Q.     All right.         So if you would read Dr. Smithers's messages.

  22    A.     Okay.     Dr. Smithers, "Are you free to talk right now?"

  23                   "Just need you for a couple of minutes."

  24    Q.     Darryl responds, "Sure."

  25    A.     Dr. Smithers, "By my count:                       DR, MB, JB, MR, FW, EB, MS,



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 102 of 192 Pageid#:
                                    10036
                                                                                                          103



    1   BH, GH, GB, RP, LK, KJ, RD, DW, SH, CM, PH."

    2                 "18."

    3                 "X."

    4   Q.    Before we move on, Agent Long, based upon your

    5   familiarity with the patient files and the patients of

    6   Dr. Smithers, those letters, do they match up with a number of

    7   patients of Dr. Smithers first and last names?

    8   A.    They do correspond with names of patients.

    9   Q.    Okay.     And then Dr. Smithers goes on to say, "3".

  10    A.    Yes.    "3".

  11                  Then "=".

  12                  Then "54."

  13    Q.    And Darryl Williams responds with, "Sounds right."                                     Is

  14    that correct?

  15    A.    That's correct.

  16    Q.    Those were all sent on January the 21st of 2016?

  17    A.    Yes.

  18                  MR. LEE:        Ms. Vogt, if you could go to page 17,

  19    please.

  20    BY MR. LEE:

  21    Q.    Again, we'll --

  22                  MR. LEE:        Just down to there, please, Ms. Vogt.

  23    BY MR. LEE:

  24    Q.    If you would read Dr. Smithers's phone.

  25    A.    Yes.    Dr. Smithers, "I have 9 of your people scheduled



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 103 of 192 Pageid#:
                                    10037
                                                                                                       104



    1   for 2/2/16."

    2   Q.    And there's an attachment that's sent; is that correct?

    3   A.    It appears to be, yes.

    4   Q.    Okay.       And just for the jury's information, what's an

    5   attachment such as that that you see on this text message?

    6   A.    What do I see it as or --

    7   Q.    No.     Just, what is an attachment?

    8   A.    Well, what it appears to me is that if there's text

    9   messaging that's occurring and there's a photo or an image

  10    that's inserted into that text message, or in that stream of

  11    text messages.

  12    Q.    Okay.       And does there appear to be two photographs that

  13    are inserted in that stream of text messages?

  14    A.    That's correct.

  15    Q.    And they're both sent from Dr. Smithers?

  16    A.    They are.

  17    Q.    And then the message continues with Darryl Williams

  18    saying, "Yes I will be meeting my brother.                                  Today."

  19    A.    Dr. Smithers, "Excellent."

  20    Q.    Darryl responds with, "Will send ur money."

  21    A.    Dr. Smithers, "Bills are coming due, unfortunately," and

  22    then, ":-/".

  23                  MR. LEE:          Ms. Vogt, if you could go to page 18,

  24    please.

  25    ///



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 104 of 192 Pageid#:
                                    10038
                                                                                                          105



    1   BY MR. LEE:

    2   Q.    Does this appear to be a picture here (indicating) that

    3   was sent as an attachment that was sent in the previous

    4   message?

    5   A.    It appears consistent with the thumbnail from the

    6   previous page.

    7   Q.    All right.          Well, it's a little canted there.                              It appears

    8   to list a number of patients; is that correct?

    9   A.    Yes, sir.

  10                 MR. LEE:          If you could go to the next page.

  11    BY MR. LEE:

  12    Q.    This appears to be a similar picture?

  13    A.    Yes, sir, it does.

  14    Q.    And Bryan Harlow, Greg Harlow, Mike Robinette, Franklin

  15    Scott Williams, Rebecca Pritt, and Lora Kicklighter, those are

  16    all patients of Dr. Smithers, aren't they?

  17    A.    They were, yes.

  18    Q.    And it appears, based upon the numbers on the left, those

  19    are times; correct?

  20    A.    It appears that way.

  21    Q.    There's only 30 minutes allotted for each patient?

  22    A.    That's correct.

  23                 MR. LEE:          Page 20, please.                 And we'll start and go

  24    down to the bottom half of the page.                            Thank you.

  25                 THE WITNESS:             Mr. Lee.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 105 of 192 Pageid#:
                                    10039
                                                                                                     106



    1               MR. LEE:          Yes.

    2               THE WITNESS:             By looking at that, while they're

    3   broken down 30 minutes, it looks to me the schedule is

    4   actually incremental for 15 minutes.                           But each of those

    5   patients on that day were scheduled for almost two blocks is

    6   what it looks like to me.

    7               MR. LEE:          Okay.

    8               THE WITNESS:             Just for clarification on what we were

    9   discussing.

  10                MR. LEE:          Okay.        Thank you, Agent Long.

  11    BY MR. LEE:

  12    Q.    And we'll start, Agent Long, at this message from Darryl

  13    Williams to Dr. Smithers on January 27th of 2016.

  14                "Text me 2 names to send money to."

  15    A.    Dr. Smithers, "Joel Smithers."

  16                Followed up with "Angela Smithers."

  17    Q.    Darryl Williams responds with, "Cool I will let you know

  18    when the eagle flys."

  19                "My brother should be here by 6."

  20                MR. LEE:          Then if you could go to the next page,

  21    Ms. Vogt.

  22    BY MR. LEE:

  23    Q.    Dr. Smithers, top of the page there.

  24    A.    Dr. Smithers, "Excellent.                     Remember to send the codes."

  25    Q.    Darryl Williams responds with, "Ok.                             Mike Robinette send



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 106 of 192 Pageid#:
                                    10040
                                                                                                                107



    1   Joel Smithers 900 Walmart to Walmart.                            From South Williamson

    2   ky.   His phone number is" -- then his phone number.                                         "Control

    3   number is" -- then there's another 9-digit number.

    4               "Kelly Johnson is sending 900 dollars to AS.                                        From

    5   south Williamson ky Walmart.                    I will text his phone number and

    6   control number ASAP."

    7               "He will be sending it out in 20 minutes."

    8               "If u can pick that up today I can repeat the

    9   process again tomorrow."

  10                "Or I can try to find a western union."

  11    A.    Dr. Smithers, "I'll let you know once we get it.                                         I can

  12    pick mine up tonight but wife may not be able to get it until

  13    tm:-/".

  14                MR. LEE:          If you can go to page 25, Ms. Vogt.

  15                And I'll only need the bottom portion of the page

  16    there.

  17    BY MR. LEE:

  18    Q.    These are January 28th of 2016; correct?

  19    A.    That's correct.

  20    Q.    Darryl Williams sends a message, "Hey can u get a bunch

  21    of scripts ou tomorrow for say delivery so I can grab their

  22    payments sat and bring it down this weekend."

  23                "They get their welfare checks tonight or tomorrow

  24    night."

  25    A.    Dr. Smithers, "You mean the next week crew?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 107 of 192 Pageid#:
                                    10041
                                                                                                           108



    1                MR. LEE:         Then we'll go to the next page, Ms. Vogt.

    2   BY MR. LEE:

    3   Q.     "Yea."

    4   A.     Dr. Smithers "... sure, send me a list of names."

    5   Q.     Darryl Williams responds, "If I don't grab their money by

    6   say.   They will spend it."

    7                Then responds, "Sat."

    8   A.     Dr. Smithers, "True."

    9                "So then you'll be using that to my at for this past

  10    month?"

  11    Q.     Darryl Williams responds, "If I got their paper then they

  12    will pay and I can bring it down sat or sun and keep down

  13    paper work."

  14    A.     Dr. Smithers, "K."

  15                 MR. LEE:         Page 27, please.                 Just the -- just that

  16    portion (indicating).

  17    BY MR. LEE:

  18    Q.     Now these are messages on January 29th of 2016; correct?

  19    A.     That is correct.             Dr. Smithers, "List?"

  20    Q.     Darryl Williams responds, "Brian Harlow.                                Greg Harlow.

  21    Rebecca Pritt.         Lora Kicklighter.                 Franklin Williams.                  Michael

  22    Robinette.      Meshelle smith.               She ask for an increase in mgs."

  23                 Are you familiar with what "mgs" means?

  24    A.     I interpret that to be milligrams.

  25    Q.     And the oxy -- or these Schedule II prescription pain



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 108 of 192 Pageid#:
                                    10042
                                                                                                     109



    1   medication we've been talking about, their quantities are

    2   listed in milligrams?

    3   A.    The strengths of those pills are in milligrams, yes.

    4   Q.    Presumably the higher milligram in strength -- the higher

    5   milligram numbers is a higher strength pill?

    6   A.    That's correct.             More of the ingredient is in that pill.

    7   Q.    Okay.

    8                 MR. LEE:        Page 29, please.

    9                 And we'll be looking at this whole page, Ms. Vogt.

  10    So if you can blow up that first half.

  11    BY MR. LEE:

  12    Q.    Darryl Williams sends a message, "Let me know if u right

  13    any 20 or 30s.         I will call Ky aina.                    And have them save

  14    them."

  15    A.    Dr. Smithers, "Well all y'all that normally get 40's

  16    sounds like they'll have to fill with 20's."

  17    Q.    Darryl Williams responds, "Pics can fill 40s on some of

  18    them."

  19                  And the next message, "Poco."

  20                  Then the next message, "Ok.                        Lora Kicklighters can

  21    do 180 20s.      Instead of 90.               40s."

  22                  "Everyone else can fill at Poca."

  23                  "Let me know and I will call Ky aian."

  24                  Dr. Smithers responds to those messages.

  25    A.    Dr. Smithers, "I can't rely on Poca to fill all them when



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 109 of 192 Pageid#:
                                    10043
                                                                                                     110



    1   they already fill a bunch other of my folks though :-/".

    2   Q.    Darryl Williams responds with, "About 5 on the list are

    3   regulars at poco."

    4                "Mike Robinette.                Rebecca pritt.               Franklin Williams.

    5   Mike Bowe.     Are reg custermers at Poca."

    6   A.    Dr. Smithers replies, "Oooooohhhh, ok."

    7   Q.    Darryl Williams responds with, "Lora.                               And Harlows and

    8   meshelle Smith have never filled at poco."

    9   A.    Dr. Smithers, "K."

  10                 Dr. Smithers on January 29, 2016, "Cool."

  11    Q.    Darryl Williams responds with, "Have u mailed them yet?

  12    A.    Dr. Smithers, "No sir."

  13                 Then, "What address am I sending them to."

  14                 MR. LEE:         Ms. Vogt, we'll go to the next page.

  15                 And just do that first half of the page.

  16    BY MR. LEE:

  17    Q.    Darryl Williams responds with, "See if u can get a

  18    Saturday morning delivery to" -- an address that he lists --

  19    "in Stone ky 41567."

  20    A.    Right.     Dr. Smithers, "Will dooskis brother."

  21    Q.    Darryl says, "If they can't guarantee Saturday delivery

  22    there.   Send to Dw. C/o. Hampton inn. 831 Hambley Blvd

  23    Pikeville Ky 41501."

  24    A.    Dr. Smithers, "K."

  25    Q.    Darryl Williams responds with, "I will be waiting with a



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 110 of 192 Pageid#:
                                    10044
                                                                                                       111



    1   different address with the first or 2nd won't work."

    2                "Hey you ship them out?"

    3   A.    Dr. Smithers, "Headed to FedEx now... last truck doesn't

    4   leave till 645 so you should still get there tomorrow morning.

    5   I'll let you know which address works best and obviously which

    6   one I send it to."

    7                MR. LEE:         Page 34.

    8                (Indicating.)

    9                THE WITNESS:            Dr. Smithers on --

  10    BY MR. LEE:

  11    Q.    These are messages on?

  12    A.    February 1, 2016.

  13                 "Still owe for these last 7(=$21) plus $141 for

  14    shipping."

  15    Q.    Now, Agent Long, patient visits were $300 a person; is

  16    that correct?

  17    A.    That's correct.

  18    Q.    And seven patient visits would equally $2,100?

  19    A.    That's correct.

  20    Q.    Sorry, I didn't mean to interrupt you.                                Please continue.

  21    A.    Dr. Smithers continues, "Correct."

  22    Q.    Darryl Williams responds with, "Ok I need steel and burl.

  23    Mike Bowe and Samuel Hubbard."

  24                 "Everyone got their check in but where u put fill

  25    dates on them.         They won't pick them up till fill date."



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 111 of 192 Pageid#:
                                    10045
                                                                                                                 112



    1                "Hard to outsmart the dumbest hillbilly.                                    Lol."

    2   A.    Dr. Smithers, "K.               They're still getting their scripts

    3   though!    It's no fucking different than the hillbilly that

    4   paid $600 straight up for two month's worth and got them both

    5   post dated!"

    6   Q.    Darryl Williams, "I know.                      One of them came and paid.

    7   Seen fill date.           And I'm sure called everyone else.                                  Lol."

    8                "I will bring balance (2100) down Friday.                                        Everyone

    9   will pick them up by then."

  10    A.    Dr. Smithers, "K."

  11                 MR. LEE:          Then we're going to page 39, please.

  12                 Actually, 38.

  13    BY MR. LEE:

  14    Q.    Does this appear to be another attachment of a picture?

  15    A.    It does.

  16    Q.    And does this appear to be a money transfer receipt with

  17    the sender information being a Mike Robinette in Pinsonfork,

  18    Kentucky, and the recipient being Joel Smithers?

  19    A.    That is correct.

  20    Q.    And it appears at the bottom, I don't know if you can

  21    read it.

  22                 MR. LEE:          Or Ms. Vogt can blow this part up, please.

  23    BY MR. LEE:

  24    Q.    Are you able to determine what the amount is?

  25    A.    It looks to me like it says, "Transfer amount $900."



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 112 of 192 Pageid#:
                                    10046
                                                                                                           113



    1   Q.    Okay.     Thank you.

    2                 MR. LEE:        Now we'll go to the next page.                            We'll go

    3   from there all the way down to the bottom of the page

    4   (indicating).

    5   BY MR. LEE:

    6   Q.    I'm going to start here with a message from Darryl

    7   Williams on November 1st, 2016.                       "Let me know when u have

    8   picked up ur wires."

    9   A.    Dr. Smithers, "K."

  10    Q.    Darryl Williams responds with, "I will burn the paper

  11    work."

  12    A.    Dr. Smithers, "It will prolly be tomorrow cause I'm hot

  13    and heavy on the phone now trying to get everyone from today

  14    and tomorrow taken care of."

  15    Q.    And then Darryl Williams responds with "J."

  16                  Then responds with, "K?"

  17    A.    Dr. Smithers, "Alright, here's my list of everyone else

  18    that needs scripts:             Gen Bowman, Jason Bowman, Earl

  19    Blankenship, Sammy Hubbard, Connie Miller, KJ, DW, DReynolds,

  20    MBowe, Rob Daniels, Jo Holloway."

  21                  Then, "7 down & that's the other 11 from this past

  22    month that made a total of 18 folks."

  23                  And then, "Need confirmation on the list before I

  24    start working on it."

  25                  MR. LEE:        Ms. Vogt, we'll now go to page 50.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 113 of 192 Pageid#:
                                    10047
                                                                                                      114



    1                We're going to do the whole page.

    2   BY MR. LEE:

    3   Q.    This message is sent February 25th of 2016; is that

    4   correct?

    5   A.    That's correct.              It states, "On another topic, when can

    6   Debbie Reynolds come for an appointment?"

    7                Then, "No.            Not names that have DLs attached to

    8   them."

    9                Then, "Dr. Joel A. Smithers --

  10                 Do you need me to read this address?

  11    Q.    That's not necessary.                   That's an address of his clinic in

  12    Martinsville?

  13    A.    In Martinsville, yes, sir.

  14    Q.    Then Darryl Williams responds with, "Doc if u can mail

  15    Lora kicklighter Rebecca Pritt Franklin Williams mike

  16    Robinette also John Harlow Greg Harlow Michele smith send that

  17    FedEx so I can get them no later than Saturday."

  18    A.    Dr. Smithers, "K."

  19                 Dr. Smithers, "Why can't that first list of names

  20    come to my office and be seen tomorrow?"

  21    Q.    Darryl Williams responds with "Well we're just trying to

  22    make it fair and that group went last time."

  23                 "They were the last ones to see you so they should b

  24    the last ones to see you again."

  25                 "Hey did u get ur wires?"



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 114 of 192 Pageid#:
                                    10048
                                                                                                              115



    1               "I need address as to where to mail these money

    2   orders tomorrow."

    3               I have Kyaina.               Holding enough medicine for the 7

    4   people as long as they can get there Monday."

    5               "This will work out good it being first of month."

    6               "I will send 3.                1000 dollar money orders out to you

    7   tomorrow.     You will receive them on Monday."

    8   A.    Dr. Smithers replies with, "Dr. Joel A. Smithers" -- and

    9   the address of the clinic in Martinsville, Virginia.

  10    Q.    Darryl Williams responds with, "If u mail those 7 out to

  11    me tomorrow for Saturday delivery then Wensday Mike Bowe will

  12    bring u down balance plus the 7 u mail out.                                Where it's the

  13    first.   Tuesday that will work perfect."

  14                MR. LEE:          We'll go to the next page.

  15                And we'll be doing the whole page there also.

  16    BY MR. LEE:

  17    Q.    Darryl Williams, the same date, February 25th, sends,

  18    "Mike Bowe Jason bowman Kelly Johnson can come as early as

  19    wensday next week."

  20                "Debarah Reynolds can and will be there next week

  21    She will let me know what day tomorrow."

  22    A.    Dr. Smithers, "Outstanding."

  23                Then, "Monday and Friday are NOT available.                                      I will

  24    be closed."

  25    Q.    Darryl Williams responds with, "Ok."



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 115 of 192 Pageid#:
                                    10049
                                                                                                               116



    1                "Ok please mail the following" -- then gives an

    2   address in Stone, Kentucky, -- "for Saturday delivery.                                        Fed X

    3   can surely get here Saturday as they have before.                                     Lora

    4   Kicklighter Rebecca Pritt Michael Robinette Franklin Williams.

    5   John Greg Harlow.           Brian Harlow.              Michelle Smith."

    6                "Also Michelle ask if she could be raised on Mg on

    7   her oxymorphone from 20s to 30 or 40s.                            I am not asking she is

    8   you can call her at" -- and provides a phone number -- "Or

    9   work number," -- then provides another phone number.                                         "If you

  10    call work at ARH Hospital don't tell or leave message to

  11    anyone that u are a doc.                 They frown on employees -- "on any

  12    employee seeing out house Docs."

  13                 "Thanks I will text tracking number."

  14                 "Have you a tracking number in an hour."

  15                 "Please fed x for Saturday delivery."

  16    A.    Dr. Smithers, "Outstanding."

  17                 "You're aware that's gonna be another $70.50,

  18    right?"

  19    Q.    Darryl Williams, "Yep."

  20    A.    Darryl Williams, "Which day (Tuesday, Wednesday, or

  21    Thursday) will Mrs. Reynolds be able to come?"

  22    Q.    Darryl Williams responds with, "Not sure yet.                                     I will

  23    find out."

  24    A.    Dr. Smithers, "Is it 'Mullins Fork', or 'Mullen Fork', or

  25    'Mullens Fork'?"



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 116 of 192 Pageid#:
                                    10050
                                                                                                      117



    1                Then, "FedEx is saying they can't get it there til

    2   Monday."

    3                MR. LEE:          Next page, please.                  We'll be doing most of

    4   the page.

    5                THE WITNESS:             Dr. Smithers, "Got another address?"

    6                "Can't get a hold of you.                        Guess Monday is when

    7   you'll get it."

    8                "Still $70.50 though!!"

    9                And then there are -- looks like two messages that

  10    are sent back to back.

  11                 Then, "There's the date so you know I'm not making

  12    this shit up."

  13                 MR. LEE:          Okay.        We're going to page 64.

  14                 And we're just going to look at --

  15                 THE WITNESS:             Starting on March 15th, 2016.

  16                 Dr. Smithers, "HellOoooooo" -- with several Os.

  17                 "When would be a good time for us to speak by phone,

  18    sir?"

  19    BY MR. LEE:

  20    Q.      Then the next message is from April the 4th from Darryl

  21    Williams.      "Lora got her scripts Thursday and she has been as

  22    far north as Dumprees Va, (Richmond) and everywhere where in

  23    Wv and she had to return to Buffalo Pharmacy where he will

  24    only fill 60.         It's really stressed her out and she asked me

  25    to text ya and see if you could this one time write her about



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 117 of 192 Pageid#:
                                    10051
                                                                                                             118



    1   60 roxy 30s to compensate for her losing 30 opanas.                                           This

    2   would only be a one time thing because kentuckiana will be

    3   able to fill her whole prescription in may.                                 She has drove all

    4   day Friday, sat, and Sunday to several pharmacies and has had

    5   no luck.     If you can do this for us, Kerry and Rabi hatfield

    6   is there now and would bring the prescription to her.

    7   Thanks."

    8   A.      Dr. Smithers, "K."

    9                Then, "I sent the script with Kerry in a secure

  10    envelope.      She said she'd give it to you or Lora tomorrow."

  11    Q.      Darryl Williams responds with, "I thank from the bottom

  12    of my heart."

  13                 MR. LEE:          Go to page 186, please.

  14    BY MR. LEE:

  15    Q.      We'll start here on -- at September 9th of 2015, at 1:34.

  16    Darryl Williams sends, "Have you had any new patients last

  17    name Bowe, Blankenship, Hubbard, or Daniels?"

  18    A.      Dr. Smithers, "Yes to Hubbard and Daniels."

  19                 Then, "Not sure about the other two... Why?

  20    Q.      Darryl Williams responds with, "This is confidential

  21    correct?"

  22                 MR. LEE:          And then to the next page.                         Do the first

  23    half.

  24                 THE WITNESS:             Dr. Smithers, "Yup."

  25    BY MR. LEE:



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 118 of 192 Pageid#:
                                    10052
                                                                                                      119



    1   Q.      "Hubbard was discharged from doc in Huntington, Paula

    2   Blankenship was kicked out of her doctors office from being

    3   spaced out on Xanax, that night she was in hospital for OD,

    4   her boyfriend Bo Daniels was going to the same doc she was."

    5   A.      Dr. Smithers, "Wow!"

    6   Q.      "It's my understanding that all these people are in

    7   trouble due to Paula Blankenship OD and they're all supposed

    8   to be selling their medicine."

    9   A.      Dr. Smithers, "Idiots."

  10    Q.      Darryl Williams responds with, "A guy named Mike Bowe

  11    fell at home and they thought he ODed but his wife just found

  12    him passed out on the floor.                     Just might want to watch these

  13    ones.    Maybe just write them enough so they won't come back."

  14                    "Hubbard goes to ER every day after he runs out of

  15    medicine.       I just want you to be aware of some bad people."

  16                    Do you recognize those names?

  17    A.      I do.

  18    Q.      Were those patients of Dr. Smithers?

  19    A.      Yes.

  20    Q.      And were they patients of Dr. Smithers after September of

  21    2015, do you know?

  22    A.      I don't recall without reviewing their patient files.

  23                    THE COURT:         All right.            Mr. Lee, we're going to

  24    break for lunch at this time.

  25                    MR. LEE:       Okay.        Thank you.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 119 of 192 Pageid#:
                                    10053
                                                                                                        120



    1                THE COURT:            Ladies and gentlemen, if you'll follow

    2   the bailiff out.           And if you'll be back in one hour.

    3           (Proceedings held in the absence of the jury.)

    4                THE COURT:            All right.            Counsel, is there anything

    5   we need to take up?

    6                Very well.            If not, we'll be in recess for one hour.

    7           (Proceedings suspended at 12:29 p.m. and resumed at 1:34

    8   p.m.)

    9                THE COURT:            Are we ready for the jury?

  10                 MR. WILLIAMS:              We are.

  11                 MR. RAMSEYER:              Your Honor, just, since we have a

  12    moment.    If we could talk a little bit about scheduling for

  13    the trial.      We've moved much quicker than we anticipated,

  14    which I hope everybody is happy with, and we're going to try

  15    to wrap this up much quicker than anticipated.                                    We have one

  16    sort of logistical issue.                   We have an expert witness coming in

  17    tomorrow from Texas.               Right now she's having some trouble with

  18    her plane.      We think she's going to get here today -- or here

  19    tonight and be able to testify tomorrow.                               But she'll probably

  20    be the only witness we'd have tomorrow.                              Then our medical

  21    expert that's gonna -- she's testifying about the causation of

  22    death.    Our other expert that's going to be testifying about

  23    medical necessity and within the scope of professional

  24    practice, we anticipate calling him Thursday when we come

  25    back.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 120 of 192 Pageid#:
                                    10054
                                                                                                         121



    1                So I just wanted the Court to know that that's our

    2   situation.     He's in Manassas, so --

    3                THE COURT:           So will that be likely the Government's

    4   evidence then?

    5                MR. RAMSEYER:             Likely, Your Honor.                   I don't want to

    6   commit.    There might be some small tweaks, but that would be

    7   the bulk of what we have left.

    8                THE COURT:           All right.            So we just have the expert

    9   tomorrow, assuming that she gets here.

  10                 MR. RAMSEYER:             Yes, Your Honor.

  11                 THE COURT:           And who, again, is the victim that the

  12    Government contends is attributable to the --

  13                 MR. RAMSEYER:             It's Heather Hartshorn.

  14                 THE COURT:           All right.            There is the question of the

  15    defendant's expert.

  16                 Mr. Williams, so what we've heard today is that the

  17    Government -- that the Government may conclude next Thursday.

  18                 MR. WILLIAMS:             I believe that's correct.                        I think at

  19    the present time it does not look like our expert is going to

  20    able to testify.          We've been in contact with him.                             Certainly I

  21    can let the Court know by first thing in the morning as to

  22    whether or not he would be.                   But at this time I think he is a

  23    no, Your Honor.

  24                 THE COURT:           All right.            Well, if he's not a no, then

  25    I need to decide the Government's motion to exclude him.                                     And,



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 121 of 192 Pageid#:
                                    10055
                                                                                                            122



    1   so, if you could tell me that tomorrow.

    2                MR. WILLIAMS:              I certainly will, Your Honor.

    3                THE COURT:            So, all right.               Thank you, counsel.

    4                We'll have the jury in.

    5           (Proceedings held in the presence of the jury.)

    6                THE COURT:            All right.            We're ready to go again.

    7                You may proceed, Mr. Lee.

    8                MR. LEE:          Thank you.

    9                Ms. Vogt, if you could blow that up for me, please.

  10    BY MR. LEE:

  11    Q.      Agent Long, if you remember, we were looking at the text

  12    messages between Darryl Williams and Joel Smithers.

  13    Specifically, some text messages from September the ninth of

  14    2015.    And Darryl Williams sends a text message that says,

  15    "Hubbard was discharged from doc in Huntington.                                     Paula

  16    Blankenship was kicked out of a doctors office for being

  17    spaced out on Xanax.               She was in the hospital for OD.                            Her

  18    boyfriend Bo Daniels was going to the same doc as she was."

  19                 We talked, I think I asked the question if some of

  20    those names sounded familiar to you as patients --

  21    A.      They did.

  22    Q.      -- of Dr. Smithers?

  23                 MR. LEE:          Ms. Vogt, if I could ask you to pull up

  24    Government's Exhibit 105, please, page 7.

  25    ///



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 122 of 192 Pageid#:
                                    10056
                                                                                                           123



    1   BY MR. LEE:

    2   Q.    Showing you -- this is a summary chart that you put

    3   together; is that correct?

    4   A.    That is correct.

    5   Q.    And it lists a Robert Daniels having been a patient of

    6   Dr. Smithers beginning in September of 2015 and going on for a

    7   number of months; is that correct?

    8   A.    That's what it shows, yes, sir.

    9   Q.    And there is also a Hassel Daniels above him as a

  10    patient.

  11    A.    That's correct.

  12                 MR. LEE:          Ms. Vogt, if you would go to page 15,

  13    please.

  14                 I'm sorry, page 14.

  15    BY MR. LEE:

  16    Q.    And this is page 14 of that same document.                                    And it shows

  17    a Sammy Hubbard being a patient of Dr. Smithers; is that

  18    correct?

  19    A.    That's correct.

  20    Q.    And both Sammy Hubbard and Robert Daniels, based upon

  21    your spreadsheet, the chart that's been admitted, began

  22    receiving significant opiates from Dr. Smithers in the fall

  23    and early winter, specifically, September-November of 2015; is

  24    that correct?

  25    A.    That's correct.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 123 of 192 Pageid#:
                                    10057
                                                                                                     124



    1   Q.    Right around that same time that that text message

    2   conversation occurred?

    3   A.    Yes, sir, that's correct.

    4               MR. LEE:          Ms. Vogt, if we could go back to the

    5   Darryl Williams's texts.                 I think it's DiJ 1000 -- DWi-1000.

    6               Thank you.

    7               Page 201, please.

    8               And if we could --

    9   BY MR. LEE:

  10    Q.    Now, Darryl Williams sends a message on September 28th of

  11    2015, and says "Scotty swears he has never been to hope and I

  12    believe him.       He was told to say he went to hope and could not

  13    get his med records."

  14                "Scotty is willing to pay a 300 dollars F" -- and

  15    there are a number of dashes -- "fee".

  16    A.    Dr. Smithers responded, "So for the rest of this week we

  17    have the following days and times available:"

  18                "Tomorrow (Wed. 9/30) from 12-2:30 is open (6 slots)

  19    and 2more slots at 3:30 and 4:00."

  20                "Then Thursday 10/1 seven slots are available:

  21    11:30, 12:00, 1:00, 1:30, 3:00, 3:30, 4:00."

  22                "I'm working on Scott's situation."

  23    Q.    Darryl Williams responds, "Ok Scotty can fed x u a 300

  24    money order and u can fed x his scripts back. I will get the

  25    fed x envelope ready so you just drop scripts in and it will



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 124 of 192 Pageid#:
                                    10058
                                                                                                            125



    1   come to me."

    2   A.    Dr. Smithers, "Hold on to that thought.                                 Let me figure

    3   out my end of things first."

    4   Q.    Darryl Williams responds, "Roger that we are holding in

    5   the pattern (pilot lingo)."

    6                "I found several patients (3) that could come

    7   tomorrow but all them are broke till the 3rd of the month.                                     I

    8   could collect their funds and Bring to you or send it to

    9   Walmart."

  10                 "They get their funds Friday evening."

  11                 "The 3 are Brian Harlow.                       Greg Harlow.              And Michael

  12    Bowe."

  13                 "This is not the same Mike Bowe who is bad actor.

  14    It's his dad a good guy.                  All of these guy has MRI."

  15                 MR. LEE:          Then the next page, please.

  16    BY MR. LEE:

  17    Q.    "They all are honest and need treatment.                                  I will have ur

  18    funds for those guys Saturday and will wire to ya or bring

  19    Monday."

  20    A.    Dr. Smithers, "Ok."

  21                 "Sounds good."

  22                 "Tell them to come at 1330 to start paperwork and

  23    counseling."

  24                 "Had 5 walkins today that I've scheduled for

  25    tomorrow... All new."



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 125 of 192 Pageid#:
                                    10059
                                                                                                               126



    1   Q.      Williams responds, "Mike Bowe is driving and he will

    2   bring Franklin (Scotty) Williams F Up Fee please send Scott's

    3   scripts by Mike Bowe.               Scotty it was 90-20mg roxy and 90-40mg

    4   oxymorphone.        And that is what Jackson in Buffalo has to fill

    5   Scotty's scripts."

    6                MR. LEE:          That's enough for that one, Ms. Vogt.

    7                We'll be going to page 218.

    8                I'm sorry we're going to -- not the top part of the

    9   page.

  10    BY MR. LEE:

  11    Q.      These are messages from October the 8th of 2015.                                      Darryl

  12    Williams starts with, "How late u been in this eavning.                                        2.

  13    You open tomorrow?"

  14    A.      Dr. Smithers, "Well yesterday was rough... Here til

  15    2200'ish."

  16                 "Never open Friday."

  17                 "...an early holiday in the week does create an

  18    exception to that rule however."

  19                 "How late are they gonna be?"

  20                 "I'm almost done with everyone else."

  21    Q.      "Trying to find out now."

  22                 "Real late."

  23                 "Can u hide their scripts or mail them?                                   I can wire

  24    u your funds."

  25                 MR. LEE:          Oh, next page, sorry.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 126 of 192 Pageid#:
                                    10060
                                                                                                       127



    1               Thank you.

    2               We'll be doing the whole page, Ms. Vogt, so if you

    3   could blow up the first half.

    4   BY MR. LEE:

    5   Q.    "I think they get 120 roxy 20 and 90 40s OP ER."

    6               "Mail to same place or hide either one will work."

    7   A.    Dr. Smithers, "How far away are they?"

    8               "I'm seeing what would be my last pt now."

    9   Q.    "She said if u can hide them she will ride down and get

  10    them."

  11                "I think they get 120 roxy 20 and 90 40s

  12    OXymorphone."

  13                "Lora Kicklighter and her mother Rebecca Pritt.                                  And

  14    Michael Robinette."

  15                "She just drove to and from Chicago and then headed

  16    ur way and run out of steam."

  17    A.    Dr. Smithers, "No worries."

  18                "I'll mail them."

  19    Q.    "I think Robinette got about the same."

  20                "Is post office open late there?"

  21                "She can fill tomorrow or Saturday."

  22    A.    "Nope."

  23                MR. LEE:          Then the rest of that page, Ms. Vogt.

  24                THE WITNESS:             "Calling to see if UPS can."

  25    ///



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 127 of 192 Pageid#:
                                    10061
                                                                                                      128



    1   BY MR. LEE:

    2   Q.      "Mail to Charleston wv marriot Hotel Darryl Williams/Lora

    3   Kicklighter" -- then there's an address in Charleston, West

    4   Virginia.      "Next day air.               Saturday delivery.                  Be sure to mark

    5   Saturday delivery."

    6                MR. LEE:          Page 221, please.

    7   BY MR. LEE:

    8   Q.      These are text messages on --

    9                I'll just start here.                     Looks like October the 8th,

  10    2015.    Darryl Williams, "Thanks."

  11                 "Thanks Doc for the Fed X."

  12                 "Hey I did not receive Stepinie Youngs or Charles

  13    Hudnalls stuff how ever you did send a set of" -- then there

  14    is "(.--/// S) for a Robert Hudnall who I don't know."

  15                 So if you can fed x.                    Me mine.          Stepinie Youngs.

  16    And Charles Hudnall."

  17                 "I got doc visits today here so I can be down

  18    wensday."

  19                 "Charles Hudnall is 55."

  20                 "Please send Fed X package to Darryl Williams" --

  21    then there's an address listed in Stone, Kentucky.

  22                 "I would love to get Package.                           Tomorrow so I can

  23    come ur way Wensday."

  24    A.      Dr. Smithers, "Yep.               Fuck me, I just found Steph's a few

  25    minutes ago:-/."           Sorry about that.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 128 of 192 Pageid#:
                                    10062
                                                                                                      129



    1                MR. LEE:          And we are now going to go to page 226.

    2                Blow up of this part.

    3   BY MR. LEE:

    4   Q.      Does this appear to be a customer receipt from Joel

    5   Smithers in Greensboro, North Carolina, to Darryl Williams at

    6   a Marriott hotel in Charleston, West Virginia?

    7   A.      That's what it appears to be.

    8   Q.      And the date on that is October the 9th of 2015?

    9   A.      That's correct.

  10                 MR. LEE:          Thank you.

  11                 Page 227.

  12    BY MR. LEE:

  13    Q.      Darryl Williams on October 12th, "Debbie Reynolds can get

  14    loose Thursday.           So I think Thursday will be good for us."

  15    A.      Dr. Smithers, "Alright, I'll get Charles, yours, and

  16    Ms. Young's in the mail later today.                            I'll text you the

  17    tracking info and whatnot once it's done."

  18                 "Got a new pharmacy I need to tell you about too!

  19    Great guy and excellent service.                        Remind me to tell you about

  20    him."

  21    Q.      "Cool.    Where is it?"

  22    A.      "He's willing to see 20 pt's of mine per week."

  23                 "Jeffersonville, ID."

  24                 "On the other side of Louisville right off I64."

  25    Q.      "Cool."



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 129 of 192 Pageid#:
                                    10063
                                                                                                     130



    1   A.    A little topper sign, "^I-64".

    2   Q.    Darryl Williams responds with, "Yep I know where it is."

    3                 And then there appears to be an attachment sent; is

    4   that correct?

    5   A.    It does appear that way.

    6                 MR. LEE:        Okay.        Ms. Vogt, will you turn to

    7   page 229, please.

    8   BY MR. LEE:

    9   Q.    And does this appear to be the blow up of the attachment

  10    that was sent?

  11    A.    It does, yes.

  12    Q.    Okay.     This is -- appears to be some kind of business

  13    card or advertisement of some kind for the Kentuckiana

  14    Pharmacy; is that correct?

  15    A.    It appears to be a business card for that pharmacy.

  16    Q.    Okay.     And Dr. Assad Nasser Pharm D, listed as the

  17    pharmacy director?

  18    A.    That's correct.

  19    Q.    Says he's available 24/7?

  20    A.    Yes, sir.

  21    Q.    This is located in --

  22    A.    Jeffersonville.

  23    Q.    -- Jeffersonville, Indiana.

  24                  MR. LEE:        Page 231, please.

  25    BY MR. LEE:



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 130 of 192 Pageid#:
                                    10064
                                                                                                           131



    1   Q.    Darryl Williams writes on October the 18th, "What time u

    2   be in tomm morning?"

    3   A.    "I can fix the mscontin and shorten their wait.                                        The

    4   other issues are unchangeable."

    5                "We can do payment plans for them to catch up over a

    6   couple of months."

    7   Q.    Darryl Williams responds, "I feel if they got 90 and 90

    8   or 90 and 60.        They will stick with ya.                       They all are existing

    9   pats."

  10                 "No I can pay you for all of them this Thursday

  11    coming or Monday a week from tomm."

  12                 "They are bringing me collateral.                              To hold until I

  13    get ur funds."

  14                 "If u can fed x.                Their scripts that will give all

  15    my bunch a little break from traveling this month and give u a

  16    little break as well."

  17                 "No instead of Fed x ing I will send Brandon early

  18    in morning so most of the can fill tomorrow."

  19    A.    "I have no problem switching them.                            I am quickly seeing

  20    that MSContin is almost a complete waste of time... Everyone

  21    does so well on opana and sleeps better and comes back and

  22    really has no complaints... It seems to simply be a better

  23    medicine."

  24    Q.    "Yes I will warn all they must come down next month."

  25                 "The last few guys we have done is as happy as a



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 131 of 192 Pageid#:
                                    10065
                                                                                                           132



    1   puppy with 2 peckers."

    2               MR. LEE:          Now to page 238.

    3   BY MR. LEE:

    4   Q.    Darryl Williams writes on October the 29th of 2015, "Good

    5   afternoon."

    6               "I am not suggesting anything however Brian Harlow

    7   asked if u can keep his break thru the same.                                 Like u did last

    8   visit.   Greg Harlow and Neil Jewell ask for 90 and 90 we all u

    9   are Doc and they will take what you write my friend."

  10                Then he goes on to say, "Greg Harlow -- and lists

  11    what appears to be a date of birth.

  12                Then, "Sorry that was Brian Harlow."

  13                "Brian Harlow -- then appears to list a date of

  14    birth.

  15                Then, "Greg Harlow -- and appears to list a date of

  16    birth.

  17    A.    "Lol."

  18    Q.    "Niel Jewell?"

  19    A.    "Need it."

  20    Q.    And Darryl Williams responds, "Address ups store /.

  21    Darryl Williams -- then gives an address in Lexington

  22    Kentucky.     "Next day air."

  23                Then, "Hotels was to expensive 500 a night.                                      So just

  24    send it to ups store."

  25                MR. LEE:          And page 248, Ms. Vogt.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 132 of 192 Pageid#:
                                    10066
                                                                                                     133



    1   BY MR. LEE:

    2   Q.    Does this appear to be a picture of a prescription

    3   written for a Neil Jewell on October the 29th?

    4   A.    That's correct, sir.

    5               MR. LEE:          Page 249.

    6   BY MR. LEE:

    7   Q.    Is this a -- the first prescription was for oxymorphone;

    8   is that correct?

    9               MR. LEE:          Or can you go back, please?

  10                THE WITNESS:             Yes, sir, that's correct.

  11    BY MR. LEE:

  12    Q.    And the next prescription is again, to Neil Jewell, dated

  13    10-29-2015.      Oxycodone 15 milligram.

  14    A.    That's correct.

  15    Q.    And 60 milligrams.

  16    A.    That's correct.

  17                MR. LEE:          Can you go back?

  18    BY MR. LEE:

  19    Q.    And the other one is for 90 pills.

  20    A.    That's correct.

  21    Q.    Which is what Mr. Williams was referring to in his text

  22    message to the doctor.

  23    A.    It does seem that way.

  24                MR. LEE:          Page 250 -- actually, 251.

  25    BY MR. LEE:



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 133 of 192 Pageid#:
                                    10067
                                                                                                              134



    1   Q.    Is this a shipping receipt from Joel Smithers to Darryl

    2   Williams on Friday, October 30th, 2015?

    3   A.    Yes, sir.

    4   Q.    Shipping from Greensboro, North Carolina, to Lexington,

    5   Kentucky.

    6   A.    That's correct.

    7               MR. LEE:          Page 261.

    8   BY MR. LEE:

    9   Q.    If you could start with Joel Smithers's text on November

  10    the fourth of 2015.

  11    A.    "I literally am booked solid this week and them missing

  12    their appts really fucks things up :-/".

  13    Q.    Darryl Williams responds, "Can we get their scripts then

  14    do a mock run visitation?"

  15                "I mean come see ya after the fact."

  16                "Need to keep Ky In. Pharmacy rolling."

  17                "Next week.             Darryl williams Charles Hudnall.

  18    Stephiney young Mike Bowe Robert Daniels."

  19    A.    "Who is coming with Lora today?"

  20                "I need to know so I can pull their files.                                       Thanks

  21    much!"

  22    Q.    "Franklin (Scotty) Williams."

  23                "Mike Robinette."

  24                "Lora Kicklighter."

  25                "We need her mothers.                     Rebecca Pritt"



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 134 of 192 Pageid#:
                                    10068
                                                                                                            135



    1   A.     "Excellent.        Got it."

    2   Q.     Darryl Williams responds, "Pharmacy ordered up to 90 -

    3   15s.   And 90 - 40s.            Again I am not suggesting anything."

    4                "1500 cash -- excuse me, "1500 cash is what she is

    5   has plus she has 300 dollars for ur counselor."

    6                "I will bring any balance."

    7                MR. LEE:         If we could go to page 271.

    8   BY MR. LEE:

    9   Q.     And I'm going to start here, November 20th, 2015, Darryl

  10    Williams, "Check ur records and see what's how much is due.                                         I

  11    think 900.     Paid.        1500 last payment."

  12    A.     "Your peeps always have to have their $75 counseling fee.

  13    I can't owe the counseling service money.                               Not to mention it

  14    looks shady as fuck when 4 or 5 people come through and say

  15    someone else is paying for them."

  16    Q.     Darryl Williams responds, "You are right."

  17                 Then says, "Ok 5 on Monday.                         See if they can at

  18    all can come Tuesday.              Any time.           I have 3.           Harlows.          That

  19    need to come."

  20                 "I need to check and see if Lisa Aliff paid you 600

  21    dollars at her last visit just this last week.                                   Because I had

  22    paid 300 on her bill."

  23                 MR. LEE:         We're going to go to page 279.

  24    BY MR. LEE:

  25    Q.     Darryl Williams on November the 23rd states, "If my



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 135 of 192 Pageid#:
                                    10069
                                                                                                         136



    1   oxygen gets here today I will come tomorrow."

    2                "I need to get Niel Jewell's and Deborah Reynolds."

    3   A.    "K."

    4   Q.    "Not unless u want to send my scripts with mike Bowe.

    5   And I will come up next week."

    6                "I can send ur funds tomorrow via Walmart."

    7   A.    "Walmart or Bluebird?"

    8   Q.    "Either one."

    9   A.    "Is walmart just a money order/wire?"

  10    Q.    "I owed u 900 Plus 1350 today and Darryl Williams Niel

  11    Jewell and deb Reynolds make it a total 3150."

  12    A.    "K."

  13                 MR. LEE:         Next page, please.

  14    BY MR. LEE:

  15    Q.    On November 23rd, Mike -- excuse me, Darryl Williams

  16    says -- November 23rd, 2015.

  17                 "Mike is my driver today and next door neabor.                                  U

  18    can trust him."

  19    A.    "K."

  20    Q.    "Yes I will send u 2850."

  21    A.    "He seems like a good guy."

  22                 "Sounds good to me."

  23                 "Bluebird can't handle that much in one day so just

  24    wire it walmart to walmart."

  25    Q.    "The 2850 includes.                Me deb and Niel Jewell."



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 136 of 192 Pageid#:
                                    10070
                                                                                                              137



    1   A.    "K."

    2   Q.    "Kevin smith in jail for robbing flat screens at local K

    3   Mart."

    4                "Lol."

    5                MR. LEE:         Next page, please.

    6                THE WITNESS:            Dr. Smithers, "Dumbass."

    7                "My counselor is ultra suspicious :-/".

    8   BY MR. LEE:

    9   Q.    "About what?"

  10    A.    "You paying for everything."

  11                 "And the possible connection to Bo Daniels."

  12                 "He HATES Bo Daniels."

  13    Q.    "I hate Bo Daniels."

  14    A.    "Lol."

  15                 "Seems like a lot of folks do!!!"

  16    Q.    "He is a scum bag.               That scares little people."

  17                 MR. LEE:         Page 285, please.

  18                 Ms. Vogt, we'll do the whole page on this one.

  19    BY MR. LEE:

  20    Q.    On November 29, 2015, Darryl Williams writes, "Hey we are

  21    picking up Rachel Miller and Deborah Reynolds scripts this

  22    morning and the Pharmist will not have 30 mg opana.                                          ER.   What

  23    can he replace that will can he give them double of the 15s.

  24    Or can he give them 40s.                 If u can change the scripts.                          He

  25    won't get 30s for 3 weeks."



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 137 of 192 Pageid#:
                                    10071
                                                                                                      138



    1   A.      "He can double the 15's."

    2   Q.      "Okie doki.        You might have to inform him or call him."

    3   A.      "If he has any questions, he can call me."

    4   Q.      "Ok."

    5                   "Ok got 5-6 people coming 1-stearl Blankenship who

    6   is having kidney removed tomorrow.                          2 his son could be seen

    7   today as well Burl who is hunched backed.                                Like egor on young

    8   Frankenstein."

    9                   "Every one today has money.":

  10                    "Mike Bowe is bringing u 1000 dollars.                                I am

  11    bringing rest."

  12    A.      "K."

  13                    "Swamped."

  14    Q.      "Good for the wallet."

  15    A.      "Indeed."

  16    Q.      "Geneva Bowman is with Steral and Burl then Mike Bowe is

  17    bringing 3 Harlows."

  18    A.      "K."

  19                    "Thx."

  20                    MR. LEE:       Page 286.

  21    BY MR. LEE:

  22    Q.      Let's start November 30th, 2015.                          Darryl Williams,

  23    "Remember he ain't got no opana 30 s until three weeks from

  24    now."

  25    A.      "Yessa massa."



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 138 of 192 Pageid#:
                                    10072
                                                                                                      139



    1   Q.      "Ky In pharm. only has 20s and 40s opana until 12/22."

    2                  "Plenty of Roxies."

    3                  "Jfyi."

    4   A.      "Ty!!!"

    5                  MR. LEE:        Page 287, the next page.

    6   BY MR. LEE:

    7   Q.      "Good morning."

    8                  Sorry.       Text messages start on December 2nd, 2015.

    9   Darryl Williams, "Good morning."

  10                   "Yep.      4.     On their way.              They all have their 300

  11    fee.    And GF is bring u a grand."

  12    A.      "Excellent."

  13    Q.      "I will walmart the otha grand or bring it next week."

  14    A.      "K."

  15                   "Just plan to bring it."

  16                   "Remember though:"

  17                   "I'm not back in the office until Monday 12/14."

  18                   MR. LEE:        Page 288.           The next page, please.

  19    BY MR. LEE:

  20    Q.      Again, on December 2nd, Darryl Williams says, "Hope u

  21    don't cut anyone today.                 I have to hear them cry for a month.

  22    Lol."

  23    A.      "WoW."

  24                   "Lol."

  25    Q.      "Lol."



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 139 of 192 Pageid#:
                                    10073
                                                                                                           140



    1   A.    "We'll see... Most folks are just increasing the OP or

    2   holding steady."

    3   Q.    Darryl Williams responds with, "Yea hook them up."

    4                 "Ky.     In.      Is saving op 40s for all these guys."

    5   A.    "Good."

    6   Q.    "Got app with lung doc this morning."

    7   A.    "Outstanding!!"

    8                 MR. LEE:        Page 297.

    9   BY MR. LEE:

  10    Q.    These are messages from December 22nd, 2015.                                    I'll start

  11    with Darryl -- with the Joel Smithers text there.

  12    A.    "So who's bringing my grand?"

  13    Q.    Darryl Williams responds, "Mike Bowe is bringing

  14    Hubbard."

  15                  "I will give it to him."

  16    A.    "Lol.     Excellent.":

  17                  "Funfun."

  18                  "Thank ya much."

  19    Q.    "Thank you doc."

  20                  "Are u going to be in office seeing patients any day

  21    next week?"

  22    A.    "No sir."

  23    Q.    "Lora Mae.         Her mother.            Mike Robinette and Scotty

  24    Williams has app on 6th but they will be out of meds for 4

  25    days."



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 140 of 192 Pageid#:
                                    10074
                                                                                                     141



    1                 MR. LEE:        Page 300 please.

    2   BY MR. LEE:

    3   Q.    Going to start on 12-28-2015, with the Darryl Williams

    4   text message that reads, "Hey I talked to Brian Elkins he is

    5   needing to get his scripts can he and Mike Bowe drive to

    6   Greensboro and meet ya and pay ya and pick up his scripts?"

    7   A.    "No."

    8   Q.    "Ok."

    9   A.    "He can give me a valid card number that lets me accept

  10    payment then I'll mail his scripts to him."

  11    Q.    "Ok.    I was going to send my funds too."

  12                  MR. LEE:        Page 303.

  13    BY MR. LEE:

  14    Q.    These are on text messages -- beginning on December 31st,

  15    2015, with Dr. Smithers.

  16    A.    "No one is being seen Monday."

  17                  "I'll be mailing everyone's scripts."

  18    Q.    "When u mailing?"

  19                  MR. LEE:        Next page, Ms. Vogt.

  20                  We'll be doing this whole page.

  21                  THE WITNESS:           "Whoever wants to can make a

  22    donation."

  23    BY MR. LEE:

  24    Q.    "Oh we can make donation."

  25                  "3 Harlows was scheduled for Monday."



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 141 of 192 Pageid#:
                                    10075
                                                                                                          142



    1   A.    "I have a second Bluebird card we can set you up on and

    2   they can mail out a real one to you in a few days."

    3   Q.    "Greg Brian and his wife."

    4   A.    "I'm gonna call you and explain at some point."

    5                 "Office will be closed for 4-5 wks for renovations."

    6                 "Leaking roof :-/".

    7   Q.    Darryl Williams responds with, "K."

    8                 "And Geneva Bowman."

    9                 "Wish you could mail those today we would get them

  10    Monday."

  11    A.    "Problem:         I don't have their charts with me."

  12    Q.    "I can get what they had last time."

  13    A.    "So can I."

  14                  MR. LEE:         Next page please.

  15                  We're going to do this whole page also.

  16    BY MR. LEE:

  17    Q.    Darryl Williams responds with, "Cool."

  18    A.    "Just need first and last names and DOBs."

  19    Q.    "Ok."

  20                  "Give me 5 mins.                Ship that bluebird out."

  21                  "Too."

  22                  "Make it Saturday delivery I will pay for shipping."

  23                  "Geneva Bowman -- and it appears to be a date of

  24    birth.

  25                  "Bryan Harlow -- another date of birth.                                  "He got.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 142 of 192 Pageid#:
                                    10076
                                                                                                               143



    1   90-oxymorphone and 30-30s roxy."

    2               "Michalle Smith -- a date of birth -- "She got 60 ms

    3   cotton 50mg.       And 30 roxy 10mg."

    4               "Greg Harlow -- another date of birth.                                   "He got

    5   90-oxymorphone 40s and 30 R 30s."

    6               "Lora Kicklighter -- date of birth -- "90

    7   oxymorphone and she ask can she get her roxys back.                                          She has

    8   been good."

    9               "Mike Robinette -- date of birth -- "90-oxymorphone

  10    40s and 30 R 30s."

  11                "Franklin Williams I needs his Dob."

  12                "Franklin Williams -- a date of birth -- "90- 40s

  13    oxymorphone and 20-15s roxy."

  14                "Rebecca Pritt.                90 40s -- I'm sorry.                    "Rebecca

  15    Pritt -- appears to be a date of birth -- and 20-20s R."

  16                "Please ship UPS."

  17                "If u can ship today let me know and I will give u

  18    address."

  19    A.    "Go ahead and give me the address."

  20                MR. LEE:          Next page, please.

  21                Just one more level down.

  22                THE WITNESS:             "I just spoke to UPS here locally and

  23    the trucks have already left for the day.                               The earliest

  24    anything will leave now is Saturday and he said if we next day

  25    air it, it would arrive by Monday morning.                                So that is what



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 143 of 192 Pageid#:
                                    10077
                                                                                                            144



    1   I'm planning to do."

    2                "What address do you want me to send it to."

    3   BY MR. LEE:

    4   Q.    "Give me a minute."

    5   A.    "It's ok... You have until Saturday."

    6                "Lol."

    7                MR. LEE:          Okay.        Page 311, please.

    8   BY MR. LEE:

    9   Q.    Beginning on -- there's a text on January 2nd of 2016

  10    from Joel Smithers.

  11    A.    "All is shipped.               Picture of tracking and receipt to

  12    follow.    Total accounting as follows:                           2400 for 8 est.             450

  13    for new.     Plus 1000 already owed = 3850 donated Plus shipping

  14    as pictured below:"

  15    Q.    "Ok.     U got it."

  16                 MR. LEE:          And page 313.

  17    BY MR. LEE:

  18    Q.    Does this appear to be a shipping receipt dated Monday, 4

  19    January, 2016?

  20    A.    Yes, sir.

  21    Q.    From Joel Smithers in Greensboro, North Carolina, to

  22    Darryl Williams in Lexington, Kentucky?

  23    A.    That is correct.

  24                 MR. LEE:          Page 316, please.

  25    ///



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 144 of 192 Pageid#:
                                    10078
                                                                                                      145



    1   BY MR. LEE:

    2   Q.    And that was a shipping date of January 4th; is that

    3   correct?

    4   A.    Apparently, yes, sir.

    5   Q.    Okay.      And this is text messages starting on January the

    6   5th of 2016; correct?

    7   A.    Yes, sir.

    8   Q.    So that's the day after the shipment receipt we just

    9   looked at from Dr. Smithers to Darryl Williams.

  10    A.    That's correct.

  11    Q.    Darryl Williams says, "Mail Michael Robinettes to Darryl

  12    Williams -- and provides an address -- "in Stone, Ky."

  13    A.    "K."

  14    Q.    "You can send Michael Bowes as well."

  15                  "My Older brother will most likely become a new

  16    patient he got laid off at work.                        Where they 0 tolerence

  17    policy."

  18                  "Also Deborah Reynolds."

  19                  "Deborah Reynolds -- he provides a date of birth.

  20                  "Michael Bowe -- and what appears to be a date of

  21    birth.

  22    A.    "K."

  23                  "New cell to text/call me on:"

  24                  Do you want me to read the number?

  25    Q.    I'm sorry.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 145 of 192 Pageid#:
                                    10079
                                                                                                       146



    1   A.    Do you want me to read the number?

    2   Q.    No.

    3   A.    Okay.

    4                 MR. LEE:          At this time, Your Honor, we're done with

    5   those.

    6                 At this time, Your Honor, I would move to introduce

    7   DR-1000, which are text messages from Dr. Smithers's phone

    8   that involve or reference Debbie Reynolds, a patient.

    9                 THE COURT:            It will be admitted.

  10          (Government's Exhibit DR-1000 received.)

  11                  MR. LEE:          Ms. Vogt, if you could pull up page 23,

  12    please.

  13    BY MR. LEE:

  14    Q.    Agent Long, this is a text message from Darryl

  15    Williams -- or from Joel Smithers to Darryl Williams; is that

  16    correct?

  17    A.    It appears to be, yes, sir.

  18    Q.    And what's the date of that?

  19    A.    October 25th, 2015.

  20    Q.    Joel Smithers says what to Darryl Williams?

  21    A.    "Any idea when Mrs. Debbie's going to pay me a visit?"

  22                  MR. LEE:          Page 25.

  23                  Can you go back one page?                        It's page 24.

  24    BY MR. LEE:

  25    Q.    This is a text message from when?



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 146 of 192 Pageid#:
                                    10080
                                                                                                     147



    1   A.    November 4, 2015.

    2   Q.    What does Joel Smithers say?

    3   A.    "Is Debbie gonna help finance?"

    4               MR. LEE:          Page 25.

    5   BY MR. LEE:

    6   Q.    Darryl Williams says, "I need to get Niel Jewell's and

    7   Deborah Reynolds."

    8   A.    Dr. Smithers replied, "K."

    9   Q.    "I owed u 900 Plus 1350 today and Darryl Williams Niel

  10    Jewell and deb Reynolds makes it a total 3150."

  11                MR. LEE:          Page 29.

  12    BY MR. LEE:

  13    Q.    Now this is December the second of 2015; is that correct?

  14    A.    That's correct, sir.

  15    Q.    What does Joel Smithers send to Darryl Williams?

  16    A.    "When's Debbie gonna come see me?"

  17                MR. LEE:          Page 33.

  18    BY MR. LEE:

  19    Q.    What's the date on this text message?

  20    A.    April 12, 2016.

  21    Q.    So four months after the last one we just looked at.

  22    A.    That's correct.

  23    Q.    And is this from JASmithers@gmail.com?

  24    A.    That is correct.

  25    Q.    What does its say?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 147 of 192 Pageid#:
                                    10081
                                                                                                     148



    1   A.    "I've got Kelly Johnson listed for an appointment this

    2   Thursday at 12:30.            Does anyone else need to come with him?

    3   Will he be coming?            Is Debbie ever going to come?"

    4   Q.    That was on April the 2nd of 2016.

    5   A.    April 12.

    6   Q.    I'm sorry, April the 12th, 2016.

    7   A.    Yes, sir.

    8               MR. LEE:          Ms. Vogt, could you pull up Government's

    9   Exhibit 105.       Page 33, please.

  10    BY MR. LEE:

  11    Q.    This is your summary of prescriptions that were sent or

  12    that were provided, written for Deborah Reynolds by Joel

  13    Smithers; is that correct?

  14    A.    Yes, sir.

  15    Q.    And it appears there are prescriptions, 1, 2, 3, 4, 5, 6,

  16    7, 8 prescriptions between October and February of 2016.

  17    A.    That is correct.

  18    Q.    And that's the same Deborah Reynolds that he keeps

  19    asking, is she ever going to come see me?

  20    A.    That was my understanding, yes.

  21                MR. LEE:          Okay.

  22                Thank you, Agent Long.

  23                THE WITNESS:             Yes, sir.

  24                MR. LEE:          Please answer any questions defense

  25    counsel may have.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 148 of 192 Pageid#:
                                    10082
                                                                                                         149



    1                   THE COURT:         All right.            Cross-examination.

    2                                       CROSS-EXAMINATION

    3   BY MR. WILLIAMS:

    4   Q.      Good afternoon, Agent Long.

    5   A.      Good afternoon, sir.

    6   Q.      Start with some of the text messages there.                                   Clear to see

    7   that there's this relationship between Mr. Williams and

    8   Dr. Smithers; correct?

    9   A.      There appeared to be, yes, sir.

  10    Q.      And on many of those things that are providing dates of

  11    birth; is that correct?

  12    A.      Yes, sir.

  13    Q.      Now a date of birth would be required to run any kind of

  14    PMP type check, whatever, to check for pharmaceuticals if any

  15    other doctor has written; is that correct?

  16    A.      I don't -- I can't answer that for sure for his account

  17    for the PMP.        Law enforcement accounts and practitioner

  18    accounts differ, is my understanding.

  19    Q.      Right.

  20    A.      I don't know what's required, but that would be

  21    consistent if it was a law enforcement query.

  22    Q.      Okay.    Let's go back up here to the start just a little

  23    bit.

  24                    THE COURT:         I'm not sure I understand your answer,

  25    okay.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 149 of 192 Pageid#:
                                    10083
                                                                                                          150



    1                THE WITNESS:            Yes, sir.

    2                THE COURT:           So the PMP is a way to check and see if

    3   a patient has been seeing multiple pharmacies and/or doctors;

    4   is that right?

    5                THE WITNESS:            It's a data base that's -- well, in

    6   Virginia, it's the Department of Health Professions.

    7                THE COURT:           Right.

    8                THE WITNESS:            And it logs prescriptions that are

    9   filled.    So pharmacies have to report prescriptions filled to

  10    that data base.

  11                 THE COURT:           Right.        And so -- and interested

  12    governmental parties can access that data base.                                    And the idea

  13    is to see if people are abusing drugs; right?

  14                 THE WITNESS:            Yes, sir.

  15                 THE COURT:           So the question was do you have the date

  16    of birth -- do you need the date of birth to access the data

  17    base for a particular patient?

  18                 And what was your answer?                       I didn't understand your

  19    answer.

  20                 THE WITNESS:            It's my understanding that when

  21    accounts are set up for the Prescription Monitoring Program,

  22    that they're set up differently between registrants for

  23    practitioners and pharmacies versus what law enforcement

  24    access is.     And for law enforcement queries, we can use name

  25    and date of birth.            I can only assume that that would be the



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 150 of 192 Pageid#:
                                    10084
                                                                                                      151



    1   same for practitioners.                 I don't know if they need any more or

    2   any less information for practitioners or pharmacists.

    3                  THE COURT:          All right.            So -- so you think that they

    4   do need -- practitioners would need the date of birth.

    5                  THE WITNESS:           I would think so, yes, sir.

    6                  THE COURT:          Okay.

    7   BY MR. WILLIAMS:

    8   Q.     Now, Dr. Smithers, for a doctor, he's fairly young, is he

    9   not?

  10    A.     He is, yes, sir.

  11    Q.     Okay.     And he hadn't practiced very long; correct?

  12                   At the time he started in Virginia, he hadn't

  13    practiced very long.

  14    A.     I don't believe so.                He hadn't been in practice very

  15    long, no.

  16    Q.     So he came to Virginia in, I think, 2015; is that

  17    correct?

  18    A.     That's correct.             We believe in August.

  19    Q.     Okay.     And so it's pretty obvious through text messages

  20    and everything else he let patients owe him money, didn't he?

  21    A.     He did, yes, sir.

  22    Q.     So he didn't deny them any type of care or anything

  23    during that time that they would owe him money; correct?

  24    A.     I don't know that I can answer that other than to say

  25    that it appeared that he would provide services if money was



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 151 of 192 Pageid#:
                                    10085
                                                                                                               152



    1   owed.

    2   Q.      Okay.    I understand.

    3   A.      I don't know what services.

    4   Q.      Right.

    5                   And as far as --

    6                   THE COURT:         Wait a minute.               Wait a minute.                Wait a

    7   minute.

    8                   MR. WILLIAMS:           I'm sorry.

    9                   THE COURT:         You don't know what services?

  10                    THE WITNESS:          I don't know the extent of services

  11    that he would provide to people owing him money.

  12                    THE COURT:         Well, don't -- hadn't we just seen that

  13    people who were visiting to get -- see him in order to get

  14    renewal of prescriptions had to pay money and they were

  15    sometimes behind?

  16                    THE WITNESS:          Yes, sir, that's correct.

  17                    THE COURT:         So you do know that.

  18                    THE WITNESS:          I know that.              I don't know if there

  19    were any other services provided other than the issuing of

  20    prescriptions.

  21                    THE COURT:         All right.

  22    BY MR. WILLIAMS:

  23    Q.      Now, from the time Dr. Smithers's practice began in

  24    Virginia, and he continued to implement procedures to try to

  25    catch those that were abusing drugs, did he not?                                      Let me put



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 152 of 192 Pageid#:
                                    10086
                                                                                                     153



    1   it to the you this way --

    2   A.    I'm not sure how to answer that really.

    3   Q.    In other words, what I would say is he began eventually

    4   to start doing drug testing, did he not?

    5   A.    He did drug testing.                 I don't know if that began from the

    6   beginning or if he added that, implemented it later.

    7   Q.    When he first started he did not have Wendell Wilson with

    8   him; is that correct?

    9   A.    That's our understanding.                     That's correct.

  10    Q.    So Wendell would have come on and Wendell was in charge

  11    of drug testing, was he not?

  12    A.    That was our understanding.                       That was one of his

  13    functions, yes, sir.

  14    Q.    Okay.     And when he began, was there any staff that you

  15    heard of when he started in 2015, other than himself?

  16    A.    It's our understanding that Mrs. Smithers would often

  17    assist there when he first began prior to him hiring

  18    Mr. Wilson.      We have seen records, collection logs with the

  19    name of Don Kencel at the top.                      But I'm not sure what his role

  20    was or much about him.

  21    Q.    Right.     So Mr. Wilson came on; correct?

  22    A.    Yes, sir.

  23    Q.    So they began to do the drug testing there at the

  24    facility?

  25    A.    Presumably, yes.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 153 of 192 Pageid#:
                                    10087
                                                                                                     154



    1   Q.    Presumably, yeah, okay.

    2                 And they would do the pill counts.

    3   A.    Again, presumably, yes.

    4   Q.    And so with respect to, with respect to some of the texts

    5   and stuff, the texts only show a brief synopsis of what a

    6   conversation would be; correct?

    7   A.    Yes.

    8   Q.    Okay.     In other words, you can't get emotions or anything

    9   else out of a text.

  10    A.    Not -- not in written typed words, no, not usually.

  11    Q.    In other words, if you're a male, you can get in a lot of

  12    trouble by sending a text that gets misinterpreted by your

  13    wife; correct?

  14    A.    I assume that that could be possible.

  15    Q.    Okay.     So within this, we miss a lot of things when we

  16    don't see what exactly the parties are talking about in a

  17    text; correct?         Do you agree with that?

  18    A.    Well, you certainly don't have tone and, I guess,

  19    inflection like you would with a spoken word.

  20    Q.    Right.     It would be hard to tell if someone is joking or

  21    serious on something; correct?

  22    A.    It can be, yes.

  23    Q.    Okay.     Now with respect to the date, we can go back to

  24    the date that Dr. Smithers's practice was searched, okay?

  25    A.    Yes, sir.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 154 of 192 Pageid#:
                                    10088
                                                                                                            155



    1   Q.    Now, at that point in time, what did you search?                                       What

    2   was your -- did you have any kind of a search area, or were

    3   you --

    4   A.    A lot of the day that I had was spent with discussions

    5   with Dr. Smithers.            I was floating through the practice, sort

    6   of monitoring other agents and what they were searching.                                       I

    7   did spend some time in the reception -- not the waiting area,

    8   but the reception office, sort of visualizing where files were

    9   kept and monitoring files being boxed up.                               And then there was

  10    some time that I spent interviewing Mr. Angel.

  11    Q.    Okay.     And with respect to the search, going to the

  12    backpack that was found in the vehicle.

  13    A.    Yes, sir.

  14    Q.    You had the picture there earlier that showed all of the

  15    different things laid out.

  16    A.    Yes, sir.

  17    Q.    I know you talked about there was some oxymorphone and

  18    OxyContin pills and stuff.                   I think you've listed what the

  19    Schedule II drugs were.

  20    A.    That's correct.

  21    Q.    Okay.

  22    A.    If I can clarify, though.                     I think there were oxycodone

  23    pills.   And whether they were brand OxyContin, I'd have to

  24    look at a report to see.                 But, yes, oxymorphone and oxycodone

  25    pills, yes, sir.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 155 of 192 Pageid#:
                                    10089
                                                                                                     156



    1   Q.    You listed the Schedule II narcotics.

    2   A.    That's correct, yes, sir.

    3   Q.    What other types of pills were in that?

    4   A.    There were various other pharmaceutical pills.

    5   Ranitidine.      I believe there was --

    6   Q.    What would ranitidine be?

    7   A.    I don't know exactly.                  I believe it's for maybe acid

    8   reflux.    I'm not sure.             I'm not sure.               I think it's either an

    9   allergy or maybe an acid reflux of some sort.

  10    Q.    Okay.

  11    A.    There was a pill, and I don't know how to say it, starts

  12    with a "T".      There were some Aleve tablets.                            There were

  13    Tylenol tablets.          There was the one gelatin with the green

  14    powder material that we presumed was some sort of supplement

  15    that wasn't marked, and various other tablets.

  16    Q.    Okay.     So it's fair to say there was a mixture of type

  17    substances; correct?

  18    A.    There was a large mixture of different things, yes, sir.

  19    Q.    So all of these pills together, you've got everything

  20    from possibly vitamins all the way to up Schedule II drugs

  21    mixed together; correct?

  22    A.    There was, yes, sir.

  23    Q.    And going to back to the situation there, one of the

  24    things you mentioned was that several of the pills were put

  25    into individual little packets; is that correct?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 156 of 192 Pageid#:
                                    10090
                                                                                                       157



    1   A.    There were some that were found.                           And there were some

    2   oxymorphone tablets that were found that had been separated

    3   into individual packages, yes, sir.

    4   Q.    Okay.     And with respect to those packets, did you have

    5   occasion to talk with Dr. Smithers that day?

    6                 MR. LEE:        Objection, Your Honor.                      Hearsay.

    7   Inadmissible.

    8                 THE COURT:          Well, I'm going to sustain any statement

    9   made to him by Dr. Smithers as hearsay.

  10                  MR. WILLIAMS:            All right.

  11    BY MR. WILLIAMS:

  12    Q.    Based upon the -- based upon any conversations you may

  13    have had, did you follow up regarding where some of those

  14    pills may have come from?

  15                  MR. LEE:        Objection, Your Honor.                      Anything that

  16    Mr. Long would have done is based on hearsay.                                  Conversations

  17    as a result of that would have been hearsay also.

  18                  THE COURT:          Well, you can ask him whether he

  19    investigated where some of the pills came from.

  20                  MR. WILLIAMS:            Okay.

  21    BY MR. WILLIAMS:

  22    Q.    Mr. Long, where did -- did you investigate where some of

  23    the pills came from?

  24    A.    There were agents from my group that followed up on

  25    information provided, yes, sir.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 157 of 192 Pageid#:
                                    10091
                                                                                                         158



    1   Q.     Okay.    And what was the information that was gathered?

    2                  MR. LEE:       Objection, Your Honor.                      Again, this would

    3   be hearsay statements and inadmissible.

    4                  THE COURT:         Yes.       I'll sustain the objection.

    5                  MR. WILLIAMS:           Okay.

    6   BY MR. WILLIAMS:

    7   Q.     Agent Long, the DEA -- drug control -- or the Controlled

    8   Substances Act, are you familiar with the Controlled Substance

    9   Act?

  10    A.     Yes, sir.

  11    Q.     Okay.    And does the Controlled Substance Act, what does

  12    it say as far as how long the time of pharm -- or a doctor can

  13    go from seeing patients, are you familiar with that?

  14                   MR. LEE:       Objection, Your Honor.                      Agent Long is not

  15    an expert on the law, the legal requirements of the Controlled

  16    Substances Act.          It would be inappropriate for him to testify

  17    about those matters.

  18                   THE COURT:         Well, he's a DEA agent.                      He said he's

  19    familiar with the Controlled Substance Act.                                I'll overrule the

  20    objection.

  21                   MR. LEE:       If I may.           If there's a regulation that

  22    Mr. Williams wants to refer to, he can introduce that into

  23    evidence.      That would probably be acceptable.                              But to have

  24    Agent Long opine as to what the rules and regulations are --

  25                   THE COURT:         I don't want him to opine.                         I mean, I



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 158 of 192 Pageid#:
                                    10092
                                                                                                     159



    1   don't want him to interpret or guess, or -- but I'm going to

    2   overrule the objection.

    3                  MR. WILLIAMS:           Okay.        You're going to overrule the

    4   objection, allow him to answer?

    5                  THE COURT:         Yes, sir.

    6                  MR. WILLIAMS:           Okay.

    7                  THE COURT:         I mean, why don't you repeat your

    8   question.

    9                  MR. WILLIAMS:           Okay.

  10    BY MR. WILLIAMS:

  11    Q.     Agent Long, was there -- are you familiar in the

  12    Controlled Substance Act about doctors and how long they can

  13    write a prescription -- how long the prescription can be

  14    between visits?          How many days they can write prescriptions

  15    for?

  16    A.     There would need to be some specificity to that question

  17    because the regulations are different between schedules.

  18    Q.     Okay.    With respect to a Schedule II controlled

  19    substance.

  20    A.     Yes, sir.

  21    Q.     Would that be 90 days?

  22    A.     There is a regulation that will allow a practitioner to

  23    issue a 90-day supply of medications, but then the Schedule II

  24    cannot be refilled, which would be the difference between the

  25    Schedule II and the III through Vs where a practitioner is



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 159 of 192 Pageid#:
                                    10093
                                                                                                           160



    1   allowed to, on the Schedule III through Vs are allowed to put

    2   refills on those.           Schedule IIs you cannot refill.

    3   Q.    Okay.

    4   A.    But there's more details to that regulation that really

    5   come into play.

    6   Q.    Okay.

    7                 THE COURT:          You mean there are, like, exceptions and

    8   so forth?

    9                 THE WITNESS:           Well, the -- the prescriptions,

  10    essentially, are -- the 90-day supply is actually provided in

  11    30-day segments.          So there would essentially be three

  12    prescriptions written on the same day, provided to the

  13    patient, with a notation on the prescriptions that they could

  14    not be filled until that next incremental 30-day period.                                     So,

  15    as an example, a person who is in a position with their

  16    physician to get a 90-day supply of a Schedule II, let's say

  17    they go on January 15th, they would get three prescriptions

  18    all dated January 15th.                And then one would have -- cannot be

  19    filled until February, the 30 days out.                             And then the third

  20    one cannot be filled until March, the 30 days out from there.

  21                  THE COURT:          All right.

  22    BY MR. WILLIAMS:

  23    Q.    Now, with respect to --

  24                  May I have a second, Your Honor?

  25                  One of the individuals that you mentioned earlier



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 160 of 192 Pageid#:
                                    10094
                                                                                                          161



    1   was a gentlemen named Robert Battaglia.

    2   A.      Yes, sir.

    3   Q.      Okay.

    4                   MR. WILLIAMS:           Can I get this put up on the screen,

    5   please.

    6                   Oh, HDMI, I'm sorry.

    7                   THE CLERK:         Okay.       Is this to be displayed to the

    8   jury?

    9                   MR. WILLIAMS:           Yes, it's already admitted.

  10                    THE CLERK:         Okay.

  11    BY MR. WILLIAMS:

  12    Q.      I'll be referring to what is Exhibit RB-2.                                  I think you

  13    had talked a little bit about the letter that Dr. Smithers had

  14    sent to Mr. Battaglia.

  15    A.      Yes, I was asked about it.

  16    Q.      And would you care to read the first paragraph under

  17    where it says, "Dear Mr. Robert Battaglia."

  18    A.      "Based on inconsistencies in the information you gave

  19    surrounding your inability to come to --

  20                    THE COURT:         Don't read too fast.

  21                    THE WITNESS:          I'm sorry, Judge.

  22                    "Based on inconsistencies in the information you

  23    gave surrounding your inability to come to your most recent

  24    appointment with our office, we did further research into your

  25    medical record and found inconsistencies and outright



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 161 of 192 Pageid#:
                                    10095
                                                                                                       162



    1   inaccuracies in information you provided at your initial

    2   intake.    Based on this misinformation you became a patient of

    3   our practice when otherwise you would not.                                 Due to now

    4   repeated distortions and the providing of false information to

    5   our practice, you are as of the date of this letter no longer

    6   a patient of Smithers Community Healthcare Clinic, PC."

    7                 MR. WILLIAMS:             Thank you.

    8                 Take that off.

    9   BY MR. WILLIAMS:

  10    Q.    Now, with respect to that, the indications are that

  11    Mr. Battaglia had not provided the correct information to

  12    Smithers Community Healthcare Clinic; correct?                                    Based upon

  13    that letter?

  14    A.    On that letter, yes, sir.

  15    Q.    Now, one of the things I know you said about

  16    Mr. Battaglia was that whenever you supposedly did this

  17    operation, when he got the prescriptions, you indicated that

  18    you went with him to the -- to pick up the medication; is that

  19    correct?

  20    A.    That's correct, sir.                  We accompanied him.

  21    Q.    So you didn't trust Mr. Battaglia, did you?

  22    A.    It wasn't a matter of trust, sir.                            It was a matter of

  23    maintaining custody for the DEA operation.

  24    Q.    Okay.      Now, with respect to Dr. Smithers and his

  25    treatment of these -- the majority of the patients that



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 162 of 192 Pageid#:
                                    10096
                                                                                                          163



    1   Dr. Smithers saw he saw pretty much on a monthly basis, didn't

    2   he?

    3   A.      I can't say that's true.

    4   Q.      It indicates -- I mean, there's a lot of records

    5   indicating that he would see these patients monthly; correct?

    6   A.      I'm not sure that the records indicate that, no, sir.

    7   Q.      Now, with respect to this, according to that code

    8   section, he could have written prescriptions for 90-day

    9   increments; correct?

  10                    In other words, he could have written -- say he

  11    wrote a prescription -- say they saw him on May the first of

  12    2019.    He could have written a prescription to be filled May

  13    the first of '19.            Then he could have written a prescription

  14    that said not to be filled until June 1st of '19.                                      And then

  15    one to be filled July 1st of '19; correct?

  16    A.      Yes.    It's more complex than that.                         But he could have

  17    done that and provided all three of those to the patient on

  18    the first visit to comply with the, quote, 90-day rule.

  19    Q.      Okay.    With respect to the text messages, text messages

  20    don't indicate, and there's no evidence here showing either

  21    way, whether or not Dr. Smithers can call these patients and

  22    conduct interviews with them over the phone or anything?

  23    A.      The text messages don't indicate that, no.

  24    Q.      Okay.    But is it possible that Dr. Smithers called and

  25    had visits with these people over the phone?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 163 of 192 Pageid#:
                                    10097
                                                                                                     164



    1   A.    I'd say it's possible he's had conversations with people

    2   over the phone, yes.

    3                MR. WILLIAMS:             Your Honor, may have just a moment

    4   with my client?

    5                THE COURT:           Yes, sir.

    6   BY MR. WILLIAMS:

    7   Q.    Agent Long --

    8   A.    Yes.

    9   Q.    -- did Dr. Smithers advise you --

  10                 MR. LEE:         Objection, Your Honor.                      Again, this is a

  11    hearsay statement.

  12                 THE COURT:           Yes, sir.

  13                 MR. LEE:         It's inadmissible.

  14                 THE COURT:           I'll sustain the objection.

  15                 MR. WILLIAMS:             No further questions.

  16                 THE COURT:           All right.            Anything further?

  17                 MR. LEE:         Briefly, Judge.

  18                                   REDIRECT EXAMINATION

  19    BY MR. LEE:

  20    Q.    Agent Long, you've been asked some questions about when

  21    prescriptions can be written, over what periods of time.

  22    Regardless of those regulations, is it fair to say that any

  23    prescription has to be written for a legitimate medical

  24    purpose and within the scope of professional practice?

  25    A.    Yes, sir, that's very explicit in the regulations.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 164 of 192 Pageid#:
                                    10098
                                                                                                      165



    1                MR. LEE:          Okay.        No further questions.

    2                THE COURT:            All right.            If there's nothing further,

    3   you may step down, sir.

    4                THE WITNESS:             Thank you, Your Honor.

    5                THE COURT:            We're going to take a break at this

    6   time.

    7                Ladies and gentlemen, if you'll follow the bailiff

    8   out.

    9           (Proceedings held in the absence of the jury.)

  10                 THE COURT:            All right.            If there's nothing from

  11    counsel, we'll be in short recess.

  12            (Proceedings suspended at 2:44 p.m. and resumed at 2:50

  13    p.m.)

  14                 THE COURT:            Mr. Ramseyer, the clerk advises me that

  15    the Government doesn't have any further witnesses today.

  16                 MR. RAMSEYER:              That's correct, Your Honor.

  17                 And I would alert the Court tomorrow the only

  18    witness is an expert witness that's coming from out of town

  19    that probably won't take, probably at the outside, two hours

  20    total.

  21                 THE COURT:            But that witness will be ready at 9:00?

  22                 MR. RAMSEYER:              We -- she's on her way to Atlanta.

  23    So assuming that the connection goes -- her flight was delayed

  24    significantly.          But we think Atlanta is fine.                           We think she'll

  25    be here.     We can let the clerk's office know as soon as



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 165 of 192 Pageid#:
                                    10099
                                                                                                               166



    1   possible if for some reason she doesn't make it.                                      We certainly

    2   hope so.     We want to let the Court know we have a witness a

    3   week from Thursday that cannot be here tomorrow on this short

    4   notice.

    5                THE COURT:            Yeah, a week from today.

    6                MR. RAMSEYER:              A week from today.                   Yes, sir.

    7                THE COURT:            That's when the jury is going to return.

    8                All right.            We'll have the jury in.

    9                I see you're already packed up there, Mr. Williams.

  10                 MR. WILLIAMS:              We are.

  11          (Proceedings held in the presence of the jury.)

  12                 THE COURT:            All right.            Ladies and gentlemen, let me

  13    go over a few things with you.

  14                 We don't have any further witnesses today, so I'm

  15    going to let you go home, or wherever you want to go.

  16                 Tomorrow you'll need to come back at 9:00.                                       But it

  17    looks like we have a witness that will only take about a

  18    couple of hours, so that you should be free hopefully by lunch

  19    time, if not earlier.

  20                 And then I have another trial that I have to preside

  21    at.   So it's not the fault of anybody else.                                But we don't need

  22    you back here until next Thursday, a week from today.                                         That's

  23    May the 9th.        So you'll be free, of us anyway, until next

  24    Thursday at 9:00.

  25                 Of course, you have to come tomorrow morning.                                      And



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 166 of 192 Pageid#:
                                    10100
                                                                                                            167



    1   then come back next Thursday, May the 9th, so we can begin at

    2   9:00.

    3                So we're moving along, I want to tell you, pretty

    4   quickly here, a lot quicker than we thought.                                 So that's good

    5   news.

    6                Next, I want to remind you about your obligations

    7   not to discuss this case, nor permit it to be discussed with

    8   you, and don't do any research on this case at all.

    9                I know that you've heard things about drugs and so

  10    on, but you just can't go on the internet or do any research

  11    on any of the terms or people or anything about that case.                                     It

  12    just wouldn't be fair.               It's against the law for you to do

  13    that.    And we don't want anybody, you know, to do that.                                    It's

  14    not fair to the parties.                 Because you have to decide this

  15    case, again, based on the evidence that you hear in the

  16    courtroom.     And I know you understand that.                             And if you were

  17    in the same position, you certainly wouldn't want jurors doing

  18    investigations on their own and so on.                            So I know you're going

  19    to comply with that, but I just wanted to remind you of it.

  20                 And I appreciate your attention.                             You-all have done

  21    a great job of listening to the evidence.                               You know, I see a

  22    lot of juries and you-all are just doing great.                                    So I

  23    appreciate that.

  24                 We'll see you tomorrow morning and then a week from

  25    today.   So see you tomorrow morning at 9:00.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 167 of 192 Pageid#:
                                    10101
                                                                                                     168



    1               Follow the bailiff out.

    2         (Proceedings held in the absence of the jury.)

    3               THE COURT:            All right.            Then, Mr. Williams, you're

    4   going to let us know tomorrow if you plan to have an expert;

    5   is that correct?

    6               MR. WILLIAMS:              That's correct, Your Honor.

    7               THE COURT:            All right.

    8               If there's nothing further, then we'll be in short

    9   recess.

  10          (Proceedings concluded at 2:57 p.m.)

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 168 of 192 Pageid#:
                                    10102
                                                                                                     169



    1                                 REPORTER'S CERTIFICATE

    2

    3               I, DONNA J. PRATHER, do hereby certify that the

    4   above and foregoing, consisting of the preceding 168 pages,

    5   constitutes a true and accurate transcript of my stenographic

    6   notes and is a full, true and complete transcript of the

    7   proceedings to the best of my ability.

    8               Dated this 8th day of June, 2019.

    9

  10                                 S/Donna Prather
                                    _____________________________________
  11                                DONNA J. PRATHER, RPR, CRR, CBC, CCP
                                    Federal Official Court Reporter
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                             (276) 628-5116 x8119
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 169 of 192 Pageid#:
                                    10103
                                                                                                                                      1



             $                102 [6] - 2:14, 3:1,      17th [1] - 99:19          100:18, 103:16,           146:22, 147:4
                             48:2, 48:11, 48:13,        18 [5] - 70:23, 93:20,    106:13, 107:18,            250 [1] - 133:24
   $141 [1] - 111:13         53:9                      103:2, 104:23, 113:22      108:18, 110:10,            251 [1] - 133:24
   $18,075 [1] - 62:12        1030 [1] - 94:18          180 [2] - 1:20, 109:21    111:12, 113:7, 114:3,      25th [4] - 90:8,
   $2,100 [1] - 111:18        104 [9] - 2:23, 71:17,    186 [1] - 118:13          117:15, 144:9,            114:3, 115:17, 146:19
   $300 [2] - 28:5,          72:12, 72:14, 72:20,       18th [6] - 70:15,         144:19, 145:6,             26 [1] - 61:23
  111:15                     75:13, 75:15, 75:16,      70:21, 73:2, 75:3,         147:20, 148:4, 148:6,      261 [1] - 134:7
   $43,524.89 [1] -          79:9                      75:8, 131:1                148:16                     27 [1] - 108:15
  61:25                       1045 [1] - 90:13          19 [1] - 53:3               2017 [18] - 11:8,        271 [1] - 135:7
   $57,168 [1] - 48:21        105 [8] - 2:22, 62:23,    1994 [2] - 43:4, 43:5     17:14, 21:1, 22:14,        279 [1] - 135:23
   $600 [1] - 112:4          63:4, 63:13, 63:15,        19th [1] - 94:9           31:23, 48:23, 59:5,        27th [1] - 106:13
   $680,000 [1] - 62:17      65:8, 122:24, 148:9        1:00 [1] - 124:21         59:7, 59:8, 61:8, 62:4,    285 [1] - 137:17
   $70.50 [3] - 101:19,       106 [5] - 2:11, 14:20,    1:17-cr-00027-JPJ-        62:8, 62:11, 81:13,        2850 [2] - 136:20,
  116:17, 117:8              15:8, 15:10, 41:19                                   81:15, 82:10, 82:13,
                                                       PMS-1 [1] - 1:6                                      136:25
   $71,392.84 [1] - 62:7      10:32 [1] - 72:6                                    84:20
                                                        1:30 [1] - 124:21                                    286 [1] - 138:20
   $75 [1] - 135:12           10AM [1] - 90:13                                      2017-SFL3-00814 [1]
                                                        1:34 [2] - 118:15,                                   287 [1] - 139:5
   $9,527 [2] - 61:18,        10mg [1] - 143:3         120:7                      - 2:17                     288 [1] - 139:18
  61:24                       11 [2] - 80:23, 113:21                                2017-SFL3-00830 [1]
                                                        1pm [1] - 91:25                                      28th [2] - 107:18,
   $900 [1] - 112:25          1100 [1] - 94:18                                    - 2:18
                                                        1st [4] - 80:22, 113:7,                             124:10
                              11:13 [1] - 72:6         163:14, 163:15               2017-SFL3-00831 [1]      29 [4] - 109:8,
              '               11:30 [1] - 124:21                                  - 2:18                    110:10, 137:20,
                                                                                    2017-SFL3-00835 [1]
   '15 [1] - 59:11            11th [2] - 17:3, 93:25              2               - 2:19
                                                                                                            147:11
   '17 [1] - 59:11            12 [3] - 87:25,                                                                297 [1] - 140:8
                                                        2 [9] - 1:12, 88:22,        2017-SFL3-00838 [1]
   '19 [3] - 163:13,         147:20, 148:5                                                                   29th [4] - 91:8,
                                                       91:24, 93:10, 106:14,      - 2:19
  163:14, 163:15              12-28-2015 [1] -                                                              108:18, 132:4, 133:3
                                                       126:12, 132:1, 138:6,        2019 [2] - 1:12,
   'em [1] - 91:3            141:3                                                                           2:30pm [1] - 93:10
                                                       148:15                     163:12
   'Mullen [1] - 116:24       12-2:30 [1] - 124:18                                                           2:44 [1] - 165:12
                                                        2-20-17 [1] - 13:25         20s [3] - 109:21,
   'Mullens [1] - 116:25      12/14 [1] - 139:17                                                             2:50 [1] - 165:12
                                                        2-21-17 [1] - 14:3        116:7, 139:1
   'Mullins [1] - 116:24      12/22 [1] - 139:1                                                              2:57 [1] - 168:10
                                                        2-22-17 [1] - 14:5          20th [3] - 77:2,
   'without [1] - 83:3        120 [2] - 127:5,                                                               2more [1] - 124:19
                                                        2/2/16 [1] - 104:1        99:19, 135:9
                             127:11                                                                          2nd [6] - 11:8, 111:1,
                                                        20 [9] - 2:5, 37:19,        21 [1] - 95:11
                              12:00 [1] - 124:21                                                            139:8, 139:20, 144:9,
              /                                        94:5, 105:23, 107:7,         2100 [1] - 112:8
                              12:29 [1] - 120:7                                                             148:4
   / [1] - 132:20                                      109:13, 127:5,               218 [1] - 126:7
                              12:30 [1] - 148:2
   /" [5] - 104:22, 110:1,                             127:11, 129:22               21st [1] - 103:16
  134:12, 137:7, 142:6
                              12th [3] - 17:5,
                                                        20's [1] - 109:16           22 [1] - 48:15
                                                                                                                       3
                             129:13, 148:6
                                                        20-15s [1] - 143:13         2200'ish [1] - 126:15    3 [14] - 63:22, 64:8,
                              13 [1] - 102:13
             0                                          20-20s [1] - 143:15         221 [1] - 128:6         64:23, 65:11, 65:14,
                              1330 [2] - 94:14,
                                                        2005 [2] - 43:5, 43:8       226 [1] - 129:1         79:10, 115:6, 125:6,
   0 [1] - 145:16            125:22
                                                        2008 [1] - 43:9             227 [1] - 129:11        125:11, 135:18,
   0930 [1] - 94:11           1350 [2] - 136:10,
                                                        201 [1] - 124:7             229 [1] - 130:7         137:25, 138:17,
                             147:9
                                                        2015 [35] - 21:1,           22nd [5] - 11:8,        141:25, 148:15
             1                14 [2] - 123:14,
                                                       59:4, 61:8, 61:18,         17:14, 100:18, 101:7,      3" [2] - 103:9, 103:10
                             123:16
   1 [4] - 85:20, 91:23,                               61:23, 64:16, 65:13,       140:10                     30 [14] - 13:23,
                              1430 [1] - 91:17
  111:12, 148:15                                       88:19, 91:8, 93:25,          23 [1] - 146:11         37:19, 97:1, 105:21,
                              146 [1] - 3:2
   1-stearl [1] - 138:5                                97:6, 118:15, 119:21,        231 [1] - 130:24        106:3, 116:7, 118:1,
                              149 [1] - 2:8
   10 [5] - 2:21, 30:14,                               122:14, 123:6,               238 [1] - 132:2         137:22, 138:23,
                              15 [7] - 2:11, 30:14,
  58:23, 58:25, 79:5                                   123:23, 124:11,                                      143:3, 143:5, 143:10,
                             64:24, 96:25, 106:4,                                   23rd [4] - 88:19,
   10-29-2015 [1] -                                    126:11, 128:10,                                      160:19, 160:20
                             123:12, 133:13                                       135:25, 136:15,
  133:13                                               129:8, 132:4, 134:2,                                  30-30s [1] - 143:1
                              15's [1] - 138:1                                    136:16
   10-count [1] - 58:2                                 134:10, 135:9,                                        30-day [2] - 160:11,
                              1500 [4] - 92:13,                                     24 [1] - 146:23
   10/1 [1] - 124:20                                   136:16, 137:20,                                      160:14
                             135:4, 135:11                                          24/7 [1] - 130:19
   100 [4] - 2:13, 47:4,                               138:22, 139:8,                                        300 [8] - 27:9, 27:12,
                              1530 [1] - 92:14                                      2400 [1] - 144:12
  47:12, 47:14                                         140:10, 141:15,                                      124:14, 124:23,
                              15s [2] - 135:3,                                      2410 [1] - 87:2
   1000 [7] - 2:24, 3:1,                               146:19, 147:1,                                       135:5, 135:22,
                             137:23                                                 24210 [1] - 1:21
  3:2, 115:6, 124:5,                                   147:13, 151:16,                                      139:10, 141:1
                              15th [3] - 117:15,                                    24277 [1] - 1:24
  138:10, 144:13                                       153:15                                                303 [1] - 141:12
                             160:17, 160:18                                         248 [1] - 132:25
   10000 [1] - 2:25                                     2016 [24] - 70:3,                                    30s [5] - 109:13,
                              16 [1] - 89:4                                         249 [1] - 133:5
   101 [4] - 2:13, 47:16,                              70:15, 73:3, 77:3,                                   118:1, 137:25, 143:5,
                              164 [1] - 2:8                                         24th [1] - 90:1
  47:23, 47:25                                         80:22, 87:6, 100:13,                                 143:10
                              17 [2] - 2:4, 103:18                                  25 [3] - 107:14,


                                            Donna Prather, CCR, RPR, CCP, CCB
                        Official Court Reporter for the U.S. District Court Western District of Virginia
                                                      (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 170 of 192 Pageid#:
                                    10104
                                                                                                                                        2



   30th [4] - 91:21,           135:17, 142:20,           55:13, 55:18, 55:20          Abingdon [1] - 1:21     80:15
  97:5, 134:2, 138:22          148:15                     79 [6] - 2:19, 55:25,       able [10] - 52:23,       addresses [1] -
   311 [1] - 144:7              5-6 [1] - 138:5          56:2, 56:7, 56:9,          60:9, 71:8, 83:12,        67:19
   313 [1] - 144:16             50 [7] - 2:15, 67:7,     56:23                      107:12, 112:24,            admin [1] - 95:7
   3150 [2] - 136:11,          67:11, 67:21, 96:6,        7:00 [3] - 29:25, 30:2,   116:21, 118:3,             administer [1] -
  147:10                       96:25, 113:25             41:7                       120:19, 121:20            30:12
   316 [1] - 144:24             500 [2] - 26:10,          7th [2] - 81:15, 92:10      absence [4] - 72:3,      Administration [3] -
   31st [1] - 141:14           132:23                                               120:3, 165:9, 168:2       42:15, 43:13, 70:1
   32 [3] - 2:5, 80:8,          50mg [1] - 143:3                    8                 abusing [2] - 150:13,    admission [17] -
  80:11                         51 [6] - 2:16, 2:21,                                152:25                    15:8, 46:12, 46:25,
                                                          8 [4] - 89:5, 144:12,
   33 [2] - 147:17, 148:9      59:17, 59:21, 60:1,                                    academy [1] - 43:7      47:11, 47:23, 48:10,
                                                         148:16
   34 [1] - 111:7              67:6                                                   accept [1] - 141:9      49:15, 50:8, 54:9,
                                                          80 [6] - 2:19, 56:15,
   353 [1] - 53:5               52 [1] - 97:7                                         acceptable [2] -        54:25, 55:17, 56:6,
                                                         56:17, 56:22, 56:23,
   38 [1] - 112:12              54 [2] - 2:17, 103:12                               61:1, 158:23              56:21, 57:14, 59:24,
                                                         56:25
   3850 [1] - 144:13            55 [3] - 2:18, 2:18,                                  access [3] - 150:12,    63:12, 102:8
                                                          831 [1] - 110:22
   39 [2] - 2:6, 112:11        128:19                                               150:16, 150:24             admit [1] - 72:20
                                                          85 [2] - 2:24, 100:14
   3:00 [2] - 91:10,            56 [8] - 2:14, 2:19,                                  accompanied [2] -        admitted [32] - 5:1,
                                                          87 [2] - 2:25, 84:7
  124:21                       2:19, 49:4, 49:7,                                    70:18, 162:20             13:18, 15:9, 47:2,
                                                          88 [1] - 84:17
   3:30 [2] - 124:19,          49:16, 49:18, 50:4                                     according [2] -         47:13, 47:24, 48:12,
                                                          8th [3] - 92:25,
  124:21                        57 [1] - 2:20                                       90:15, 163:7              49:17, 50:10, 51:21,
                                                         126:11, 128:9
   3rd [3] - 64:16,             58 [6] - 2:15, 2:20,                                  account [5] - 29:9,     54:11, 55:5, 55:19,
  65:13, 125:7                 2:21, 49:19, 50:9,                                   61:9, 61:15, 61:17,       56:8, 56:23, 57:16,
                               50:11                                9               149:16                    58:21, 58:24, 59:25,
                                59 [5] - 2:16, 50:12,      9 [5] - 2:3, 2:20,         accounting [1] -        63:1, 63:14, 66:12,
              4                                                                                               67:23, 72:13, 80:8,
                               51:15, 51:20, 51:22       58:19, 58:22, 103:25       144:12
   4 [7] - 1:11, 135:14,                                   9-digit [1] - 107:3                                82:4, 85:17, 87:22,
                                5:00 [1] - 30:1                                       accounts [4] - 59:4,
  139:10, 140:24,                                                                                             102:10, 123:21,
                                5th [2] - 92:10, 145:6     9/24 [1] - 94:19         149:17, 149:18,
  144:18, 147:1, 148:15                                                                                       146:9, 161:9
                                                           9/30 [1] - 124:18        150:21
   4-5 [1] - 142:5                                                                                             adulterating [1] -
   40's [1] - 109:15
                                          6                90 [15] - 109:21,          accurate [1] - 15:4
                                                         127:5, 127:11, 131:7,        acid [2] - 156:7,       34:17
   40-hour [1] - 30:3           6 [4] - 24:23, 106:19,                                                         advanced [1] - 33:9
                                                         131:8, 132:8, 133:19,      156:9
   40-page [1] - 63:17         124:18, 148:15                                                                  advertisement [1] -
                                                         135:2, 135:3, 143:6,         acquaintanceship
   400 [1] - 26:9               60 [11] - 2:21, 65:2,                                                         130:13
                                                         143:12, 143:14,            [1] - 74:25
   40s [13] - 109:17,          65:15, 96:25, 117:24,                                                           advice [4] - 7:1, 8:2
                                                         159:21                       Act [9] - 43:13,
  109:21, 116:7, 127:5,        118:1, 131:8, 133:15,                                                           advise [1] - 164:9
                                                           90-20mg [1] - 126:3      43:16, 43:22, 158:8,
  127:11, 135:3,               143:2
                                                           90-40mg [1] - 126:3      158:9, 158:11,             advises [1] - 165:14
  137:24, 139:1, 140:4,         600 [4] - 26:10,
                                                           90-day [5] - 159:23,     158:16, 158:19,            affiliated [2] - 69:1,
  143:5, 143:10,               99:19, 135:20
                                                         160:10, 160:16,            159:12                    69:9
  143:12, 143:14                601 [1] - 1:23
                                                         163:8, 163:18                activities [1] - 74:3    Aflex [1] - 69:8
   41 [1] - 2:6                 62 [4] - 2:20, 57:8,
                                                           90-oxymorphone [3]         activity [1] - 74:3      afternoon [4] - 30:1,
   41501 [1] - 110:23          57:15, 57:17
                                                         - 143:1, 143:5, 143:9        actor [1] - 125:13      132:5, 149:4, 149:5
   41567 [1] - 110:19           63 [1] - 2:22
                                                           900 [5] - 107:1,           actual [2] - 33:18,      afternoons [1] -
   42 [1] - 2:7                 64 [1] - 117:13
                                                         107:4, 135:11,             68:7                      40:14
   420 [1] - 99:19              645 [1] - 111:4
                                                         136:10, 147:9                add [1] - 101:19         afterwards [1] - 6:11
   4440 [1] - 61:17             68 [1] - 99:11
                                                           911 [1] - 10:20            added [1] - 153:6        agent [13] - 42:14,
   450 [1] - 144:12             6:00 [2] - 11:20, 30:1                                                        43:3, 43:10, 43:11,
                                                           92 [1] - 53:1              additional [2] -
   469 [1] - 66:13              6th [2] - 87:6, 140:24                                                        45:14, 46:13, 58:5,
                                                           99 [5] - 2:12, 46:10,    55:14, 85:9
   47 [3] - 2:12, 2:13,                                  46:16, 47:1, 47:3            Address [1] - 132:20    75:9, 83:8, 83:24,
  2:13                                    7                9:00 [5] - 165:21,         address [28] - 20:13,   158:18
   48 [1] - 2:14                7 [8] - 48:23, 83:5,     166:16, 166:24,            68:7, 69:14, 81:4,         Agent [33] - 42:16,
   49 [3] - 2:14, 82:4,        113:21, 115:3,            167:2, 167:25              86:23, 86:24, 87:1,       48:18, 49:6, 50:14,
  83:2                         115:10, 115:12,             9:02 [1] - 4:1           96:22, 97:1, 97:2,        51:24, 54:14, 58:13,
   4:00 [2] - 124:19,          122:24, 148:16              9th [5] - 87:8,          98:22, 110:13,            59:2, 60:4, 60:25,
  124:21                        7(=$21 [1] - 111:13      118:15, 129:8,             110:18, 111:1, 111:5,     61:2, 62:13, 62:14,
   4th [3] - 100:13,            72 [1] - 2:23            166:23, 167:1              114:10, 114:11,           62:18, 65:20, 67:9,
  117:20, 145:2                 76 [4] - 2:17, 53:25,                               115:1, 115:9, 116:2,      72:23, 75:22, 96:8,
                                                                                                              103:4, 106:10,
                               54:10, 54:12                         A               117:5, 128:3, 128:21,
              5                 77 [5] - 2:18, 54:19,
                                                          a.m [2] - 4:1, 72:6
                                                                                    132:21, 143:18,           106:12, 111:15,
                               54:21, 55:1, 55:6                                    143:19, 144:2, 145:12     122:11, 146:14,
   5 [7] - 79:9, 110:2,                                   ABINGDON [1] - 1:4
                                78 [5] - 2:18, 55:11,                                 addressed [1] -         148:22, 149:4, 158:7,
  125:24, 135:14,


                                              Donna Prather, CCR, RPR, CCP, CCB
                          Official Court Reporter for the U.S. District Court Western District of Virginia
                                                        (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 171 of 192 Pageid#:
                                    10105
                                                                                                                                    3



  158:14, 158:24,           20:8, 32:24, 41:3,        12:1, 20:23, 21:3,         available [4] -          74:20, 74:22, 75:3,
  159:11, 164:7, 164:20     41:14, 98:2, 98:8,        22:16, 44:23, 49:1,       115:23, 124:17,           75:8, 77:6, 80:11,
   agents [8] - 44:5,       98:9                      69:16, 74:22, 155:2,      124:20, 130:19            80:16, 80:18, 161:1,
  45:9, 45:16, 45:19,        ANGEL [2] - 2:4,         155:7                      avoided) [1] - 98:4      161:14, 161:17,
  82:19, 84:12, 155:6,      20:1                       ARH [1] - 116:10          aware [7] - 45:20,       162:11, 162:16,
  157:24                     Angel's [1] - 95:2        Army [1] - 10:16         45:22, 67:12, 75:22,      162:21
   ago [4] - 21:21, 23:9,    Angela [4] - 95:21,       arrest [1] - 74:8        88:16, 116:17, 119:15      became [1] - 162:2
  38:13, 98:3               95:23, 96:4, 106:16        arrested [2] - 36:12,                               Beckley [2] - 10:2,
   ago:-/ [1] - 128:25       angle [2] - 17:2, 17:4   73:10                                B              10:5
   agree [1] - 154:17        answer [13] - 10:20,      arrival [3] - 11:3,                                 Becky [9] - 88:20,
                                                                                 B19 [1] - 1:20
   ahead [1] - 143:19       17:7, 31:25, 32:18,       11:17, 11:25                                        89:2, 89:10, 89:14,
                                                                                 baby [1] - 89:1
   aian [1] - 109:23        89:1, 148:24, 149:16,      arrive [2] - 41:6,                                 94:17, 94:18, 95:16,
                                                                                 backed [1] - 138:7
   Aided [1] - 1:25         149:24, 150:18,           143:25                                              96:12, 99:17
                                                                                 background [5] -
   ain't [1] - 138:23       150:19, 151:24,            arrived [6] - 12:7,                                 become [2] - 42:20,
                                                                                45:7, 65:24, 66:3,
   aina [1] - 109:13        153:2, 159:4              12:8, 12:15, 12:23,                                 145:15
                                                                                66:18, 98:12
   air [3] - 128:4,          antagonistic [1] -       14:16, 17:14                                         bedroom [3] - 12:25,
                                                                                 backpack [2] - 2:15,
  132:22, 143:25            7:21                       AS [1] - 107:4                                     16:15, 16:21
                                                                                155:12
   Albany [1] - 69:13        anticipate [1] -          asap [1] - 93:25                                    began [11] - 26:3,
                                                                                 bad [4] - 33:6, 99:22,
   alert [1] - 165:17       120:24                     ASAP [1] - 107:6                                   42:18, 42:24, 52:9,
                                                                                119:15, 125:13
   Aleve [1] - 156:12        anticipated [2] -         aside [2] - 8:5, 44:2                              123:21, 152:23,
                                                                                 bag [7] - 2:12, 34:15,
   Aliff [1] - 135:20       120:13, 120:15             Assad [1] - 130:16                                 153:3, 153:5, 153:14,
                                                                                34:23, 46:23, 49:11,
   alive [1] - 13:2          anyway [3] - 96:21,       assault [1] - 5:9                                  153:17, 153:23
                                                                                137:16
   all's [1] - 53:17        99:5, 166:23               assaulted [1] - 5:9                                 begin [1] - 167:1
                                                                                 bagged [1] - 34:7
   alleged [2] - 63:9,       apologize [6] - 5:19,     assigned [1] - 44:6                                 beginning [9] - 7:22,
                                                                                 baggies [1] - 58:3
  64:23                     6:7, 6:10, 6:13, 65:6,     assist [4] - 7:11,                                 22:16, 23:4, 26:8,
                                                                                 bags [1] - 58:3          42:18, 123:6, 141:14,
   allergy [1] - 156:9      70:8                      42:21, 42:25, 153:17
                                                                                 bailiff [4] - 71:24,     144:9, 153:6
   allotted [1] - 105:21     apologized [3] -          associate [1] - 71:6
                                                                                120:2, 165:7, 168:1        behalf [2] - 1:18,
   allow [3] - 6:14,        5:15, 6:13, 8:4            association [1] -
                                                                                 balance [3] - 112:8,     1:22
  159:4, 159:22              app [2] - 140:6,         74:24
                                                                                115:12, 135:6              BEHALF [1] - 2:11
   allowed [2] - 160:1      140:24                     assume [2] - 150:25,
                                                                                 bam [1] - 27:20           behind [2] - 86:11,
   almost [3] - 106:5,       appear [16] - 67:3,      154:14
                                                                                 Bank [7] - 2:20, 2:21,   152:15
  126:20, 131:20            84:23, 96:16, 98:18,       assuming [2] -
                                                                                2:21, 58:15, 60:13,        Belfry [1] - 69:8
   alone [1] - 96:3         100:19, 101:4, 101:6,     121:9, 165:23
                                                                                61:6, 61:16                belittling [2] - 7:22
   aloud [1] - 24:25        104:12, 105:2,             Atlanta [2] - 165:22,
                            112:14, 112:16,                                      bank [9] - 29:13,
   Alright [2] - 113:17,                              165:24                                               below [1] - 144:14
                            129:4, 130:5, 130:9,                                58:14, 58:20, 59:2,
  129:15                                               attached [2] - 45:15,                               beside [4] - 13:1,
                            133:2, 144:18                                       59:4, 60:6, 60:12,
   alternate [1] - 38:20                              114:7                                               16:14, 31:12, 37:12
                             appeared [3] - 82:23,                              61:5, 61:10
   Altoids [1] - 51:11                                 attachment [7] -                                    best [3] - 8:10, 8:12,
                            149:9, 151:25                                        banker's [1] - 46:23
   AM [1] - 90:13                                     104:2, 104:5, 104:7,                                111:5
                             appointment [3] -                                   bar [1] - 23:12
   Amanda [4] - 91:9,                                 105:3, 112:14, 130:3,                                better [5] - 23:17,
                            114:6, 148:1, 161:24                                 base [4] - 150:5,
  92:5, 92:6, 93:1                                    130:9                                               89:17, 93:2, 131:21,
                             appreciate [6] -                                   150:10, 150:12,
   America [7] - 2:20,                                 attempt [1] - 66:22                                131:22
                            79:21, 99:6, 100:5,                                 150:17
  2:21, 2:21, 58:15,                                   attention [3] - 23:19,                              between [22] - 2:24,
                            100:10, 167:20,                                      based [16] - 46:2,
  60:13, 61:6, 61:17                                  75:12, 167:20                                       2:25, 3:1, 3:2, 22:18,
                            167:23                                              52:6, 52:7, 52:22,
   AMERICA [1] - 1:5                                   attorney [1] - 32:19                               35:15, 43:5, 59:4,
                             approach [2] - 4:4,                                58:4, 103:4, 105:18,
                                                       Attorneys [1] - 1:20                               59:9, 59:11, 71:11,
   amount [5] - 62:3,                                                           123:20, 157:12,
                            24:23                      attributable [1] -                                 71:18, 74:24, 86:2,
  62:14, 62:16, 112:24,                                                         157:16, 161:18,
                             appropriate [1] -        121:12                                              87:17, 122:12,
  112:25                                                                        161:22, 162:2,
                            6:10                       auditing [1] - 95:7                                148:16, 149:7,
   amounts [1] - 58:6                                                           162:12, 167:15
                             approved [1] - 54:5       August [12] - 59:4,                                150:22, 159:14,
   analysis [7] - 53:21,                                                         basis [2] - 83:13,
                             approximate [3] -        59:11, 61:8, 61:18,                                 159:17, 159:24
  54:14, 54:22, 55:14,                                                          163:1
                            64:1, 64:16               87:5, 87:8, 88:19,                                   BH [1] - 103:1
  56:3, 56:18, 59:2                                                              bathroom [6] -
                             appt [3] - 91:24,        89:25, 90:8, 91:8,                                   big [1] - 99:22
   analyst [1] - 45:17                                                          25:22, 31:16, 34:4,
                            93:8, 95:24               91:21, 151:18                                        bill [2] - 101:20,
   analyzed [3] - 53:20,                                                        34:5, 34:12, 37:12
                             appts [1] - 134:12        aundra [3] - 92:6,                                 135:22
  53:22, 54:23                                                                   Battaglia [26] -
                             April [7] - 100:18,      92:7, 93:1                                           Billie [2] - 89:16,
   Anderson [2] -                                                               64:14, 64:22, 65:12,
                            101:7, 117:20,             authorities [1] -                                  90:9
  20:14, 20:15                                                                  69:18, 69:19, 69:22,
                            147:20, 148:4, 148:5,     73:16                                                Bills [1] - 104:21
   angel [2] - 98:8,                                                            70:16, 70:18, 71:6,
                            148:6                      authority [3] - 100:2,                              bills [2] - 26:16,
  155:10                                                                        72:25, 73:10, 74:11,
                             area [12] - 11:24,       100:7, 100:9                                        33:11
   Angel [8] - 19:19,


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 172 of 192 Pageid#:
                                    10106
                                                                                                                                    4



   Billy [1] - 90:13         51:13                      Bring [1] - 125:8         94:8, 95:14, 96:7,       care [8] - 88:23,
   birth [22] - 34:22,        bottles [11] - 2:12,      bringin [1] - 92:8        97:9, 98:7, 98:17,      89:17, 94:1, 100:3,
  101:12, 101:13,            18:11, 19:2, 19:3,         bringing [9] - 74:9,      99:3, 99:12, 100:16,    100:10, 113:14,
  132:11, 132:14,            19:6, 50:3, 51:6, 51:8,   96:3, 96:4, 131:12,        102:17, 103:20,         151:22, 161:16
  132:16, 142:24,            51:12, 52:12, 57:25       138:10, 138:11,            103:23, 105:1,           career [1] - 23:18
  142:25, 143:2, 143:4,       bottom [13] - 92:3,      138:17, 140:12,            105:11, 106:11,          Carolina [7] - 20:16,
  143:6, 143:9, 143:12,      92:22, 93:14, 97:8,       140:13                     106:22, 107:17,         43:4, 43:7, 49:1,
  143:15, 145:19,            97:14, 98:18, 99:4,        Bristol [4] - 42:24,      108:2, 108:17,          129:5, 134:4, 144:21
  145:21, 149:11,            100:20, 105:24,           44:20, 44:22, 74:1         109:11, 110:16,          Case [1] - 1:6
  149:13, 150:16,            107:15, 112:20,            broke [1] - 125:7         111:10, 112:13,          case [19] - 5:25, 7:6,
  150:25, 151:4              113:3, 118:11              broken [1] - 106:3        112:23, 113:5, 114:2,   9:4, 19:22, 24:14,
   bit [12] - 26:23, 27:3,    Bowe [17] - 110:5,        brother [4] - 104:18,     115:16, 117:19,         24:17, 42:2, 45:7,
  30:10, 37:6, 40:2,         111:23, 115:11,           106:19, 110:20,            118:14, 118:25,         45:9, 45:14, 45:16,
  43:2, 72:23, 88:4,         115:18, 118:17,           145:15                     122:10, 123:1,          45:19, 65:10, 81:6,
  96:9, 120:12, 149:23,      119:10, 125:12,            brown [1] - 91:9          123:15, 124:9,          167:7, 167:8, 167:11,
  161:13                     125:13, 126:1, 126:3,      Brown [1] - 91:12         125:16, 126:10,         167:15
   blacked [1] - 62:25       134:18, 136:4,             Bryan [2] - 105:14,       127:4, 128:1, 128:7,     cash [15] - 2:12,
   blame [1] - 5:24          138:10, 138:16,           142:25                     129:3, 129:12, 130:8,   2:13, 2:13, 2:14,
   blank [1] - 76:10         140:13, 141:5, 145:20      Buffalo [2] - 117:23,     130:25, 132:3, 133:1,   26:15, 26:18, 27:1,
   Blankenship [6] -          Bowen [16] - 2:23,       126:4                      133:6, 133:11,          27:2, 28:6, 28:7, 28:8,
  113:19, 118:17,            70:25, 71:2, 71:3,         building [1] - 82:17      133:18, 133:25,         28:10, 33:12, 135:4
  119:2, 119:7, 122:16,      71:11, 71:18, 74:21,       bulk [1] - 121:7          134:8, 135:8, 135:24,    catch [3] - 36:9,
  138:5                      76:21, 77:10, 77:17,                                 136:14, 137:8,          131:5, 152:25
                                                        bunch [4] - 102:1,
   blocks [1] - 106:5        77:25, 78:10, 78:15,                                 137:19, 138:21,          categories [1] -
                                                       107:20, 110:1, 131:15
   blood [4] - 30:15,        78:23, 79:23, 80:23                                  139:6, 139:19, 140:9,   51:25
                                                        bundle [1] - 29:5
  30:17, 96:22, 99:20         Bowes [1] - 145:14                                  141:2, 141:13,           caught [6] - 23:18,
                                                        burglaries [1] -
   blow [10] - 54:7,          bowman [1] - 115:18                                 141:23, 142:16,         35:3, 35:6, 36:6,
                                                       10:24
  65:4, 75:19, 88:1,          Bowman [5] -                                        144:3, 144:8, 144:17,   36:10, 36:11
                                                        burl [1] - 111:22
  109:10, 112:22,            113:18, 138:16,                                      145:1, 146:13,           causation [1] -
                                                        Burl [2] - 138:7,
  122:9, 127:3, 129:2,       142:8, 142:23                                        146:24, 147:5,          120:21
                                                       138:16
  130:9                       Box [1] - 1:23                                      147:12, 147:18,          CC [1] - 2:24
                                                        burn [1] - 113:10
   blowing [1] - 65:5         box [6] - 2:13, 47:10,                              148:10, 149:3, 151:7,    CC-1000 [2] - 85:16,
                                                        bus [1] - 21:19
   blue [1] - 68:3           87:1, 87:2, 100:20,                                  152:22, 157:11,         85:18
                                                        business [3] - 98:1,
   Bluebird [2] - 136:7,     100:22                                               157:21, 158:6,           cell [6] - 76:18,
                                                       130:12, 130:15
  142:1                       boxed [1] - 155:9                                   159:10, 160:22,         76:19, 86:3, 86:17,
                                                        businesses [1] -
                              boy's [1] - 90:18                                   161:11, 162:9, 164:6,   86:19, 145:23
   bluebird [2] - 136:23,                              58:14
                              boyfriend [4] - 18:2,                               164:19
  142:20                                                BY [159] - 2:3, 2:4,                               cellophane [1] - 58:3
   Blvd [1] - 110:22         18:8, 119:4, 122:18       2:5, 2:5, 2:6, 2:6, 2:7,                            certain [5] - 6:22,
   Bo [5] - 119:4,            brand [1] - 155:23       2:8, 2:8, 9:12, 13:19,
                                                                                            C             6:23, 35:16, 65:22,
  122:18, 137:11,             Brandon [1] - 131:17     14:8, 14:22, 15:15,         c/o [1] - 110:22       67:14
  137:12, 137:13              break [7] - 72:24,       17:10, 18:7, 18:19,         Cagle [1] - 1:19        certainly [6] - 83:11,
   boat [1] - 6:17           102:3, 119:24,            19:1, 20:5, 31:21,          Camry [2] - 2:13,      121:20, 122:2,
   Bolt [3] - 12:3, 12:4,    131:15, 131:16,           32:23, 39:7, 39:20,        2:15                    154:18, 166:1, 167:17
  12:7                       132:7, 165:5              41:2, 42:10, 46:17,         Canada [1] - 69:8       certificate [6] -
   book [2] - 46:23,          breakdown [1] - 59:8     47:5, 47:17, 48:3,          candy [1] - 78:15      54:14, 54:22, 55:14,
  49:10                       breathing [1] - 13:11    48:17, 49:5, 49:20,         cannot [6] - 83:4,     55:22, 56:3, 56:18
   booked [4] - 94:14,        Brian [8] - 108:20,      50:13, 51:23, 54:1,        159:24, 160:2,           certificates [1] -
  94:24, 94:25, 134:11       116:5, 125:11, 132:6,     54:13, 54:20, 55:7,        160:18, 160:20, 166:3   53:21
   books [1] - 28:23         132:12, 132:13,           55:12, 55:21, 56:1,         canted [1] - 105:7      certifications [1] -
   border [2] - 68:18,       141:4, 142:3              56:10, 56:16, 57:1,         capsule [2] - 49:25,   25:14
  69:7                        brief [1] - 154:5        57:9, 57:18, 58:12,        52:17                    Certified [1] - 1:25
   boss [3] - 42:21,          briefly [4] - 15:17,     59:1, 60:3, 61:13,          capsules [1] - 49:13    cetera [1] - 63:10
  42:24, 79:18               39:18, 83:7, 164:17       63:5, 63:16, 65:9,          captain [2] - 7:7,      chance [2] - 36:14,
   bother [4] - 89:15,        bring [15] - 48:1,       65:19, 66:14, 67:8,        8:16                    59:15
  93:7, 95:25, 100:23        80:1, 80:7, 101:21,       68:1, 72:22, 75:21,         car [1] - 100:1         change [2] - 4:20,
   bothering [2] - 87:4,     107:22, 108:12,           77:21, 79:16, 80:10,        card [4] - 130:13,     137:24
  89:17                      112:8, 115:12, 118:6,     81:2, 82:2, 83:20,         130:15, 141:9, 142:1     characteristics [1] -
   bottle [8] - 16:8,        125:18, 126:2, 135:6,     86:1, 87:16, 88:2,          cards [3] - 27:17,     50:17
  18:20, 19:7, 49:25,        139:11, 139:13,           89:23, 91:7, 92:4,         27:24, 28:8              charge [3] - 27:7,
  50:1, 50:24, 51:5,         139:15                    92:24, 93:16, 93:23,        Care [1] - 61:15       33:14, 153:10


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 173 of 192 Pageid#:
                                    10107
                                                                                                                                    5



   charged [2] - 62:19,       clinic [13] - 30:20,       communication [1] -     2:17, 29:6, 34:5,          corner [2] - 14:1,
  68:4                       45:24, 48:19, 48:25,      8:3                       51:11                     57:23
   charges [1] - 74:9        61:20, 61:22, 68:13,        Community [3] -          containers [4] - 2:14,    correct [196] - 7:11,
   Charles [5] - 128:12,     68:14, 80:3, 82:7,        59:10, 162:6, 162:12      49:10, 49:12, 50:20       17:15, 20:19, 21:4,
  128:16, 128:19,            82:22, 114:11, 115:9        companies [5] -          containing [1] -         21:12, 22:10, 23:1,
  129:15, 134:17              Clinic [3] - 59:10,      27:24, 33:22, 34:8,       73:13                     23:7, 24:3, 24:18,
   Charleston [3] -          162:6, 162:12             34:24, 44:12               contends [1] -           26:17, 26:22, 28:8,
  128:2, 128:3, 129:6         clinics [1] - 44:18        compensate [1] -        121:12                    30:23, 31:23, 32:1,
   Chart [1] - 2:21           close [5] - 16:25,       118:1                      content [1] - 76:24      33:16, 34:18, 36:10,
   chart [10] - 2:22,        26:19, 38:11, 57:10,        complaining [1] - 4:9    contents [1] - 2:15      37:16, 37:17, 40:21,
  59:12, 59:21, 60:5,        98:6                        complaint [1] - 42:23    context [2] - 78:8,      41:10, 43:19, 44:21,
  61:11, 62:18, 81:12,        close-up [2] - 16:25,      complaints.. [1] -      83:22                     44:25, 45:11, 49:2,
  123:2, 123:21              57:10                     131:22                     Contin [2] - 64:23,      51:4, 51:9, 53:11,
   charts [1] - 142:11        closed [3] - 97:20,        complete [2] - 54:4,    65:14                     53:12, 53:18, 54:16,
   cheating [1] - 31:11      115:24, 142:5             131:20                     continue [8] - 4:9,      54:17, 55:4, 55:10,
   Check [1] - 135:10         closets [1] - 48:9         completely [1] - 7:13   4:17, 8:15, 26:4,         55:16, 55:24, 57:3,
   check [10] - 34:2,         clusters [1] - 68:21       complex [1] - 163:16    89:14, 90:22, 100:22,     57:20, 61:15, 61:16,
  34:3, 35:9, 35:23,          CM [1] - 103:1             comply [2] - 163:18,    111:20                    61:19, 61:20, 62:4,
  89:20, 111:24,              co [1] - 45:14           167:19                     continued [3] -          63:7, 64:12, 64:13,
  135:20, 149:14, 150:2       co-case [1] - 45:14        computer [1] - 46:7     81:17, 93:18, 152:24      64:17, 64:25, 65:16,
   checked [1] - 35:11        code [4] - 43:22,          Computer [1] - 1:25      continues [3] -          66:16, 68:8, 68:9,
   checking [1] - 97:18      43:23, 43:24, 163:7         Computer-Aided [1]      78:15, 104:17, 111:21     68:12, 68:15, 68:23,
   checks [1] - 107:23        codes [1] - 106:24       - 1:25                     control [3] - 107:2,     68:24, 69:15, 72:25,
   chemist [1] - 54:4         cold [2] - 13:12,          concerning [2] -        107:6, 158:7              73:6, 73:7, 73:23,
   Chicago [1] - 127:15      35:16                     6:19, 77:24                Controlled [9] -         73:24, 74:10, 74:23,
                              colegrove [1] - 87:11                              43:12, 43:16, 43:22,      75:5, 75:11, 75:16,
   choose [1] - 41:4                                     conclude [1] -
                                                                                 158:7, 158:8, 158:11,     75:25, 76:3, 76:4,
   chose [1] - 81:20          Colegrove [7] - 2:24,    121:17
                                                                                 158:15, 158:19,           76:8, 76:9, 76:12,
   chronological [3] -       85:11, 86:3, 86:20,         concluded [1] -
                                                                                 159:12                    76:15, 76:22, 76:24,
  86:14, 86:15, 101:6        86:24, 87:10              168:10
                                                                                  controlled [12] -        77:3, 77:12, 78:13,
   circled [4] - 50:25,       collars [1] - 34:3         conduct [2] - 83:23,
                                                                                 44:7, 52:14, 52:19,       80:5, 80:25, 81:13,
  57:23, 68:15, 68:23         collateral [1] -         163:22
                                                                                 52:21, 53:11, 53:13,      81:14, 81:16, 83:5,
   circumstances [1] -       131:12                      conducted [1] -
                                                                                 53:15, 55:15, 66:23,      84:9, 84:24, 86:3,
  8:6                         colleague [1] - 52:3     71:10
                                                                                 73:13, 73:17, 159:18      86:9, 86:17, 87:6,
   cities [2] - 68:3, 68:5    collect [3] - 28:10,       confidential [4] -
                                                                                  conversation [4] -       87:12, 87:13, 87:19,
   city [4] - 10:1, 20:13,   28:11, 125:8              69:23, 74:11, 83:24,
                                                                                 80:24, 86:22, 124:2,      88:4, 88:8, 88:9,
  64:5, 73:11                 collected [3] - 28:13,   118:20
                                                                                 154:6                     88:14, 88:15, 89:6,
   civil [1] - 10:21         33:20, 83:1                 confirm [2] - 54:23,
                                                                                  conversations [3] -      90:1, 92:11, 92:12,
   claim [1] - 4:19           collection [2] -         55:15
                                                                                 157:12, 157:16, 164:1     97:5, 97:13, 97:14,
   clarification [1] -       68:25, 153:18               confirmation [4] -
                                                                                                           98:19, 98:20, 99:14,
  106:8                       college [3] - 10:13,     53:19, 56:4, 56:18,        cool [3] - 6:3,
                                                                                                           101:8, 102:19,
   clarify [1] - 155:22      21:21, 21:22              113:23                    129:21, 129:25
                                                                                                           102:20, 103:14,
   Clark [1] - 59:14          color [2] - 50:18,         confused [1] - 81:5      Cool [3] - 106:17,
                                                                                                           103:15, 104:2,
   classes [1] - 25:14       52:4                        connection [3] -        110:10, 142:17
                                                                                                           104:14, 105:8,
   Clayton [5] - 2:24,        column [11] - 63:19,     73:22, 137:11, 165:23      cooperate [3] - 7:10,
                                                                                                           105:19, 105:22,
  85:11, 86:2, 86:20         63:20, 63:23, 63:24,        Connie [1] - 113:19     7:17, 8:1
                                                                                                           107:18, 107:19,
   clayton [1] - 87:11       64:1, 75:23, 76:2,          considered [1] -         cooperated [2] -
                                                                                                           108:18, 108:19,
   clear [3] - 52:17,        76:5, 76:10, 76:14,       44:24                     73:3, 74:13
                                                                                                           109:6, 111:16,
  74:5, 149:6                76:23                       consistent [3] -         cooperating [4] -
                                                                                                           111:17, 111:19,
   clerk [2] - 41:20,         columns [2] - 64:6,      63:21, 105:5, 149:21      73:4, 73:9, 77:6,
                                                                                                           112:19, 114:4, 114:5,
  165:14                     76:10                       consult [1] - 38:12     83:25
                                                                                                           118:21, 121:18,
   CLERK [15] - 9:2,          coming [12] - 6:24,        consulted [1] - 6:4      cooperation [2] -
                                                                                                           123:3, 123:4, 123:7,
  9:7, 19:20, 19:25,         28:20, 32:11, 97:23,        consulting [1] - 38:9   70:13, 74:16
                                                                                                           123:11, 123:18,
  41:25, 42:5, 46:7,         104:21, 120:16,             contact [1] - 121:20     copied [3] - 65:24,
                                                                                                           123:19, 123:24,
  62:25, 63:3, 66:12,        131:11, 134:19,             contacted [2] -         66:3, 67:2
                                                                                                           123:25, 124:3, 129:9,
  67:24, 75:15, 75:18,       138:5, 148:3, 165:18      82:17, 82:23               copies [1] - 27:17
                                                                                                           130:4, 130:14,
  161:7, 161:10               commenced [1] - 4:1        contacts [1] - 88:17     copy [3] - 5:6, 65:23,
                                                                                                           130:18, 133:4, 133:8,
   Clerk [1] - 15:12          comment [1] - 5:11         contain [1] - 29:5      66:6                      133:10, 133:14,
   clerk's [1] - 165:25       commit [1] - 121:6         contained [3] - 55:9,    copying [2] - 66:7,      133:16, 133:20,
   client [3] - 4:7, 5:21,    common [1] - 86:5        55:15, 55:23              66:22                     134:6, 144:23, 145:3,
  164:4                       commonly [1] - 84:3        container [5] - 2:16,    core [1] - 43:9          145:6, 145:10,


                                            Donna Prather, CCR, RPR, CCP, CCB
                        Official Court Reporter for the U.S. District Court Western District of Virginia
                                                      (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 174 of 192 Pageid#:
                                    10108
                                                                                                                                  6



  146:16, 147:13,          70:10                       crew [5] - 69:1, 69:4,   116:19, 116:20,          DAY [1] - 1:11
  147:14, 147:22,           course [6] - 23:18,      69:9, 69:11, 107:25        116:22, 117:20,          days [13] - 70:23,
  147:24, 148:13,          26:22, 35:15, 42:17,        Criminal [1] - 1:6       118:11, 118:16,         75:8, 77:5, 80:23,
  148:17, 149:8,           71:8, 166:25                cross [4] - 4:22,        118:20, 119:10,         90:15, 98:2, 124:17,
  149:11, 149:15,           Court [8] - 1:25,        6:20, 8:14, 149:1          122:12, 122:14,         140:25, 142:2,
  151:11, 151:17,          4:25, 58:18, 102:3,         CROSS [6] - 2:4, 2:5,    124:5, 124:10,          159:14, 159:21,
  151:18, 151:23,          121:1, 121:21,            2:8, 17:9, 32:22,          124:23, 125:4,          160:19, 160:20
  152:16, 153:8, 153:9,    165:17, 166:2             149:2                      126:11, 128:2,           DBA [1] - 61:15
  153:21, 154:6,            court [2] - 9:20, 61:3     cross-examination        128:10, 128:20,          DBDs [1] - 10:21
  154:13, 154:17,           COURT [115] - 1:2,       [2] - 8:14, 149:1          129:5, 129:13, 130:2,    DEA [31] - 2:17, 2:18,
  154:21, 155:20,          4:2, 4:5, 4:8, 4:16,        CROSS-                   131:1, 131:7, 132:4,    2:18, 2:19, 2:19, 43:3,
  156:2, 156:17,           4:20, 5:2, 5:8, 5:17,     EXAMINATION [6] -          132:20, 132:21,         43:8, 43:25, 44:14,
  156:21, 156:25,          5:20, 5:23, 6:14, 8:23,   2:4, 2:5, 2:8, 17:9,       134:1, 134:13,          53:19, 58:4, 70:12,
  162:11, 162:12,          14:21, 15:9, 15:14,       32:22, 149:2               134:17, 135:2, 135:9,   70:13, 70:17, 73:3,
  162:19, 162:20,          18:5, 18:16, 19:12,         cross-examined [1]       135:16, 135:25,         73:4, 73:19, 73:22,
  163:5, 163:9, 163:15,    19:14, 19:16, 31:20,      - 4:22                     136:10, 136:15,         74:3, 74:5, 74:12,
  165:16, 168:5, 168:6     39:17, 40:23, 41:14,        cross-examining [1]      137:20, 138:22,         74:13, 74:16, 77:25,
   Correct [7] - 14:6,     41:18, 46:15, 47:2,       - 6:20                     139:9, 139:20, 140:3,   83:8, 84:21, 85:6,
  17:16, 23:8, 30:24,      47:13, 47:24, 48:12,        crush [2] - 36:4,        140:11, 140:13,         158:7, 158:18, 162:23
  31:1, 40:1, 111:21       49:17, 50:10, 51:17,      36:22                      141:3, 142:7, 142:17,    DEA's [1] - 54:4
   correcting [1] -        51:21, 54:11, 55:2,         cry [1] - 139:21         144:22, 145:9,           dead [6] - 11:3,
  78:17                    55:5, 55:19, 56:8,          crying [1] - 89:1        145:11, 146:14,         11:17, 11:25, 13:2,
   correctly [3] - 26:8,   56:23, 57:16, 58:21,        currency [5] - 46:3,     146:15, 146:20,         13:3, 14:10
  51:1, 61:22              58:24, 59:23, 59:25,      46:22, 47:9, 47:19,        147:6, 147:9, 147:15     deal [1] - 95:8
   correspond [1] -        60:11, 60:14, 60:18,      48:18                       dashes [1] - 124:15     dean [3] - 93:3, 93:8,
  103:8                    60:22, 61:2, 63:14,         custermers [1] -          data [5] - 86:12,      93:11
   corresponds [1] -       67:23, 71:19, 71:23,      110:5                      150:5, 150:10,           Deanna [3] - 94:17,
  63:25                    72:2, 72:4, 72:8,           custody [1] - 162:23     150:12, 150:16          94:18, 100:8
   cost [1] - 79:24        72:13, 72:15, 72:19,        customer [2] - 24:3,      date [55] - 13:24,      deanna's [1] - 96:20
   cotton [1] - 143:3      83:16, 85:17, 87:22,      129:4                      14:2, 34:23, 48:19,      Dear [1] - 161:17
   counsel [8] - 4:2,      102:4, 102:10,                                       48:22, 63:10, 64:1,      death [1] - 120:22
                                                       cut [1] - 139:21
  6:18, 14:20, 59:16,      119:23, 120:1, 120:4,                                64:2, 64:16, 64:18,      deb [3] - 136:11,
                                                       cycle [3] - 43:24,
  120:4, 122:3, 148:25,    120:9, 121:3, 121:8,                                 64:19, 64:20, 64:21,    136:25, 147:10
                                                     44:4, 44:8
  165:11                   121:11, 121:14,                                      64:23, 65:13, 70:20,     Debarah [1] - 115:20
   counseling [3] -        121:24, 122:3, 122:6,                                70:21, 73:3, 80:21,      Debbie [6] - 114:6,
  125:23, 135:12,          146:9, 149:1, 149:24,
                                                                D               81:20, 86:7, 88:7,      129:13, 146:8, 147:3,
  135:13                   150:2, 150:7, 150:11,      dad [1] - 125:14          90:15, 100:12,          147:16, 148:3
   counselor [2] -         150:15, 151:3, 151:6,      dam [1] - 79:24           101:11, 101:13,
                                                                                                         Debbie's [1] - 146:21
  135:5, 137:7             152:6, 152:9, 152:12,      Daniels [12] - 113:20,    111:25, 112:7,
                                                                                                         debit [1] - 28:8
   Count [6] - 63:21,      152:17, 152:21,           118:17, 118:18,            115:17, 117:11,
                                                                                                         Deborah [8] - 3:2,
  63:22, 64:8, 64:23,      157:8, 157:18, 158:4,     119:4, 122:18, 123:5,      129:8, 132:11,
                                                                                                        136:2, 137:21,
  65:11, 65:14             158:18, 158:25,           123:9, 123:20,             132:13, 132:15,
                                                                                                        145:18, 145:19,
   count [3] - 63:21,      159:5, 159:7, 160:7,      134:18, 137:11,            142:23, 142:25,
                                                                                                        147:7, 148:12, 148:18
  64:7, 102:25             160:21, 161:20,           137:12, 137:13             143:2, 143:4, 143:6,
                                                                                                         Debra [1] - 91:9
   counter [3] - 47:20,    164:5, 164:12,             Darry [1] - 3:1           143:9, 143:12,
                                                                                                         December [5] -
  52:20                    164:14, 164:16,            Darryl [87] - 69:12,      143:15, 145:2,
                                                                                                        139:8, 139:20,
   country [1] - 7:23      165:2, 165:5, 165:10,     84:16, 102:7, 102:24,      145:19, 145:20,
                                                                                                        140:10, 141:14,
   counts [3] - 38:22,     165:14, 165:21,           103:13, 104:17,            146:18, 147:19,
                                                                                                        147:13
  38:25, 154:2             166:5, 166:7, 166:12,     104:20, 106:12,            149:13, 150:15,
                                                                                                         decide [2] - 121:25,
   County [7] - 9:16,      168:3, 168:7              106:17, 106:25,            150:16, 150:25,
                                                                                                        167:14
  9:23, 10:1, 10:10,        courtroom [2] -          107:20, 108:5,             151:4, 154:23,
                                                                                                         decision [2] - 7:2,
  10:19, 11:7, 12:4        60:10, 167:16             108:11, 108:20,            154:24, 162:5
                                                                                                        7:16
   couple [17] - 29:10,     cousins [1] - 21:9       109:12, 109:17,             dated [6] - 100:18,
                                                                                                         decisions [1] - 6:19
  35:7, 36:11, 36:21,       cover [2] - 44:23,       110:2, 110:7, 110:11,      101:7, 112:5, 133:12,
                                                                                                         dedicate [1] - 45:16
  37:24, 40:7, 40:18,      95:4                      110:17, 110:21,            144:18, 160:18
                                                                                                         DEFENDANT [4] -
  45:9, 70:23, 75:8,        covert [3] - 84:2,       110:25, 111:22,             dates [6] - 26:2,
                                                                                                        4:15, 4:18, 4:25, 5:6
  81:3, 81:12, 82:20,      84:6                      112:6, 113:6, 113:10,      59:5, 86:6, 100:17,
                                                                                                         Defendant [2] - 1:9,
  90:15, 102:23, 131:6,     craft [1] - 91:14        113:15, 114:14,            111:25, 149:10
                                                                                                        1:22
  166:18                    create [1] - 126:17      114:21, 115:10,             David [2] - 91:24,
                                                                                                         defendant [3] - 7:14,
   courier [2] - 70:9,      credit [1] - 29:13       115:17, 115:25,            91:25
                                                                                                        7:19, 60:23


                                          Donna Prather, CCR, RPR, CCP, CCB
                      Official Court Reporter for the U.S. District Court Western District of Virginia
                                                    (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 175 of 192 Pageid#:
                                    10109
                                                                                                                                    7



   defendant's [1] -        84:5                       1:3                       dooskis [1] - 110:20     98:9, 98:25, 99:13,
  121:15                     DHA [3] - 2:15, 2:16,      District [2] - 44:24,    double [2] - 137:23,     101:10, 101:11,
   defendants [1] - 7:20    50:24                      45:1                     138:1                     101:15, 101:18,
   defense [3] - 32:19,      differ [2] - 34:10,        diversion [6] - 43:8,    down [32] - 14:7,        102:7, 102:21,
  59:16, 148:24             149:18                     43:10, 43:18, 44:4,      29:14, 41:18, 60:25,      102:22, 102:25,
   Defense [1] - 50:12       difference [1] -          44:5, 44:6               61:3, 62:24, 68:15,       103:6, 103:7, 103:9,
   define [1] - 83:18       159:24                      divert [1] - 66:23      80:1, 85:23, 86:7,        103:24, 103:25,
   definitely [1] - 30:4     different [16] - 16:3,     diverted [1] - 44:8     93:2, 96:17, 96:21,       104:15, 104:19,
   degree [1] - 35:16       17:2, 17:4, 40:4, 45:9,     diverters [1] - 85:6    100:5, 100:8, 100:25,     104:21, 105:16,
   delayed [1] - 165:23     49:12, 51:25, 52:12,        DIVISION [1] - 1:4      101:5, 103:22,            106:13, 106:15,
   delivered [1] - 75:4     57:22, 74:15, 88:4,         DLs [1] - 114:7         105:24, 106:3,            106:23, 106:24,
   delivery [11] - 70:10,   111:1, 112:3, 155:15,       DOA [2] - 10:25,        107:22, 108:12,           107:11, 107:25,
  73:5, 107:21, 110:18,     156:18, 159:17             11:16                    112:8, 113:3, 113:21,     108:4, 108:8, 108:14,
  110:21, 115:11,            differently [1] -          Dob [1] - 143:11        115:12, 127:9,            108:19, 109:15,
  116:2, 116:15, 128:4,     150:22                      DOBs [1] - 142:18       128:17, 131:24,           109:24, 109:25,
  128:5, 142:22              difficult [1] - 5:21       doc [22] - 87:11,       143:21, 165:3             110:6, 110:9, 110:10,
   demands [1] - 5:23        difficulty [2] - 65:11,   88:21, 91:8, 91:21,       download [2] - 88:3,     110:12, 110:20,
   demonstrate [2] -        97:24                      91:23, 92:18, 93:7,      96:9                      110:24, 111:3, 111:9,
  55:22, 56:11               DiJ [1] - 124:5           93:11, 95:16, 95:23,      downloaded [4] -         111:21, 112:2,
   demonstrates [3] -        dingess [2] - 86:25,      97:17, 99:17, 100:11,    71:13, 85:10, 86:10,      112:10, 113:9,
  49:21, 54:14, 55:8        87:2                       100:23, 116:11,          87:18                     113:12, 113:17,
                             dinner [1] - 6:11         119:1, 119:4, 122:15,     downloads [3] -          114:9, 114:18,
   deny [1] - 151:22
                             diploma [1] - 22:2        122:18, 128:17,          71:9, 86:5, 102:7         114:19, 115:8,
   Department [4] -
                             DIRECT [6] - 2:3,         140:6, 140:19             Dr [207] - 22:8, 22:9,   115:22, 116:16,
  36:19, 74:2, 82:18,
                            2:5, 2:7, 9:11, 20:4,       Doc [3] - 114:14,       22:12, 22:17, 22:20,      116:24, 117:5,
  150:6
                            42:9                       128:11, 132:9            23:3, 23:10, 24:11,       117:16, 118:8,
   depicted [2] - 50:3,
                             direct [3] - 6:16,         Docs [1] - 116:12       25:2, 25:8, 25:11,        118:18, 118:24,
  51:6
                            6:21, 87:24                                         25:18, 26:7, 26:14,       119:5, 119:9, 119:18,
   depiction [2] - 15:4,                                doctor [4] - 133:22,
                                                                                26:25, 27:7, 27:22,       119:20, 122:22,
  50:1                       directing [1] - 75:12     149:15, 151:8, 158:12
                                                                                28:25, 29:9, 31:23,       123:6, 123:17,
   depicts [5] - 47:6,       direction [3] - 11:22,     doctors [4] - 119:2,
                                                                                32:3, 32:9, 33:1, 33:4,   123:22, 124:16,
  48:4, 49:7, 50:15,        70:12, 70:17               122:16, 150:3, 159:12
                                                                                38:1, 39:21, 39:24,       125:2, 125:20,
  67:14                      director [1] - 130:17      document [8] -
                                                                                40:10, 42:17, 45:10,      126:14, 127:7,
   deposit [1] - 29:15       discharged [2] -          13:20, 13:22, 13:24,
                                                                                45:24, 46:24, 47:10,      127:17, 128:24,
   deposited [2] - 62:3,    119:1, 122:15              28:19, 63:6, 63:18,
                                                                                47:21, 48:8, 48:19,       129:15, 130:16,
  62:6                       discharging [1] -         85:20, 123:16
                                                                                48:25, 49:11, 50:20,      137:6, 141:15, 145:9,
   depositing [1] - 29:8    80:17                       documented [1] -
                                                                                58:14, 59:4, 67:15,       146:7, 147:8, 149:8,
   deposits [13] - 2:22,     discovery [1] - 71:14     28:22
                                                                                67:17, 67:18, 68:13,      151:8, 152:23,
  59:3, 59:9, 59:12,         discuss [1] - 167:7        documents [5] -
                                                                                68:14, 70:1, 70:6,        154:24, 155:5, 157:5,
  59:22, 61:9, 61:14,        discussed [2] - 69:1,     67:1, 81:6, 82:22,
                                                                                71:4, 71:10, 71:11,       157:9, 161:13,
  61:24, 62:3, 62:9,        167:7                      82:25, 84:12
                                                                                71:18, 72:24, 73:5,       162:24, 163:1,
  62:11, 62:15, 81:20        discussing [2] -           doki [1] - 138:2
                                                                                75:5, 76:6, 76:7,         163:21, 163:24, 164:9
   deputy [2] - 10:18,      73:2, 106:9                 dollar [1] - 115:6
                                                                                76:20, 77:11, 77:16,       DR [2] - 3:2, 102:25
  43:6                       discussions [1] -          dollars [5] - 107:4,
                                                                                77:22, 78:2, 78:5,         DR-1000 [2] - 146:7,
   Deputy [1] - 9:16        155:4                      124:14, 135:5,
                                                                                78:19, 78:24, 79:2,       146:10
   describe [2] - 12:23,     dismissing [1] -          135:21, 138:10
                                                                                79:17, 80:13, 80:24,       draw [3] - 30:17,
  33:25                     80:17                       Don [1] - 153:19
                                                                                82:7, 82:9, 85:10,        50:23, 51:9
   description [1] -         displayed [2] -            Donald [1] - 1:22
                                                                                85:14, 87:3, 87:10,        drawer [3] - 28:12,
  85:3                      86:12, 161:7                donated [1] - 144:13
                                                                                87:18, 88:24, 89:7,       28:14, 28:16
   desire [1] - 7:4          distortions [1] -          donation [2] -
                                                                                89:19, 89:24, 90:3,        drawers [1] - 37:13
   details [1] - 160:4      162:4                      141:22, 141:24
                                                                                90:6, 90:11, 90:12,        DReynolds [1] -
   Detective [1] - 75:9      distributed [2] -          done [13] - 4:24,
                                                                                90:18, 90:24, 91:3,       113:19
   determination [1] -      58:7, 58:9                 28:20, 66:22, 66:25,
                                                                                91:11, 91:15, 91:17,       drive [1] - 141:5
  53:17                      distribution [6] -        82:11, 100:11,
                                                                                91:25, 92:1, 92:8,         driver [1] - 136:17
   determine [2] -          43:24, 44:1, 44:3,         126:20, 129:17,
                                                                                92:17, 92:21, 93:5,        driving [1] - 126:1
  52:23, 112:24             44:4, 44:8, 58:6           131:25, 146:4,
                                                                                93:13, 93:18, 94:2,        drop [1] - 124:25
   determined [2] -          distributions [1] -       157:16, 163:17,
                                                                                94:11, 94:14, 94:18,       drove [3] - 10:4,
  52:11, 78:25              63:9                       167:20
                                                                                94:21, 94:24, 95:5,       118:3, 127:15
   develop [1] - 24:5        distributors [1] -         door [5] - 12:10,
                                                                                95:6, 95:9, 95:19,         Drug [6] - 16:1, 16:5,
   device [1] - 84:6        44:17                      31:13, 34:14, 38:11,
                                                                                96:2, 97:16, 97:20,       16:7, 42:15, 43:13,
   devices [2] - 84:3,       DISTRICT [2] - 1:2,       136:17


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 176 of 192 Pageid#:
                                    10110
                                                                                                                                       8



  69:25                      effectively [1] - 4:22    establishes [1] -         49:4, 49:7, 49:16,         fair [10] - 15:4, 44:10,
   drug [32] - 13:22,        efficient [1] - 95:9     45:13                      49:18, 49:19, 50:4,       45:18, 68:3, 73:21,
  25:19, 25:24, 26:4,        egor [1] - 138:7          et [1] - 63:10            50:9, 50:11, 50:12,       114:22, 156:16,
  30:9, 30:12, 31:2,         eighth [1] - 16:22        evening [2] - 90:4,       51:15, 51:20, 51:22,      164:22, 167:12,
  31:14, 33:15, 33:17,       either [9] - 65:23,      125:10                     53:25, 54:10, 54:12,      167:14
  34:24, 35:7, 36:3,        70:21, 76:14, 78:7,        eventually [1] -          54:19, 54:21, 55:1,        fairly [1] - 151:8
  36:5, 37:12, 38:14,       83:23, 127:6, 136:8,      153:3                      55:6, 55:13, 55:18,        fake [2] - 35:17,
  43:17, 44:11, 50:16,      156:8, 163:20              everywhere [1] -          55:20, 55:25, 56:2,       35:18
  52:6, 52:8, 63:10,         El [2] - 22:5, 22:6      117:22                     56:7, 56:9, 56:15,         fall [1] - 123:22
  64:2, 64:3, 64:22,         electronic [1] - 58:18    evidence [7] - 65:21,     56:17, 56:22, 56:25,       false [1] - 162:4
  85:6, 95:7, 153:4,         Elkins [1] - 141:4       65:23, 121:4, 158:23,      57:8, 57:15, 57:17,        familiar [25] - 10:25,
  153:5, 153:11,             ELMO [2] - 15:12,        163:20, 167:15,            58:19, 58:22, 58:23,      11:5, 45:23, 46:2,
  153:23, 158:7             81:25                     167:21                     58:25, 59:17, 59:21,      46:18, 47:6, 47:18,
   drugs [6] - 52:11,        embrace [1] - 7:20        evidently [1] - 66:19     60:1, 62:23, 63:13,       48:4, 49:6, 49:21,
  150:13, 152:25,            emotions [1] - 154:8      exact [2] - 62:16,        63:15, 67:6, 67:11,       67:10, 69:17, 69:19,
  155:19, 156:20, 167:9      employed [3] - 9:22,     70:22                      67:21, 71:17, 72:12,      69:21, 70:24, 71:3,
   due [4] - 104:21,        22:21, 32:8                exactly [5] - 22:18,      72:14, 72:20, 75:13,      71:4, 71:12, 76:18,
  119:7, 135:10, 162:3       employee [2] - 25:5,     33:17, 35:4, 154:16,       79:9, 80:8, 82:4, 83:2,   108:23, 122:20,
   duly [3] - 9:10, 20:3,   116:12                    156:7                      84:7, 84:17, 85:16,       158:8, 158:13,
  42:8                                                 exam [2] - 37:10,         85:18, 87:15, 87:21,      158:19, 159:11
                             employees [1] -
   Dumbass [1] - 137:6                                37:18                      87:23, 102:12,             familiarity [1] - 103:5
                            116:11
   dumbest [1] - 112:1                                 examination [3] -         122:24, 146:10,            family [5] - 21:3,
                             empty [2] - 34:1,
   Dumprees [1] -                                     8:14, 52:22, 149:1         148:9, 161:12             21:5, 21:7, 21:11,
                            34:2
  117:22                                               EXAMINATION [18] -         exhibit [12] - 14:24,    78:13
                             EMS [2] - 12:8, 13:5
   during [9] - 32:8,                                 2:3, 2:4, 2:5, 2:5, 2:6,   14:25, 49:24, 55:8,        far [11] - 6:3, 8:13,
                             end [7] - 26:19,
  45:21, 46:3, 48:7,                                  2:6, 2:7, 2:8, 2:8,        56:2, 60:10, 61:1,        52:11, 63:20, 68:19,
                            26:22, 44:2, 60:9,
  69:1, 70:6, 82:6,                                   9:11, 17:9, 20:4,          65:7, 72:11, 72:20,       74:3, 74:25, 117:22,
                            61:21, 99:24, 125:3
  84:19, 151:23                                       32:22, 39:19, 41:1,        79:11, 80:9               127:7, 152:5, 158:12
                             ended [1] - 23:4
   duties [4] - 10:18,                                42:9, 149:2, 164:18         EXHIBITS [1] - 2:10       fast [1] - 161:20
                             ending [1] - 61:17
  10:19, 14:16, 26:4                                   examined [4] - 4:22,       exhibits [3] - 50:16,     father [1] - 17:19
                             ends [1] - 81:12
   duty [1] - 11:7                                    9:10, 20:3, 42:8           53:20, 66:25               fault [1] - 166:21
                             enforce [1] - 43:12
   Dw [1] - 110:22                                     examining [1] - 6:20       existing [1] - 131:8      fax [1] - 27:24
                             Enforcement [3] -
   DW [2] - 103:1,                                     example [4] - 50:23,       expectations [1] -        February [8] - 11:8,
                            42:15, 43:13, 70:1
  113:19                                              66:9, 68:17, 160:15        6:2                       17:14, 111:12, 114:3,
                             enforcement [8] -
   DWi [1] - 3:1                                       excellent [4] -            expensive [1] -          115:17, 148:16,
                            43:2, 43:3, 83:18,
   DWi-1000 [3] - 102:8,                              129:19, 135:1,             132:23                    160:19
                            83:24, 149:17,
  102:12, 124:5                                       139:12, 140:16              experience [5] -          Fed [4] - 116:2,
                            149:21, 150:23,
                                                       Excellent [3] - 95:19,    25:17, 52:7, 58:4,        128:11, 128:20,
                            150:24
                                                                                 83:14, 83:18
             E               ensure [1] - 53:17       104:19, 106:24                                       131:17
                                                       exception [1] -            experienced [1] - 8:8     fed [6] - 116:15,
   eagle [1] - 106:18        entered [1] - 65:23
                                                      126:18                      expert [9] - 120:16,     124:23, 124:24,
   Earl [1] - 113:18         entire [1] - 45:4
                                                       exceptions [1] -          120:21, 120:22,           124:25, 128:15,
   earliest [2] - 86:7,      entirely [2] - 6:23,
                                                      160:7                      121:8, 121:15,            131:14
  143:23                    6:25
                                                       excerpts [1] - 71:17      121:19, 158:15,            FedEx [6] - 70:7,
   early [14] - 22:14,       entitled [1] - 63:20
                                                       exclude [1] - 121:25      165:18, 168:4             73:5, 101:17, 111:3,
  31:23, 41:4, 41:5,         envelope [3] - 29:15,
                                                       excuse [7] - 56:3,         explain [11] - 35:13,    114:17, 117:1
  82:12, 89:11, 92:19,      118:10, 124:25
                                                      59:7, 71:2, 82:7,          36:2, 50:14, 52:1,         fee [2] - 135:12,
  93:4, 95:22, 95:24,        equally [1] - 111:18
                                                      84:13, 135:4, 136:15       54:2, 60:4, 63:18,        139:11
  115:18, 123:23,            equipment [4] -
                                                       excused [2] - 19:14,      65:25, 83:7, 83:15,        Fee [1] - 126:2
  126:17, 131:17            37:13, 66:7, 66:8
                                                      19:16                      142:4                      fee" [1] - 124:15
   easel [2] - 60:2,         ER [3] - 119:14,
                                                       executed [7] - 32:3,       explicit [1] - 164:25     fell [1] - 119:11
  71:25                     127:5, 137:22
                                                      45:24, 48:24, 62:9,         expressed [1] -           female [4] - 31:2,
   easier [1] - 89:11        errands [1] - 40:15
                                                      71:9, 82:12, 82:14         82:19                     31:3, 34:9, 37:4
   easily [2] - 58:9         essence [2] - 80:19,
                                                       Exhibit [86] - 13:18,      extent [1] - 152:10       females [3] - 30:22,
   eat [2] - 6:11, 23:24    86:8
                             essentially [5] -        14:20, 15:10, 41:19,                                 31:12, 36:11
   eavning [1] - 126:12
                            43:15, 43:25, 61:10,      46:10, 46:16, 47:1,                   F               few [21] - 23:25,
   EB [1] - 102:25
                            160:10, 160:11            47:3, 47:4, 47:12,          F-r-e-y [1] - 9:21       25:21, 35:3, 35:7,
   education [1] - 22:1
                             est [1] - 144:12         47:14, 47:16, 47:22,        facility [1] - 153:24    35:23, 36:6, 36:10,
   effective [2] - 8:14,
                             established [1] -        47:23, 47:25, 48:2,         fact [1] - 134:15        37:6, 37:24, 39:21,
  95:10
                            43:23                     48:11, 48:13, 48:15,        facts [1] - 4:19         39:24, 40:17, 41:5,


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 177 of 192 Pageid#:
                                    10111
                                                                                                                                       9



  45:19, 52:15, 69:23,         fish [1] - 49:25         166:18, 166:23              God [3] - 9:5, 19:23,   116:5, 125:11, 132:8,
  98:2, 128:24, 131:25,        five [3] - 22:19,         FREY [2] - 2:3, 9:8      42:3                      132:10, 132:15,
  142:2, 166:13               24:24, 33:2                Frey [6] - 9:1, 9:16,      gonna [7] - 8:4,        142:3, 143:4
   field [1] - 54:6            fix [1] - 131:3          9:19, 9:20, 9:21,         116:17, 120:21,            grey [1] - 91:14
   fifth [1] - 16:13           flat [1] - 137:2         17:11                     126:19, 142:4, 147:3,      group [5] - 44:15,
   figure [2] - 17:18,         flesh [1] - 99:23         Friday [8] - 94:25,      147:16                    74:1, 102:6, 114:22,
  125:2                        flight [1] - 165:23      95:1, 112:8, 115:23,        Government [14] -       157:24
   file [5] - 4:9, 4:17,       flip [1] - 14:23         118:4, 125:10,            5:3, 5:6, 7:5, 8:25,       grouping [1] - 52:1
  6:14, 80:11, 80:12           floating [1] - 155:5     126:16, 134:2             9:9, 15:7, 20:2, 41:21,    groupings [2] -
   filed [1] - 6:15            floor [5] - 12:25,        friend [1] - 132:9       41:23, 42:7, 121:12,      50:21, 58:2
   files [5] - 103:5,         16:11, 16:21, 17:6,        front [3] - 28:11,       121:17, 165:15             groups [1] - 44:6
  119:22, 134:20,             119:12                    47:20, 78:11                GOVERNMENT'S [1]         guarantee [1] -
  155:8, 155:9                 flow [1] - 28:19          frown [1] - 116:11       - 2:2                     110:21
   fill [17] - 24:10,          flys [1] - 106:18         Fuck [1] - 128:24          Government's [86] -      Guard [1] - 10:16
  24:21, 25:4, 94:22,          focus [6] - 10:18,        fuck [1] - 135:14        4:23, 14:20, 15:10,        guess [8] - 27:25,
  109:16, 109:17,             30:9, 43:17, 44:6,         fucking [1] - 112:3      46:9, 46:16, 47:1,        43:14, 44:23, 74:15,
  109:22, 109:25,             44:10, 44:13               fucks [1] - 134:12       47:3, 47:4, 47:11,        86:16, 117:6, 154:18,
  110:1, 111:24,               folks [4] - 110:1,        full [3] - 10:16,        47:14, 47:15, 47:22,      159:1
  111:25, 112:7,              113:22, 137:15, 140:1     64:14, 81:6               47:23, 47:25, 48:1,        guy [9] - 90:8, 91:1,
  117:24, 118:3, 126:4,        follow [7] - 43:25,       functions [1] -          48:11, 48:13, 48:15,      95:6, 119:10, 125:14,
  127:21, 131:18              71:24, 120:1, 144:12,     153:13                    49:4, 49:6, 49:16,        129:19, 136:21
   filled [20] - 8:9, 50:4,   157:13, 165:7, 168:1       funds [7] - 125:8,       49:18, 49:19, 50:4,        guys [3] - 125:18,
  62:21, 64:5, 64:19,          followed [3] - 97:24,    125:10, 125:18,           50:8, 50:11, 51:15,       131:25, 140:4
  65:15, 67:17, 70:16,        106:16, 157:24            126:24, 131:13,           51:19, 51:22, 53:25,
  70:19, 75:9, 94:13,          following [5] - 91:12,   136:6, 141:11             54:9, 54:12, 54:18,                  H
  110:8, 150:9, 160:14,       94:15, 101:19, 116:1,      funfun [1] - 140:17      54:21, 54:25, 55:6,
                                                                                  55:13, 55:18, 55:20,       half [8] - 45:4, 75:20,
  160:19, 160:20,             124:17                     funny [1] - 33:22
                                                                                  55:25, 56:2, 56:7,        92:22, 105:24,
  163:12, 163:14,              follows [7] - 9:10,       FW [1] - 102:25
                                                                                  56:9, 56:15, 56:17,       109:10, 110:15,
  163:15                      20:3, 42:8, 79:19,
                                                                                  56:22, 56:25, 57:8,       118:23, 127:3
   filling [1] - 74:14        90:14, 92:13, 144:12                 G              57:15, 57:17, 58:19,       hallway [1] - 37:12
   final [2] - 50:19,          food [1] - 23:24
                                                         gallery [1] - 63:3       58:22, 58:23, 58:25,       Hambley [1] - 110:22
  76:23                        football [1] - 90:18
                                                         game [2] - 90:18,        59:17, 59:20, 60:1,        Hampton [1] -
   finally [3] - 45:7,         FOR [1] - 1:3
                                                        91:1                      62:23, 63:13, 63:15,      110:22
  56:17, 101:25                force [2] - 74:1, 74:2
                                                         Gap [1] - 1:24           67:6, 67:11, 67:21,        hand [10] - 4:7, 9:2,
   finance [1] - 147:3         Ford [1] - 85:4
                                                         gather [1] - 5:25        71:17, 72:11, 72:14,      14:1, 15:25, 16:4,
   fine [6] - 7:13, 8:2,       forget [1] - 81:4
                                                         gathered [1] - 158:1     72:20, 75:12, 79:9,       19:20, 34:20, 41:25,
  17:13, 60:11, 85:24,         forgot [1] - 96:5
                                                         gathering [1] - 69:6     80:8, 82:4, 83:2, 84:7,   57:23, 68:19
  165:24                       Fork' [3] - 116:24,
                                                         GB [1] - 103:1           84:17, 85:16, 85:18,       handing [1] - 27:1
   finish [1] - 93:14         116:25
                                                         gelatin [2] - 52:17,     85:20, 87:15, 87:21,       handle [1] - 136:23
   finished [3] - 5:13,        form [1] - 61:11
                                                        156:13                    87:23, 102:12, 121:3,      handwritten [1] -
  6:12, 7:6                    format [3] - 58:18,
                                                         Gen [1] - 113:18         121:25, 122:24,           82:6
   first [47] - 5:2, 9:10,    88:3, 88:7
                                                         general [2] - 74:17,     146:10, 148:8              happy [3] - 41:17,
  12:6, 12:8, 15:18,           forth [1] - 160:8
                                                        74:22                       governmental [1] -      120:14, 131:25
  20:3, 23:21, 24:8,           founded [1] - 43:24
                                                         generally [2] - 58:6,    150:12                     hard [6] - 22:13,
  25:19, 25:24, 37:22,
                               four [5] - 10:11,                                    grab [2] - 107:21,      27:9, 30:5, 30:7,
  42:8, 63:6, 63:20,                                    66:1
                              22:19, 24:23, 33:1,                                 108:5                     112:1, 154:20
  63:22, 64:7, 75:23,                                    generated [1] - 54:3
                              147:21                                                grand [6] - 24:13,       harder [1] - 31:12
  77:9, 77:11, 82:17,                                    generic [1] - 84:6
                               fourth [2] - 16:10,                                24:24, 27:21, 139:11,      Harlow [18] - 105:14,
  83:2, 86:16, 87:15,                                    Geneva [3] - 138:16,
                              134:10                                              139:13, 140:12            108:20, 114:16,
  94:9, 97:10, 97:16,                                   142:8, 142:23
                               frame [1] - 77:5                                     great [5] - 88:1,       116:5, 125:11, 132:6,
  98:21, 100:17, 103:7,                                  gentlemen [7] - 8:23,
                               Frankenstein [1] -                                 95:24, 129:19,            132:8, 132:10,
  109:10, 110:15,                                       71:23, 72:19, 120:1,
                              138:8                                               167:21, 167:22            132:12, 132:13,
  111:1, 114:19, 115:5,                                 161:1, 165:7, 166:12
                               Franklin [9] - 105:14,                               green [2] - 52:17,      132:15, 142:25, 143:4
  115:13, 118:22,                                        geographic [1] -
                              108:21, 110:4,                                      156:13                     Harlows [4] - 110:7,
  121:21, 125:3, 127:3,                                 44:23
                              114:15, 116:4, 126:2,                                 Greensboro [5] -        135:18, 138:17,
  133:7, 142:18, 153:7,                                  GF [1] - 139:11
                              134:22, 143:11,                                     48:25, 129:5, 134:4,      141:25
  153:17, 161:16,                                        GH [1] - 103:1
                              143:12                                              141:6, 144:21              Hartshorn [10] -
  163:11, 163:13,                                        given [2] - 6:5, 10:23
                               frankly [1] - 7:19                                   Greg [10] - 105:14,     2:11, 11:5, 12:20,
  163:18                                                 glove [2] - 2:13,
                               Frankly [1] - 97:24                                108:20, 114:16,           12:21, 13:21, 14:10,
   first-time [1] - 37:22                               47:10
                               free [3] - 102:22,


                                             Donna Prather, CCR, RPR, CCP, CCB
                         Official Court Reporter for the U.S. District Court Western District of Virginia
                                                       (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 178 of 192 Pageid#:
                                    10112
                                                                                                                                       10



  15:23, 16:16, 16:21,        HH-298 [1] - 13:18         hope [5] - 99:19,         identify [1] - 44:7       67:18, 82:17, 162:17
  121:13                      hi [1] - 20:6            120:14, 124:11,             Idiots [1] - 119:9         indicates [7] - 62:19,
   Hartshorn's [3] -          hide [3] - 126:23,       124:12, 166:2               iffy [2] - 35:5, 36:6     76:5, 76:13, 76:14,
  12:10, 14:4, 16:7          127:6, 127:9                Hope [1] - 139:20         II [10] - 53:13, 53:15,   77:4, 77:13, 163:4
   Hassel [1] - 123:9         high [1] - 22:2            hopefully [2] - 100:4,   108:25, 155:19,             indicating [7] - 51:2,
   hate [3] - 89:15,          higher [4] - 38:17,      166:18                     156:1, 156:20,             53:22, 57:19, 66:21,
  100:3, 137:13              109:4, 109:5                Hospital [1] - 116:10    159:18, 159:23,            105:2, 111:8, 163:5
   HATES [1] - 137:12         highest [1] - 62:3         hospital [3] - 101:1,    159:25, 160:16              indicating) [8] -
   hatfield [1] - 118:5       hillbilly [2] - 112:1,   119:3, 122:17               III [2] - 159:25, 160:1   51:13, 85:22, 92:23,
   hats [1] - 34:3           112:3                       hospitals [1] - 44:18     IIs [1] - 160:2           93:22, 95:13, 102:16,
   Hayes [3] - 16:1,          himself [1] - 153:15       hot [2] - 35:17,          image [3] - 47:9,         108:16, 113:4
  16:5, 16:7                  hire [1] - 25:18         113:12                     50:19, 104:9                indications [1] -
   HDMI [1] - 161:6           hired [1] - 43:8           hotel [3] - 89:5,         immediately [1] -         162:10
   head [2] - 99:21,          hiring [1] - 153:17      89:11, 129:6               11:22                       indicative [2] - 58:5,
  99:25                       history [1] - 43:2         Hotel [1] - 128:2         implement [1] -           58:6
   Headed [1] - 111:3         hmm [3] - 27:5,            Hotels [1] - 132:23      152:24                      indictment [10] -
   headed [2] - 11:22,       30:21, 31:24                hotter [1] - 35:18        implemented [1] -         62:20, 63:9, 63:21,
  127:15                      hmm-mmm [1] -              hour [6] - 38:7,         153:6                      63:22, 63:24, 64:1,
   health [2] - 82:23,       30:21                     40:18, 89:4, 116:14,        implore [1] - 7:25        64:10, 64:13, 65:12,
  150:6                       Hold [1] - 125:2         120:2, 120:6                important [3] - 31:5,     68:4
   Healthcare [3] -           hold [3] - 44:14,          hours [12] - 10:8,       35:13, 35:14                individual [8] - 11:4,
  59:10, 162:6, 162:12       117:6, 131:12             29:22, 29:24, 38:5,         importation [1] -         50:19, 52:13, 61:7,
   healthcare [2] -           holding [3] - 115:3,     38:6, 40:18, 77:18,        43:25                      70:24, 83:25, 156:25,
  44:11, 44:15               125:4, 140:2              78:7, 89:5, 165:19,         importers [1] - 44:16     157:3
   hear [5] - 51:17,          hole [1] - 99:22         166:18                      improper [1] - 8:5         individuals [1] -
  61:3, 93:5, 139:21,         holes [1] - 99:21          house [3] - 68:13,        IN [1] - 1:2              160:25
  167:15                      holiday [1] - 126:17     100:8, 116:12               inability [2] - 161:19,    infers [1] - 85:4
   heard [3] - 121:16,        Holloway [1] -             housed [3] - 42:24,      161:23                      inflection [1] -
  153:15, 167:9              113:20                    46:23, 58:2                 inaccuracies [1] -        154:19
   hearsay [7] - 18:4,        home [6] - 12:7,           housekeeping [2] -       162:1                       influx [1] - 28:19
  157:6, 157:9, 157:16,      14:4, 14:9, 79:5,         72:10, 81:3                 inadmissible [3] -         info [2] - 99:8,
  157:17, 158:3, 164:11      119:11, 166:15              housing [3] - 100:2,     157:7, 158:3, 164:13       129:17
   Hearsay [1] - 18:15        homicides [1] -          100:7, 100:8                inappropriate [1] -        inform [1] - 138:2
   heart [1] - 118:12        10:24                       Hubbard [10] -           158:16                      informants [1] -
   heat [2] - 5:16, 6:12      honest [1] - 125:17      111:23, 113:19,             incident [1] - 74:12      78:21
   Heather [18] - 2:11,       Honor [61] - 4:4, 4:6,   118:17, 118:18,             incidents [1] - 73:25      information [20] -
  11:4, 12:10, 12:20,        4:15, 4:18, 4:25, 5:3,    119:1, 119:14,              include [1] - 67:15       7:12, 7:15, 29:14,
  12:21, 13:21, 14:4,        6:7, 14:19, 15:7,         122:15, 123:17,             included [1] - 52:20      34:23, 46:2, 61:6,
  14:9, 15:23, 16:7,         15:13, 19:13, 19:18,      123:20, 140:14              includes [2] - 44:16,     61:10, 69:25, 79:21,
  16:16, 16:21, 16:23,       31:18, 39:6, 39:16,         Hudnall [4] - 128:14,    136:25                     82:24, 104:4, 112:17,
  16:25, 17:2, 17:4,         39:18, 40:22, 41:13,      128:16, 128:19,             including [2] - 8:8,      151:2, 157:25, 158:1,
  17:6, 121:13               41:23, 46:11, 46:25,      134:17                     51:2                       161:18, 161:22,
   Heather's [1] - 17:15     47:22, 48:10, 49:15,        Hudnalls [1] - 128:13     incoming [1] - 76:7       162:1, 162:4, 162:11
   heavy [1] - 113:13        51:14, 54:9, 55:4,          hunched [1] - 138:7       inconsistencies [3] -      informed [1] - 12:11
   held [8] - 8:22, 72:3,    55:17, 56:6, 56:21,         Huntington [2] -         161:18, 161:22,             ing [1] - 131:17
  72:18, 120:3, 122:5,       57:14, 58:18, 59:19,      119:1, 122:15              161:25                      ingredient [1] -
  165:9, 166:11, 168:2       60:8, 60:20, 60:24,         hydrocodone [2] -         increase [1] - 108:22     109:6
   hello [1] - 32:25         63:12, 67:20, 71:16,      52:23, 53:13                increasing [1] -           initial [2] - 64:11,
   HellOoooooo [1] -         71:25, 83:10, 83:13,        hydromorphone [2]        140:1                      162:1
  117:16                     85:15, 87:20, 120:11,     - 53:1, 57:2                incremental [2] -          initials [3] - 63:23,
   help [14] - 7:15, 7:20,   121:5, 121:10,                                       106:4, 160:14              63:25, 65:11
  7:24, 8:15, 9:5, 19:23,    121:23, 122:2, 146:4,                 I               increments [1] -           inn [1] - 110:22
  23:13, 33:13, 42:3,        146:6, 157:6, 157:15,                                163:9                       inscriptions [1] -
                                                        I-64" [1] - 130:1
  79:21, 79:25, 83:4,        158:2, 158:14,                                        indeed [1] - 138:15       50:18
                                                        I.D [1] - 12:22
  100:11, 147:3              160:24, 164:3,                                        INDEX [1] - 2:1            inserted [2] - 104:10,
                                                        I64 [1] - 129:24
   helped [1] - 37:1         164:10, 165:4,                                        Indiana [2] - 68:18,      104:13
                                                        ID [1] - 129:23
   helping [3] - 33:15,      165:16, 168:6                                        130:23                      inside [1] - 49:11
                                                        idea [4] - 77:23, 98:2,
  33:19, 100:9                HONORABLE [1] -                                      indicate [4] - 57:2,       instances [1] - 44:9
                                                       146:21, 150:12
   herein [3] - 9:9, 20:2,   1:11                                                 163:6, 163:20, 163:23       instead [2] - 109:21,
                                                        identified [1] - 46:24
  42:7                        hook [1] - 140:3                                     indicated [4] - 62:15,    131:17


                                            Donna Prather, CCR, RPR, CCP, CCB
                        Official Court Reporter for the U.S. District Court Western District of Virginia
                                                      (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 179 of 192 Pageid#:
                                    10113
                                                                                                                                     11



   instructor [1] - 43:7     issued [3] - 62:21,       25:18, 30:9, 167:21       65:20, 72:3, 72:15,       113:19
   insurance [7] -          64:18, 64:20                jobs [1] - 10:14         72:17, 72:18, 73:8,        knock [1] - 5:14
  27:14, 27:16, 27:17,       issues [3] - 83:4,         Joel [19] - 39:2,        75:17, 81:5, 88:16,        knowledge [1] -
  27:22, 27:23, 27:24       98:1, 131:4                61:14, 106:15, 107:1,     99:16, 120:3, 120:9,      98:11
   intake [1] - 162:2        issuing [1] - 152:19      112:18, 114:9, 115:8,     122:4, 122:5, 161:8,       known [3] - 74:17,
   intel [1] - 45:17         itself [2] - 61:8,        122:12, 129:4, 134:1,     165:9, 166:7, 166:8,      75:1, 79:20
   interacting [1] -        88:17                      134:9, 140:11,            166:11, 168:2              Kovaleski [1] - 39:13
  23:16                                                144:10, 144:21,            JURY [1] - 1:11           Kovaleski's [1] -
   interactions [1] -                  J               146:15, 146:20,            jury's [2] - 75:22,      69:14
  84:1                                                 147:2, 147:15, 148:12     104:4                      ky [3] - 107:2, 107:5,
                              Jackson [1] - 126:4
   interested [1] -                                     JOEL [1] - 1:8                                     110:19
                              jail [1] - 137:2
  150:11
                              JAMES [1] - 1:11
                                                        jog [1] - 24:20                     K               Ky [7] - 109:13,
   Interesting [1] -                                    John [2] - 114:16,                                 109:23, 110:23,
                              James [2] - 90:8,                                    K" [1] - 91:15
  78:20                                                116:5                                               134:16, 139:1, 140:4,
                            90:13                                                  keep [6] - 28:24,
   interior [1] - 48:8                                  Johnson [3] - 107:4,                               145:12
                              Janet [1] - 91:13                                  35:18, 41:20, 108:12,
   internet [2] - 52:4,                                115:18, 148:1                                        Kyaina [1] - 115:3
                              January [13] - 43:8,                               132:7, 134:16
  167:10                                                joint [1] - 48:24
                            62:4, 103:16, 106:13,                                  keeping [1] - 97:25
   interpret [3] - 85:5,
                            107:18, 108:18,
                                                        joking [1] - 154:20
                                                                                   keeps [1] - 148:18                 L
  108:24, 159:1                                         JONES [1] - 1:11
                            110:10, 144:9,                                         Kelly [3] - 107:4,       lab [13] - 2:17, 2:18,
   interrupt [1] - 111:20                               Jose [2] - 21:14
                            144:19, 145:2, 145:5,                                115:18, 148:1             2:18, 2:19, 2:19, 50:2,
   interview [1] - 25:8                                 jr [1] - 90:8
                            160:17, 160:18                                         Kencel [1] - 153:19     50:16, 53:19, 54:3,
   interviewing [1] -                                   Jr [1] - 1:22
                              JASmithers@gmail                                     Kentuckiana [2] -       54:4, 55:3
  155:10                                                Juan [2] - 19:18,
                            .com [1] - 147:23                                    68:17, 130:13              labelled [1] - 67:11
   interviews [1] -                                    20:8
                              Jason [2] - 113:18,                                  kentuckiana [1] -        labels [1] - 52:1
  163:22                                                JUAN [2] - 2:4, 20:1
                            115:18                                               118:2                      laboratory [1] -
   introduce [9] - 9:15,                                Judge [9] - 51:18,
                              JB [1] - 102:25                                      Kentucky [11] - 40:4,   50:22
  20:6, 42:13, 46:13,                                  56:24, 60:17, 71:22,
                              Jean [1] - 90:9                                    68:18, 68:22, 97:2,        ladies [6] - 8:23,
  51:16, 51:19, 75:2,                                  72:9, 72:21, 102:2,
                              Jeffersonville [3] -                               98:22, 112:18, 116:2,     71:23, 72:19, 120:1,
  146:6, 158:22                                        161:21, 164:17
                            129:23, 130:22,                                      128:21, 132:22,           165:7, 166:12
   introduced [5] -                                     JUDGE [1] - 1:11
                            130:23                                               134:5, 144:22              lady [1] - 31:6
  45:9, 51:15, 51:19,                                   JUHAN [29] - 2:3,          Kentucky-Indiana
                              Jessie [46] - 2:25,                                                           laid [2] - 145:16,
  67:21, 84:8                                          2:5, 2:6, 9:1, 9:12,      [1] - 68:18
                            69:5, 87:17, 88:20,                                                            155:15
   introduction [7] -                                  13:17, 13:19, 14:7,
                            89:2, 89:10, 89:14,                                    Kentucky/West [1] -      landlord [3] - 82:16,
  55:3, 58:19, 59:20,                                  14:8, 14:19, 14:22,
                            90:5, 90:7, 90:17,                                   69:7                      83:1
  67:22, 71:17, 85:16,                                 15:7, 15:12, 15:15,
                            90:25, 91:8, 91:13,                                    kept [1] - 155:9         large [2] - 102:2,
  87:20                                                17:7, 18:4, 18:15,
                            91:16, 91:20, 92:2,                                    Kerry [2] - 118:5,      156:18
   investigate [3] -                                   19:13, 19:15, 19:18,
                            92:5, 92:15, 92:18,                                  118:9                      larger [1] - 49:25
  43:12, 44:8, 157:22                                  20:5, 31:18, 31:21,
                            92:25, 93:7, 93:24,                                    Kevin [1] - 137:2        last [26] - 17:5,
   investigated [1] -                                  32:18, 32:21, 39:18,
                            94:3, 94:9, 94:12,                                     key [1] - 29:7          20:21, 22:23, 22:25,
  157:19                                               39:20, 40:22, 41:12
                            94:16, 94:20, 94:22,                                   kicked [2] - 119:2,     64:6, 72:11, 78:25,
   investigation [15] -                                 Juhan [2] - 1:19,
                            95:3, 95:8, 95:15,                                   122:16                    94:3, 100:4, 103:7,
  17:22, 18:22, 42:16,                                 41:19
                            95:16, 95:21, 96:12,                                   kicklighter [1] -       111:3, 111:13,
  42:17, 42:22, 42:24,                                  July [1] - 163:15
                            96:19, 97:17, 98:21,                                 114:15                    114:22, 114:23,
  45:10, 45:15, 45:17,                                  jumbled [1] - 96:9
                            99:4, 99:10, 99:13,                                    Kicklighter [8] -       114:24, 118:16,
  45:19, 45:20, 45:21,                                  jumped [1] - 61:24
                            99:17, 100:23,                                       66:16, 105:15,            127:8, 131:25, 132:7,
  58:13, 67:1, 67:15                                    June [3] - 59:4,
                            101:13, 101:16,                                      108:21, 116:4,            135:11, 135:21,
   investigations [1] -                                80:22, 163:14
                            101:21                                               127:13, 128:3,            142:12, 142:18,
  167:18                                                Junior [1] - 9:19
                              Jessies' [1] - 91:4                                134:24, 143:6             147:21
   investigator [2] -                                   JUNIOR [2] - 2:3, 9:8
                              Jewell [7] - 132:8,                                  Kicklighters [1] -       late [5] - 85:3,
  43:9, 43:10                                           juries [1] - 167:22
                            132:18, 133:3,                                       109:20                    126:12, 126:19,
   investigators [1] -                                  jurors [2] - 60:8,
                            133:12, 136:11,                                        kidney [1] - 138:6      126:22, 127:20
  44:5                      136:25, 147:10             167:17
                                                                                   kids [1] - 79:5          law [11] - 6:18, 43:2,
   involve [1] - 146:8        Jewell's [2] - 136:2,     jury [43] - 4:3, 8:21,
                                                                                   kind [13] - 5:16,       43:3, 83:18, 83:24,
   involved [7] - 42:16,    147:6                      8:22, 9:15, 12:6,
                                                                                 21:17, 24:10, 24:20,      149:17, 149:21,
  42:20, 67:10, 67:12,        Jfyi [1] - 139:3         13:18, 20:7, 23:10,                                 150:23, 150:24,
                                                                                 25:1, 25:4, 31:5,
  67:14, 73:19, 74:8                                   24:13, 24:24, 27:21,                                158:15, 167:12
                              Jo [1] - 113:20                                    33:14, 40:8, 130:12,
   involving [3] - 85:10,                              33:25, 35:13, 42:13,                                 Law [1] - 1:23
                              job [11] - 4:21, 6:21,                             130:13, 149:13, 155:2
  102:7                                                43:1, 43:20, 46:6,
                            8:10, 10:25, 22:6,                                     kitchen [1] - 14:15      lawyer [5] - 4:10,
   issue [3] - 74:6,                                   46:13, 52:2, 59:15,
                            22:8, 23:17, 24:1,                                     KJ [2] - 103:1,         6:18, 7:20, 7:21, 7:23
  120:16, 159:23                                       60:4, 62:24, 63:18,


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 180 of 192 Pageid#:
                                    10114
                                                                                                                                         12



   lawyers [1] - 8:9         95:14, 96:6, 96:7,        147:4, 147:5, 147:11,        listening [2] - 34:14,     loud [1] - 101:14
   laying [5] - 12:24,       97:7, 97:9, 98:6, 98:7,   147:12, 147:17,             167:21                      Louisville [1] -
  12:25, 13:1, 16:14,        98:15, 98:17, 99:2,       147:18, 148:8,               lists [4] - 98:22,        129:24
  16:21                      99:3, 99:11, 99:12,       148:10, 148:21,             110:18, 123:5, 132:10       love [1] - 128:22
   laymen's [1] - 43:20      100:14, 100:16,           148:24, 157:6,               literally [1] - 134:11     low [1] - 35:16
   lead [1] - 31:14          101:23, 102:6,            157:15, 158:2,               live [3] - 20:11,          lower [2] - 57:23,
   leaking [1] - 142:6       102:11, 102:13,           158:14, 158:21,             20:12, 86:25               75:19
   learn [1] - 25:21         102:17, 103:18,           164:10, 164:13,              lived [1] - 74:22          luck [1] - 118:5
   lease [1] - 82:21         103:20, 103:22,           164:17, 164:19, 165:1        living [4] - 20:17,        lunch [2] - 119:24,
   least [2] - 30:3, 73:12   103:23, 104:23,            left [13] - 15:25, 16:4,   20:22, 21:10, 68:8         166:18
   leave [6] - 28:14,        105:1, 105:10,            26:1, 26:3, 26:10,           LK [1] - 103:1             lung [1] - 140:6
  41:14, 88:22, 111:4,       105:11, 105:23,           32:16, 37:16, 39:11,         LK-469 [1] - 66:10
                             106:1, 106:7, 106:10,     63:20, 68:19, 105:18,
  116:10, 143:24
                             106:11, 106:20,
                                                                                    loading [1] - 60:16                  M
   leaving [1] - 23:5                                  121:7, 143:23                local [2] - 43:3, 137:2
                             106:22, 107:14,            left-hand [3] - 15:25,                                 ma'am [3] - 19:24,
   Lee [5] - 1:19, 60:14,                                                           locally [1] - 143:22
                             107:17, 108:1, 108:2,     16:4, 68:19                                            42:4, 82:1
  105:25, 119:23, 122:7                                                             located [7] - 47:9,
                             108:15, 108:17,            legal [5] - 6:1, 44:4,                                 Madam [1] - 15:12
   LEE [296] - 2:7, 2:8,                                                           50:25, 51:7, 52:12,
                             109:8, 109:11,            73:15, 81:7, 158:15                                     Mae [1] - 140:23
  41:23, 42:10, 46:6,                                                              68:14, 68:22, 130:21
                             110:14, 110:16,            Legget [2] - 93:4,                                     mail [19] - 70:5, 73:5,
  46:8, 46:16, 46:17,                                                               location [2] - 12:9,
                             111:7, 111:10,            93:11                                                  75:4, 90:19, 97:3,
  46:25, 47:4, 47:5,                                                               67:15
                             112:11, 112:13,            leggets [1] - 93:8                                    98:25, 114:14, 115:1,
  47:11, 47:15, 47:17,                                                              locations [2] - 67:14,
                             112:22, 112:23,            legitimate [2] - 44:3,                                115:10, 115:12,
  47:22, 48:1, 48:3,                                                               68:10
                             113:2, 113:5, 113:25,     164:23                                                 116:1, 126:23, 127:6,
  48:10, 48:14, 48:17,                                                              logically [1] - 100:20
                             114:2, 115:14,             legitimately [1] -                                    127:18, 128:2,
  49:3, 49:5, 49:15,                                                                logistical [1] -
                             115:16, 117:3,            36:8                                                   129:16, 141:10,
  49:19, 49:20, 50:8,                                                              120:16
                             117:13, 117:19,            less [1] - 151:2                                      142:2, 142:9
  50:12, 50:13, 51:14,                                                              logs [2] - 150:8,
                             118:13, 118:14,                                                                   Mail [1] - 145:11
  51:18, 51:23, 53:24,                                  letter [10] - 80:2,        153:18
                             118:22, 118:25,           80:4, 80:12, 80:17,                                     mailed [1] - 110:11
  54:1, 54:7, 54:13,                                                                lol [4] - 78:23, 112:1,
                             119:25, 122:8,            80:19, 80:21, 161:13,                                   mailing [4] - 86:23,
  54:18, 54:20, 54:25,                                                             112:7, 137:4
                             122:10, 122:23,           162:5, 162:13, 162:14                                  87:1, 141:17, 141:18
  55:7, 55:11, 55:12,                                                               Lol [7] - 132:17,
                             123:1, 123:12,             letters [3] - 84:23,                                   main [1] - 38:23
  55:17, 55:21, 55:25,                                                             137:14, 139:22,
  56:1, 56:6, 56:10,         123:15, 124:4, 124:9,     85:1, 103:6                                             Main [1] - 1:20
                                                                                   139:24, 139:25,
  56:15, 56:16, 56:21,       125:15, 125:16,            level [4] - 22:1,                                      maintaining [1] -
                                                                                   140:16, 144:6
  56:24, 57:1, 57:7,         126:6, 126:10,            38:19, 98:14, 143:21                                   162:23
                                                                                    LONG [2] - 2:7, 42:6
  57:9, 57:14, 57:18,        126:25, 127:4,             levels [3] - 38:16,                                    majority [5] - 44:10,
                                                                                    look [10] - 5:7, 35:22,
  58:11, 58:12, 58:17,       127:23, 128:1, 128:6,     43:5                                                   45:20, 45:21, 45:22,
                                                                                   36:23, 81:20, 96:11,
  58:23, 59:1, 59:14,        128:7, 129:1, 129:3,       Lexington [3] -                                       162:25
                                                                                   99:21, 101:3, 117:14,
  59:24, 60:2, 60:3,         129:10, 129:12,           132:21, 134:4, 144:22                                   male [6] - 17:18,
                                                                                   121:19, 155:24
  60:8, 60:16, 60:19,        130:6, 130:8, 130:24,                                                            23:7, 34:4, 37:4, 37:6,
                                                        license [1] - 85:4          Look [1] - 79:23
  60:25, 61:13, 62:24,       130:25, 132:2, 132:3,                                                            154:11
                                                        life [2] - 23:19, 79:24     looked [5] - 35:3,
  63:2, 63:4, 63:5,          132:25, 133:1, 133:5,                                                             males [3] - 30:25,
                                                        likely [4] - 99:1,         35:5, 36:6, 145:9,
  63:12, 63:16, 65:4,        133:6, 133:9, 133:11,                                                            31:16
                                                       121:3, 121:5, 145:15        147:21
  65:8, 65:9, 65:18,         133:17, 133:18,                                                                   Manassas [1] - 121:2
                                                        Lindsay [1] - 89:16         looking [10] - 43:14,
  65:19, 66:10, 66:13,       133:24, 133:25,                                                                   mandatory [1] -
                                                        line [2] - 63:22, 83:7     77:1, 78:13, 79:19,
  66:14, 67:5, 67:8,         134:7, 134:8, 135:7,                                                             25:22
                                                        lines [1] - 24:23          81:6, 85:3, 88:4,
  67:20, 68:1, 71:16,        135:8, 135:23,                                                                    manner [1] - 7:17
                                                        lingo) [1] - 125:5         106:2, 109:9, 122:11
  71:22, 72:9, 72:21,        135:24, 136:13,                                                                   manufacturer [1] -
                                                        Lisa [1] - 135:20           looks [10] - 69:7,
  72:22, 75:14, 75:16,       136:14, 137:5, 137:8,                                                            66:6
                                                        list [8] - 105:8, 108:4,   97:10, 100:20, 106:3,
  75:19, 75:21, 77:20,       137:17, 137:19,                                                                   manufacturers [1] -
                                                       110:2, 113:17,              106:6, 112:25, 117:9,
  77:21, 79:8, 79:16,        138:20, 138:21,                                                                  44:17
                                                       113:23, 114:19,             128:9, 135:14, 166:17
  80:7, 80:10, 81:1,         139:5, 139:6, 139:18,                                                             manufacturing [2] -
                                                       132:13, 132:15               loose [1] - 129:14
  81:2, 81:25, 82:2,         139:19, 140:8, 140:9,                                                            44:1, 44:12
                             141:1, 141:2, 141:12,      List [1] - 108:19           Lora [14] - 66:15,
  83:13, 83:20, 85:15,                                                                                         map [5] - 67:6,
                             141:13, 141:19,            listed [11] - 13:22,       105:15, 108:21,
  85:19, 86:1, 87:14,                                                                                         67:11, 67:13, 67:14,
                             141:23, 142:14,           64:8, 68:3, 69:16,          109:20, 110:7,
  87:16, 87:20, 87:24,                                                                                        68:2
                             142:16, 143:20,           86:14, 109:2, 128:21,       114:15, 116:3,
  88:2, 89:22, 89:23,                                  130:16, 148:1,                                          March [15] - 48:23,
                             144:3, 144:7, 144:8,                                  117:21, 118:10,
  91:6, 91:7, 92:3, 92:4,                              155:18, 156:1                                          59:7, 59:8, 59:11,
                             144:16, 144:17,                                       127:13, 134:19,
  92:22, 92:24, 93:14,                                  listen [2] - 6:25,                                    61:8, 61:23, 62:8,
                             144:24, 145:1, 146:4,                                 134:24, 140:23, 143:6
  93:16, 93:20, 93:23,                                                                                        62:11, 81:13, 81:15,
                             146:11, 146:13,           31:13                        losing [1] - 118:1
  94:5, 94:8, 95:11,                                                                                          82:10, 83:5, 100:13,
                             146:22, 146:24,            listened [1] - 90:19        lost [2] - 7:18, 79:4


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 181 of 192 Pageid#:
                                    10115
                                                                                                                                   13



  117:15, 160:20             Mega-DHA [2] - 2:15,    23:22, 69:23               106:3, 106:4, 107:7,    22:19, 23:23, 33:2,
   Marion [1] - 69:16       2:16                      methadone [1] - 53:7      128:25                  39:9, 59:9, 59:10,
   mark [1] - 128:4          members [4] - 21:11,     method [1] - 26:13         misinformation [1] -   61:7, 62:2, 62:15,
   MARKED [1] - 2:10        42:13, 43:1, 73:8         Mg [1] - 116:6            162:2                   82:20, 123:7, 131:6,
   marked [5] - 14:20,       memory [2] - 24:20,      mg [1] - 137:22            misinterpreted [1] -   147:21
  52:5, 68:18, 82:3,        73:10                     mgs [2] - 108:22,         154:12                   morning [30] - 4:2,
  156:15                     mention [3] - 21:20,    108:23                      miss [1] - 154:15      8:23, 8:24, 9:13, 9:14,
   markings [3] - 50:18,    39:12, 135:13             Michael [10] - 81:8,       missing [1] - 134:11   11:8, 11:12, 17:11,
  52:5, 52:16                mentioned [6] -         81:9, 81:10, 108:21,        mission [1] - 43:15    29:25, 32:24, 40:11,
   marriot [1] - 128:2      21:20, 23:6, 30:9,       116:4, 125:11,              mistake [1] - 48:16    41:7, 42:11, 42:12,
   Marriott [1] - 129:6     74:20, 156:24, 160:25    127:14, 145:11,             mix [1] - 52:25        71:20, 87:11, 94:21,
   Mart [1] - 137:3          mentions [1] - 84:21    145:14, 145:20              mixed [2] - 35:17,     110:18, 111:4,
   Martinsville [15] -       Meshelle [1] - 108:22    Michalle [1] - 143:2      156:21                  121:21, 131:2,
  20:18, 20:22, 21:3,        meshelle [1] - 110:8     Michele [1] - 114:16       mixture [3] - 49:12,   131:18, 137:22,
  21:5, 21:7, 21:10,         message [59] -           Michelle [2] - 116:5,     156:16, 156:18          139:7, 139:9, 140:6,
  45:1, 45:25, 61:21,       75:24, 76:3, 76:5,       116:6                       mock [1] - 134:14      143:25, 166:25,
  61:22, 68:15, 82:18,      76:11, 76:15, 76:17,      microphone [1] -           model [1] - 85:4       167:24, 167:25
  114:12, 114:13, 115:9     76:24, 77:22, 78:5,      20:9                        moment [12] - 5:16,     mornings [2] -
   massa [1] - 138:25       78:8, 78:10, 78:18,       microphones [1] -         6:12, 14:23, 18:24,     40:13, 40:16
   match [1] - 103:6        79:5, 79:17, 86:16,      84:5                       21:21, 22:22, 23:9,      morphine [3] - 53:9,
   material [4] - 4:19,     87:8, 87:10, 88:8,        mid [1] - 71:20           31:18, 39:6, 77:17,     56:11, 97:1
  44:1, 44:16, 156:14       88:10, 88:21, 88:24,      mid-morning [1] -         120:12, 164:3            most [7] - 7:20, 94:6,
   matter [5] - 17:23,      89:25, 90:14, 93:24,     71:20                       moments [1] - 8:7      99:1, 117:3, 131:18,
  72:10, 74:16, 162:22      96:19, 97:3, 97:5,        might [12] - 10:22,        Monday [22] - 90:24,   145:15, 161:23
   matters [3] - 73:19,     97:11, 97:12, 97:16,     24:20, 34:17, 35:22,       91:1, 91:2, 91:10,       Most [1] - 140:1
  81:3, 158:17              98:21, 99:13, 100:12,    35:23, 76:3, 91:4,         91:14, 94:11, 94:17,     mostly [1] - 10:20
   mattress [5] - 12:24,    100:19, 102:18,          92:7, 95:16, 119:12,       94:22, 115:4, 115:7,     mother [7] - 12:11,
  13:1, 16:11, 16:14,       102:19, 104:5,           121:6, 138:2               115:23, 117:2, 117:6,   13:15, 17:15, 18:14,
  16:19                     104:10, 104:17,           Mike [22] - 105:14,       125:19, 131:11,         18:17, 127:13, 140:23
   MAY [1] - 1:12           105:4, 106:12,           106:25, 110:4, 110:5,      135:17, 139:17,          mothers [1] - 134:25
   MB [1] - 102:25          107:20, 109:12,          111:23, 112:17,            141:16, 141:25,          motion [1] - 121:25
   MBowe [1] - 113:20       109:19, 109:20,          115:11, 115:18,            142:10, 143:25,          Mount [3] - 68:25,
   mean [19] - 5:15, 7:8,   113:6, 114:3, 116:10,    119:10, 125:13,            144:18                  97:2, 98:22
  8:13, 11:2, 13:10,        117:20, 122:14,          126:1, 126:3, 134:18,       money [24] - 28:20,     move [27] - 15:8,
  16:16, 28:6, 45:12,       124:1, 124:10,           134:23, 136:15,            28:22, 28:25, 29:5,     46:25, 47:11, 47:22,
  83:8, 83:22, 85:1,        133:22, 141:4,           136:17, 138:10,            29:7, 29:9, 33:9,       48:10, 49:15, 50:8,
  100:7, 107:25,            146:14, 146:25,          138:16, 140:13,            99:18, 100:2, 104:20,   51:15, 54:9, 54:25,
  111:20, 134:15,           147:19                   140:23, 141:5, 143:9       106:14, 108:5,          55:17, 56:6, 56:21,
  158:25, 159:7, 160:7,      messages [48] -          mike [2] - 114:15,        112:16, 115:1, 115:6,   57:14, 58:18, 59:24,
  163:4                     2:23, 2:24, 2:25, 3:1,   136:4                      124:24, 135:13,         60:9, 63:12, 67:21,
   means [5] - 13:11,       3:2, 71:11, 71:18,        miles [4] - 91:9, 92:5,   136:9, 138:9, 151:20,   71:16, 71:25, 85:15,
  43:21, 65:25, 84:2,       75:23, 77:1, 77:9,       92:6, 93:1                 151:23, 151:25,         87:20, 93:1, 102:8,
  108:23                    77:11, 79:2, 85:9,        Miles [1] - 92:13         152:11, 152:14          103:4, 146:6
   med [1] - 124:13         85:10, 86:2, 86:5,        military [1] - 91:18       monitor [1] - 60:15     moved [5] - 20:21,
   medical [9] - 25:12,     87:5, 87:17, 92:10,       Miller [2] - 113:19,       Monitoring [1] -       51:19, 72:11, 75:2,
  25:15, 25:17, 98:11,      96:8, 96:11, 100:17,     137:21                     150:21                  120:13
  98:12, 120:20,            101:4, 101:25, 102:2,     milligram [3] - 109:4,     monitoring [2] -        moving [2] - 13:11,
  120:23, 161:25,           102:6, 102:9, 102:21,    109:5, 133:13              155:6, 155:9            167:3
  164:23                    104:11, 104:13,           milligrams [6] -           month [18] - 26:11,     MR [391] - 2:3, 2:4,
   medication [3] -         108:18, 109:24,          13:23, 64:24, 108:24,      61:14, 61:18, 61:20,    2:5, 2:5, 2:6, 2:6, 2:7,
  14:12, 109:1, 162:18      111:11, 117:9,           109:2, 109:3, 133:15       61:21, 61:24, 62:4,     2:8, 2:8, 4:4, 4:6, 5:3,
                            122:12, 122:13,           mind [3] - 60:9, 65:5,    62:6, 62:10, 99:25,     5:5, 5:10, 5:19, 5:22,
   medications [3] -
                            126:11, 128:8, 139:8,    99:16                      100:4, 108:10,          6:7, 9:1, 9:12, 13:17,
  15:19, 15:20, 159:23
                            140:10, 141:14,                                     113:22, 115:5, 125:7,   13:19, 14:7, 14:8,
   medicine [4] - 115:3,                              mine [3] - 107:12,
                            145:5, 146:7, 149:6,                                131:15, 131:24,         14:19, 14:22, 15:7,
  119:8, 119:15, 131:23                              128:15, 129:22
                            151:19, 163:19,                                     139:21                  15:11, 15:12, 15:15,
   meds [1] - 140:24                                  mins [1] - 142:20
                            163:23                                               month's [1] - 112:4    17:7, 17:10, 18:4,
   meet [1] - 141:6                                   minute [5] - 38:13,
                             messaging [1] -                                     monthly [3] - 61:14,   18:7, 18:15, 18:19,
   meeting [1] - 104:18                              144:4, 152:6, 152:7
                            104:9                                               163:1, 163:5            18:24, 19:1, 19:11,
   Mega [3] - 2:15, 2:16,                             minutes [7] - 35:23,
                             met [3] - 12:10,                                    months [16] - 22:18,   19:13, 19:15, 19:18,
  50:24                                              102:23, 105:21,


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 182 of 192 Pageid#:
                                    10116
                                                                                                                                 14



  20:5, 31:18, 31:21,       105:10, 105:11,         157:15, 157:20,          7:25, 8:3, 8:15, 8:19,    136:13, 136:17,
  32:18, 32:21, 32:23,      105:23, 106:1, 106:7,   157:21, 158:2, 158:5,    31:25, 41:19, 61:2,       137:5, 139:5, 139:13,
  39:6, 39:7, 39:15,        106:10, 106:11,         158:6, 158:14,           87:12, 89:12, 91:21,      139:18, 140:21,
  39:18, 39:20, 40:22,      106:20, 106:22,         158:21, 159:3, 159:6,    91:24, 96:20, 101:11,     141:19, 142:14,
  40:24, 41:2, 41:11,       107:14, 107:17,         159:9, 159:10,           101:23, 102:23,           143:20, 143:24,
  41:12, 41:23, 42:10,      108:1, 108:2, 108:15,   160:22, 161:4, 161:9,    107:15, 111:22,           160:14, 166:22,
  46:6, 46:8, 46:16,        108:17, 109:8,          161:11, 162:7, 162:9,    114:10, 115:1, 120:5,     166:23, 167:1, 167:6
  46:17, 46:25, 47:4,       109:11, 110:14,         164:3, 164:6, 164:10,    121:25, 125:17,            Next [1] - 132:22
  47:5, 47:11, 47:15,       110:16, 111:7,          164:13, 164:15,          129:18, 132:19,            Niel [6] - 132:18,
  47:17, 47:22, 48:1,       111:10, 112:11,         164:17, 164:19,          134:16, 134:20,           136:2, 136:10,
  48:3, 48:10, 48:14,       112:13, 112:22,         165:1, 165:16,           134:25, 135:19,           136:25, 147:6, 147:9
  48:17, 49:3, 49:5,        112:23, 113:2, 113:5,   165:22, 166:6,           135:20, 136:2,             night [6] - 18:3,
  49:15, 49:19, 49:20,      113:25, 114:2,          166:10, 168:6            142:18, 147:6, 148:2,     26:19, 94:4, 107:24,
  50:8, 50:12, 50:13,       115:14, 115:16,          mri [1] - 96:23         150:16, 151:1, 151:4,     119:3, 132:23
  51:14, 51:18, 51:23,      117:3, 117:13,           MRI [1] - 125:14        159:16, 166:16,            nighted [1] - 98:23
  53:24, 54:1, 54:7,        117:19, 118:13,          MS [4] - 64:23, 65:7,   166:21                     ninth [2] - 16:24,
  54:13, 54:18, 54:20,      118:14, 118:22,         65:14, 102:25             needed [2] - 21:19,      122:13
  54:25, 55:4, 55:7,        118:25, 119:25,          mscontin [1] - 131:3    33:10                      noises [1] - 34:15
  55:11, 55:12, 55:17,      120:10, 120:11,          MSContin [1] -           needing [1] - 141:5       non [5] - 13:8, 13:10,
  55:21, 55:25, 56:1,       121:5, 121:10,          131:20                    needs [5] - 8:15,        52:14, 52:19
  56:6, 56:10, 56:15,       121:13, 121:18,          Mullins [2] - 91:22,    41:20, 90:8, 113:18,       non-controlled [2] -
  56:16, 56:21, 56:24,      122:2, 122:8, 122:10,   91:24                    143:11                    52:14, 52:19
  57:1, 57:7, 57:9,         122:23, 123:1,           multiple [3] - 50:5,     Neil [3] - 132:8,         non-responsive [3] -
  57:14, 57:18, 58:11,      123:12, 123:15,         86:9, 150:3              133:3, 133:12             13:8, 13:10
  58:12, 58:17, 58:23,      124:4, 124:9, 125:15,    municipal [1] - 43:6     nerve [1] - 51:12         noon [1] - 91:25
  59:1, 59:14, 59:24,       125:16, 126:6,           must [2] - 41:16,        never [6] - 30:16,        normally [3] - 41:6,
  60:2, 60:3, 60:8,         126:10, 126:25,         131:24                   78:21, 110:8, 124:11,     86:6, 109:15
  60:16, 60:19, 60:20,      127:4, 127:23, 128:1,                            126:16                     North [4] - 49:1,
  60:24, 60:25, 61:13,      128:6, 128:7, 129:1,                              new [16] - 4:18, 38:3,
  62:24, 63:2, 63:4,        129:3, 129:10,
                                                              N                                        129:5, 134:4, 144:21
                                                                             91:1, 91:12, 92:1,         north [1] - 117:22
  63:5, 63:12, 63:16,       129:12, 130:6, 130:8,    naive [1] - 6:1
                                                                             92:9, 93:9, 93:13,         NOT [1] - 115:23
  65:4, 65:8, 65:9,         130:24, 130:25,          name [24] - 9:16,
                                                                             95:17, 96:5, 118:16,       notate [1] - 52:9
  65:18, 65:19, 66:10,      132:2, 132:3, 132:25,   9:18, 11:5, 13:20,       125:25, 129:18,            notates [2] - 76:2,
  66:13, 66:14, 67:5,       133:1, 133:5, 133:6,    15:20, 16:7, 17:21,      144:13, 145:15,           76:10
  67:8, 67:20, 68:1,        133:9, 133:11,          22:4, 22:23, 22:25,      145:23                     notation [4] - 76:18,
  71:16, 71:22, 72:9,       133:17, 133:18,         34:22, 42:14, 63:25,
                                                                              New [1] - 69:13          88:13, 91:18, 160:13
  72:21, 72:22, 75:14,      133:24, 133:25,         64:4, 64:14, 71:3,
                                                                              news [3] - 99:22,         notations [1] - 67:17
  75:16, 75:19, 75:21,      134:7, 134:8, 135:7,    81:7, 88:13, 90:20,
                                                                             99:23, 167:5               note [10] - 67:13,
  77:20, 77:21, 79:8,       135:8, 135:23,          95:20, 95:21, 118:17,
                                                                              next [70] - 8:25,        82:6, 83:2, 84:8,
  79:16, 80:7, 80:10,       135:24, 136:13,         150:24, 153:19
                                                                             19:17, 41:21, 61:24,      84:11, 84:15, 84:18,
  81:1, 81:2, 81:25,        136:14, 137:5, 137:8,    named [6] - 11:4,
                                                                             62:2, 75:7, 76:2,         84:19, 85:3, 85:6
  82:2, 83:10, 83:13,       137:17, 137:19,         70:24, 72:24, 74:21,
                                                                             76:10, 76:14, 77:20,       noted [1] - 102:19
  83:20, 85:15, 85:19,      138:20, 138:21,         119:10, 161:1
                                                                             77:22, 78:10, 79:8,        notes [1] - 6:6
  86:1, 87:14, 87:16,       139:5, 139:6, 139:18,    names [14] - 36:14,
                                                                             79:12, 79:13, 89:22,       nothing [11] - 9:5,
  87:20, 87:24, 88:2,       139:19, 140:8, 140:9,   36:17, 88:16, 92:5,
                                                                             89:25, 90:7, 90:14,       18:8, 18:9, 19:13,
  89:22, 89:23, 91:6,       141:1, 141:2, 141:12,   92:6, 103:7, 103:8,
                                                                             91:6, 91:21, 92:3,        19:23, 42:3, 72:4,
  91:7, 92:3, 92:4,         141:13, 141:19,         106:14, 108:4, 114:7,
                                                                             92:22, 95:11, 96:23,      93:18, 165:2, 165:10,
  92:22, 92:24, 93:14,      141:23, 142:14,         114:19, 119:16,
                                                                             98:15, 99:2, 100:4,       168:8
  93:16, 93:20, 93:23,      142:16, 143:20,         122:20, 142:18
                                                                             100:25, 101:4, 102:6,      notice [1] - 166:4
  94:5, 94:8, 95:11,        144:3, 144:7, 144:8,     narcotics [1] - 156:1
                                                                             105:10, 106:20,
  95:14, 96:6, 96:7,        144:16, 144:17,          narrow [1] - 79:22                                 notified [1] - 74:2
                                                                             107:25, 108:1,
  97:7, 97:9, 98:6, 98:7,   144:24, 145:1, 146:4,    Nasser [1] - 130:16                                noting [1] - 75:24
                                                                             109:19, 109:20,
  98:15, 98:17, 99:2,       146:11, 146:13,          National [1] - 10:16                               November [16] -
                                                                             110:14, 113:2,
  99:3, 99:11, 99:12,       146:22, 146:24,          neabor [1] - 136:17                               82:13, 82:15, 84:13,
                                                                             115:14, 115:19,
  100:14, 100:16,           147:4, 147:5, 147:11,    necessary [3] - 4:16,                             84:20, 97:5, 113:7,
                                                                             115:20, 117:3,
  101:23, 102:6,            147:12, 147:17,         41:15, 114:11                                      123:23, 134:9, 135:9,
                                                                             117:20, 118:22,
  102:11, 102:13,           147:18, 148:8,           necessity [1] -                                   135:25, 136:15,
                                                                             121:17, 125:15,
  102:17, 102:25,           148:10, 148:21,         120:23                                             136:16, 137:20,
                                                                             126:25, 128:4,
  103:18, 103:20,           148:24, 149:3, 151:7,    Need [1] - 113:23                                 138:22, 147:1
                                                                             131:24, 133:12,
  103:22, 103:23,           152:8, 152:22, 157:6,    need [46] - 4:3, 4:8,                              now.. [1] - 111:3
                                                                             134:17, 136:5,
  104:23, 105:1,            157:10, 157:11,         4:11, 6:3, 7:8, 7:17,                               number [36] - 51:25,


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 183 of 192 Pageid#:
                                    10117
                                                                                                                                    15



  52:13, 52:19, 52:24,     37:9, 37:11, 37:14,         oOo [1] - 3:15          101:17                    94:5, 94:6, 94:7,
  61:17, 62:2, 65:1,       40:10, 42:23, 44:20,        Oooooohhhh [1] -         overrule [6] - 18:5,     95:11, 96:6, 97:7,
  68:21, 75:24, 85:4,      44:22, 46:24, 47:20,      110:6                     18:16, 83:19, 158:19,     99:11, 100:14,
  87:1, 88:10, 88:20,      47:21, 69:22, 79:1,         op [1] - 140:4          159:2, 159:3              102:13, 103:18,
  90:20, 98:4, 98:5,       82:18, 82:24, 97:18,        OP [2] - 127:5, 140:1    owe [5] - 78:23,         104:23, 105:6,
  99:1, 103:6, 105:8,      114:20, 119:2,              opana [4] - 131:21,     111:13, 135:13,           105:10, 105:23,
  107:2, 107:3, 107:5,     122:16, 127:20,           137:22, 138:23, 139:1     151:20, 151:23            105:24, 106:20,
  107:6, 116:8, 116:9,     139:17, 140:20,             opanas [1] - 118:1       owed [4] - 136:10,       106:23, 107:14,
  116:13, 116:14,          142:5, 155:8, 161:24,       open [9] - 8:1, 29:7,   144:13, 147:9, 152:1      107:15, 108:1,
  123:7, 124:15, 141:9,    165:25                    81:17, 88:22, 88:25,       owing [1] - 152:11       108:15, 109:8, 109:9,
  145:24, 146:1             Office [5] - 1:20,       124:18, 126:13,            own [7] - 7:10, 7:25,    110:14, 110:15,
   numbers [5] - 84:23,    1:23, 9:17, 9:23, 11:8    126:16, 127:20            21:11, 29:17, 29:20,      111:7, 112:11, 113:2,
  85:1, 85:5, 105:18,       office-office [1] -        opened [4] - 61:21,     83:13, 167:18             113:3, 113:25, 114:1,
  109:5                    37:14                     61:23, 99:21, 100:1        oxy [1] - 108:25         115:14, 115:15,
   nursing [1] - 98:13      Officer [1] - 17:11        opening [1] - 91:2       oxyco [1] - 96:25        117:3, 117:4, 117:13,
                            officer [4] - 43:2,        operating [1] - 59:10    oxycodone [8] -          118:13, 118:22,
            O              43:4, 43:6, 74:1            operation [2] -         13:23, 14:9, 19:2,        122:24, 123:12,
                            official [1] - 44:13     162:17, 162:23            19:6, 53:3, 133:13,       123:14, 123:16,
   oath [1] - 24:16
                            often [1] - 153:16         operations [1] -        155:22, 155:24            124:7, 125:15, 126:7,
   object [2] - 46:12,
                            Ohio [2] - 40:6, 69:13   83:23                      oxycodones [1] -         126:9, 126:25, 127:2,
  83:11
                            oil [1] - 49:25            opiates [1] - 123:22    96:25                     127:23, 128:6, 129:1,
   objection [18] -                                                                                      129:11, 130:7,
                            ok.. [1] - 144:5           opine [2] - 158:24,      OxyContin [2] -
  15:11, 18:4, 18:5,                                                                                     130:24, 132:2,
                            okie [1] - 138:2         158:25                    155:18, 155:23
  18:15, 18:16, 55:3,                                                                                    132:25, 133:5,
  59:20, 83:19, 157:6,      Olde [1] - 65:15           opinion [2] - 4:22,      oxygen [1] - 136:1
                            older [1] - 17:19                                   oxymorphone [15] -       133:24, 134:7, 135:7,
  157:15, 158:2, 158:4,                              5:24
                            Older [1] - 145:15                                 19:3, 19:7, 53:5,         135:23, 136:13,
  158:14, 158:20,                                      opportunity [1] -
                                                                               54:15, 55:9, 55:23,       137:5, 137:17,
  159:2, 159:4, 164:10,     ON [1] - 2:11            24:4
                                                                               57:19, 116:7, 126:4,      137:18, 138:20,
  164:14                    on-site [2] - 34:25,       orange [1] - 57:24
                                                                               133:7, 143:7, 143:13,     139:5, 139:18, 140:8,
   obligations [1] -       35:2                        orange-red [1] -
                                                                               155:17, 155:24, 157:2     141:1, 141:12,
  167:6                     once [9] - 11:21,        57:24
                                                                                OXymorphone [1] -        141:19, 141:20,
   obtain [3] - 58:14,     26:1, 26:3, 28:13,          order [7] - 23:24,
                                                                               127:12                    142:14, 142:15,
  70:5, 71:8               34:20, 42:24, 107:11,     50:2, 59:3, 86:14,
                                                                                                         143:20, 144:7,
   obtaining [1] - 74:13   129:17                    86:15, 124:24, 152:13
                                                                                                         144:16, 144:24,
   obvious [1] - 151:19     one [63] - 6:24, 7:14,     order/wire [1] -                   P              146:11, 146:22,
   obviously [3] - 7:13,   8:7, 21:10, 21:13,        136:9                      p.m [6] - 72:7, 120:7,   146:23, 147:4,
  62:2, 111:5              27:9, 28:17, 31:18,         ordered [1] - 135:2     120:8, 165:12,            147:11, 147:17, 148:9
   occasion [1] - 157:5    35:5, 38:23, 39:4,          orders [2] - 115:2,     165:13, 168:10             paid [7] - 26:7,
   occasions [1] -         43:13, 43:15, 45:9,       115:6                      P.O [1] - 1:23           82:20, 112:4, 112:6,
  69:24                    45:19, 48:9, 50:5,          original [1] - 42:22     package [5] - 29:5,      135:11, 135:20,
                           52:16, 53:7, 57:10,         Os [1] - 117:16
   occupations [1] -                                                           73:12, 73:13, 74:6,       135:22
                           62:4, 65:20, 72:10,         otha [1] - 139:13
  10:14                                                                        128:20                     pain [1] - 108:25
                           79:13, 79:20, 81:11,        otherwise [2] - 7:7,
   occurred [4] - 45:21,                                                        Package [1] - 128:22      paper [9] - 4:6, 51:5,
                           82:9, 91:1, 91:2, 91:4,   162:3
  70:20, 82:9, 124:2                                                            packaged [2] -           66:2, 66:3, 66:6,
                           94:24, 94:25, 95:16,        ou [1] - 107:21
   occurring [1] - 104:9                                                       50:21, 58:7               108:11, 108:13,
                           95:18, 100:10,              ought [3] - 6:25,
   October [10] -                                                               packages [1] - 157:3     113:10
                           100:21, 111:6, 112:6,     7:10, 7:15
  126:11, 128:9, 129:8,                                                         packaging [1] - 52:9      papers [5] - 4:9,
                           117:25, 118:2, 120:2,       outgoing [1] - 76:6
  129:13, 131:1, 132:4,                                                         packed [2] - 96:25,      4:17, 10:21, 51:7,
                           120:6, 120:15, 126:6,       outright [1] - 161:25
  133:3, 134:2, 146:19,                                                        166:9                     82:22
                           127:6, 133:19, 136:8,
  148:16                                               outside [3] - 34:14,     packets [2] - 156:25,     paperwork [9] -
                           136:23, 137:18,
   OD [3] - 119:3,                                   44:8, 165:19              157:4                     24:10, 24:20, 25:2,
                           138:9, 141:16, 142:2,
  119:7, 122:17                                        outsmart [1] - 112:1     PAGE [1] - 2:2           25:4, 25:5, 25:18,
                           143:21, 146:23,
   ODed [1] - 119:11                                   outstanding [1] -        page [113] - 15:18,      52:9, 67:18, 125:22
                           147:21, 153:12,
   OF [4] - 1:3, 1:5,                                140:7                     16:2, 16:10, 24:23,        paragraph [1] -
                           156:13, 156:23,
  1:11, 2:11                                           Outstanding [3] -       63:6, 63:17, 63:23,       161:16
                           160:18, 160:20,
   offered [4] - 22:8,                               95:5, 115:22, 116:16      77:20, 79:8, 79:9,         parents [1] - 21:8
                           160:25, 162:15,
  23:17, 23:25, 24:1                                   over-the-counter [1]    79:10, 79:12, 80:8,        Parral [2] - 22:5, 22:6
                           163:15
   office [37] - 2:13,                               - 52:20                   80:11, 85:20, 86:8,        part [9] - 13:6, 14:16,
                            ones [7] - 35:3,
  7:22, 10:9, 22:21,                                   overdoses [1] -         87:25, 89:22, 91:6,       18:22, 82:12, 84:12,
                           38:15, 77:10, 114:23,
  24:7, 24:11, 27:22,                                10:24                     92:3, 92:22, 93:20,       88:3, 112:22, 126:8,
                           114:24, 119:13
  28:15, 32:3, 32:10,                                  overnight [2] - 99:5,


                                          Donna Prather, CCR, RPR, CCP, CCB
                      Official Court Reporter for the U.S. District Court Western District of Virginia
                                                    (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 184 of 192 Pageid#:
                                    10118
                                                                                                                                     16



  129:2                    108:12, 124:14,           44:11, 151:2               pictured [1] - 144:14       pointing [1] - 60:21
   partial [1] - 85:4      131:10, 141:6,             Pharmacy [7] - 2:22,      pictures [4] - 15:3,        Police [2] - 74:1,
   particular [2] -        142:22, 146:21,           65:16, 68:17, 117:23,     15:16, 46:6, 46:12          82:18
  75:23, 150:17            152:14                    130:14, 134:16, 135:2      Pikeville [1] - 110:23      police [4] - 43:4,
   parties [3] - 150:12,     paying [2] - 135:15,     pharmacy [8] -            pile [1] - 52:5            43:6, 43:7, 73:11
  154:16, 167:14           137:10                    63:10, 64:4, 64:6,         pill [9] - 2:12, 36:4,      policy [1] - 145:17
   party [1] - 76:21         payment [7] - 26:13,    70:19, 129:18,            38:22, 38:25, 53:7,          populated [1] - 88:16
   pass [6] - 31:14,       27:4, 27:6, 33:13,        130:15, 130:17            109:5, 109:6, 154:2,         portion [6] - 54:8,
  34:16, 35:7, 36:1,       131:5, 135:11, 141:10      Pharmist [1] -           156:11                      85:22, 93:21, 95:12,
  36:3, 36:5                 payments [2] -          137:22                     pills [35] - 2:16, 2:20,   107:15, 108:16
   passed [1] - 119:12     27:19, 107:22              phone [60] - 71:10,      49:12, 50:1, 50:5,           position [5] - 4:12,
   past [2] - 108:9,         PC [1] - 162:6          76:6, 76:20, 85:10,       50:23, 51:7, 51:24,         8:11, 45:18, 160:15,
  113:21                     peckers [1] - 132:1     86:12, 87:18, 88:10,      52:1, 52:23, 52:24,         167:17
   patient [36] - 27:3,      peeps [1] - 135:12      88:17, 88:19, 90:5,       53:1, 53:3, 53:5, 53:9,      possibility [1] -
  27:7, 30:13, 30:16,        Pennington [1] -        90:7, 90:17, 90:25,       54:22, 55:14, 57:6,         31:13
  63:9, 63:23, 65:12,      1:24                      91:4, 91:8, 91:13,        57:11, 57:23, 57:24,         possible [6] - 92:19,
  69:16, 71:4, 72:24,        people [21] - 8:11,     91:16, 91:20, 92:5,       65:1, 65:15, 109:3,         137:11, 154:14,
  74:21, 80:11, 80:20,     12:13, 23:6, 31:10,       92:15, 92:18, 92:25,      133:19, 155:18,             163:24, 164:1, 166:1
  85:14, 91:12, 91:16,     35:7, 36:9, 44:13,        93:7, 93:24, 94:3,        155:23, 155:25,              possibly [1] - 156:20
  91:22, 94:25, 95:17,     58:7, 103:25, 115:4,      94:9, 94:12, 94:16,       156:3, 156:4, 156:19,        post [2] - 112:5,
  96:5, 103:5, 105:21,     119:6, 119:15,            94:20, 94:22, 95:3,       156:24, 157:14,             127:20
  111:15, 111:18,          135:14, 137:16,           95:8, 95:15, 95:16,       157:19, 157:23               postal [1] - 70:7
  119:22, 123:5,           138:5, 150:13,            95:21, 96:12, 96:19,       pilot [1] - 125:5           potentially [3] -
  123:10, 123:17,          152:11, 152:13,           97:17, 98:21, 99:5,        pin [1] - 68:12            65:20, 66:4, 85:6
  145:16, 146:8, 150:3,    163:25, 164:1, 167:11     99:10, 99:13, 100:23,      pins [3] - 68:3, 68:7,      poured [1] - 50:1
  150:17, 160:13,            per [1] - 129:22        101:10, 101:13,           68:10                        powder [1] - 156:14
  162:2, 162:6, 163:17       perfect [1] - 115:13    101:16, 101:21,            Pinsonfork [1] -            powdery [1] - 52:17
   patient's [1] - 64:14     perfectly [2] - 7:11,   102:7, 103:24, 107:2,     112:17                       practice [13] - 67:16,
   patients [39] - 28:5,   8:2                       107:5, 113:13, 116:8,      place [1] - 127:6          80:18, 81:17, 82:9,
  28:10, 30:22, 37:4,        period [1] - 160:14     116:9, 117:17, 146:7,      places [1] - 40:4          82:16, 120:24,
  37:5, 37:22, 38:2,         periods [1] - 164:21    163:22, 163:25, 164:2      Plaintiff [1] - 1:6        151:14, 152:23,
  38:3, 38:25, 40:3,         permission [1] -         phones [2] - 71:10,       PLAINTIFF [1] - 2:11       154:24, 155:5, 162:3,
  40:17, 41:3, 41:8,       15:13                     86:10                      plan [2] - 139:15,         162:5, 164:24
  62:21, 67:18, 68:4,        permit [1] - 167:7       Photo [8] - 2:12,        168:4                        practiced [2] -
  68:11, 68:22, 68:25,       person [11] - 38:14,    2:13, 2:13, 2:14, 2:14,    plane [1] - 120:18         151:11, 151:13
  69:6, 95:1, 103:5,       64:10, 73:21, 78:10,      2:15, 2:16, 2:20           planning [1] - 144:1        practitioner [3] -
  103:7, 103:8, 105:8,     84:1, 88:13, 92:7,         photo [2] - 48:7,         Planning [1] - 99:7        149:17, 159:22,
  105:16, 106:5,           92:8, 92:16, 111:15,      104:9                      plans [1] - 131:5          159:25
  118:16, 119:18,          160:15                     photographs [3] -         plastic [1] - 58:3          practitioners [5] -
  119:20, 122:20,            personal [1] - 83:14    14:17, 41:20, 104:12       plate [1] - 85:5           44:18, 150:23, 151:1,
  125:6, 140:20,             persons [1] - 45:15      Photos [1] - 2:11         play [1] - 160:5           151:2, 151:4
  151:20, 158:13,            Peter [14] - 22:22,      physician [1] -           PLC [1] - 1:23              preparation [2] -
  162:25, 163:5, 163:21    22:23, 23:2, 24:9,        160:16                                                66:25, 67:10
                                                                                plenty [1] - 139:2
   patients' [1] - 62:19   26:1, 26:3, 26:9,          physicians [1] -                                      prepare [1] - 59:12
                                                                                Plus [3] - 136:10,
   Patrick [5] - 41:23,    26:10, 32:13, 32:14,      44:11                                                  prepared [2] - 62:18,
                                                                               144:13, 147:9
  42:14, 81:8, 81:9,       37:16, 39:8, 39:11,        pick [6] - 107:8,                                    67:9
                                                                                plus [5] - 99:19,
  81:10                    39:12                     107:12, 111:25,                                        preparing [1] - 50:16
                                                                               111:13, 115:12,
   PATRICK [2] - 2:7,        PH [1] - 103:1          112:9, 141:6, 162:18                                   prescribed [7] -
                                                                               135:5, 144:13
  42:6                       Pharm [1] - 130:16       picked [1] - 113:8                                   18:13, 18:17, 63:10,
                                                                                PMP [3] - 149:14,
   patrol [2] - 10:20,       pharm [2] - 139:1,       picking [1] - 137:21                                 64:2, 64:4, 64:22,
                                                                               149:17, 150:2
  11:11                    158:12                     Pics [1] - 109:17                                    65:2
                                                                                Poca [3] - 109:22,
   patron [1] - 24:2         pharmaceutical [2] -     picture [25] - 15:18,                                 Prescription [1] -
                                                                               109:25, 110:5
   pats [1] - 131:9        44:15, 156:4              16:6, 16:10, 16:11,        pockets [1] - 34:2         150:21
   pattern [1] - 125:5       pharmaceuticals [1]     16:13, 16:18, 16:20,                                   prescription [26] -
                                                                                Poco [1] - 109:19
   Paula [3] - 119:1,      - 149:14                  16:22, 16:24, 17:1,                                   15:25, 64:2, 64:3,
                                                                                poco [2] - 110:3,
  119:7, 122:15              pharmacies [9] -        17:3, 17:5, 46:18,                                    64:5, 64:11, 64:18,
                                                                               110:8
   pay [17] - 26:20,       44:17, 62:20, 67:16,      47:6, 47:18, 49:21,                                   64:19, 64:20, 65:13,
                                                                                point [11] - 5:4, 7:5,
  26:21, 26:25, 27:14,     68:10, 68:11, 118:4,      50:14, 57:10, 105:2,                                  65:14, 65:15, 65:24,
                                                                               11:12, 15:7, 34:21,
  27:16, 28:5, 28:6,       150:3, 150:9, 150:23      105:12, 112:14,                                       66:15, 96:22, 108:25,
                                                                               34:22, 60:25, 68:2,
  29:16, 33:10, 100:2,       pharmacists [2] -       133:2, 144:11, 155:14                                 118:3, 118:6, 133:2,
                                                                               83:11, 142:4, 155:1


                                          Donna Prather, CCR, RPR, CCP, CCB
                      Official Court Reporter for the U.S. District Court Western District of Virginia
                                                    (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 185 of 192 Pageid#:
                                    10119
                                                                                                                                     17



  133:7, 133:12,           72:6, 72:18, 120:3,                                   101:14, 102:21,           26:1, 26:3
                                                                 Q
  159:13, 163:11,          120:7, 122:5, 165:9,                                  103:24, 112:21,            recess [6] - 71:21,
  163:12, 163:13,          165:12, 166:11,             qualifications [1] -      114:10, 145:24,           71:24, 72:5, 120:6,
  164:23                   168:2, 168:10              83:12                      146:1, 161:16, 161:20     165:11, 168:9
   prescriptions [30] -     process [5] - 34:11,       quality [2] - 66:7         reading [4] - 65:11,      recipient [1] - 112:18
  62:19, 62:21, 63:8,      44:1, 50:2, 71:14,          quantities [1] - 109:1    96:15, 99:4, 99:16         recognize [2] -
  65:22, 66:1, 66:23,      107:9                       quantity [5] - 58:8,       reads [5] - 78:14,       14:25, 119:16
  67:17, 70:5, 70:14,       processing [1] - 67:2     64:3, 65:1, 65:14          80:6, 97:4, 98:23,         recollection [2] -
  73:4, 74:13, 74:14,       produced [1] - 81:12       queries [1] - 150:24      141:4                     25:1, 74:12
  75:4, 75:10, 77:7,        profession [2] -           query [1] - 149:21         ready [7] - 8:24,         record [4] - 5:1,
  148:11, 148:15,          25:12, 25:15                questioned [2] -          72:8, 72:19, 120:9,       74:16, 84:1, 161:25
  148:16, 150:8, 150:9,     professional [3] -        73:12, 73:16               122:6, 124:25, 165:21      recording [2] - 84:5,
  152:14, 152:20,          7:17, 120:23, 164:24        questioning [2] -          real [2] - 126:22,       84:6
  159:14, 160:9,            Professions [1] -         74:9, 85:5                 142:2                      records [13] - 2:20,
  160:12, 160:13,          150:6                       questions [16] -           really [16] - 15:21,     2:21, 54:6, 58:14,
  160:17, 162:17,           Program [1] - 150:21      6:19, 6:22, 8:16, 17:8,    28:1, 28:2, 31:10,        58:20, 59:2, 60:6,
  163:8, 164:21             prolly [1] - 113:12       19:11, 32:18, 39:16,       35:5, 36:6, 37:11,        81:22, 124:13,
   presence [6] - 8:22,     proper [3] - 4:24,        40:22, 41:11, 71:20,       37:14, 79:21, 100:3,      135:10, 153:18,
  56:11, 57:2, 72:18,      6:19, 6:20                 81:12, 138:3, 148:24,      100:5, 117:24,            163:4, 163:6
  122:5, 166:11             properly [1] - 52:10      164:15, 164:20, 165:1      131:22, 134:12,            RECROSS [2] - 2:6,
   present [3] - 17:17,     protected [1] - 66:1       quicker [3] - 120:13,     153:2, 160:4              41:1
  66:23, 121:19             provide [5] - 43:20,      120:15, 167:4               reason [8] - 8:12,        RECROSS-
   preside [1] - 166:20    59:3, 69:25, 151:25,        quickly [2] - 131:19,     60:16, 66:21, 86:10,      EXAMINATION [2] -
   PRESIDING [1] -         152:11                     167:4                      86:13, 89:4, 96:24,       2:6, 41:1
  1:11                      provided [10] -            quit [1] - 5:14           166:1                      rectify [1] - 60:19
   presumably [5] -        58:17, 71:13, 148:12,       quite [1] - 7:19           reasons [1] - 86:11       red [3] - 57:24,
  78:17, 109:4, 153:25,    152:19, 157:25,             quote [1] - 163:18         Rebecca [10] - 69:5,     68:10, 68:12
  154:1, 154:3             160:10, 160:12,             quotes [1] - 83:3         105:15, 108:21,            REDIRECT [4] - 2:6,
   presume [1] - 52:18     162:1, 162:11, 163:17                                 110:4, 114:15, 116:4,     2:8, 39:19, 164:18
   presumed [3] - 52:6,     providers [1] - 44:11                R               127:13, 134:25,            refer [1] - 158:22
  52:8, 156:14              provides [6] - 87:1,                                 143:14                     reference [1] - 146:8
                                                       Rabi [1] - 118:5
   pretty [7] - 24:8,      98:4, 116:8, 116:9,                                    receipt [7] - 28:23,      referenced [1] -
                                                       Rachel [1] - 137:21
  45:4, 45:6, 66:18,       145:12, 145:19                                        112:16, 129:4, 134:1,     64:11
                                                       raise [3] - 9:2, 19:20,
  151:19, 163:1, 167:3      providing [2] -                                      144:11, 144:18, 145:8      references [2] - 65:1,
                                                      41:25
   prevent [1] - 66:22     149:10, 162:4                                          receipts [3] - 26:2,     76:17
                                                       raised [1] - 116:6
   previous [3] - 49:24,    pt [2] - 94:2, 127:8                                 27:19, 28:23               referred [2] - 82:18,
                                                       Raleigh [8] - 9:16,
  105:3, 105:6              pt's [2] - 98:1, 129:22                               receive [10] - 11:19,    84:3
                                                      9:23, 9:24, 10:1,
   previously [3] -         public [2] - 74:16,                                  17:22, 26:13, 27:19,       referring [2] -
                                                      10:10, 10:19, 11:7,
  24:16, 62:8, 66:12       74:17                                                 53:21, 73:4, 77:6,        133:21, 161:12
                                                      12:4
   primarily [1] - 37:4     publish [1] - 15:13                                  99:18, 115:7, 128:12       refill [1] - 160:2
                                                       ramifications [1] -
   primary [1] - 45:14      pull [21] - 13:17,                                    received [32] - 15:10,    refilled [1] - 159:24
                                                      7:4
   Priority [1] - 61:15    46:9, 47:15, 48:14,                                   47:3, 47:14, 47:25,        refills [1] - 160:2
                                                       Ramseyer [2] - 1:18,
   priority [1] - 98:25    49:3, 53:24, 54:18,                                   48:13, 49:18, 50:11,       reflux [2] - 156:8,
                                                      165:14
   Pritt [8] - 105:15,     55:11, 57:7, 59:17,                                   51:22, 54:12, 55:6,       156:9
                                                       RAMSEYER [8] - 5:3,
  108:21, 114:15,          66:10, 67:5, 75:14,                                   55:20, 56:9, 56:25,        refresh [1] - 25:1
                                                      120:11, 121:5,
  116:4, 127:13,           85:19, 85:21, 87:14,                                  57:17, 58:22, 58:25,       reg [1] - 110:5
                                                      121:10, 121:13,
  134:25, 143:14,          102:13, 122:23,                                       60:1, 60:6, 60:13,
                                                      165:16, 165:22, 166:6                                 regard [1] - 8:16
  143:15                   134:20, 146:11, 148:8                                 61:6, 63:15, 64:10,
                                                       Randall [1] - 1:18                                   regarding [3] - 2:23,
   pritt [1] - 110:4        pulled [1] - 94:3                                    70:14, 72:14, 73:11,
                                                       range [1] - 10:22                                   25:15, 157:13
   problem [4] - 78:11,     puppy [1] - 132:1                                    73:13, 75:4, 76:11,
                                                       ranitidine [2] - 156:5,                              regardless [1] -
  90:24, 131:19, 142:11     purpose [1] - 164:24                                 85:18, 87:23, 102:12,
                                                      156:6                                                164:22
   procedure [1] - 37:2     pursue [1] - 18:22                                   146:10
                                                       raw [2] - 43:25, 44:16                               registrants [1] -
   procedures [3] -         put [18] - 8:4, 14:19,                                RECEIVED [1] - 2:10
                                                       RB [2] - 64:11, 65:11                               150:22
  13:7, 25:21, 152:24      28:11, 28:14, 29:14,                                   receiving [1] -
                                                       RB-2 [2] - 80:8,                                     registration [1] -
   proceed [2] - 72:8,     34:22, 36:4, 60:2,                                    123:22
                                                      161:12                                               44:14
  122:7                    61:10, 74:15, 93:3,                                    recent [2] - 39:9,
                                                       RD [1] - 103:1                                       regular [1] - 97:3
   proceedings [1] -       100:7, 111:24, 123:2,                                 161:23
                                                       read [18] - 24:24,                                   regulars [1] - 110:3
  6:1                      152:25, 156:24,                                        reception [4] - 37:15,
                                                      77:10, 86:19, 86:20,                                  regulation [3] -
   Proceedings [14] -      160:1, 161:4                                          47:20, 155:7, 155:8
                                                      96:16, 100:19,                                       158:21, 159:22, 160:4
  1:25, 4:1, 8:22, 72:3,                                                          receptionist [2] -
                                                      100:20, 101:10,                                       regulations [5] -


                                          Donna Prather, CCR, RPR, CCP, CCB
                      Official Court Reporter for the U.S. District Court Western District of Virginia
                                                    (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 186 of 192 Pageid#:
                                    10120
                                                                                                                                     18



  43:23, 158:24,             represents [3] -          rest [6] - 23:19, 24:9,    Roanoke [3] - 42:21,      sat [3] - 107:22,
  159:17, 164:22,           60:5, 63:19, 82:16        37:1, 124:16, 127:23,      42:23, 82:19              108:12, 118:4
  164:25                     request [1] - 53:20      138:11                      Rob [1] - 113:20          Sat [1] - 108:7
   related [2] - 73:16,      requested [1] - 6:6       restaurant [6] -           robbing [1] - 137:2       Saturday [14] -
  82:23                      required [2] -           21:11, 22:4, 23:11,         Robert [16] - 64:14,     110:18, 110:21,
   relation [2] - 37:9,     149:13, 149:20            23:12, 23:24, 24:2         64:22, 65:12, 69:18,      114:17, 115:11,
  37:18                      requirements [1] -        result [2] - 82:20,       69:19, 70:16, 70:25,      116:2, 116:3, 116:15,
   relationship [2] -       158:15                    157:17                     72:25, 80:11, 80:16,      125:18, 127:21,
  39:13, 149:7               research [3] -            resumed [3] - 72:6,       123:5, 123:20,            128:4, 128:5, 142:22,
   rely [1] - 109:25        161:24, 167:8, 167:10     120:7, 165:12              128:14, 134:18,           143:24, 144:5
   remember [39] -           researchers [1] -         resuscitate [1] - 13:5    161:1, 161:17              save [1] - 109:13
  12:2, 12:3, 17:19,        44:19                      retrieve [1] - 82:25       Robinette [12] -          saving [1] - 140:4
  17:21, 22:13, 22:18,       residence [5] - 2:14,     retrieved [1] - 84:13     105:14, 106:25,            saw [4] - 79:1, 163:1,
  24:12, 24:13, 24:16,      48:8, 48:9, 48:19,         return [8] - 41:15,       108:22, 110:4,            163:11
  25:7, 26:8, 27:9,         48:25                     41:16, 91:2, 91:13,        112:17, 114:16,            scanned [2] - 66:4,
  27:21, 28:17, 29:8,        residential [2] -        91:16, 91:22, 117:23,      116:4, 127:14,            67:2
  32:4, 32:5, 32:9,         67:19, 68:5               166:7                      127:19, 134:23,            scanning [1] - 66:7
  32:11, 33:3, 34:1,         respect [14] - 6:9,       returns [2] - 92:2,       140:23, 143:9              scares [1] - 137:16
  35:4, 36:15, 48:22,       33:24, 34:9, 154:4,       92:16                       Robinettes [1] -          scene [10] - 11:23,
  51:1, 51:14, 52:16,       154:23, 155:11,            reverse [1] - 86:14       145:11                    12:8, 12:17, 12:22,
  61:22, 62:14, 62:16,      157:4, 159:18,             reversed [1] - 86:6        Roger [1] - 125:4        12:23, 13:6, 14:17,
  70:14, 70:20, 70:22,      160:23, 162:10,            reviewing [1] -            role [2] - 33:17,        15:3, 15:5, 18:18
  82:5, 95:25, 106:24,      162:24, 163:7, 163:19     119:22                     153:19                     SCH [5] - 76:18,
  122:11, 139:16             respond [5] - 10:22,      Reynolds [15] - 3:2,       rolling [1] - 134:16     76:19, 86:3, 86:17,
   Remember [1] -           11:13, 78:24, 88:25,      114:6, 115:20,              roof [1] - 142:6         86:19
  138:23                    89:7                      116:21, 129:13,             room [4] - 28:17,         Schedule [12] -
   remind [3] - 129:19,      responded [1] -          136:2, 136:11,             37:18, 46:23, 89:11       53:13, 53:15, 108:25,
  167:6, 167:19             124:16                    137:21, 145:18,             rooms [2] - 28:18,       155:19, 156:1,
   removed [2] - 4:9,        responds [61] -          145:19, 146:8, 147:7,      37:10                     156:20, 159:18,
  138:6                     77:25, 78:2, 78:23,       147:10, 148:12,             rough.. [1] - 126:14     159:23, 159:25,
   renewal [1] - 152:14     86:24, 90:5, 90:7,        148:18                      Roxies [1] - 139:2       160:1, 160:2, 160:16
   renovations [1] -        90:17, 90:25, 91:4,        Richard [10] - 2:23,       roxy [7] - 118:1,         schedule [2] - 89:20,
  142:5                     91:13, 91:20, 92:15,      71:2, 71:3, 71:11,         126:3, 127:5, 127:11,     106:3
   rent [1] - 82:19         94:3, 94:12, 94:16,       74:21, 76:21, 77:17,       143:1, 143:3, 143:13       scheduled [4] -
   repeat [2] - 107:8,      94:20, 94:22, 95:3,       77:25, 78:10, 79:23         roxys [1] - 143:7        103:25, 106:5,
  159:7                     95:8, 95:21, 102:24,       Richmond [1] -             RP [1] - 103:1           125:24, 141:25
   repeated [1] - 162:4     103:13, 104:20,           117:22                      rule [2] - 126:18,        schedules [1] -
   replace [1] - 137:23     106:17, 106:25,            rick [5] - 93:2, 93:3,    163:18                    159:17
   replied [1] - 147:8      108:5, 108:7, 108:11,     93:8, 93:11, 99:5           ruled [1] - 4:14          scheduling [1] -
   replies [7] - 87:3,      108:20, 109:17,            Rick [13] - 88:19,         rules [1] - 158:24       120:12
  89:8, 89:20, 95:19,       109:24, 110:2, 110:7,     88:20, 89:2, 89:10,         run [5] - 65:10, 74:4,    school [2] - 20:24,
  97:20, 110:6, 115:8       110:11, 110:17,           89:14, 93:5, 95:15,        127:16, 134:14,           22:2
   reply [3] - 88:24,       110:25, 111:22,           96:12, 99:17, 99:25,       149:13                     scope [2] - 120:23,
  98:25, 99:7               113:10, 113:15,           100:24, 101:1               running [1] - 64:7       164:24
   report [12] - 2:17,      113:16, 114:14,            Rick's [3] - 99:20,        runs [1] - 119:14         scores [1] - 50:18
  2:18, 2:18, 2:19, 2:19,   114:21, 115:10,           99:21, 101:11               rural [2] - 12:1          Scott [1] - 105:15
  54:3, 54:5, 86:12,        115:25, 116:22,            Ricky [4] - 2:25,                                    Scott's [2] - 124:22,
  86:13, 96:14, 150:9,      118:11, 118:20,           69:5, 87:17, 96:12                                   126:2
                            119:10, 124:23,
                                                                                            S
  155:24                                               ride [1] - 127:9                                     Scotty [7] - 124:11,
   Reporter [1] - 1:25      125:4, 126:1, 130:2,                                  S-t-e-v-e-n [1] - 9:21
                                                       ridge [1] - 51:4                                    124:14, 124:23,
   reporter [2] - 9:20,     131:7, 132:20,                                        safe [2] - 2:14, 48:8
                                                       right-hand [2] - 14:1,                              126:2, 126:3, 134:22,
  61:3                      134:13, 135:2,            57:23                       Sammy [3] - 113:19,      140:23
   reporting [2] - 45:13    135:16, 140:3,             RiJ [1] - 2:25            123:17, 123:20             Scotty's [1] - 126:5
   reports [4] - 18:2,      140:13, 142:7, 142:17                                 sample [3] - 34:21,
                                                       RiJ-1000 [2] - 87:15,                                screen [11] - 34:18,
  55:3, 82:22, 86:9          response [1] - 93:17                                35:22, 53:20
                                                      87:21                                                36:3, 36:5, 37:12,
   represent [1] - 4:13      responses [1] - 92:2                                 samples [4] - 30:15,     50:24, 54:2, 63:2,
                                                       RiJ-10000 [1] - 87:23
   representative [1] -      responsibilities [1] -                              33:19, 33:20, 53:18       66:15, 68:19, 96:11,
                                                       risk [3] - 38:16,
  61:16                     43:11                                                 sampling [1] - 67:16     161:4
                                                      38:19
   represented [2] -         responsive [3] -                                     Samuel [2] - 1:19,        screening [4] -
                                                       road [2] - 10:20,
  61:11, 63:24              13:8, 13:10                                          111:23                    25:19, 25:24, 26:4,
                                                      11:11


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 187 of 192 Pageid#:
                                    10121
                                                                                                                                     19



  34:24                     135:17, 135:20,          51:24, 52:3, 52:12,         shorten [1] - 131:3       57:10, 58:8
   screens [5] - 31:11,     147:16, 148:19,          57:11, 58:1, 157:2          shortly [3] - 32:13,       smith [3] - 108:22,
  31:15, 33:15, 33:17,      149:6, 150:2, 150:13,     separation [1] -          42:18, 42:22               114:16, 137:2
  137:2                     152:13, 154:16,          50:19                       show [12] - 41:4,          Smith [3] - 110:8,
   script [1] - 118:9       155:24, 163:5, 166:9,     September [12] -          41:5, 46:6, 59:14,         116:5, 143:2
   scripts [20] - 100:4,    167:21, 167:24,          64:16, 65:13, 92:10,       59:15, 60:15, 66:5,         Smithers [205] -
  101:1, 107:21, 112:2,     167:25                   92:25, 93:25, 94:9,        82:3, 97:15, 154:5         2:24, 2:25, 3:1, 3:2,
  113:18, 117:21,            see.. [1] - 140:1       118:15, 119:20,             showed [5] - 24:8,        4:8, 5:8, 5:20, 5:24,
  124:24, 124:25,            seeing [7] - 94:25,     122:13, 123:6,             24:19, 61:9, 62:11,        5:25, 6:16, 6:17, 22:8,
  126:3, 126:5, 126:23,     116:12, 127:8,           123:23, 124:10             155:14                     22:9, 22:12, 22:17,
  131:14, 134:13,           131:19, 140:20,           September-                 showing [10] - 2:21,      22:20, 23:3, 23:10,
  136:4, 137:21,            150:3, 158:13            November [1] - 123:23      54:21, 55:13, 66:15,       25:2, 25:8, 25:11,
  137:24, 141:5, 141:6,      seem [2] - 100:22,       series [1] - 43:9         76:17, 80:11, 84:7,        25:18, 26:7, 26:14,
  141:10, 141:17            133:23                    serious [1] - 154:21      84:17, 123:2, 163:20       26:25, 27:7, 28:25,
   scum [1] - 137:16         segments [1] -           serve [1] - 10:21          shown [6] - 14:20,        31:23, 32:9, 33:1,
   seal [2] - 34:22,        160:11                    service [6] - 70:9,       46:13, 61:7, 62:3,         33:4, 38:1, 39:2,
  34:23                      seized [6] - 46:3,      70:10, 73:5, 129:19,       75:16, 83:17               39:21, 39:24, 40:10,
   sealed [1] - 34:7        48:18, 83:5, 84:11,      135:13                      shows [3] - 47:18,        42:17, 45:10, 58:14,
   search [29] - 32:3,      84:18, 84:19              services [5] - 151:25,    123:8, 123:16              59:10, 70:1, 70:6,
  32:6, 32:9, 39:22,         seizing [1] - 67:1      152:3, 152:9, 152:10,       sick [2] - 93:2, 93:6     71:4, 71:11, 71:18,
  39:25, 45:24, 46:4,        selling [1] - 119:8     152:19                      side [6] - 15:25, 16:4,   72:24, 73:5, 75:5,
  48:7, 48:20, 48:22,        send [39] - 27:17,       set [10] - 35:23,         68:19, 86:19, 86:20,       76:7, 76:20, 77:11,
  48:24, 52:4, 52:6,        33:21, 34:23, 50:21,     54:22, 57:11, 75:23,       129:24                     77:16, 77:22, 78:2,
  62:9, 71:8, 81:15,        53:18, 77:17, 80:2,      102:2, 102:18,              sign [2] - 81:9, 130:1    78:5, 78:19, 78:24,
  81:21, 82:7, 82:10,       87:2, 96:21, 96:23,      128:13, 142:1,              signed [2] - 69:22,       79:2, 79:17, 80:13,
  82:11, 82:12, 82:14,      97:3, 99:19, 99:20,      150:21, 150:22             74:11                      85:14, 87:3, 87:10,
  82:25, 83:5, 84:13,       100:3, 100:10, 101:1,     seven [2] - 111:18,        significant [1] -         87:18, 88:24, 89:7,
  84:20, 155:1, 155:2,      104:20, 106:14,          124:20                     123:22                     89:19, 89:24, 90:3,
  155:11                    106:24, 106:25,           seventh [1] - 16:20        significantly [1] -       90:6, 90:11, 90:12,
   searched [1] -           108:4, 110:22, 111:6,     several [5] - 36:8,       165:24                     90:18, 90:24, 91:3,
  154:24                    114:16, 115:6, 125:8,    117:16, 118:4, 125:6,       signs [1] - 80:3          91:11, 91:15, 91:17,
   searches [1] - 82:9      126:2, 128:13,           156:24                      silver [1] - 29:6         91:25, 92:1, 92:8,
   searching [2] -          128:20, 131:17,           SH [1] - 103:1             similar [4] - 50:6,       92:17, 92:21, 93:5,
  32:11, 155:6              132:24, 136:4, 136:6,     shady [1] - 135:14        50:17, 54:21, 105:12       93:13, 93:18, 94:2,
   seated [4] - 8:18,       136:20, 141:11,           shall [3] - 9:4, 19:22,                              94:11, 94:14, 94:18,
                                                                                 similarly [1] - 50:4
  9:7, 19:25, 42:5          144:2, 145:14, 147:15    42:2                                                  94:21, 94:24, 95:5,
                                                                                 simply [1] - 131:22
   second [9] - 16:2,        sender [1] - 112:17                                                           95:6, 95:9, 95:19,
                                                      Shannon [2] - 39:13,       Simpson [1] - 75:9
  63:23, 79:5, 82:10,        sending [5] - 102:18,                                                         96:2, 97:16, 97:20,
                                                     69:14                       single [3] - 30:13,
  82:12, 82:25, 142:1,      107:4, 107:7, 110:13,                                                          98:9, 98:25, 99:13,
                                                      shape [3] - 50:17,        34:2, 43:14
  147:13, 160:24            154:12                                                                         101:11, 101:15,
                                                     52:4, 68:13                 sir.. [1] - 78:7
   section [8] - 79:13,      sends [15] - 77:22,                                                           101:18, 102:22,
                                                      Sharon [3] - 91:22,        sister [1] - 21:8
  96:14, 97:8, 98:16,       77:23, 78:5, 79:2,                                                             102:25, 103:6, 103:7,
                                                     91:23, 91:25                sister's [1] - 95:2
  99:2, 100:15, 101:4,      79:4, 87:10, 88:20,                                                            103:9, 103:25,
                                                      sheriff [1] - 43:6         site [2] - 34:25, 35:2
  163:8                     91:8, 92:5, 107:20,                                                            104:15, 104:19,
                                                      Sheriff's [4] - 9:17,      sitting [1] - 5:11
   sections [4] - 79:14,    109:12, 115:17,                                                                104:21, 105:16,
                                                     9:23, 11:7, 36:18           situation [6] - 6:2,
  86:9, 86:13, 86:15        118:16, 122:14,                                                                106:13, 106:15,
                                                      sheriff's [2] - 10:9,     7:9, 98:3, 121:2,
   secure [2] - 66:2,       124:10                                                                         106:16, 106:23,
                                                     10:18                      124:22, 156:23
  118:9                      sent [26] - 34:7,                                                             106:24, 107:1,
                                                      ship [6] - 7:8, 8:16,      situations [1] - 41:3
   secured [1] - 82:25      55:14, 56:4, 56:19,                                                            107:11, 107:25,
                                                     111:2, 142:20,              six [2] - 22:19
                            76:7, 76:11, 77:2,                                                             108:4, 108:8, 108:14,
   See [1] - 110:17                                  143:16, 143:17              sixth [2] - 16:18,
                            80:12, 87:5, 88:8,                                                             108:19, 109:15,
   see [42] - 5:2, 8:24,                              shipment [1] - 145:8      76:10
                            88:11, 88:14, 96:12,                                                           109:24, 109:25,
  19:6, 34:4, 35:6, 60:9,                             shipped [3] - 70:7,        size [2] - 50:18, 52:4
                            97:5, 103:16, 104:2,                                                           110:6, 110:9, 110:10,
  60:21, 66:18, 68:21,                               70:8, 144:11                skin [1] - 99:23
                            104:15, 105:3, 114:3,                                                          110:12, 110:20,
  75:18, 89:16, 90:24,                                shipping [7] -             sleeping [1] - 16:12      110:24, 111:3, 111:9,
  91:2, 91:3, 93:3,         117:10, 118:9, 130:3,
                                                     111:14, 134:1, 134:4,       sleeps [1] - 131:21       111:21, 112:2,
  94:16, 96:18, 97:18,      130:10, 148:11,
                                                     142:22, 144:13,             slots [3] - 124:18,       112:10, 112:18,
  104:5, 104:6, 114:23,     161:14
                                                     144:18, 145:2              124:19, 124:20             113:9, 113:12,
  114:24, 117:25,            separate [2] - 50:17,
                                                      shit [1] - 117:12          small [3] - 58:3,         113:17, 114:9,
  127:24, 129:22,           96:14
                                                      short [3] - 165:11,       95:12, 121:6               114:18, 114:19,
  134:15, 135:10,            separated [6] -
                                                     166:3, 168:8                smaller [3] - 51:5,       115:8, 115:22,


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 188 of 192 Pageid#:
                                    10122
                                                                                                                                   20



  116:16, 116:24,            24:15, 27:15, 28:21,    101:3                       Steven [4] - 1:18,       132:6, 135:3
  117:5, 117:16, 118:8,      29:18, 29:23, 30:6,      stand [1] - 79:24         9:1, 9:19, 9:20            Suite [1] - 1:20
  118:18, 118:24,            32:1, 35:1, 39:23,       start [24] - 86:16,        STEVEN [2] - 2:3,         summarizes [1] -
  119:5, 119:9, 119:18,      48:16, 51:17, 51:18,    86:22, 93:24, 94:6,        9:8                       63:8
  119:20, 122:12,            65:7, 79:10, 85:23,     96:16, 97:8, 100:15,        stick [1] - 131:8         summary [10] -
  122:22, 123:6,             87:4, 89:1, 89:17,      100:20, 105:23,             sticker [1] - 52:8       43:20, 59:3, 59:12,
  123:17, 123:22,            93:4, 93:5, 93:7,       106:12, 113:6,              still [5] - 100:1,       59:21, 62:18, 67:9,
  124:16, 125:2,             93:19, 95:25, 97:22,    113:24, 118:15,            111:4, 111:13, 112:2,     67:10, 80:17, 123:2,
  125:20, 126:14,            99:17, 100:6, 100:9,    125:22, 128:9, 134:9,      117:8                     148:11
  127:7, 127:17,             100:23, 111:20,         135:9, 138:22, 139:8,       Stone [4] - 110:19,       summer [1] - 20:21
  128:24, 129:5,             123:14, 126:8,          140:10, 141:3, 149:6,      116:2, 128:21, 145:12      sun [1] - 108:12
  129:15, 134:1, 137:6,      126:25, 139:8,          149:22, 153:4               stop [3] - 12:12,         Sunday [2] - 96:1,
  140:11, 141:15,            143:14, 145:25,          started [13] - 23:9,      23:14, 26:23              118:4
  144:10, 144:21,            148:6, 152:8, 161:6,    24:11, 25:9, 25:11,         store [2] - 132:20,       supervise [2] - 31:7,
  145:9, 146:15,             161:21                  31:22, 42:22, 42:23,       132:24                    33:19
  146:20, 147:2, 147:8,       Sorry [2] - 128:25,    43:4, 73:2, 99:22,          straight [2] - 79:22,     supervised [1] -
  147:15, 148:13,            132:12                  151:12, 153:7, 153:15      112:4                     45:19
  149:8, 151:8, 153:16,       sort [16] - 45:14,      starting [5] - 92:23,      strategy [1] - 6:20       supervision [1] -
  155:5, 157:5, 157:9,       45:16, 50:18, 52:18,    95:6, 95:15, 117:15,        stream [2] - 104:10,     54:5
  161:13, 162:6,             66:2, 73:15, 75:4,      145:5                      104:13                     supplement [2] -
  162:12, 162:24,            83:22, 84:4, 85:4,       starts [3] - 88:7,         Street [1] - 1:20        52:18, 156:14
  163:1, 163:21,             98:11, 120:16, 155:5,   126:12, 156:11              strength [2] - 109:4,     supply [3] - 159:23,
  163:24, 164:9              155:8, 156:9, 156:14     state [8] - 9:24,         109:5                     160:10, 160:16
   SMITHERS [1] - 1:8         sorted [1] - 2:17      13:15, 20:15, 45:4,         strengths [1] - 109:3     support [1] - 4:19
   Smithers's [36] -          soul [1] - 78:16       64:5, 89:10, 89:15,         stressed [1] - 117:24     supposed [5] - 12:9,
  24:11, 27:22, 29:9,         sound [1] - 22:14      90:12                                                31:6, 33:21, 38:15,
                                                                                 string [1] - 93:15
  32:3, 45:24, 46:24,         sounded [1] - 122:20    statement [4] - 4:12,                               119:7
                                                                                 strip [1] - 35:9
  47:10, 47:21, 48:8,         sounds [3] - 109:16,   5:12, 157:8, 164:11                                   supposedly [1] -
                                                                                 strips [1] - 35:4
  48:19, 48:25, 49:11,       125:21, 136:22           statements [8] - 6:9,                               162:16
                                                                                 stuff [11] - 10:21,
  50:20, 59:4, 61:15,         Sounds [2] - 91:11,    60:12, 61:5, 61:7,                                    surely [1] - 116:3
                                                                                24:9, 25:22, 26:2,
  67:15, 67:17, 67:18,       103:13                  61:8, 61:11, 62:11,        37:14, 40:15, 95:7,        surgery [2] - 96:20,
  68:13, 68:14, 71:10,        source [3] - 69:23,    158:3                      98:1, 128:13, 154:5,      99:24
  76:6, 80:24, 82:7,         74:11, 83:25             STATES [2] - 1:2, 1:5     155:18                     surrounding [2] -
  82:9, 85:10, 87:18,         South [4] - 20:16,      states [3] - 86:25,        style [1] - 46:23        161:19, 161:23
  98:9, 101:10, 102:7,       43:4, 43:7, 107:1       114:5, 135:25               subject [1] - 41:12       suspected [1] - 83:3
  102:21, 103:24,             south [1] - 107:5       States [6] - 1:18,         submit [2] - 50:2,        suspended [3] -
  134:9, 146:7, 152:23,       spaced [2] - 119:3,    1:20, 9:1, 19:18, 46:3,    54:5                      72:6, 120:7, 165:12
  154:24                     122:17                  48:18                       subsequent [1] -          suspicion [1] - 34:17
   snitch [1] - 79:24         special [4] - 42:14,    stating [1] - 87:11       73:11                      suspicious [3] -
   so's [1] - 22:15          43:10, 43:11, 44:5       stationed [2] - 44:20,     substance [3] -          35:3, 38:21, 137:7
   solemnly [3] - 9:3,        specifically [6] -     44:22                      52:18, 54:15, 159:19       sustain [3] - 157:8,
  19:21, 42:1                43:17, 52:16, 57:6,      stay [3] - 37:9, 79:22,    Substance [4] -          158:4, 164:14
   solid [2] - 94:14,        57:22, 122:13, 123:23   81:17                      158:8, 158:11,             swamped [1] -
  134:11                      specificity [1] -       steady [1] - 140:2        158:19, 159:12            138:13
   someone [6] - 65:10,      159:16                   steam [1] - 127:16         Substances [5] -          swear [3] - 9:3,
  66:22, 76:7, 79:25,         spell [1] - 9:20        steel [1] - 111:22        43:13, 43:16, 43:22,      19:21, 42:1
  135:15, 154:20              spend [2] - 108:6,      step [3] - 41:18,         158:8, 158:16              swears [1] - 124:11
   sometimes [9] -           155:7                   60:20, 165:3                substances [13] -         switching [1] -
  30:1, 33:13, 40:11,         spent [2] - 155:4,      stepfather [1] -          44:7, 52:14, 52:19,       131:19
  40:12, 86:7, 96:8,         155:10                  17:19                      52:20, 52:21, 53:11,       sworn [3] - 9:10,
  152:15                      spoken [1] - 154:19     Steph's [1] - 128:24      53:14, 53:15, 55:15,      20:3, 42:8
   somewhat [3] - 7:21,       sponsored [1] - 74:4    Stephiney [1] -           66:24, 73:13, 73:17,       synopsis [1] - 154:5
  81:3, 97:10                 sponsors [1] - 85:7    134:18                     156:17                     system [2] - 6:21,
   son [2] - 96:20,           spots [1] - 95:4        Stepinie [2] - 128:12,     succession [1] -         45:13
  138:6                       spreadsheet [1] -      128:15                     86:6
   soon [4] - 12:9,          123:21                   stepping [1] - 34:11
  96:23, 99:8, 165:25
                                                                                 sufficient [1] - 83:17              T
                              spur [1] - 8:7          steps [1] - 37:19          sufficiently [1] -
   SOPs [1] - 13:6            staff [1] - 153:14      Steral [1] - 138:16                                  T" [1] - 156:12
                                                                                83:17
   sorry [44] - 5:5, 7:18,    stamp [1] - 90:15       Sterling [3] - 68:25,                                table [2] - 14:15,
                                                                                 suggest [1] - 7:12
  15:22, 21:6, 21:23,                                97:2, 98:22                                          15:19
                              stamps [2] - 97:15,                                suggesting [2] -


                                            Donna Prather, CCR, RPR, CCP, CCB
                        Official Court Reporter for the U.S. District Court Western District of Virginia
                                                      (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 189 of 192 Pageid#:
                                    10123
                                                                                                                                         21



   tables [1] - 21:19         85:9, 86:5, 87:17,        141:21, 143:22,            125:24, 128:17,            99:24
   tablets [14] - 49:12,      89:14, 90:4, 90:10,       146:9, 148:23, 149:1,      129:16, 134:19,             town [3] - 12:2, 95:1,
  55:8, 55:22, 56:3,          90:19, 92:10, 98:2,       149:24, 150:1, 150:2,      136:1, 136:10,             165:18
  56:12, 56:19, 57:4,         99:1, 99:8, 100:17,       150:5, 150:7, 150:8,       136:17, 138:7, 138:9,       tracking [7] - 87:12,
  57:19, 57:24, 64:3,         100:24, 104:5, 104:8,     150:11, 150:14,            139:21, 142:9,             99:1, 99:8, 116:13,
  156:12, 156:13,             104:10, 104:11,           150:15, 150:20,            143:17, 147:9,             116:14, 129:17,
  156:15, 157:2               104:13, 106:14,           151:3, 151:5, 151:6,       165:15, 166:5, 166:6,      144:11
   tag [1] - 85:4             107:5, 116:13,            152:6, 152:9, 152:10,      166:14, 166:22,             trafficked [1] - 58:9
   talks [1] - 24:4           117:25, 122:11,           152:12, 152:16,            167:25                      training [4] - 52:7,
   tall [1] - 49:24           122:13, 122:14,           152:17, 152:18,             together [5] - 6:11,      58:4, 98:12, 98:13
   task [2] - 74:1, 74:2      124:1, 128:8, 129:16,     152:21, 157:8,             14:15, 123:3, 156:19,       transcribed [1] -
   Tazewell [1] - 65:16       133:21, 134:9, 139:8,     157:18, 158:4,             156:21                     1:25
   teach [1] - 24:9           140:11, 141:4,            158:18, 158:25,             tolerence [1] -            TRANSCRIPT [1] -
   telephone [1] - 98:5       141:14, 144:9, 145:5,     159:5, 159:7, 160:7,       145:16                     1:11
   temper [1] - 7:18          146:7, 146:14,            160:9, 160:21, 161:7,       tomm [2] - 131:2,          Transcription [1] -
   temperature [5] -          146:25, 147:19,           161:10, 161:20,            131:11                     1:25
  35:10, 35:11, 35:12,        149:6, 151:19, 154:9,     161:21, 164:5,              tomorrow [37] -            transfer [1] - 112:16
  35:13, 35:14                154:12, 154:17,           164:12, 164:14,            88:22, 88:25, 93:1,         Transfer [1] - 112:25
   tension [1] - 8:9          163:19, 163:23            164:16, 165:2, 165:4,      93:3, 107:9, 107:21,        transitioned [1] -
   tenth [1] - 17:1            text/call [1] - 145:23   165:5, 165:10,             107:23, 111:4,             43:9
                               texts [3] - 124:5,       165:14, 165:21,            113:12, 113:14,             traveling [1] - 131:15
   term [8] - 10:25,
                              154:4, 154:5              166:5, 166:7, 166:12,      114:20, 115:2, 115:7,       treatment [2] -
  43:21, 44:4, 45:7,
                               THE [171] - 1:2, 1:3,    168:3, 168:7               115:11, 115:21,            125:17, 162:25
  83:14, 83:18, 83:21,
                              2:11, 4:2, 4:5, 4:8,       third [7] - 16:6,         118:10, 120:17,             trial [4] - 7:14, 69:2,
  84:6
                              4:15, 4:16, 4:18, 4:20,   63:24, 76:5, 92:7,         120:19, 120:20,            120:13, 166:20
   termed [1] - 43:17
                              4:25, 5:2, 5:6, 5:8,      92:8, 92:16, 160:19        121:9, 122:1, 124:18,       TRIAL [1] - 1:11
   terminating [1] -
                              5:17, 5:20, 5:23, 6:14,    three [9] - 15:19,        125:7, 126:13,              trials [1] - 8:8
  82:21
                              8:23, 9:2, 9:6, 9:7,      23:23, 39:9, 79:24,        127:21, 128:22,
   terms [1] - 167:11                                                                                          tried [4] - 12:11,
                              14:21, 15:9, 15:14,       99:21, 138:23,             131:18, 136:1, 136:6,
   test [9] - 6:2, 33:24,                                                                                     13:5, 36:8, 36:22
                              18:5, 18:6, 18:16,        160:11, 160:17,            138:6, 165:17, 166:3,
  33:25, 34:16, 35:2,                                                                                          trouble [5] - 65:11,
                              18:17, 19:12, 19:14,      163:17                     166:16, 166:25,
  35:5, 35:7, 35:8                                                                                            73:15, 119:7, 120:17,
                              19:16, 19:20, 19:24,       throughout [1] - 62:2     167:24, 167:25, 168:4
   tested [6] - 31:2,                                                                                         154:12
                              19:25, 31:20, 32:20,       throw [2] - 29:7, 84:4     tomorrow.. [1] -
  38:14, 54:15, 55:8,                                                                                          truck [1] - 111:3
                              39:17, 40:23, 41:14,       thrown [2] - 45:8         125:25
  56:14, 57:4                                                                                                  trucks [1] - 143:23
                              41:17, 41:18, 41:25,       thumbnail [1] - 105:5      tone [1] - 154:18
   tester [1] - 30:9                                                                                           true [1] - 163:3
                              42:4, 42:5, 46:7,          Thursday [25] -            tonic [1] - 51:12
   testified [6] - 9:10,                                                                                       True [1] - 108:8
                              46:15, 47:2, 47:13,       89:16, 90:9, 90:14,         tonight [3] - 107:12,
  20:3, 31:22, 38:13,                                                                                          truncated [2] - 96:9,
                              47:24, 48:12, 49:17,      92:18, 93:4, 93:8,         107:23, 120:19
  42:8, 62:8                                                                                                  97:10
                              50:10, 51:17, 51:21,      93:18, 94:17, 94:19,        took [3] - 15:3,
   testify [5] - 6:24, 7:4,                                                                                    trust [4] - 78:12,
                              54:11, 55:2, 55:5,        94:25, 97:23, 101:22,      15:19, 61:6
  120:19, 121:20,                                                                                             136:18, 162:21,
                              55:19, 56:8, 56:23,       116:21, 117:21,             top [14] - 15:24, 51:4,
  158:16                                                                                                      162:22
                              57:16, 58:21, 58:24,      120:24, 121:17,            51:5, 87:8, 88:1, 94:6,
   testifying [5] - 24:13,                                                                                     truth [9] - 9:4, 9:5,
                              59:23, 59:25, 60:11,      124:20, 129:14,            95:12, 100:15,
  24:16, 27:21, 120:21,                                                                                       19:22, 19:23, 42:2,
                              60:12, 60:14, 60:18,      131:10, 148:2, 166:3,      100:21, 100:22,
  120:22                                                                                                      42:3
                              60:22, 61:2, 61:5,        166:22, 166:24, 167:1      101:5, 106:23, 126:8,
   testimony [5] - 9:3,                                                                                        try [12] - 20:9, 31:13,
                              62:25, 63:3, 63:14,        THURSDAY [1] -            153:19
  19:21, 24:19, 24:24,                                                                                        31:14, 36:4, 36:5,
                              66:12, 67:23, 67:24,      1:12                        topic [1] - 114:5
  42:1                                                                                                        41:7, 94:12, 94:22,
                              71:19, 71:23, 71:25,       Thx [3] - 79:19,           topper [1] - 130:1
   testing [11] - 33:18,                                                                                      100:25, 107:10,
                              72:2, 72:4, 72:8,         101:15, 138:19              total [9] - 61:9,
  33:20, 34:25, 53:19,                                                                                        120:14, 152:24
                              72:13, 72:15, 72:19,       til [3] - 94:14, 117:1,   61:14, 62:11, 62:14,
  54:23, 56:4, 56:18,                                                                                          trying [12] - 5:11,
                              75:15, 75:18, 83:16,      126:14                     113:22, 136:11,
  153:4, 153:5, 153:11,                                                                                       22:15, 23:13, 24:9,
                              85:17, 87:22, 102:4,       time.. [1] - 131:20       144:12, 147:10,
  153:23                                                                                                      33:3, 34:16, 35:7,
                              102:10, 105:25,            timeframe [1] - 70:6      165:20
   tests [2] - 30:12,         106:2, 106:8, 111:9,                                                            35:18, 79:25, 113:13,
                                                         tips [1] - 33:12           touch [2] - 13:12,
  95:7                        117:5, 117:15,                                                                  114:21, 126:21
   Texas [1] - 120:17                                    tm:-/" [1] - 107:13       30:18                       tuesday [1] - 92:7
                              118:24, 119:23,            to.. [1] - 101:24          touched [2] - 13:13,
   Text [5] - 2:23, 2:24,     120:1, 120:4, 120:9,                                                             Tuesday [8] - 89:3,
  2:25, 3:1, 3:2                                         today [27] - 10:3,        30:16                      91:22, 91:23, 95:2,
                              121:3, 121:8, 121:11,     97:20, 102:4, 104:18,       toward [2] - 5:12,
   text [56] - 71:10,         121:14, 121:24,                                                                 95:7, 115:13, 116:20,
  71:18, 75:23, 76:2,                                   107:8, 113:13,             61:21                      135:18
                              122:3, 122:6, 127:24,     120:18, 121:16,
  76:15, 76:17, 78:8,                                                               towards [2] - 38:21,       turn [1] - 130:6
                              133:10, 137:6,


                                             Donna Prather, CCR, RPR, CCP, CCB
                         Official Court Reporter for the U.S. District Court Western District of Virginia
                                                       (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 190 of 192 Pageid#:
                                    10124
                                                                                                                                      22



   tweaks [1] - 121:6       1:20, 9:1, 19:18, 46:3,   113:8, 114:25,             46:9, 48:14, 49:3,        119:12
   two [31] - 10:8, 19:2,   48:18                     125:17, 127:16,            53:24, 54:8, 57:7,         watermark [2] - 66:2,
  23:23, 35:5, 38:7,         units [1] - 52:13        128:23, 131:13,            58:11, 59:18, 65:4,       66:4
  38:18, 39:4, 39:9,         unknown [1] - 75:1       135:5, 135:10, 136:6       65:18, 66:10, 67:5,        watermarks [1] -
  40:24, 51:11, 52:23,       unless [1] - 136:4        Urgent [1] - 61:15        75:14, 79:10, 80:7,       67:3
  64:6, 70:22, 74:25,        unnecessary [1] -         urinate [3] - 31:3,       85:19, 85:21, 87:14,       Wayne [1] - 9:19
  76:10, 77:5, 77:11,       5:24                      34:5, 35:14                87:24, 92:3, 97:8,         WAYNE [2] - 2:3, 9:8
  77:18, 78:7, 79:2,         unrealistic [1] - 6:1     urine [5] - 35:17,        98:15, 101:23,             ways [2] - 36:8, 40:9
  79:13, 82:8, 91:5,         unscheduled [1] -        35:18, 36:22, 36:23,       102:13, 103:18,            wearing [1] - 84:16
  91:23, 92:18, 94:21,      52:14                     38:20                      103:22, 104:23,            Wed [1] - 124:18
  104:12, 106:5, 112:4,      unusual [1] - 7:19        us.. [1] - 79:19          106:21, 107:14,            wedding [1] - 95:2
  117:9, 165:19              Up [1] - 126:2            user [1] - 44:2           108:1, 109:9, 110:14,      Wednesday [8] -
   two.. [1] - 118:19        up [110] - 4:3, 6:23,     usual [1] - 35:19         112:22, 113:25,           94:14, 94:17, 94:23,
   Ty [1] - 139:4           6:24, 6:25, 8:20,                                    122:9, 122:23,            95:16, 95:22, 95:24,
                                                                                 123:12, 124:4, 126:6,
   Tylenol [2] - 51:12,     13:17, 16:25, 23:4,                  V                                         96:5, 116:20
  156:13                    34:7, 34:23, 35:6,                                   127:2, 127:23, 130:6,      week [27] - 24:7,
                                                       Va [1] - 117:22           132:25, 137:18,
   type [4] - 76:2,         38:19, 41:4, 41:5,                                                             26:11, 26:22, 38:17,
                                                       VA [3] - 1:21, 1:24,      141:19, 146:11, 148:8
  149:14, 151:22,           46:9, 46:19, 47:15,                                                            91:9, 94:10, 95:1,
                                                      100:8                       VOGT [1] - 65:7
  156:16                    48:1, 48:14, 49:3,                                                             96:23, 100:25,
                                                       valid [1] - 141:9          voice [1] - 90:19
   typed [1] - 154:10       53:24, 54:7, 54:18,                                                            107:25, 115:19,
                                                       various [8] - 2:14,        void [2] - 65:23, 66:5
   types [2] - 57:12,       55:11, 57:7, 57:10,                                                            115:20, 124:16,
                                                      43:5, 49:10, 49:11,         void"s [1] - 66:19
  156:3                     59:17, 61:3, 61:21,                                                            126:17, 129:22,
                                                      82:22, 84:2, 156:4,         Vs [2] - 159:25,
   typical [1] - 54:3       61:23, 65:5, 66:5,                                                             131:11, 134:11,
                                                      156:15                     160:1
   typo [1] - 78:18         66:10, 67:5, 69:13,                                                            134:17, 135:21,
                                                       vary [1] - 30:1            vs [1] - 1:7
                            69:22, 74:11, 75:14,                                                           136:5, 139:13,
                                                       vast [1] - 52:24           vulgar [1] - 5:12
             U              75:19, 75:23, 79:19,
                                                       vehicle [4] - 47:10,
                                                                                                           140:21, 166:3, 166:5,
                            80:7, 81:20, 85:19,                                                            166:6, 166:22, 167:24
   U.S [3] - 46:22, 47:9,                             49:11, 50:20, 155:12
  47:19
                            85:21, 86:8, 87:15,
                                                       vehicles [1] - 85:6
                                                                                           W                weekend [2] - 99:6,
                            88:1, 89:5, 89:11,                                                             107:22
   ultimate [1] - 74:14                                verbally [1] - 31:25       wait [6] - 40:17,
                            90:14, 90:16, 91:12,                                                            weekly [2] - 26:12,
   ultimately [1] - 50:21                              verification [1] - 83:4   100:1, 131:3, 152:6
                            92:13, 93:14, 94:2,                                                            33:13
   ultra [1] - 137:7                                   versus [1] - 150:23        waiter [4] - 21:18,
                            94:15, 96:17, 97:14,                                                            weeks [5] - 38:18,
   unattended [1] -                                    Veterans [1] - 97:20      23:18, 23:19, 33:12
                            97:24, 97:25, 98:18,                                                           39:21, 39:24, 137:25,
  11:16                                                via [4] - 73:4, 78:8,      waiting [5] - 41:8,
                            99:4, 99:21, 101:19,                                                           138:23
   unchangeable [1] -                                 82:9, 136:6                46:19, 97:18, 110:25,
                            102:13, 102:18,                                                                 weird [1] - 40:8
  131:4                                                victim [4] - 12:17,       155:7
                            103:6, 106:16, 107:8,                                                           welfare [1] - 107:23
   uncle [6] - 21:8,                                  16:14, 16:16, 121:11        walked [2] - 12:10,
                            107:12, 109:10,                                                                 Wendell [16] - 22:8,
  21:17, 21:25, 22:3,                                  view [1] - 7:21           13:8
                            111:25, 112:4, 112:9,                                                          22:22, 23:17, 23:22,
  24:6, 86:25                                          Virginia [22] - 9:17,      walkins [1] - 125:24
                            112:22, 113:8,                                                                 24:4, 24:8, 29:2, 29:3,
   Uncle [1] - 21:14                                  9:25, 10:16, 20:18,         wallet [1] - 138:14
                            117:12, 120:5,                                                                 37:1, 39:2, 95:6,
   uncle's [1] - 23:11      120:15, 122:9,            40:4, 40:5, 44:24,          walmart [4] - 136:9,
                                                                                                           153:7, 153:10
   unconvinced [1] -        122:23, 127:3, 129:2,     45:1, 45:2, 45:5,          136:24, 139:13
                                                                                                            Wendell's [1] - 22:25
  93:4                      130:9, 131:5, 134:12,     45:25, 65:16, 68:22,        Walmart [6] - 107:1,
                                                                                                            Wensday [2] -
   under [5] - 6:18,        135:2, 136:5, 137:21,     69:7, 115:9, 128:4,        107:5, 125:9, 136:6,
                                                                                                           115:11, 128:23
  6:21, 8:6, 24:16,         140:3, 141:6, 142:1,      129:6, 150:6, 151:12,      136:7
                                                                                                            wensday [2] -
  161:16                    146:11, 148:8,            151:16, 152:24              wants [4] - 8:9,
                                                                                                           115:19, 128:18
   undercover [3] -         149:22, 150:21,            VIRGINIA [1] - 1:3        102:3, 141:21, 158:22
                                                                                                            West [8] - 1:20, 9:17,
  83:23, 83:24, 84:1        150:22, 155:9,             visit [7] - 27:8, 28:5,    warm [1] - 35:15
                                                                                                           9:25, 10:16, 40:4,
   underlying [1] -         156:20, 157:13,           73:6, 132:8, 135:21,        warn [1] - 131:24
                                                                                                           68:22, 128:3, 129:6
  73:19                     157:24, 161:4,            146:21, 163:18              warrant [20] - 32:3,
                                                                                                            Western [2] - 44:24,
   understandable [1] -     162:18, 166:9              visitation [1] -          32:7, 32:9, 39:22,
                                                                                                           45:1
  23:20                      upper [1] - 14:1         134:14                     39:25, 45:24, 46:4,
                                                                                                            WESTERN [1] - 1:3
   unfortunately [1] -       ups [2] - 132:20,         visiting [1] - 152:13     48:20, 48:22, 62:9,
                                                                                                            western [2] - 45:4,
  104:21                    132:24                     visits [5] - 111:15,      81:15, 81:21, 82:7,
                                                                                                           107:10
   union [2] - 29:13,        UPS [7] - 73:5,          111:18, 128:17,            82:10, 82:12, 82:14,
                                                                                                            whatnot [1] - 129:17
  107:10                    73:12, 73:14, 73:25,      159:14, 163:25             82:25, 83:5, 84:14,
                                                                                 84:20                      white [3] - 92:6, 92:7,
   unique [2] - 51:25,      127:24, 143:16,            visualizing [1] -
                                                                                  warrants [2] - 48:24,    93:1
  58:1                      143:22                    155:8
                                                                                 71:9                       White [1] - 92:13
   UNITED [2] - 1:2, 1:5     upset [3] - 6:8, 13:16    vitamins [1] - 156:20
                                                                                  waste [1] - 131:20        whole [13] - 9:4,
   United [6] - 1:18,        ur [10] - 104:20,         Vogt [48] - 13:17,
                                                                                  watch [2] - 31:3,        19:22, 23:2, 42:2,


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 191 of 192 Pageid#:
                                    10125
                                                                                                               23



  87:25, 109:9, 114:1,       18:7, 18:19, 18:24,        6:20, 165:15, 166:14        95:23, 96:4
  115:15, 118:3, 127:2,      19:1, 19:11, 32:23,         WITNESSES [1] - 2:2         you-all [5] - 6:4, 8:2,
  137:18, 141:20,            39:6, 39:7, 39:15,          wks [1] - 142:5            38:25, 167:20, 167:22
  142:15                     40:24, 41:2, 41:11,         women [2] - 37:6,           you-all's [1] - 53:17
   wife [5] - 98:10,         55:4, 60:20, 60:24,        37:7                         young [3] - 134:18,
  107:12, 119:11,            83:10, 120:10,              woods [1] - 91:24          138:7, 151:8
  142:3, 154:13              121:18, 122:2, 149:3,       word [2] - 43:14,           young's [1] - 129:16
   Williams [115] - 1:22,    151:7, 152:8, 152:22,      154:19                       Youngs [2] - 128:12,
  1:23, 3:1, 4:13, 4:21,     157:10, 157:11,             words [6] - 66:4,          128:15
  5:8, 5:17, 6:17, 6:18,     157:20, 157:21,            153:3, 154:8, 154:10,        yourself [6] - 7:16,
  7:7, 8:9, 17:8, 40:2,      158:5, 158:6, 159:3,       154:11, 163:10              9:15, 20:6, 24:25,
  40:23, 46:11, 55:2,        159:6, 159:9, 159:10,       worker [2] - 30:5,         42:13, 75:8
  59:19, 69:12, 84:16,       160:22, 161:4, 161:9,      30:7                         Yup [1] - 118:24
  102:8, 103:13,             161:11, 162:7, 162:9,       works [3] - 6:22,
  104:17, 105:15,            164:3, 164:6, 164:15,      27:19, 111:5                           Z
  106:13, 106:17,            166:10, 168:6               workweek [1] - 30:3
  106:25, 107:20,             Williams's [1] -                                       Zachary [1] - 1:19
                                                         worries [3] - 93:5,
  108:5, 108:11,             124:5                      96:2, 127:17
  108:20, 108:21,             Williams/Lora [1] -        worth [1] - 112:4
  109:12, 109:17,            128:2                       woW [1] - 139:23
  110:2, 110:4, 110:7,        Williamson [4] -           Wow [1] - 119:5
  110:11, 110:17,            69:8, 107:1, 107:5          wrap [1] - 120:15
  110:25, 111:22,             willing [2] - 124:14,      write [7] - 29:14,
  112:6, 113:7, 113:10,      129:22                     52:7, 117:25, 119:13,
  113:15, 114:14,             Wilson [5] - 23:1,        132:9, 159:13, 159:14
  114:15, 114:21,            95:6, 153:7, 153:18,        writes [3] - 131:1,
  115:10, 115:17,            153:21                     132:4, 137:20
  115:25, 116:4,              wins [1] - 91:1            written [15] - 64:2,
  116:19, 116:20,             winter [1] - 123:23       64:21, 65:13, 66:1,
  116:22, 117:21,             wire [8] - 83:8, 83:9,    133:3, 148:12,
  118:11, 118:16,            83:14, 83:21, 84:16,       149:15, 154:10,
  118:20, 119:10,            125:18, 126:23,            160:12, 163:8,
  121:16, 122:12,            136:24                     163:10, 163:12,
  122:14, 124:10,             wired [1] - 84:5          163:13, 164:21,
  124:23, 125:4, 126:1,       wires [5] - 83:3, 84:3,   164:23
  126:2, 126:12,             84:5, 113:8, 114:25         wrote [1] - 163:11
  128:10, 128:20,             wish [1] - 142:9           Wv [1] - 117:23
  129:5, 129:13, 130:2,       WITNESS [35] - 9:6,        wv [3] - 86:25, 87:2,
  131:1, 131:7, 132:4,       18:6, 18:17, 19:24,        128:2
  132:20, 132:21,            32:20, 41:17, 42:4,
  133:21, 134:2,             60:12, 61:5, 71:25,
  134:13, 134:22,            105:25, 106:2, 106:8,
                                                                    X
  135:2, 135:10,             111:9, 117:5, 117:15,       Xanax [6] - 18:11,
  135:16, 135:25,            118:24, 127:24,            18:13, 18:18, 19:6,
  136:10, 136:15,            133:10, 137:6,             119:3, 122:17
  137:20, 138:22,            141:21, 143:22,
  139:9, 139:20, 140:3,      148:23, 150:1, 150:5,                  Y
  140:13, 140:24,            150:8, 150:14,              y'all [7] - 34:25, 35:2,
  141:3, 142:7, 142:17,      150:20, 151:5,             79:23, 92:8, 97:22,
  143:11, 143:12,            152:10, 152:16,            97:25, 109:15
  144:22, 145:9,             152:18, 160:9,              year [2] - 20:21,
  145:11, 145:12,            161:21, 165:4              22:11
  146:15, 146:20,             witness [18] - 6:5,
  147:6, 147:9, 147:15,                                  years [3] - 8:11,
                             8:25, 9:9, 13:18,          10:11, 79:24
  149:7, 158:22, 166:9,      19:14, 19:17, 20:2,
  168:3                                                  yellow [3] - 2:12,
                             41:22, 42:7, 59:15,        68:7, 95:13
   williams [1] - 134:17     83:17, 120:16,
   WILLIAMS [57] - 2:4,                                  yessa [1] - 138:25
                             120:20, 165:18,
  2:5, 2:6, 2:8, 4:4, 4:6,                               yesterday [2] - 6:11,
                             165:21, 166:2, 166:17
  5:5, 5:10, 5:19, 5:22,                                126:14
                              witnesses [5] - 4:23,
  6:7, 15:11, 17:10,                                     York [3] - 95:22,


                                            Donna Prather, CCR, RPR, CCP, CCB
                        Official Court Reporter for the U.S. District Court Western District of Virginia
                                                      (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 237 Filed 06/09/19 Page 192 of 192 Pageid#:
                                    10126
